

Exhibit 10.1.1


Information identified by "[***]" has been excluded from this exhibit pursuant
to Item 601(b)(10) of Regulation S-K because it is both not material would
likely cause competitive harm to the registrant if publicly disclosed.


AMENDED AND RESTATED MASTER TRANSACTIONS AND COOPERATION AGREEMENT


This Amended and Restated Master Transactions and Cooperation Agreement (this
"Agreement") is entered into by and between HCP, Inc. ("HCP") and Brookdale
Senior Living Inc. ("BKD"; each of HCP and BKD being a "Party" and,
collectively, the "Parties"), as of October 29, 2019 and effective as of October
1, 2019 (the "Effective Date"), in order to effectuate the transactions
described herein.


Capitalized terms used herein shall have the meanings set forth in Article VI or
otherwise as set forth in this Agreement.


The Parties expect that the acquisitions, dispositions and other transactions
described in this Agreement will be completed as promptly as practicable
following the Effective Date.


ARTICLE I


NNN TRANSACTIONS


Section 1.1    Transfer of NNN Transition Community.


(a) BKD or one of its affiliates currently leases from HCP or one of its
affiliates the community commonly known as Brookdale Northridge, located in
Northridge, California (including all real and personal property owned by HCP
and its affiliates in connection therewith, the "NNN Transition Community")
pursuant to that certain Amended and Restated Master Lease and Security
Agreement, dated as of November 1, 2017 (as amended and/or amended and restated
(including, if applicable, pursuant to the Second Amended and Restated Master
Lease (as defined below), the "Master Lease")). Each of HCP and BKD agrees that
BKD and its affiliates shall transfer the operations of the NNN Transition
Community, together with any personal property owned by BKD and its affiliates
(excluding Surrendered Assets and Excluded Assets) and used or held for use
exclusively in connection with the operation of the NNN Transition Community, to
SH Northridge CA OpCo, LLC (the "Designee"), an affiliate of HCP (the "NNN
Transition Community Transfer"). In addition, HCP designates Life Care Services
LLC (“New Manager”) to assume management of the NNN Transition Community. On the
Effective Date, the Designee, New Manager and the affiliate of BKD that
currently leases the NNN Transition Community executed and delivered the
operations transfer agreement attached hereto as Exhibit A (the "NNN
OTA-Transition"). HCP (for the Designee) shall (and shall cause New Manager to)
commence the application process for all required licenses and other regulatory
approvals necessary for the continued operation of the NNN Transition Community
in accordance with all Applicable Requirements not later than December 31, 2019
(and, upon written request of BKD, deliver reasonable evidence thereof to BKD)
and diligently pursue the same until issued. Subject






--------------------------------------------------------------------------------





to performance by BKD and its applicable affiliate of its and their obligations
under this Section
1.1    and the NNN OTA-Transition, HCP shall cause the NNN Transition Community
Transfer to be consummated in accordance with the provisions of this Section 1.1
on the first day of the calendar month following the date the last of such
required licenses and other regulatory approvals are received.


Section 1.2    Certain Lease Matters Related to the NNN Transition Community.


(a)    Immediately upon the consummation of the NNN Transition Community
Transfer, the Master Lease (other than those rights and obligations which
survive termination thereof as provided therein, but subject to the terms of
this Section 1.2) shall terminate with respect to the NNN Transition Community
in accordance with the provisions thereof, but subject to the terms of this
Section 1.2.


(b)    Notwithstanding the terms of the Master Lease, the Parties agree and
acknowledge that neither BKD nor any of its affiliates shall pay, or be
obligated or responsible for, any deferred capex obligations (or similar
obligations), or the cost of any repairs or restorations, at the NNN Transition
Community Transfer, other than for material repairs required as the result of
any event or condition that shall first arise during the period following the
Effective Date and ending upon the termination of the Master Lease with respect
to the NNN Transition Community (ordinary wear and tear excluded), and HCP (for
itself and its affiliates and successors) shall irrevocably waive any such
claims or rights to the contrary. For avoidance of doubt, the foregoing sentence
shall not relieve BKD or any of its affiliates of any of their respective
indemnification obligations under the Master Lease with respect to the NNN
Transition Community or any guaranties thereof with respect to third-party
claims arising out of the condition of the NNN Transition Community (including
any claim that such condition violates any applicable laws).


(c)    Upon the consummation of the NNN Transition Community Transfer, HCP and
its affiliates shall return to BKD or its affiliates any and all amounts
deposited (or caused to be deposited) by BKD or its affiliates with HCP or its
affiliates (or into an account as directed by HCP or its affiliates) remaining
in any replacement reserve accounts, capital expenditure accounts, or other
escrow accounts, together with any letters of credit or security deposits, if
any, posted (or caused to be posted) by BKD or its affiliates with HCP or its
affiliates (or in any other Person's favor as directed by HCP or its affiliates)
and allocable to the NNN Transition Community at the time of such termination
and removal of the NNN Transition Community from the Master Lease.


(d)    Except as expressly set forth in this Section 1.2 nothing set forth
herein or in the NNN OTA - Transition shall supersede or be deemed to modify or
limit the rights and obligations of the parties to the Master Lease, and all
rights and obligations that (by the terms of the Master Lease) survive the
termination of such lease or the removal therefrom of the NNN Transition
Community shall so survive any such termination or removal.


Section 1.3 Expenses. All expenses associated with the NNN Transition Community
Transfer shall be borne by HCP, with HCP obligated to reimburse BKD and its
affiliates for any reasonable out-of-pocket expenses BKD or its affiliates shall
incur in connection




2

--------------------------------------------------------------------------------





with the NNN Transition Community Transfer (whether or not such transaction is
consummated), provided that, subject to the terms of and without limiting
Section 1.2, BKD shall be obligated to pay any costs and expenses for which it,
as tenant or lessee, is obligated pursuant to the terms of the Master Lease,
other than all reasonable out-of-pocket expenses incurred by BKD and its
affiliates in connection with the consummation of the NNN Transition Community
Transfer, including reasonable out-of-pocket legal fees incurred by BKD or its
affiliates in connection with the foregoing, all of which shall be borne by HCP
and reimbursed to BKD by HCP. Notwithstanding the foregoing, each of HCP and BKD
shall bear their own attorneys’ fees and expenses incurred prior to the
Effective Date in connection with the drafting, negotiation and execution of any
documents entered into in connection with the NNN Transition Community Transfer,
including the NNN OTA - Transition.


Section 1.4 Cooperation. Each of the Parties shall reasonably cooperate to
effect the NNN Transition Community Transfer in accordance with the foregoing
provisions of this Article I.


ARTICLE II CCRC TRANSACTIONS
Section 2.1    CCRC Communities.


(a)CCRC PropCo Ventures, LLC ("CCRC Propco") is a RIDEA joint venture governed
by that certain Limited Liability Company Agreement, dated as of August 29,
2014, by and between HCP S-H 2014 Member, LLC (an affiliate of HCP) ("HCP Member
of CCRC Propco") and BKD CCRC Propco Holdco Member, LLC (an affiliate of BKD)
("BKD Member of CCRC Propco") (as amended, the "CCRC PropCo LLC Agreement"), of
which fifty one percent (51%) is owned by BKD Member of CCRC Propco and forty
nine percent (49%) is owned by HCP Member of CCRC Propco. CCRC OpCo Ventures,
LLC ("CCRC Opco") is a RIDEA joint venture governed by that certain Limited
Liability Company Agreement, dated as of August 29, 2014, by and between S-H
2014 Opco TRS, Inc. (an affiliate of HCP) ("HCP Member of CCRC Opco") and BKD
CCRC Opco Holdco Member, LLC (an affiliate of BKD) ("BKD Member of CCRC Opco")
(as amended, the "CCRC OpCo LLC Agreement"), of which fifty one percent (51%) is
owned by BKD Member of CCRC Opco and forty nine percent (49%) is owned by HCP
Member of CCRC Opco. CCRC Propco or its subsidiaries (collectively, the "CCRC
Propco Subsidiaries"), or CCRC Opco or its subsidiaries (collectively, the "CCRC
Propco Subsidiaries"), owns, in fee, certain communities as indicated on
Schedule 1 and Schedule 2 attached hereto (each such community listed on
Schedule 1 and Schedule 2, including all real and personal property owned by
CCRC Propco or CCRC Opco, as applicable, and their respective affiliates
exclusively in connection therewith, a "CCRC Community") comprised of (i) each
of the communities identified on Schedule 1 hereto (the "CCRC Transition
Communities") and (ii) each of the communities identified on Schedule 2 hereto
(the "CCRC Sale Communities"), each of which CCRC Communities is owned or leased
by a CCRC Opco Subsidiary. BKD or its affiliate is the manager of each CCRC
Community (BKD or its affiliate, in such capacity, the "CCRC Community
Manager").




3

--------------------------------------------------------------------------------





(b)BKD and HCP will use commercially reasonable efforts and cooperate (including
in accordance with the existing management agreements and otherwise as
reasonably requested by BKD and HCP) in seeking any approvals required for the
consummation of any of the transactions contemplated by this Article II, in the
transition of operations, and otherwise to effect the transactions contemplated
by this Article II (provided such cooperation does not increase the liability or
obligations of BKD or HCP in any material respect), as applicable.


(c)Except for the obligations of the HCP CCRC Purchasers and BKD CCRC Sellers
under the CCRC PSA (as such terms are defined below), the Parties acknowledge
that any and all obligations under the Definitive Documents (or in Section 2.4
below) of any of the CCRC Propco Subsidiaries and/or the CCRC Opco Subsidiaries,
shall be solely the obligations of such entities with the ownership as it is
constituted immediately following the consummation of the CCRC Acquisition.


Section 2.2 CCRC Sale Communities. Subject to Applicable Requirements, on not
less than ten (10) days' notice from HCP to BKD, but in all events prior to the
consummation of the CCRC Acquisition, HCP and certain of its affiliates and BKD
and certain of its affiliates, including, but not limited to, CCRC Propco and
CCRC Opco, shall enter into that certain Master Distribution and Contribution
Agreement in the form attached hereto as Exhibit B (the "Master Distribution and
Contribution Agreement"). Upon the terms and subject to the conditions of the
Master Distribution and Contribution Agreement, the parties thereto will (a)
reorganize the membership interests in those CCRC Propco Subsidiaries identified
therein (collectively, the "CCRC Sale Propcos"), those certain CCRC Opco
Subsidiaries identified therein (collectively, the "CCRC Sale Opcos"), and
certain indirect interests in the CCRC Sale Communities and (b) consummate each
of the transactions contemplated therein (including executing and delivering or
causing their applicable affiliates to execute and delivery the agreements,
documents and instruments provided for in such Master Distribution and
Contribution Agreement), in each instance in accordance with the Master
Distribution and Contribution Agreement and in all events prior to the
consummation of the CCRC Acquisition (the transactions contemplated by the
Master Distribution and Contribution Agreement, the "CCRC Sale Communities
Reorganization Transaction").


Section 2.3    Equity Interest Purchase Agreement.


(a)HCP Member of CCRC Propco, HCP Member of CCRC Opco (collectively, the "HCP
CCRC Purchasers"), as purchasers, HCP for the sole purpose of Sections
2.3 and 4.6 thereof, and BKD Member of CCRC Propco and BKD Member of CCRC Opco
(collectively, the "BKD CCRC Sellers"), as sellers, and BKD for the sole purpose
of Section 4.3 thereof, entered into that certain Equity Interest Purchase
Agreement, dated as of the Effective Date (the "Initial CCRC PSA"), a copy of
which is attached as Exhibit C-1 hereto. As of the date hereof, the HCP CCRC
Purchasers, as purchasers, and BKD CCRC Sellers, as sellers, are entering into
that certain Amendment No. 1 to the Equity Interest Purchase Agreement (together
with the Initial CCRC PSA, and as the same may be further amended, restated,
modified or supplemented from time to time, the "CCRC PSA"), a copy of which is
attached as Exhibit C-2 hereto. Upon the terms and subject to the conditions of
the CCRC PSA (and subject to the consummation of the CCRC Sale Communities
Reorganization Transaction), the HCP CCRC Purchasers (or their respective
designees) shall acquire one hundred percent of each of (i) BKD Member of CCRC




4

--------------------------------------------------------------------------------





Propco's membership interests in CCRC Propco (the "CCRC Propco Acquisition") and
(ii) BKD Member of CCRC Opco's membership interests in CCRC Opco (the "CCRC Opco
Acquisition"; and, collectively, with the CCRC Propco Acquisition, the "CCRC
Acquisition"), for the purchase price and upon the terms and conditions set
forth in the CCRC PSA.


(b)
Concurrently with the consummation of the CCRC Acquisition:



(i)    each CCRC Opco Subsidiary (including the CCRC Sale Opcos) and CCRC
Community Manager shall enter into the Omnibus Termination Agreement,
substantially in the form attached to the CCRC PSA as Exhibit E (the "Management
Termination Agreement"), which includes the payment by HCP or one of its
affiliates of a One Hundred Million Dollar ($100,000,000) management termination
fee (the “Management Termination Fee”) to BKD or its affiliate with respect to
the CCRC Transition Communities, upon and subject to the terms thereof;


(ii)    each CCRC Opco Subsidiary (other than the CCRC Sale Opcos) shall enter
into a Personalized Living Services Agreement with CCRC Community Manager (or
its applicable affiliate) upon the material terms outlined in Exhibit D attached
hereto and substantially in a form to be reasonably and in good faith agreed
upon by HCP and BKD based upon the material terms outlined on such Exhibit D
within sixty (60) days following the Effective Date hereof, pursuant to which
CCRC Community Manager (or its applicable affiliate) shall continue to provide
certain personalized care services to the CCRC Transition Communities upon and
subject to the terms thereof, and until such time as the agreement is terminated
in accordance with its terms; and


(iii)    the CCRC PropCo Subsidiaries (other than the CCRC Sale PropCos) shall
pay to their respective CCRC OpCo Subsidiaries (other than the CCRC Sale OpCos)
a lease termination fee in the aggregate amount of $[***] (the “Lease
Termination Fee”), and the relevant leases shall be terminated, with new leases
put in place with different terms in such parties’ discretion. The Lease
Termination Fee shall be allocated among the relevant leases as determined by
the CCRC PropCo Subsidiaries. HCP and its affiliates shall be solely responsible
for funding each CCRC PropCo Subsidiary’s (other than the CCRC Sale PropCos)
payment of the Lease Termination Fee. In no event shall BKD or any of its
affiliates be entitled to receive any portion of the Lease Termination Fee,
whether directly or indirectly as part of any working capital adjustment or
otherwise under the CCRC PSA.


(c)On the Effective Date, HCP and BKD caused their applicable affiliates
(including Emeritus Corporation) to execute and deliver, and HCP caused New
Manager to execute and deliver, an operations transfer agreement for each CCRC
Transition Community other than the CCRC Transition Community commonly known as
Freedom Village Bradenton, in each case in the form attached hereto as Exhibit E
(the "Form LCS OTA", and, as executed, each an "Initial LCS OTA"). On or about
the date hereof, HCP and BKD caused or will cause their applicable affiliates to
execute and deliver, and HCP caused or will cause New Manager to execute and
deliver, an operations transfer agreement for the CCRC Transition Community
commonly known as Freedom Village Bradenton (together with each Initial LCS OTA,
each an "LCS OTA").




5

--------------------------------------------------------------------------------





(d)The CCRC Acquisition shall be consummated on the closing date contemplated
pursuant to the terms of the CCRC PSA; provided, however, that the Parties shall
(i) not consummate the NNN BKD Acquisition (as hereinafter defined) prior to the
CCRC Acquisition, (ii) not consummate the CCRC Acquisition prior to the
consummation of the CCRC Sale Communities Reorganization Transaction, and (iii)
close the NNN BKD Master Lease Acquisition and the CCRC Acquisition
substantially simultaneously.


(e)The Parties acknowledge and agree that all existing financing with respect to
the CCRC Opco, the CCRC Propco, and/or the CCRC Communities is set forth on
Schedule 3 hereto (the "Existing CCRC Financing").


(i)    At HCP's option, the Existing CCRC Financing set forth on Schedule 3-A
will be paid in full simultaneously with the consummation of the CCRC
Acquisition, provided HCP shall be solely responsible for all amounts, costs,
expenses, penalties and other obligations in connection therewith and, subject
to clause (iii) below, neither BKD nor its affiliates shall have any obligation
in connection therewith;


(ii)    HCP or its affiliate(s) is the lender under the Existing CCRC Financing
set forth on Schedule 3-B (in its capacity as a lender, "HCP Lender", and such
indebtedness, the "HCP Financing"). HCP, for itself and on behalf of any other
HCP Lender (i) hereby confirms that it is the sole lender under the HCP
Financing, (ii) hereby consents to the transactions contemplated by this Article
II, the Master Distribution and Contribution Agreement and the CCRC PSA, and
(iii) agrees and acknowledges that no fee or other cost or payment whatsoever
shall be due and payable by BKD or HCP or any of their respective affiliates to
HCP Lender in connection therewith; and


(iii)    Each of HCP and BKD shall (and shall cause its respective affiliates
to) cooperate and use reasonable, diligent and good faith efforts to deliver any
notices (including notices of prepayment as directed by HCP) and obtain any
consents in connection with any transaction contemplated by this Agreement
required pursuant to any Existing CCRC Financing (other than the HCP Financing),
in each case solely at HCP's expense.


(f)For U.S. federal (and corresponding state and local) income tax purposes, (i)
with respect to the CCRC Propco Acquisition and the CCRC Opco Acquisition,
income, gains, losses, deductions and credits of CCRC Propco and CCRC Opco, as
applicable, shall be allocated between the respective buyers and sellers in
accordance with the “interim closing of the books” method under Section 706(d)
of the Code and (ii) the payment of the Lease Termination Fee and the Management
Termination Fee shall be deemed to occur immediately after the CCRC Propco
Acquisition and the CCRC Opco Acquisition and, accordingly, no item of income,
gain, loss, deduction, or credit with respect to the Lease Termination Fee or
the Management Termination Fee shall be allocated to the BKD CCRC Sellers, as
applicable.


Section 2.4    Litigation Management.


(a)From and after the consummation of the CCRC Acquisition, BKD (and its
affiliates) and HCP (and its affiliates) shall reasonably cooperate in the
defense of any




6

--------------------------------------------------------------------------------





general and/or professional liability claim that (a) relates to a CCRC
Transition Community, and
(b)was (i) commenced prior to the consummation of the CCRC Acquisition, or (ii)
was commenced after the consummation of the CCRC Acquisition but relates to
events or circumstances occurring prior to the consummation of the CCRC
Acquisition (each, a "Claim").


(b)    BKD shall oversee, manage and direct the defense of each Claim that is
covered by the tail insurance policy or endorsement covering general liability
and professional liability insurance obtained by BKD (or its affiliates) upon
the consummation of the CCRC Acquisition in accordance with the terms of this
Section 2.4 without the consent of HCP or its affiliates, provided that (i) the
carrier has acknowledged in writing such coverage, with or without a reservation
of rights, and (ii) the amount specifically claimed or reasonably expected to be
claimed does not exceed $[***]; provided, however, that if such Claim also names
HCP or any affiliate of HCP (other than a CCRC Opco Subsidiary) as a defendant
(and HCP or such affiliate has not been removed as a defendant), then the
reference in this clause (ii) to $[***] shall be replaced by a reference to
$[***]. BKD shall not be required to obtain HCP's (or its affiliates’) consent
to defend or settle any Claim that satisfies the requirements in clause (i) and
is under the threshold in clause (ii). Any defense or settlement of any Claim
that does not satisfy the requirements in clause (i) and/or is in excess of the
threshold in clause (ii) shall require the consent of HCP or its applicable
affiliate(s) (provided that the Parties acknowledge that an insurance carrier
may settle a Claim with or without BKD or HCP's approval, in which case BKD
shall not be deemed in breach of its obligations under this Section 2.4).


(c)    From and after the consummation of the CCRC Acquisition, BKD shall
provide a loss run of open Claims pursuant to BKD's standard protocols to HCP on
a quarterly basis until such time as all Claims are resolved. HCP and its
affiliates shall be entitled to a joint defense with BKD and its affiliates for
any Claim that satisfies the requirements of clause (i) of subsection (b) above,
provided the same is approved by the insurance carrier. Any legal counsel
engaged separately by HCP or its affiliates with respect to any Claim will be
solely at the expense of HCP and its affiliates, subject, however, to any rights
any of them may have under any insurance policy to engage separate counsel, and
subject further, to any indemnification obligations of BKD or its affiliates
under the Existing Management Agreements (as defined in the LCS OTAs) that
survive the termination thereof. BKD shall with reasonable promptness provide to
HCP notices of Claims received by BKD or its affiliates from and after the
consummation of the CCRC Acquisition.


(d)    Unless any Claim is attributable to the Bad Acts (as defined in the
Existing Management Agreements) of BKD (or one of its affiliates) (in which case
the terms of the Existing Management Agreements shall apply) or otherwise fully
covered by insurance, the costs and expenses incurred in connection with any
Claim and/or any cost, expense, and/or obligation incurred by BKD (or one of its
affiliates) pursuant to this Section 2.4 shall be solely an expense of each
applicable CCRC OpCo Subsidiary.


(e)    BKD shall, upon request, use commercially reasonable efforts to respond
to any questions concerning Claims and any related court filings (so long as the
same will not result in a waiver of privilege or confidentiality). The
provisions of this Section 2.4 shall survive the consummation of the CCRC
Acquisition. The Parties acknowledge and agree that any




7

--------------------------------------------------------------------------------





and all indemnification obligations pursuant to the Existing Management
Agreements shall apply and remain in full force and effect so long as this
Section 2.4 survives.


Section 2.5 Regulatory Audits. BKD acknowledges that, pursuant to applicable
legal requirements, the CCRC Transition Communities may be required to comply
with certain mandatory regulatory audits in connection with state or local
reporting requirements applicable to each such CCRC Transition Community
(including audits required by the Florida Office of Insurance Regulation) (a
“Regulatory Audit”). Accordingly, to the extent required, BKD (or one of its
affiliates) shall manage any such Regulatory Audit for the calendar year 2019.
Such Regulatory Audit shall be conducted by an audit firm familiar with the
preparation of such audits and shall be selected by BKD and reasonably approved
by HCP or its applicable affiliate(s). BKD shall provide HCP with a draft of any
Regulatory Audit after BKD receives such draft from the audit firm and prior to
the filing deadline therefor for the review and comment by HCP or its applicable
affiliate(s). HCP shall or shall cause its applicable affiliate(s) to promptly,
but in any event by the earlier of (a) one (1) business day before the filing
deadline and (b) five (5) business days after receipt from BKD, provide any
comments to such Regulatory Audit (and HCP and its affiliates shall be deemed to
have approved such Regulatory Audit if HCP or its applicable affiliate(s) fails
to timely provide comments to BKD), which comments BKD shall reasonably consider
and incorporate as appropriate. Any documented out-of-pocket costs and expenses
incurred by BKD (or its affiliates) in connection with the foregoing shall be
reimbursed by HCP or its applicable affiliate(s) to BKD (or such affiliate)
promptly upon demand. The provisions of this Section 2.5 shall survive
consummation of the CCRC Acquisition.


Section 2.6 Cooperation. BKD and its affiliates shall reasonably cooperate with
HCP and its affiliates to cause all matters evidencing indebtedness that has
been satisfied prior to the Effective Date, and any monetary liens (including
any notices of commencement), that are disclosed in any title report with
respect to any CCRC Community obtained by HCP and/or its affiliates prior to the
consummation of the CCRC Acquisition (the "CCRC Title Removal Matters"), to be
terminated, released or otherwise discharged of record. For purposes of this
Section 2.6, BKD’s reasonable cooperation shall be limited to providing such
information (to the extent in BKD’s reasonable possession and control utilizing
reasonable efforts to locate the same and without any out-of-pocket cost or
expense to BKD) as may be reasonably requested by HCP to cause the CCRC Title
Removal Matters to be terminated, released or discharged of record, provided
that BKD will agree to execute and deliver affidavits (or similar confirmations)
that any loan (other than in connection with the Existing CCRC Financing) with
respect to any CCRC Community that was wholly-owned by BKD and its affiliates
prior to the formation of CCRC OpCo and CCRC PropCo has been paid in full.


ARTICLE III
BKD ACQUISITION COMMUNITIES


Section 3.1 BKD Acquisition of NNN BKD Master Lease Acquisition Communities. BKD
or one of its affiliates currently leases from HCP or one of its affiliates the
communities identified on Schedule 5 (including all real and personal property
owned by HCP and its affiliates exclusively in connection therewith, each a "NNN
BKD Master Lease Acquisition Community") pursuant to the Master Lease.
Simultaneously with (and not before) the closing of




8

--------------------------------------------------------------------------------





the CCRC Acquisition, the Parties agree that BKD or its affiliate shall acquire
each NNN BKD Master Lease Acquisition Community, together with all related
personal property used exclusively in connection therewith (the "NNN BKD Master
Lease Acquisition") for the purchase price set forth next to the NNN BKD Master
Lease Acquisition Community on Schedule 5, provided BKD shall not be obligated
to close the acquisition of any NNN BKD Acquisition Community if title shall be
subject to any Non-Permitted Encumbrance.


Section 3.2    Additional Lease Matters.


(a)With respect to the NNN BKD Acquisition Communities (as hereinafter defined),
notwithstanding the terms of the Master Lease and/or any NNN BKD Schedule 6
Acquisition Community Lease, the Parties agree and acknowledge that:


(i)    Except with respect to monetary obligations relating to the payment of
Rent (as defined in the Master Lease and the NNN BKD Schedule 6 Acquisition
Community Leases), neither BKD nor any of its affiliates shall be in default of
any obligation under the Master Lease or any NNN BKD Schedule 6 Acquisition
Community Lease if the applicable action or condition giving rise to the default
or breach relates solely to a NNN BKD Acquisition Community and would not and
would not reasonably be expected to have a material adverse effect on (A) the
other premises leased pursuant to the Master Lease or the entities comprising
lessee thereunder, taken as a whole, or (B) BKD and its affiliates, taken as a
whole, and neither HCP nor any of its affiliates shall have the right to
exercise remedies under the Master Lease or under any NNN BKD Schedule 6
Acquisition Community Lease in connection therewith. The terms of this Section
3.2(a)(i) shall be of no further force and effect and HCP or its affiliates
shall have the right to exercise any remedies under the Master Lease, the NNN
BKD Schedule 6 Acquisition Community Leases or at law or in equity in connection
with any defaults thereunder which have occurred and are then continuing at the
time a Termination Event occurs or any time thereafter, provided any such
default deemed to be existing at the time a Termination Event occurs shall be
deemed to have first occurred on the date of the occurrence of the Termination
Event and BKD and its affiliates shall have all notice and cure rights available
under the Master Lease and the applicable NNN BKD Schedule 6 Acquisition
Community Lease with respect to any such default.


(ii)    Neither BKD nor any of its affiliates shall pay, or be obligated or
responsible for, any deferred capex obligations (or similar obligations), or the
cost of any repairs or restorations at any NNN BKD Acquisition Community (as
hereinafter defined), and HCP (for itself and its affiliates and successors)
shall irrevocably waive any such claims or rights to the contrary. For avoidance
of doubt, the foregoing sentence shall not relieve BKD or any of its affiliates
of any of their respective indemnification obligations under the Master Lease,
the NNN BKD Schedule 6 Acquisition Community Leases or any guaranties of any
lease documents with respect to third-party claims arising out of the condition
of any NNN BKD Acquisition Community (including any claim that such condition
violates any applicable laws). The terms of this Section 3.2(a)(ii) shall be of
no further force and effect from and after the occurrence of a Termination Event
at which time BKD shall be responsible for all such capex obligations (or
similar obligations) and the cost of any repairs or restorations whether
accruing before or after the Effective Date




9

--------------------------------------------------------------------------------





in accordance with the terms of the Master Lease and/or any NNN BKD Schedule 6
Acquisition Community Lease, as applicable, provided BKD and its affiliates
shall not be in default of its obligations with respect to the foregoing matters
under the Master Lease and/or the NNN BKD Schedule 6 Acquisition Community
Leases so long as BKD and its affiliates are acting reasonably and diligently to
cause the applicable NNN BKD Acquisition Communities to comply with its capex
obligations and repair and restoration obligations promptly after the occurrence
of the Termination Event.


(iii)    HCP and its affiliates shall return to BKD or its affiliates any and
all amounts deposited (or caused to be deposited) by BKD or its affiliates with
HCP or its affiliates (or into an account as directed by HCP or its affiliates)
remaining in any replacement reserve accounts, capital expenditure accounts, or
other escrow accounts, together with any letters of credit or security deposits,
if any, posted (or caused to be posted) by BKD or its affiliates with HCP or its
affiliates (or in any other Person's favor as directed by HCP or its affiliates)
and allocable to any of the NNN BKD Acquisition Communities at the time of such
termination and removal of the NNN Transition Community from the Master Lease or
the termination of the NNN BKD Schedule 6 Acquisition Community Lease, as
applicable.


(b)No escalation in the Minimum Rent (as defined in the Master Lease) shall
occur on January 1, 2020 (the "2020 Rent Escalation") other than with respect to
the NNN BKD Master Lease Acquisition Communities, and BKD and its affiliates
shall have no obligation to pay any amount with respect to the 2020 Rent
Escalation that otherwise would be due pursuant to the terms of Section 3.1.3 of
the Master Lease, except for the 2020 Rent Escalation that applies with respect
to the Minimum Rent allocated to each of the NNN BKD Master Lease Acquisition
Communities thereunder; provided, however, notwithstanding the foregoing, if the
CCRC Acquisition is not consummated on or prior to April 1, 2020, then (i) the
2020 Rent Escalation shall automatically become effective and BKD and its
affiliates shall be obligated to pay any amounts that otherwise would have been
payable with respect to the 2020 Rent Escalation for January, February, March
and April of 2020 on or prior to April 5, 2020, and (ii) promptly following the
consummation of the CCRC Acquisition (if such consummation occurs), the Parties
will recalculate actual rent due for 2020 based on the terms of the Second
Amended and Restated Master Lease (as hereinafter defined), as if it went into
effect on January 1, 2020, and the lessor thereunder will either return any
overpayment made by the lessee thereunder or the lessee will fund any additional
amount due to the lessor pursuant to this provision; provided however, that such
recalculation of rent will not take into account the annual rent reduction
attributable to the Rent Reduction Payment (as hereinafter defined) calculated
in accordance with Schedule 7 attached hereto. For avoidance of doubt, BKD and
its affiliates shall continue to pay all Minimum Rent under the Master Lease
allocated to the NNN BKD Master Lease Acquisition Communities, including any
increase therein resulting from the 2020 Rent Escalation, until such time as the
NNN BKD Master Lease Acquisition is consummated, if at all. In the event that
this Agreement terminates pursuant to the terms of Section 5.23 prior to the
consummation of the NNN BKD Master Lease Acquisition, all rent payable under the
Master Lease will be computed without reference to this Section 3.2(b). The
provisions of this Section 3.2(b) will survive the consummation of the
transaction contemplated by this Agreement or the earlier termination of this
Agreement pursuant to Section 5.23.




10

--------------------------------------------------------------------------------





(c)Simultaneously with the closing of the CCRC Acquisition, and as a condition
thereto, (A) HCP's applicable affiliates and BKD's applicable affiliates shall
amend and restate the Master Lease by executing and delivering the Second
Amended and Restated Master Lease and Security Agreement and (B) BKD shall cause
its applicable affiliates to pay to the lessors under the Second Amended and
Restated Master Lease a one-time rent reduction payment in the amount of
$20,000,000 (the "Rent Reduction Payment") by wire transfer of immediately
available funds to an account designated by HCP in writing.


Section 3.3    BKD Acquisition of the NNN BKD Schedule 6 Acquisition
Communities.


(a)BKD or one of its affiliates currently leases from HCP or one of its
affiliates the communities identified on Schedule 6 (including all real and
personal property owned by HCP and its affiliates exclusively in connection
therewith, each a "NNN BKD Schedule 6 Acquisition Community" and together with
the NNN BKD Master Lease Acquisition Communities, collectively, the "NNN BKD
Acquisition Communities" and each a "NNN BKD Acquisition Community") pursuant to
the lease identified opposite such NNN BKD Schedule 6 Acquisition Community on
Schedule 6 (each, a "NNN BKD Schedule 6 Acquisition Community Lease"). The
Parties agree that, simultaneously with, or after (but not before), the closing
of the CCRC Acquisition, BKD or its affiliate shall acquire each NNN BKD
Schedule 6 Acquisition Community (the "NNN BKD Schedule 6 Acquisition" and
together with the NNN BKD Master Lease Acquisition, the "NNN BKD Acquisition")
for the purchase price set forth next to the NNN BKD Schedule 6 Acquisition
Community on Schedule 6, provided BKD shall not be obligated to consummate the
acquisition of any NNN BKD Schedule 6 Acquisition Community if any of the
Schedule 6 Closing Conditions are not satisfied with respect to such NNN BKD
Schedule 6 Acquisition Community.


(b)The Parties acknowledge that the NNN BKD Schedule 6 Acquisition Communities
are encumbered by certain indebtedness as listed opposite such NNN BKD Schedule
6 Acquisition Community on Schedule 6 (collectively, the "NNN Schedule 6
Indebtedness"). In connection with the NNN BKD Schedule 6 Acquisitions, BKD or
its affiliates shall (i) reasonably cooperate to deliver any notices required in
connection with the NNN Schedule 6 Indebtedness, and (ii) lead negotiations and
use commercially reasonable efforts to finalize and execute such documents
required by the lender including, but not limited to, a new operating agreement
as required by the terms of the NNN Schedule 6 Indebtedness (the "Final Schedule
6 Lender Documents"). The Parties shall cooperate to send any notices and obtain
any approvals required pursuant to the NNN Schedule 6 Indebtedness in connection
with the transactions contemplated by this Section 3.3. "Schedule 6 Closing
Conditions" shall mean (i) HCP shall cause (at its sole cost and expense
(including by application of a portion of the purchase price paid by BKD)) the
NNN BKD Schedule 6 Communities to be delivered free and clear of the NNN
Schedule 6 Indebtedness, (ii) BKD and/or its affiliate and the applicable lender
shall have executed and delivered the Final Schedule 6 Lender Documents, and
(iii) title to each of the applicable NNN BKD Schedule 6 Acquisition Communities
shall not be subject to any Non-Permitted Encumbrance.


(c)Notwithstanding anything to the contrary contained in this Agreement or in
any NNN BKD Schedule 6 Acquisition Community Lease, each of HCP and BKD (for
itself


11

--------------------------------------------------------------------------------





and its respective affiliates) agree that, except with respect to the amount of
Rent (as defined in the applicable NNN BKD Schedule 6 Acquisition Community
Lease) payable under the applicable NNN BKD Schedule 6 Acquisition Community
Lease, from and after the Effective Date and until such time as BKD or one of
its affiliates acquires the applicable NNN BKD Schedule 6 Acquisition Community,
HCP and BKD shall take such actions as may be necessary to ensure that each of
HCP (together with its affiliates) and BKD (together with its affiliates) enjoys
the benefits, and bears the burdens, that it would have enjoyed or incurred if
the NNN BKD Schedule 6 Acquisition Communities were included in the Master
Lease, to the same extent that it would have if the NNN BKD Schedule 6
Acquisition Communities were included in the Master Lease on the effective date
of the Master Lease (the parties agreeing, without limiting the foregoing, that
HCP and its affiliates shall not enforce against BKD and its affiliates (and/or
their respective successors) any transfer restrictions, limitations or
provisions set forth in either of the NNN BKD Schedule 6 Acquisition Community
Leases and, instead the transfer restrictions, limitations or provisions set
forth in the Master Lease shall govern with respect to the NNN BKD Schedule 6
Acquisition Communities). Each of HCP and BKD (each for itself and its
respective affiliates and successors) agrees and acknowledges that to the extent
the terms and conditions of any of the NNN BKD Schedule 6 Acquisition Community
Leases are inconsistent with the terms and conditions set forth in the Master
Lease, the terms and conditions of the Master Lease shall govern.


Section 3.4 1031 Exchange. The Parties hereby agree that HCP or its affiliates
may consummate the NNN BKD Acquisition with respect to any NNN BKD Acquisition
Community as part of a so-called like-kind exchange (an "Exchange") pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended (the “Code”);
provided, however, that: (i) neither the closing of the NNN BKD Acquisition nor
any other date contemplated by this Agreement shall be delayed or affected by
reason of the Exchange nor shall the consummation or accomplishment of an
Exchange be a condition precedent or condition subsequent to HCP's obligations
under this Agreement; (ii) BKD shall not be required to take an assignment of
any agreement for the relinquished or replacement property or be required to
acquire or hold title to any real property for purposes of consummating an
Exchange; (iii) HCP shall pay all out-of-pocket costs that would not otherwise
have been incurred by BKD had HCP not consummated the transaction through an
Exchange; (iv) BKD shall not incur any additional liabilities on account of the
Exchange; (v) BKD's rights pursuant to this Agreement shall not be reduced, and
BKD's liabilities and obligations pursuant to this Agreement shall not be
increased, by reason of this Section 3.4; (vi) any representations, covenants,
indemnities, agreements, and obligations of HCP pursuant to this Agreement shall
not be diminished or otherwise effected, and any rights of BKD pursuant to this
Agreement shall not be impaired, due to such Exchange; and (vii) BKD makes no
representation or warranty to HCP concerning the tax treatment of such exchange
and shall have no liability for any failure of such exchange to qualify under
Section 1031 of the Code. Subject to the provisions of this Section 3.4, BKD and
its affiliates shall cooperate with HCP and its affiliates in effecting an
Exchange with respect to one or more the NNN BKD Acquisition Communities.


Section 3.5    Cooperation.


(a)BKD and HCP shall cooperate and act reasonably to negotiate and finalize
documents to be used in connection with the NNN BKD Acquisition with respect to
each NNN BKD Acquisition Community (which, for the avoidance of doubt, shall
include a deed, a bill of sale, a title affidavit, a FIRPTA certificate, and an
escrow letter) in forms that are similar to


12

--------------------------------------------------------------------------------





those used by the Parties in similar transactions and otherwise that are
customary in the applicable jurisdictions for transfers of similar properties,
taking into consideration the conveyance from landlords to tenants under
triple-net leases.


(b)HCP and its affiliates shall reasonably cooperate with BKD and its affiliates
to cause the matters set forth on Schedule 5-A, and any similar-type matters or
encumbrances disclosed in any title report with respect to any NNN BKD
Acquisition Community obtained by BKD and/or its affiliates, at its expense,
prior to the consummation of the NNN BKD Acquisition, to be omitted from, or
corrected in, any ALTA Owner’s Policy of Title Insurance that BKD, at its
expense, elects to obtain. For purposes of this Section 3.5(b), HCP’s reasonable
cooperation shall be limited to the following: (i) with respect to the
requirements in Schedule B, Part I of the Title Commitments set forth on
Schedule 9, delivering any "LLC documentation," "partnership documentation," or
"corporate documentation" of HCP or its applicable affiliates as provided for
therein; (ii) with respect to any leases or UCC financing statements with or in
favor of HCP or any affiliate of HCP, executing and delivering such recordable
documents as may be reasonably required to terminate, release or otherwise cause
such matters to be omitted from the final ALTA Owner’s Policy of Title Insurance
that BKD, at its expense, elects to obtain at closing, including the applicable
leases and UCCs set forth on Schedule 5; (iii) executing a title affidavit with
respect to the applicable NNN BKD Acquisition Community in a form consistent
with the title affidavits executed in connection with the 2017 MTCA (including,
with respect to any of the mortgages, deeds of trust or deeds to secure debt
(and related instruments) a statement therein that the loan secured thereby has
been paid in full, to the extent required); and (iv) executing and delivering
all such further documents or providing such additional information (to the
extent in HCP’s reasonable possession and control utilizing reasonable efforts
to locate the same and without any out-of-pocket cost or expense to HCP) as may
be reasonably requested by BKD and/or required in order to (A) address any items
that are shown on any surveys obtained by BKD and/or its affiliates, at its
expense, with respect to any NNN BKD Acquisition Community prior to the
consummation of the NNN BKD Acquisition that would materially adversely affect
the ability to obtain financing for any BKD NNN Acquisition Community and (B)
otherwise cause the matters set forth on Schedule 5-A and any similar-type
matters or encumbrances to be omitted from, or corrected in, any final survey or
ALTA Owner’s Policy of Title Insurance that BKD elects to obtain, at its
expense, provided that any such further documents pursuant to this clause (iv)
shall be in form and substance reasonably acceptable to HCP and shall not impose
any duties, covenants or obligations on HCP or subject HCP to any liabilities,
except that HCP will agree to execute and deliver such further documents or
instruments in the nature of a quit claim deed or affidavits (or similar
confirmations) that seek confirmation as to factual matters, provided that such
confirmations are based upon the actions or inactions of HCP and/or its
affiliates and are limited to actual knowledge (without investigation or the
duty to conduct investigation) of [***] and impose no personal liability on such
named knowledge parties. Notwithstanding the foregoing, HCP shall be required to
take such actions and deliver such documents or instruments as necessary to
cause the removal or termination of the Non-Permitted Encumbrance(s).


Section 3.6 Insurance. With respect to each NNN BKD Acquisition Community, (a)
BKD shall be entitled to any property insurance proceeds (net of collection
costs) that have not been applied to restoration prior to the date of such NNN
BKD Acquisition and (b) any business interruption insurance proceeds allocable
to the time period prior to the date of such




13

--------------------------------------------------------------------------------





NNN BKD Acquisition shall be applied in accordance with the Master Lease;
provided, however, that the terms of this Section 3.6 shall be of no further
force and effect in the event that this Agreement is terminated for any reason
prior to the closing of the NNN BKD Acquisition.


Section 3.7 Closing Costs. In connection with the transactions contemplated by
this Article III, all closing costs, including any Transfer Taxes, shall be
shared equally by HCP and BKD.


ARTICLE IV


CCRC SALE COMMUNITIES


Section 4.1    Sale of CCRC Sale Communities.


(a)Commencing promptly following the Effective Date, HCP and/or BKD will market
for sale (or continue to market for sale, if applicable) each of the CCRC Sale
Communities on terms mutually and reasonably acceptable to the Parties (the
"CCRC Sale Community Disposition"). Upon the consummation of a CCRC Sale
Community Disposition with respect to a CCRC Sale Community, the management
agreement and the guaranty of such management agreement (and, if it has not yet
been terminated, that certain Master Pooling Agreement, dated August 29, 2014,
by and among the CCRC OpCo Subsidiaries and CCRC Community Manager, as amended,
modified or supplemented) with respect to such CCRC Sale Community shall be
terminated in a form substantially similar to the Management Termination
Agreement, provided that if the CCRC Acquisition has been consummated prior to
the CCRC Sale Community Disposition for any CCRC Sale Community and the
termination of the related management agreement occurs, neither BKD nor the BKD
affiliate that is the manager under such management agreement shall be entitled
to receive any termination fee or similar payment in connection with such
management agreement termination for such CCRC Sale Community. If any CCRC Sale
Community Disposition occurs prior to the consummation of the CCRC Acquisition,
a termination fee in the amount set forth on Schedule 2 for each CCRC Sale
Community shall accrue in favor of BKD or its affiliate (the "CCRC Sale
Community Management Agreement Termination Fee") on the effective date of such
termination, but such CCRC Sale Community Management Agreement Termination Fee
shall only be payable by the applicable CCRC OpCo Subsidiary upon the occurrence
of a Termination Event. For the avoidance of doubt, BKD shall not be entitled to
receive any CCRC Sale Community Management Agreement Termination Fee if the CCRC
Acquisition is consummated prior to the occurrence of any Termination Event. The
Parties shall reasonably cooperate to effect the CCRC Sale Community
Disposition, provided (i) with respect to the CCRC Sale Community commonly known
as Foxwood Springs, BKD (or an affiliate) shall manage the marketing and sale
process for such CCRC Sale Community, including interviewing, recommending, and
managing brokers and advisors (all of which BKD or an affiliate shall engage
subject to the reasonable approval of HCP), and (ii) with respect to the CCRC
Sale Community commonly known as Robin Run, BKD and HCP (or their respective
affiliates) shall jointly manage the marketing and sale process for such CCRC
Sale Community, including interviewing, recommending, selecting, and managing
brokers and advisors. In addition, if any CCRC Sale Community Disposition occurs
prior to the consummation of the Master Distribution and Contribution Agreement,
each of HCP and BKD shall reasonably cooperate to amend and modify the CCRC
PropCo LLC Agreement and the CCRC OpCo LLC Agreement as necessary


14

--------------------------------------------------------------------------------





and appropriate to reflect the removal of the CCRC Sale Community from the joint
ventures and the Master Distribution and Contribution Agreement to adjust the
percentage of distributions and contributions thereunder in order to preserve
the existing proportional interests in the CCRC Propco and the CCRC Opco between
HCP, BKD or their respective affiliates with respect to the remaining CCRC Sale
Communities that will be subject to the Master Distribution and Contribution
Agreement.


(b)All expenses associated with a CCRC Sale Community Disposition shall be borne
by the sole member of the CCRC Sale Propcos and the sole member of the CCRC Sale
Opcos, as applicable, and their respective subsidiaries (whether or not such
transaction is consummated), other than any expenses incurred by BKD or its
affiliates, as manager, which pursuant to the terms of the management agreement
for the CCRC Sale Community are the responsibility of BKD or its affiliates.


ARTICLE V MISCELLANEOUS
Section 5.1 RIDEA JV Transaction. The Parties hereby acknowledge that HCP and
certain of its affiliates are in the process of negotiating for a potential
joint venture transaction with a third-party investor involving the communities
identified on Schedule 8 attached hereto (the "New HCP JV Properties"), each of
which is currently managed by BKD or its affiliates (the "RIDEA JV
Transaction"). From and after the Effective Date, BKD shall reasonably cooperate
with HCP and its affiliates to the extent reasonably requested by HCP, but
subject to the immediately following sentence, to facilitate the RIDEA JV
Transaction, provided BKD and its affiliates shall have no obligation to enter
into or approve any amendment or modification to any agreement(s) to which BKD
and/or its affiliates is a party, or to enter into any additional agreement
(excepting an amendment to the 2018 Master Pooling Agreement solely for the
purpose of removing the Schedule 4 Community from the 2018 Master Pooling
Agreement (provided that such amendment may also include the amendments
contemplated pursuant to Section 5.6(e) below) and any administrative type
changes solely for the purposes of reflecting the new ownership of the New HCP
JV Properties (provided such administrative type changes do not reduce the
rights of BKD and/or its affiliates, or increase the liabilities or obligations
of BKD and/or its affiliates, except, in each case, in a de minimus way)).
Notwithstanding the foregoing, each of HCP and BKD agrees and acknowledges that
HCP shall reimburse BKD and its affiliates for all reasonable out-of-pocket
expenses incurred by BKD and its affiliates in providing its cooperation with
respect to the RIDEA JV Transaction (whether or not such transaction is
consummated), including reasonable out-of-pocket legal fees incurred by BKD or
its affiliates in connection with the foregoing. The provisions of this Section
5.1 will survive the consummation of the transaction contemplated by this
Agreement or the earlier termination of this Agreement pursuant to Section 5.23.


Section 5.2    Schedule 4 Community Management Agreement Termination.


(a)BKD Twenty-One Management Company, Inc. (the "Schedule 4 Community Manager")
currently manages the community set forth on Schedule 4 hereto (including all
real and personal property owned by HCP and its affiliates in connection
therewith,




15

--------------------------------------------------------------------------------





the "Schedule 4 Community") pursuant to that certain Amended and Restated
Management Agreement, effective as of January 1, 2018 (as may be amended,
modified, supplemented or amended and restated, the "Schedule 4 Management
Agreement"), by and between the HCP affiliate set forth on Schedule 4 (the
"Schedule 4 Facility OpCo") and the Schedule 4 Community Manager.
Notwithstanding anything to the contrary in the Schedule 4 Management Agreement,
or that certain Consolidated, Amended and Restated Master Pooling Agreement,
effective as of January 1, 2018 (as may be amended, modified, supplemented or
amended and restated, the "2018 Master Pooling Agreement"), by and among
Schedule 4 Facility OpCo, Schedule 4 Manager and certain other parties thereto,
from and after the consummation of the CCRC Acquisition, HCP and its affiliates
shall have the right to terminate the Schedule 4 Management Agreement and the
2018 Master Pooling Agreement solely with respect to the Schedule 4 Community
without the payment to Schedule 4 Community Manager of any termination fee;
provided, however, that if HCP or its affiliates exercise such right, such
termination will constitute the termination to which HCP and its affiliates were
otherwise entitled for the period beginning on December 31, 2020 and ending on
December 30, 2021 pursuant to Section 3.3(d) of the 2018 Master Pooling
Agreement (notwithstanding that the Schedule 4 Community may not then be subject
to the 2018 Master Pooling Agreement as the result of its removal in accordance
with the terms of Section 5.1).


(b)The Parties acknowledge and agree that (i) HCP may designate any Person as
the buyer of the Schedule 4 Community and/or as the transferee of the operation
thereof and BKD and its affiliates shall assign to such buyer or transferee all
of their respective right, title and interest in and to the personal property
owned by BKD and its affiliates (excluding Surrendered Assets and Excluded
Assets) and used or held for use exclusively in connection with the operation of
the Schedule 4 Community and (ii) BKD shall cause the Schedule 4 Community
Manager and HCP shall cause the Schedule 4 Facility OpCo to enter into an
operations transfer agreement substantially in the form attached hereto as
Exhibit F-1 in the event that the transferee of the Schedule 4 Community is an
affiliate of HCP or Exhibit F-2 (the “Form OTA – West Bay (Sale)”) in the event
that the transferee of the Schedule 4 Community is not an affiliate of HCP. In
the event that the transferee of the Schedule 4 Community is not an affiliate of
HCP, BKD will reasonably and in good faith negotiate the Form OTA – West Bay
(Sale) with the transferee(s) in good faith, provided that (a) BKD shall keep
HCP reasonably informed of the status of such negotiations, shall send each
draft exchanged by the parties to HCP concurrently with or promptly after such
exchange, and shall afford HCP a reasonable opportunity to participate in all
material discussions relating thereto, and (b) neither BKD nor any of its
affiliates shall be obligated to agree to any modification to the Form OTA –
West Bay (Sale) that, individually or in the aggregate with all other proposed
modifications, is not customary for similar transactions or would materially
increase its obligations or liabilities thereunder.


Section 5.3 Prior Agreements. The Parties agree and acknowledge that (i) they
have previously entered into (a) the 2016 MTCA, and (b) the 2017 MTCA
(collectively, the "Prior MTCAs"), and (ii) to the extent the terms and
conditions of this Agreement and/or any of the transactions contemplated by this
Agreement (including any agreement attached hereto as an exhibit or any other
agreement to be entered into by the Parties and/or their respective affiliates
pursuant to the terms of this Agreement) shall conflict with or be inconsistent
with the terms of the Prior MTCAs and/or the transactions contemplated thereby,
the terms and conditions of this Agreement (including any agreement attached
hereto as an exhibit or any other agreement to be entered into by the Parties
and/or their respective affiliates pursuant to the terms of this Agreement)


16

--------------------------------------------------------------------------------





shall control and be deemed to have restated the agreements of the Parties.
Furthermore, the Parties acknowledge and agree that this Agreement fully
supersedes and amends and restates that certain Master Transactions and
Cooperation Agreement by and between the Parties entered into as of October 1,
2019.


Section 5.4    BKD Representations and Warranties. BKD hereby represents and
warrants to HCP, as of the Effective Date, as follows:


(a)Authorization. BKD is an entity duly organized and validly existing under the
laws of its jurisdiction of organization. BKD has the requisite power and
authority to enter into, execute and deliver this Agreement and to perform all
of the obligations to be performed by it hereunder. This Agreement has been duly
authorized, executed and delivered by BKD, and this Agreement constitutes a
valid and binding obligation of BKD, enforceable against BKD in accordance with
its respective terms, subject to applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting enforcement of creditors' rights generally.


(b)No Conflict. Subject to compliance with the Applicable Requirements described
in clause (a) of the definition of such term in Section 6.3, neither the
execution and delivery by BKD of this Agreement nor the performance or
consummation of the transaction contemplated hereby by BKD and its affiliates
will conflict with, result in the breach of, constitute a default under, or
accelerate the performance required by the terms of: (i) any law, rule or
regulation of any Governmental Authority (as hereinafter defined) to which BKD
or its affiliates are subject; (ii) any judgment, order, writ, decree, permit or
license of any court or Governmental Authority to which BKD or its affiliates
are subject; (iii) any contract, agreement, commitment or instrument to which
BKD or its affiliates are a party or by which any of their respective assets are
bound; or (iv) the constituent documents or other governing instruments of BKD
or its affiliates. Subject to compliance with the Applicable Requirements
described in clause
(a)of the definition of such term in Section 6.3, the execution and delivery of
this Agreement by BKD and the performance and consummation of the transactions
contemplated hereby by BKD and its affiliates do not require any registration,
filing, qualification, consent or approval with or by any Governmental
Authority.


(c)    Litigation. There is no action, suit, claim, proceeding, arbitration,
governmental inquiry or investigation pending or, to BKD's knowledge, threatened
against BKD or any of its affiliates before or by any Governmental Authority
which would prevent the consummation of the transactions contemplated by this
Agreement.


(d)    Common Names. Neither BKD nor any of its affiliates, including CCRC
Community Manager, owns the CCRC Community Names or has the exclusive right to
use such CCRC Community Names.


Section 5.5    HCP Representations. HCP hereby represents and warrants to BKD,
as of the Effective Date, as follows:


(a)Authorization. HCP is an entity duly organized and validly existing under the
laws of its jurisdiction of organization. HCP has the requisite power and
authority to




17

--------------------------------------------------------------------------------





enter into, execute and deliver this Agreement and to perform all of the
obligations to be performed by it hereunder. This Agreement has been duly
authorized, executed and delivered by HCP, and this Agreement constitutes a
valid and binding obligation of HCP, enforceable against HCP in accordance with
its respective terms, subject to applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting enforcement of creditors' rights generally.


(b)No Conflict. Subject to compliance with the Applicable Requirements described
in clause (i) of the definition of such term in Section 6.3, neither the
execution and delivery by HCP of this Agreement nor the performance or
consummation of the transaction contemplated hereby by HCP and its affiliates
will conflict with, result in the breach of, constitute a default under, or
accelerate the performance required by the terms of: (i) any law, rule or
regulation of any Governmental Authority to which HCP or its affiliates are
subject; (ii) any judgment, order, writ, decree, permit or license of any court
or Governmental Authority to which HCP or its affiliates are subject; (iii) any
contract, agreement, commitment or instrument to which HCP or its affiliates are
a party or by which any of their respective assets are bound; or (iv) the
constituent documents or other governing instruments of HCP or its affiliates.
Subject to compliance with the Applicable Requirements described in clause (i)
of the definition of such term in Section 6.3, the execution and delivery of
this Agreement by HCP and the performance and consummation of the transactions
contemplated hereby by HCP and its affiliates do not require any registration,
filing, qualification, consent or approval with or by any Governmental
Authority.


(c)Litigation. There is no action, suit, claim, proceeding, arbitration,
governmental inquiry or investigation pending or, to HCP's knowledge, threatened
against HCP or any of its affiliates before or by any Governmental Authority
which would prevent the consummation of the transactions contemplated by this
Agreement.


Notwithstanding the foregoing, HCP shall have no liability for the breach of a
representation and warranty contained in Section 5.5(b) or 5.5(c) if, to BKD's
knowledge based upon the operation by BKD or its affiliates of any community
owned or leased by HCP or its affiliates, such representation and warranty is
untrue. For purposes of the foregoing, the "knowledge" of BKD and its affiliates
shall mean the current actual, conscious knowledge of [***], provided that none
of the foregoing named individuals whose knowledge is imputed to BKD under this
Agreement shall bear personal responsibility or liability.


Section 5.6    BKD “Change in Control”/Permitted Transactions.


(a)Each of HCP (for itself and its affiliates and its and their respective
successors) and BKD for itself and its affiliates and its and their respective
successors) hereby acknowledges and agrees that (a) the Master Lease (including,
upon execution, the Second Amended and Restated Master Lease) contains certain
restrictions relating to, and certain rights and permissions in favor of BKD and
its affiliates to engage and/or be involved in, certain assignments, transfers,
“Change in Control Transaction” (as such term is defined in the Master Lease
(or, upon execution, the Second Amended and Restated Master Lease)), other
related transactions contemplated by Article XXIV of the Master Lease
(including, upon execution, the Second Amended and Restated Master Lease) and
similar transactions in the nature thereof, subject in certain instances to the
satisfaction of certain conditions and requirements as more


18

--------------------------------------------------------------------------------





particularly set forth in Article XXIV of the Master Lease (including, upon
execution, the Second Amended and Restated Master Lease) (the “Lease
Transfer-Related Provisions”), and subject to certain rights in favor of the
lessor thereunder in connection therewith as more particularly set forth in
Section 44.1 thereof (the “Section 44.1 Provisions”), and (b) notwithstanding
any restrictions or prohibitions with respect to any assignment, transfer,
Change in Control Transaction, other related transaction contemplated by Article
XXIV of the Master Lease (including, upon execution, the Second Amended and
Restated Master Lease) or similar transaction in the nature thereof relating to
or involving BKD and/or its affiliates in any Specified HCP/BKD Agreement (with
respect to any such agreement, the “Specified HCP/BKD Agreement Transfer-Related
Provisions”) to the contrary, but subject to the other provisions of this
Section 5.5:


(i)    if BKD and/or any of its affiliates intends to engage and/or be involved
(or engages and/or is involved) in any assignment, transfer, Change in Control
Transaction, other related transaction contemplated by Article XXIV of the
Master Lease or similar transaction in the nature thereof (including, upon
execution, the Second Amended and Restated Master Lease) (as applicable, a
“Proposed BKD Transaction”);


(ii)    the Proposed BKD Transaction would, without the consent of HCP and/or
its affiliates, be prohibited or otherwise restricted pursuant to the terms of
such Specified HCP/BKD Agreement Transfer-Related Provisions, but are (or would
be), without the consent of HCP and/or its affiliates, permitted pursuant to,
and/or otherwise in accordance with, the Lease Transfer-Related Provisions; and


(iii)    BKD (for itself and its affiliates), in its sole discretion, delivers
written notice to HCP that BKD and its affiliates expressly elect for the Lease
Transfer- Related Provisions to apply with respect to such Specified HCP/BKD
Agreement and the Proposed BKD Transaction (with respect to any such Specified
HCP/BKD Agreement, a “Transfer Provision Election”),


then, with respect to the Proposed BKD Transaction, the Lease Transfer-Related
Provisions shall control and apply as if the same were included in such
Specified HCP/BKD Agreement as part of the Specified HCP/BKD Agreement Related
Transfer Provisions thereof, except that (x) if such Specified HCP/BKD Agreement
is a lease or an arrangement similar to a lease, the lessor (or any Person that
is party to such Specified HCP/BKD Agreement in a similar capacity) thereunder
shall be entitled to the Section 44.1 Provisions in connection therewith, and
(y) if such Specified HCP/BKD Agreement is a management agreement or an
arrangement similar to a management agreement, the counterparty thereunder shall
be entitled to terminate such Specified HCP/BKD Agreement (including any related
pooling agreement(s)) on the same terms set forth in Section 3.3(c) of the 2018
Master Pooling Agreement (it being understood, however, that for the purposes of
this Section 5.5 and such Specified HCP/BKD Agreement Related Transfer
Provisions, the definition of “Change in Control” (as used the 2018 Master
Pooling Agreement) shall be replaced in its entirety and instead shall mean any
Change in Control Transaction; provided, however, the Parties agree that (A) the
foregoing provisions of clause (x) and (y) shall not apply to any agreement that
is not a lease, management agreement and/or other arrangement similar to a lease
or management agreement, and (B) the foregoing provisions of this Section 5.5(a)
shall not apply




19

--------------------------------------------------------------------------------





to any Specified HCP/BKD Agreement for which BKD (for itself or its affiliates)
has not made a Transfer Provision Election.


For the purposes of this Agreement, “Specified HCP/BKD Agreement” means: (1)
with respect to one or more leases or similar arrangements to which HCP and/or
its affiliate(s) becomes a party after the Effective Date pursuant to an
acquisition or similar transaction by HCP and/or its affiliates from any Person
(as defined in the Master Lease) (and/or its affiliates) in a single
transaction, any such lease(s) or similar arrangement(s) that include an annual
minimum rent payment of [***] or less in the aggregate; (2) with respect to one
or more management agreement(s) (including pooling agreement(s) relating
thereto) or similar arrangements to which HCP and/or its affiliate(s) becomes a
party after the Effective Date pursuant to an acquisition or similar transaction
by HCP and/or its affiliates from any Person (and/or its affiliates) in a single
transaction, any such management agreement(s) or similar arrangement(s) if (x)
the assets under management generate Adjusted EBITDA (as defined in the Master
Lease) equal to [***] or less in the aggregate or (y) the assets were acquired
from Columbia Pacific Advisors or any affiliate thereof; (3) any loan agreement
or similar arrangement to which HCP and/or its affiliate(s) becomes a party
after the Effective Date pursuant to an acquisition or similar transaction by
HCP and/or its affiliates from any Person (and/or its affiliates); (4) the 2018
Master Pooling Agreement (and the management agreement(s) subject thereto as of
the Effective Date); and/or (5) any other agreement or arrangement existing as
of the Effective Date (and not otherwise addressed above) by and between HCP
and/or its affiliates, on the one hand, and BKD and/or its affiliates, on the
other hand, including pursuant to any joint ventures between HCP and/or its
affiliates, on the one hand, and BKD and/or its affiliates, on the other hand
(excluding the Master Lease (or, upon execution, the Second Amended and Restated
Master Lease).


(b)If the Specified HCP/BKD Agreement Transfer-Related Provisions in any
Specified HCP/BKD Agreement as to which BKD (for itself or its affiliates) has
made a Transfer Provision Election would prohibit or otherwise restrict any
assignment, transfer, Change in Control Transaction, other related transaction
contemplated by Article XXIV of the Master Lease (including, upon execution, the
Second Amended and Restated Master Lease) or similar transaction in the nature
thereof relating to or involving BKD and/or its affiliates and such Specified
HCP/BKD Agreement Transfer-Related Provisions cannot be amended or modified, or
the restrictions therein waived, at the time BKD (for itself or its affiliates)
has made a Transfer Provision Election with respect thereto to be consistent
with the Lease Transfer-Related Provisions in accordance with the terms of this
Section 5.5 (including the Section 44.1 Provisions, if applicable) due to any
Third Party Obligation, each of HCP and BKD (each for itself and its respective
affiliates and its and their respective successors) agrees that until such time
as HCP acquires the applicable lender or third party consent under such Third
Party Obligation, HCP and BKD (and their respective affiliates and successors)
shall take such actions (at no cost, expense or liability to HCP or its
affiliates) as may be reasonably necessary to ensure that each of HCP (together
with its affiliates) and BKD (together with its affiliates) enjoys the benefits,
and bears the burdens, that it would have enjoyed or incurred if the Lease
Transfer-Related Provisions in accordance with the terms of this Section 5.5
(including the Section 44.1 Provisions, if applicable) were included in the
applicable Specified HCP/BKD Agreement Transfer-Related Provisions (the Parties
agreeing, without limiting the foregoing, that HCP and its affiliates (and their
successors) shall not enforce against BKD and its affiliates (and/or their
respective successors) any Specified HCP/BKD Agreement Transfer-Related
Provisions to the extent the same are more restrictive than


20

--------------------------------------------------------------------------------





the Lease Transfer-Related Provisions in accordance with the terms of this
Section 5.5 (including the Section 44.1 Provisions, if applicable)).
Notwithstanding the foregoing provisions of Sections 5.5(a) and 5.5(b), HCP
shall not be obligated to comply with the terms of Sections 5.5(a) and 5.5(b)
with respect to any Specified HCP/BKD Agreement as to which BKD (for itself or
its affiliates) has made a Transfer Provision Election if doing so would, based
upon advice of counsel, cause HCP or its affiliates to be in default under the
terms of any Third Party Obligation; provided, however, that in such event, HCP
shall promptly notify BKD thereof in writing and comply with the terms of
Section 5.5(c). For the purposes of this Agreement, “Third Party Obligation”
means, with respect to any Specified HCP/BKD Agreement, any agreement (including
all amendments thereto) if (1) the lender or counterparty thereunder is not HCP
or an affiliate of HCP, (2) such agreement was effective and binding with
respect to such Specified HCP/BKD Agreement prior to the time HCP and/or its
affiliate(s) acquired an interest in or otherwise became a party to such
Specified HCP/BKD Agreement (and such agreement (and/or any amendment thereto)
was not put in place in connection with or in contemplation of such transaction
with HCP and/or its affiliates), and (3) such Specified HCP/BKD Agreement
restricts or prohibits the amendment or modification, or waiver of rights, with
respect to the Specified HCP/BKD Agreement Related Transfer Provisions in such
Specified HCP/BKD Agreement as contemplated by this Section 5.5(b) without the
consent or approval of the lender or counterparty thereunder.


(c)Upon written request of BKD, HCP shall (and shall cause its affiliates to)
use commercially reasonable, diligent and good faith efforts to cooperate with
BKD to obtain, at the sole cost and expense of BKD, any consent to any
transaction contemplated by this Section
5.5 (including any consent contemplated by Section 5.5(b) above) required
pursuant to any loan or other third party agreements. BKD shall reimburse HCP
upon demand for any actual, out-of- pocket costs and expenses incurred by HCP in
connection with the foregoing.


(d)Notwithstanding anything to the contrary in this Section 5.5, HCP (for itself
and its affiliates and its and their respective successors) shall continue to
have any termination rights afforded to such parties pursuant to the terms of
the 2018 Master Pooling Agreement, including pursuant to Section 3.3(c) thereof;
provided, however, that HCP (for itself and its affiliates) and BKD (for itself
and its affiliates) hereby acknowledge and agree that any reference in the 2018
Master Pooling Agreement to a “Change in Control” shall mean and refer to any
Change in Control Transaction for all purposes of the 2018 Master Pooling
Agreement (including for purposes of Section 3.3(c) and Section 20 thereof).


(e)At HCP’s written request, the Parties shall reasonably and in good faith
cooperate to implement the provisions of this Section 5.5 into any Specified
HCP/BKD Agreement through written amendment or modification thereto, which
amendment or modification, when entered into, shall supersede and replace the
provisions of this Section 5.5 with respect to any such Specified HCP/BKD
Agreement. Without limiting the foregoing, the Parties hereby agree to
reasonably and in good faith cooperate to implement the provisions of this
Section
5.5    through an amendment to the 2018 Master Pooling Agreement (and the
management agreements subject thereto) as soon as practicable following the
Effective Date.


Section 5.7 Expenses. Except as otherwise set forth in this Agreement, each of
BKD and its affiliates and HCP and its affiliates shall bear its own expenses in
connection with (a) the negotiation of this Agreement and the definitive
documents contemplated herein (such other


21

--------------------------------------------------------------------------------





documents, the "Definitive Documents") and (b) the consummation of the
transactions contemplated by this Agreement. The provisions of this Section 5.7
will survive the consummation of the transaction contemplated by this Agreement
or the earlier termination of this Agreement pursuant to Section 5.23.


Section 5.8 Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, without regard to the principles of conflicts of laws. The
provisions of this Section 5.8 will survive the consummation of the transaction
contemplated by this Agreement or the earlier termination of this Agreement
pursuant to Section 5.23.


Section 5.9    Confidentiality.


(a)    The Parties hereby acknowledge and agree that they previously entered
into that certain non-disclosure agreement dated September 3, 2019 (the "CCRC
NDA") with respect to the transactions contemplated by this Agreement and that,
notwithstanding the terms of the CCRC NDA, the terms of the CCRC NDA shall
remain effective (and will not terminate) until September 3, 2021, provided BKD
agrees that HCP shall have the right to disclose any confidential information to
New Manager and its affiliates (and for purposes of the CCRC NDA, New Manager
and its affiliates shall be "Representatives" (as defined in the CCRC NDA)),
subject to the terms of Section 3 of the CCRC NDA. Each of BKD and HCP agrees
that the provisions of this Agreement, all understandings, agreements and other
arrangements between and among BKD and HCP with respect to the transactions
contemplated hereby, and all other non- public information received from or
otherwise relating to the other Party or its affiliates or the properties
discussed herein, shall be confidential, and shall not be disclosed or otherwise
released to any other Person without the prior written consent of the other
Party, provided that each Party may disclose such information (i) in connection
with reporting requirements in filings with the Securities and Exchange
Commission by such Party and its affiliates; (ii) in compliance with any filing
requirements, regulations or other requirements of, or upon the request or
demand of, any stock exchange (or other similar entity) on which such Party's
(or its affiliates') shares (or other equity interests) are listed, or of any
other Governmental Authority having jurisdiction over such Party; (iii) in any
proceeding arising from a dispute between the Parties; (iv) subject to Section
5.9(b), in any public announcement generally describing the transaction in
connection with regular public filings (e.g., a press release in conjunction
with a quarterly earnings report); and (v) otherwise as permitted pursuant to
the terms of the CCRC NDA.


(b)    The Parties acknowledge that each of them has approved a form of press
release that the other intends to issue in respect of this Agreement and the
transactions contemplated hereby, and neither Party shall issue a press release
or make any other public announcement in respect of this Agreement or the
transactions contemplated hereby that is materially inconsistent with such forms
approved by the other Party, without first obtaining the consent of such other
Party (which consent shall not be unreasonably withheld, conditioned or
delayed).


(c)    The provisions of this Section 5.9 will survive any termination of this
Agreement in accordance with its terms.




22

--------------------------------------------------------------------------------





Section 5.10 Successors and Assigns. Except as specifically provided herein to
the contrary, this Agreement shall be binding upon, and inure to the benefit of,
the Parties and their respective successors, heirs, administrators and assigns.
In no event, however, shall either of the Parties transfer, whether voluntarily,
involuntarily, or by operation of law, its interest or obligations in, to or
under this Agreement, without the other Party's consent, which approval may be
given or withheld in such other Party's sole and absolute discretion. No
transfer by either Party of its interest or obligations in, to or under this
Agreement, whether made with or without the other Party's consent, shall release
either Party of any of its obligations under this Agreement. The provisions of
this Section 5.10 will survive the termination of this Agreement.


Section 5.11 Notices. Unless expressly provided otherwise herein, any notice,
communication or demand required or permitted to be given (each, a "notice")
under this Agreement shall be in writing (including electronic mail
communications) and shall be sent to the applicable Party at the following
addresses:
To HCP, by addressing the same to: HCP, Inc.
1920 Main Street, Suite 1200
Irvine, California 92614 Attention: Legal Department E-mail: legaldept@hcpi.com


with a copy to:


Latham & Watkins LLP
650 Town Center Drive, 20th Floor Costa Mesa, CA 92626
Attention: David C. Meckler
E-mail: david.meckler@lw.com
To BKD, by addressing the same to: Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027 Attention: General Counsel Email:
cwhite@brookdale.com


with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP 155 North Wacker Drive
Chicago, Illinois 60606 Attention: Nancy M. Olson
Email: nancy.olson@skadden.com


23

--------------------------------------------------------------------------------





Any such notices shall be either (a) delivered by hand, in which case it will be
deemed delivered on the date of delivery or on the date delivery was refused by
the addressee (unless received after 5:00 p.m. (local time) in which case it
shall be deemed delivered on the next Business Day), (b) by United States mail,
postage prepaid, registered or certified, with return receipt requested, in
which case it will be deemed delivered on the date of delivery as established by
the return receipt (or the date on which the return receipt confirms that
acceptance of delivery was refused by the addressee), (c) by Federal Express or
similar expedited commercial carrier, with all freight charges prepaid, in which
case it will be deemed delivered on the date of delivery as established by the
courier service confirmation (or the date on which the courier service confirms
that acceptance of delivery was refused by the addressee) (unless received after
5:00 p.m. (local time) in which case it shall be deemed delivered on the next
Business Day), or (d) by electronic mail transmission with a hard copy to follow
the next Business Day by any of the other methods above, in which case it will
be deemed delivered on the day indicated in the sender's automatic
acknowledgment (unless received after 5:00 p.m. (local time) in which case it
shall be deemed delivered on the next Business Day). The above addresses may be
changed by notice to the other Party; provided, however, that no notice of a
change of address shall be effective until actual receipt of such notice. Any
notice desired or required to be given by any Party may be given on behalf of
such Party by such Party's legal counsel. The provisions of this Section 5.11
will survive the termination of this Agreement.


Section 5.12 Dates. If any date upon which or by which action is required under
this Agreement is not a Business Day, then the date for such action shall be
extended to the first day that is after such date and is a Business Day.


Section 5.13 Incorporation by Reference. All of the exhibits attached to this
Agreement or referred to herein and all documents in the nature of such
exhibits, when executed, are by this reference incorporated in and made a part
of this Agreement.


Section 5.14 Construction. The Parties acknowledge that each Party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.


Section 5.15 Entire Agreement; Amendments. This Agreement, including the
exhibits attached hereto, contain the entire agreement between the Parties with
respect to the subject matter, and no prior oral or written, and no
contemporaneous oral representations or agreements between the Parties with
respect to the subject matter of this Agreement shall be of any force and
effect. Any additions, amendments or modifications to this Agreement shall be of
no force and effect unless in writing and signed by each of the Parties.


Section 5.16 Submission to Jurisdiction. Each of HCP and BKD hereby irrevocably
submits to the exclusive jurisdiction of the Delaware Chancery Court (or, if the
Delaware Chancery Court shall be unavailable, any other court of the State of
Delaware) or, in the case of claims over which the federal courts have
jurisdiction, the United States District Court for the District of Delaware for
the purposes of any suit, action or other proceeding arising out of this
Agreement or the transactions contemplated hereby. Each of HCP and BKD further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party's




24

--------------------------------------------------------------------------------





respective address set forth above shall be effective service of process for any
action, suit or proceeding in Delaware with respect to any matters to which it
has submitted to jurisdiction as set forth above in the immediately preceding
sentence. Each of HCP and BKD hereby irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in Delaware Chancery
Court (or, if the Delaware Chancery Court shall be unavailable, any other court
of the State of Delaware) or, in the case of claims over which the federal
courts have jurisdiction, the United States District Court for the District of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. Each
Party's obligation under this Section 5.16 will survive the termination of this
Agreement.


Section 5.17 Waiver of Trial by Jury. The Parties hereby waive trial by jury in
action or proceeding arising out of or in connection with this Agreement. The
provisions of this Section 5.17 will survive the termination of this Agreement.


Section 5.18 Interpretation. When a reference is made in this Agreement to an
Article, a Section or Exhibit, such reference shall be to an Article of, a
Section of, or an Exhibit to, this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words "include", "includes" or "including" are used in this Agreement, they
shall be deemed to be followed by the words "without limitation". The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.


Section 5.19 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the Parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


Section 5.20 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic (.pdf) transmission) in one or more
counterparts, and by the Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.




25

--------------------------------------------------------------------------------





Section 5.21 Broker. Each Party hereby agrees to indemnify and defend the other
Party against and to hold the other Party harmless from any and all claims,
losses, costs, damages, liabilities, suits, actions, proceedings, judgments,
fines, penalties, charges and expenses, including reasonable attorneys' fees and
costs made or pursued by any Person for any commission, finder's fee,
acquisition fee or other brokerage-type compensation based upon the acts of the
indemnifying party. The provisions of this Section 5.21 will survive the
consummation of any and all of the transactions contemplated by the terms of
this Agreement.


Section 5.22 Further Assurances. Each of the Parties shall execute such other
and further documents and do such further acts as may be reasonably required to
effectuate the intent of the Parties and carry out the terms of this Agreement.


Section 5.23 Termination. Unless otherwise agreed in writing by HCP and BKD,
immediately and automatically upon the occurrence of a Termination Event, this
Agreement will terminate except for any provisions which by their terms survive
any termination of this Agreement.


Section 5.24 Specific Performance. Each Party hereto acknowledges and agrees
that the other Party hereto would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each Party hereto agrees that the
other Party hereto shall be entitled to seek to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in
accordance with Section 5.16, in addition to any other remedy to which they may
be entitled, at law or in equity.


ARTICLE VI DEFINITIONS
Section 6.1    "2016 MTCA" means that certain Master Transactions and
Cooperation Agreement by and between HCP and BKD, dated as of October 31, 2016.


Section 6.2 "2017 MTCA" means that certain Master Transactions and Cooperation
Agreement by and between HCP and BKD, dated as of November 1, 2017.


Section 6.3 "Applicable Requirements" means (a) all requirements of applicable
law, including licensing and regulatory requirements affecting a Party, its
affiliates and the applicable community owned, leased or managed by such Party
or its affiliate, (b) the procedures for the transition of operations set forth
in the applicable lease or management agreement governing the operation or
management of the applicable community to which both Parties, or affiliates of
both Parties, or a joint venture between both Parties or affiliates of both
Parties, are party, (c) any consents or approvals required pursuant to any
existing management arrangement (to which both Parties, or affiliates of both
Parties, or a joint venture between both Parties or affiliates of both Parties,
are party) that cannot be waived solely by HCP and BKD and (d) all notices
required in connection with any loans encumbering any of the communities owned,
leased or managed by the Parties or their respective affiliates.




26

--------------------------------------------------------------------------------





Section 6.4    "Business Day" means any day, other than a Saturday or Sunday, on
which national banks are open for business in New York, New York.


Section 6.5    "CCRC Community Names" means the name of each CCRC
Community.


Section 6.6    "Excluded Assets" shall, with respect to the NNN Transition
Community, have the meaning ascribed thereto in the operations transfer
agreement for the NNN Transition Community.


Section 6.7 "Governmental Authority" means any federal, state, county or
municipal government, or political subdivision thereof, any governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court or administrative tribunal.


Section 6.8 "Non-Permitted Encumbrances" means, with respect the real property
of any NNN BKD Acquisition Community, (A) any liens, charges and encumbrances
arising after the date set forth next to such property on Schedule 9-A (which is
the date of the commitment for an ALTA Owner's Policy of Title Insurance
received by BKD with respect to such property or the Effective Date if a current
title report for any such property has not been delivered to BKD and/or its
affiliate at least two (2) business days prior to the Effective Date), that are
voluntarily placed on such property by HCP or any of its affiliates or caused by
a failure of HCP or any of its affiliates to satisfy any monetary obligation
that is the responsibility of HCP or its affiliates as landlord(s) under the
terms of the applicable lease, except for (i) any matters caused by, or the
fault of, BKD or its affiliates, (ii) any matters BKD or its affiliates are
obligated to remove pursuant to the terms of the applicable lease, (iii) matters
approved by BKD or its affiliates, and (iv) any other matters that do not
materially adversely impact the ability of BKD or its affiliates to operate such
NNN BKD Acquisition Community for its current use or impose material costs on
BKD and/or its affiliates, which other matters for purposes of this clause (iv)
shall in no event include monetary liens other than for “Impositions” (as
defined in such leases); and (B) the matters set forth on Schedule 9-B, which
shall be released, terminated or otherwise omitted from the final ALTA Owner’s
Policy of Title Insurance that BKD may elect to obtain, at its sole cost and
expense, at closing.


Section 6.9 "Person" means any individual, sole proprietorship, joint venture,
corporation, partnership, limited liability company, Governmental Authority or
other entity of any nature.


Section 6.10 "Second Amended and Restated Master Lease" means that certain
Second Amended and Restated Master Lease in the form attached hereto as Exhibit
G.


Section 6.11 "Surrendered Assets" means with respect to the NNN Transition
Community, the personal property that, under the terms of the existing lease
thereof between HCP and/or its affiliates, as landlord(s), and BKD and/or its
affiliates, as tenant(s), become the property of, or are required to be
transferred to, the applicable landlord thereunder (whether automatically or at
the election of such landlord) upon the termination or expiration of the term of
such lease with respect to the NNN Transition Community, but excluding (x) any
and all Excluded Assets




27

--------------------------------------------------------------------------------





and (y) any and all property that is conveyed to a successor operator or manager
of the NNN Transition Community pursuant to an operations transfer agreement in
accordance with this Agreement.


Section 6.12 "Termination Event" shall have the meaning given to such term in
the CCRC PSA.


Section 6.13 "Transfer Taxes" means all sales, use, commercial activity,
registration, value added, transfer, stamp, documentary, stock transfer,
recordation, property transfer, real property transfer, intangible and similar
taxes (for the avoidance of doubt, excluding any tax imposed under Sections 897
or 1445 of the Code), together with any conveyance fees, notarial and registry
fees and recording costs (including any penalties and interest thereon) imposed
on the HCP, BKD or their respective affiliates by any taxing authority or other
Governmental Authority as a result of the transactions contemplated by this
Agreement or the recording of any documents required to be delivered pursuant to
this Agreement.


[Signature pages follow]




28

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of October 29,
2019, but effective as of the Effective Date.


HCP, INC.




By: /s/ Adam G. Mabry_     Name: Adam G. Mabry
Title: Senior Vice President - Investments




[signatures continue]




[Amended and Restated Master Transactions and Cooperation Agreement - 2019]



--------------------------------------------------------------------------------









BROOKDALE SENIOR LIVING INC.




By: /s/ H. Todd Kaestner     Name: H. Todd Kaestner
Title: Executive Vice President




[signatures end]




[Amended and Restated Master Transactions and Cooperation Agreement - 2019]



--------------------------------------------------------------------------------







Schedule 1


CCRC Transition Communities


Facility Name
Facility Address
PropCo Sub / Fee Owner
OpCo Sub / Lessee or Owner





[omitted for SEC filing purposes]






--------------------------------------------------------------------------------







Schedule 2


CCRC Sale Communities




CCRC Sale
Community




Community Address




CCRC Propco Subsidiary
CCRC Opco
Subsidiary
CCRC Sale Community Management Agreement Termination Fee





[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 3


Existing CCRC Financing


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 3-A


Existing CCRC Financing That May Be Paid Off


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 3-B


HCP Financing


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------







Schedule 4


Rhode Island


Facility Name
Facility Address
PropCo Sub / Fee Owner
OpCo Sub / Lessee



[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 5


NNN BKD Master Lease Acquisition Communities


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 5-A






[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 6


NNN BKD Schedule 6 Acquisition Communities




[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 7


Annual Rent Reduction


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 8


New HCP JV Properties


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 9-A


Title Commitment Dates


 
Property Name
Location
(City)
Location (State)
Effective Date of Title Commitment
Title Commitment No.





[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Schedule 9-B


Non-Permitted Encumbrances


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Exhibit A


Form of NNN OTA-Transition




(see attached)


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Exhibit B


Form of Master Distribution and Contribution Agreement


(see attached)


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Exhibit C-1


Form of Equity Interest Purchase Agreement


(see attached)




[omitted for SEC filing purposes; executed copy filed as Exhibit 10.1.2 to
Brookdale Senior Living Inc.’s Annual Report on Form 10-K filed with the SEC on
February 19, 2020]






--------------------------------------------------------------------------------





Exhibit C-2


Form of First Amendment to Equity Interest Purchase Agreement


(see attached)




[omitted for SEC filing purposes; executed copy filed as Exhibit 10.1.3 to
Brookdale Senior Living Inc.’s Annual Report on Form 10-K filed with the SEC on
February 19, 2020]






--------------------------------------------------------------------------------





Exhibit D


Material Terms of Personalized Living Services Transition Agreement


(see attached)




[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Exhibit E


Form LCS OTA


(see attached)


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Exhibit F-1


Form of RI Transition OTA


(see attached)




[omitted for SEC filing purposes]






--------------------------------------------------------------------------------









Exhibit F-2


Form of RI Sale OTA


(see attached)


[omitted for SEC filing purposes]






--------------------------------------------------------------------------------





Exhibit G


Form of Second Amended and Restated Master Lease and Security Agreement


(see attached)






--------------------------------------------------------------------------------











[THIS LEASE IS NOT TO BE RECORDED]





--------------------------------------------------------------------------------



















SECOND
AMENDED AND RESTATED MASTER LEASE AND SECURITY AGREEMENT


between


Each Person (as defined below) listed under the heading “Lessor” on the
signature page(s) hereto,
as their interests may appear, as Lessor


and


Each Person listed under the heading “Lessee” on the signature page(s) hereto,
collectively, and jointly and severally, as Lessee


Dated as of    , 201[ l ]





















--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page





ARTICLE I.    1
1.1    Leased Property; Term    1
ARTICLE II.    2
2.1    Definitions    2
ARTICLE III.    24
3.1
Rent    24

3.2
Additional Charges    25

3.3
Late Payment of Rent    27

3.4
Net Lease    27

3.5
Personal Property    27

ARTICLE IV.    28
4.1
Impositions    28

4.2
Utility Charges    29

4.3
Insurance Premiums    29

4.4
Impound Accounts    29

4.5
Tax Service    30

ARTICLE V.    30
5.1
No Termination, Abatement, etc    30

5.2
Termination with Respect to Fewer than All of the Facilities    31

5.3
Early Termination with Respect to More than One of the Facilities    31

ARTICLE VI    32
6.1
Ownership of the Leased Property    32

6.2
Personal Property    32

6.3
Transfer of Personal Property and Capital Additions to Lessor    32

ARTICLE VII.    33
7.1
Condition of the Leased Property    33

7.2
Use of the Leased Property    33

7.3
Lessor to Grant Easements, Etc.    34

7.4
Preservation of Facility Value    34

ARTICLE VIII.    38
8.1    Compliance with Legal and Insurance Requirements, Instruments, Etc    38
ARTICLE IX.    39
9.1
Maintenance and Repair    39

9.2
Encroachments, Restrictions, Mineral Leases, Etc    40

9.3
Intentionally Omitted    41

9.4
O&M Plan    41





--------------------------------------------------------------------------------




9.5
Capital Projects Funded by Lessee    41

9.6
Intentionally Omitted    43

9.7
Inspections; Due Diligence Fee    43

9.8
Capital Projects Funded by Lessor    43

ARTICLE X.    47
10.1
Construction of Alterations    47

10.2
Construction Requirements for all Alterations    48

ARTICLE XI    51
11.1    Liens    51
ARTICLE XII.    52
12.1    Permitted Contests    52
ARTICLE XIII.    52
13.1
General Insurance Requirements    52

13.2
Waiver of Subrogation    55

13.3
General Provisions    55

13.4
Increase in Limits    56

13.5
Blanket Policies    56

ARTICLE XIV.    57
14.1
Insurance Proceeds    57

14.2
Insured Casualty    57

14.3
Uninsured Casualty    58

14.4
No Abatement of Rent    59

14.5
Waiver    59

ARTICLE XV.    59
15.1    Condemnation    59
ARTICLE XVI    60
16.1
Events of Default    60

16.2
Certain Remedies    64

16.3
Damages    65

16.4
Receiver    66

16.5
Lessee’s Obligation to Purchase    66

16.6
Waiver    66

16.7
Application of Funds    67

16.8
Grant of Security Interest; Appointment of Collateral Agent    67

16.9
Leases and Residential Care Agreements    69

ARTICLE XVII    70
17.1    Lessor’s Right to Cure Lessee’s Default    70
ARTICLE XVIII.    70
18.1
Purchase of the Leased Property    70





--------------------------------------------------------------------------------




18.2
Rights of Lessee Prior to Closing    70

18.3
Lessor’s Election of 1031 Exchange; Lessee’s Regulatory Filings    71

ARTICLE XIX.    72
19.1
Extended Terms    72

19.2
Lessor’s Extension Rights    73

ARTICLE XX.    73
20.1    Holding Over    73
ARTICLE XXI    73
21.1
General REIT Provisions    73

21.2
REIT Agreements    74

ARTICLE XXII    74
22.1    Risk of Loss    74
ARTICLE XXIII.    74
23.1    General Indemnification    74
ARTICLE XXIV.    75
24.1    Transfers    75
ARTICLE XXV.    86
25.1    Officer’s Certificates and Financial Statements    86
ARTICLE XXVI    89
26.1
Lessor’s Right to Inspect and Show the Leased Property and Capital
Additions    89

ARTICLE XXVII    89
27.1    No Waiver    89
ARTICLE XXVIII    89
28.1    Remedies Cumulative    89
ARTICLE XXIX.    89
29.1    Acceptance of Surrender    89
ARTICLE XXX.    90
30.1    No Merger    90
ARTICLE XXXI    90
31.1
Conveyance by Lessor    90

31.2
New Lease    90

ARTICLE XXXII    91
32.1    Quiet Enjoyment    91
ARTICLE XXXIII    91
33.1    Notices    91




--------------------------------------------------------------------------------




ARTICLE XXXIV.    92
34.1    Appraiser    92
ARTICLE XXXV.    93
35.1    Removal Facility    93
ARTICLE XXXVI    96
36.1
Lessor May Grant Liens    96

36.2
Attornment    96

36.3
Compliance with Facility Mortgage Documents    97

36.4
Superior Lease    98

ARTICLE XXXVII    99
37.1
Hazardous Substances and Mold    99

37.2
Notices    100

37.3
Remediation    100

37.4
Indemnity    101

37.5
Inspection    102

ARTICLE XXXVIII    103
38.1    Memorandum of Lease    103
ARTICLE XXXIX.    103
39.1    Sale of Assets    103
ARTICLE XL    104
40.1    Additional Representations and Warranties by Lessor    104
ARTICLE XLI    105
41.1    Additional Representations and Warranties by Lessee    105
ARTICLE XLII.    106
42.1    Attorneys’ Fees    106
ARTICLE XLIII.    106
43.1    Brokers    106
ARTICLE XLIV.    107
44.1    Provisions Applicable upon a Change in Control Transaction    107
ARTICLE XLV.    113
45.1    Miscellaneous    113
ARTICLE XLVI    120
46.1
Provisions Relating to Master Lease    120







--------------------------------------------------------------------------------





46.2
Treatment of Lease    120

46.3
Tax Characterization    121

ARTICLE XLVII    121
47.1
Arizona Law Provisions    121

47.2
California State Law Provisions    121

47.3
Florida State Law Provisions    122

47.4
New Jersey State Law Provisions    122

47.5
Oregon State Law Provisions    123

47.6
Pennsylvania State Law Provisions    124

47.7
Texas State Law Provisions    124

47.8
Virginia State Law Provisions    125

47.9
Washington State Law Provisions    126

47.10
Local Law Provisions    127



EXHIBIT A-1
List of Applicable Facilities, Facility Description and Primary Intended Use,
“Lessor-Owner,” “Lessee-Operator” and Initial Annual Allocated Minimum Rent and
Allocated Initial Investment

EXHIBIT A-2
Removal Facility Description, Primary Intended Use, “Lessor-Owner”,
“Lessee-Operator”, and Initial Annual Allocated Minimum Rent and Allocated
Initial Investment

EXHIBIT B    Lessor’s Personal Property EXHIBIT C    Form of Memorandum of Lease
EXHIBIT D    Intentionally Omitted
EXHIBIT E    Intentionally Omitted
EXHIBIT F    Intentionally Omitted
EXHIBIT G    Intentionally Omitted
EXHIBIT H    Example of Calculation of Lease Positive NPV EXHIBIT I    Form of
Letter of Credit
SCHEDULE 1    State-Specific Impositions SCHEDULE 3.1.2    Rent Escalations for
Minimum Rent SCHEDULE 7.4.1    List of Competing Communities SCHEDULE
10.1    Pre-Existing Alteration Projects SCHEDULE 16.5    Put Event Applicable
Facilities SCHEDULE 36.4    Superior Lease






--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED MASTER LEASE AND SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED MASTER LEASE AND SECURITY
AGREEMENT (as amended, restated, replaced, supplemented or otherwise modified
from time to time, this “Lease”) is dated as of    , 20[ ˜ ], and is made by and
between each Person (as defined below) listed under the heading “Lessor” on the
signature page(s) hereto (as their interests may appear, “Lessor”), and each
Person listed under the heading “Lessee” on the signature page(s) hereto
(collectively, and jointly and severally, “Lessee”).


ARTICLE I.


1.1    Leased Property; Term. Upon and subject to the terms and conditions
hereinafter set forth, Lessor leases to Lessee and Lessee leases from Lessor all
of Lessor’s rights, title and interests in and to the following (collectively
the “Leased Property”):


(a)    the tracts, pieces and parcels of property or properties more
particularly described in and located at the addresses set forth in Exhibit A-1
and Exhibit A-2 attached hereto and all easements, rights and appurtenances
relating thereto, in each case whether Lessor now holds or hereafter acquires an
interest in the same (collectively, the “Land”);


(b)    all buildings, structures and other improvements of every kind now or
hereafter located on the Land, including alleyways and connecting tunnels,
sidewalks, utility pipes, conduits and lines (on-site and off-site to the extent
Lessor has obtained any interest in the same), parking areas and roadways
appurtenant to such buildings and structures and Capital Additions (as
hereinafter defined) funded by Lessor (collectively, the “Improvements”);


(c)    all equipment, machinery, fixtures, and other items of real and/or
personal property, including all components thereof, now and hereafter located
in, on or used in connection with and permanently affixed to or incorporated
into the Improvements, including all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air- conditioning systems, apparatus, sprinkler systems, fire and theft
protection equipment, and built-in oxygen and vacuum systems, all of which, to
the greatest extent permitted by law, are hereby deemed to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto (collectively, the “Fixtures” and together with the Improvements, the
“Leased Improvements”); and


(d)    the machinery, equipment, furniture and other personal property described
on Exhibit B attached hereto and made a part hereof, together with all
replacements, modifications, alterations, and substitutions therefor (whether or
not constituting an upgrade) (collectively, “Lessor’s Personal Property”).


SUBJECT, HOWEVER, to the Permitted Encumbrances (as defined herein) to have and
to hold for the Term (as defined herein), unless this Lease is earlier
terminated as hereinafter provided. In addition, Lessor reserves to itself, and
the right to transfer, convey, lease or assign to any other Person, in whole or
in part, all oil, gas, hydrocarbons, mineral and water






--------------------------------------------------------------------------------





rights in the Leased Property but without right of entry on the surface or
within two hundred (200) feet thereof; provided, however, that (i) no such items
shall be extracted in such manner (x) as may cause or contribute to a lessening
of the support of the Land or the Leased Improvements, (y) that interferes in
any material fashion with the continued use and operation during the Term of any
Facility (as defined herein) for its Primary Intended Use (as defined herein),
and (ii) Lessor and any Person to whom any such rights are assigned by Lessor
shall deliver a commercially reasonable environmental indemnity agreement to and
for the benefit of Lessee with respect to the activities of such Person on the
Leased Property. Upon any change in the Minimum Rent (as defined herein) in
accordance with the provisions of Section 3.1 below or otherwise pursuant to
this Lease, the parties shall similarly execute an amendment to this Lease
confirming such matters. Notwithstanding the foregoing, the failure of Lessor to
prepare and/or Lessee and Lessor to so execute and deliver any such amendment
shall not affect the determination of the rights, obligations and/or benefits of
Lessor or Lessee which would have been confirmed by any such amendment.


ARTICLE II.


2.1 Definitions. For all purposes of this Lease, except as otherwise expressly
provided or unless the context otherwise requires, (i) the terms defined in this
Article have the meanings assigned to them in this Article and include the
plural as well as the singular; (ii) all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with GAAP as at the time
applicable; (iii) all references in this Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Lease; (iv) the word “including” shall have the same
meaning as the phrase “including, without limitation,”; and (v) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Lease as a whole and not to any particular Article, Section or other
subdivision:


1031 Exchange: As defined in Section 18.3. Accommodator: As defined in Section
18.3. Additional Charges: As defined in Section 3.2.


Adjusted EBITDA: Net income or loss before: (i) provision or benefit for income
taxes; (ii) non-operating income or expense items; (iii) depreciation and
amortization (including non-cash impairment charges); (iv) gain or loss on sale
or acquisition of communities (including gain or loss on facility lease
termination); (v) straight-line lease expense or income, net of amortization of
above or below market rents; (vi) amortization of deferred gain; (vii) non-cash
stock-based compensation expense; (viii) change in future service obligation;
and (ix) one-time integration and/or transaction costs.


Affiliate: Any Person which, directly or indirectly (including through one or
more intermediaries), controls or is controlled by or is under common control
with any other Person, including any Subsidiary of a Person. For purposes of
this definition, the definitions of “Change in Control Transaction” and
“Controlling Person” below, and Article XXIV below, the term “control”
(including the correlative meanings of the terms “controls”, “controlled by” and
“under




2

--------------------------------------------------------------------------------





common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly (including through one or more
intermediaries), of the power to direct or cause the direction of the management
and policies of such Person, through the ownership or control of voting
securities, partnership interests or other equity interests, by contract or
otherwise. Without limiting the generality of the foregoing, when used with
respect to any corporation, the term “Affiliate” shall also include (i) any
Person which owns, directly or indirectly (including through one or more
intermediaries), fifty percent (50%) or more of any class of voting security or
equity interests of such corporation, (ii) any Subsidiary of such corporation
and (iii) any Subsidiary of a Person described in clause (i).


Allocated Initial Investment: With respect to each Facility, at any given time,
the applicable amount set forth under the heading “Allocated Initial Investment”
on Exhibit A-1 and Exhibit A-2 attached hereto, as applicable.


Allocated Minimum Rent: With respect to each Facility, the amount of rent
allocated to such Facility as determined by Section 3.1.1 and Exhibit A-1 and
Exhibit A-2 attached hereto and as the same is increased from time to time in
accordance with Sections 3.1.1 and 3.1.2; provided, however, that Lessor and
Lessee acknowledge and agree that such allocation is solely for purposes of
implementing the provisions of Sections 5.2, 15.1.2, 16.5, 19.2 and 31.2.1
hereof and the determination of Transfer Consideration. Except for such
Sections, the Minimum Rent and other Rent payable hereunder is payable for all
the Facilities as a single, indivisible, integrated and unitary economic unit
and that but for such integration, the Minimum Rent and other Rent payable under
this Lease would have been computed on a different basis.


Alteration: Any alteration, or addition or improvement of or to any portion of
the Leased Property, including any Capital Addition or Capital Project.


Annual Capital Project Plan: As defined in Section 9.5.1.


Annual Minimum Capital Project Amount: Subject to Section 44.1.4, an amount for
all Facilities in the aggregate such that the per-unit average for such
Facilities (excluding the Removal Facility) is equal to [***], with such amounts
increasing upon the expiration of each Lease Year (commencing with the Lease
Year ending December 31, 2020) by a percentage equal to the CPI Increase and (if
the final Lease Year is not a full calendar year) with the amount for the final
Lease Year being prorated based on the number of days in such final Lease Year.
For purposes of clarity, in no event (except as otherwise determined pursuant to
Section 44.1.4) shall the Annual Minimum Capital Project Amount (on a per-unit
basis) for any Lease Year (other than, in the case of a proration in accordance
with the immediately preceding sentence, the final Lease Year) be less than the
Annual Minimum Capital Project Amount (on a per-unit basis) in effect as of the
expiration of the immediately prior Lease Year.


Annual Minimum Capital Project Amount Overage: (a) For the Lease Year ending
December 31, 2020, an amount equal to the excess of (i) (x) the Capital Project
Costs incurred and paid by Lessee in funding Capital Projects during calendar
year 2020 and for which Lessor has received an Officer’s Certificate certifying
that the applicable item of Capital Project has been completed and verifying the
cost of such item of Capital Project and that such cost has actually been paid
or incurred by Lessee (together with such additional evidence of the completion
thereof




3

--------------------------------------------------------------------------------





and payment therefor as Lessor may reasonably request), less (y) the amounts
disbursed by Lessor to Lessee from the Replacement Reserve on account of such
Capital Projects in accordance with the terms of Section 9.5.1, over (ii) the
Annual Minimum Capital Project Amount for the Lease Year, and (b) for each Lease
Year thereafter, an amount equal to the excess of (i) (x) the Capital Project
Costs incurred and paid by Lessee in funding Capital Projects in the immediately
preceding two (2) Lease Years and for which Lessor has received an Officer’s
Certificate certifying that the applicable item of Capital Project has been
completed and verifying the cost of such item of Capital Project and that such
cost has actually been paid or incurred by Lessee (together with such additional
evidence of the completion thereof and payment therefor as Lessor may reasonably
request), less (y) the amounts disbursed by Lessor to Lessee from the
Replacement Reserve on account of such Capital Projects in accordance with the
terms of Section 9.5.1, over (ii) the Annual Minimum Capital Project Amount for
the prior two (2) Lease Year period.


Applicable Facility: Each of the Facilities described on Exhibit A-1 attached
hereto, but specifically excluding the Removal Facility.


Appraiser: As defined in Section 34.1.


Architect: With respect to each Planned Capital Refurbishment Project for an
Applicable Facility, the architect and/or engineer selected by Lessee in
connection with the design and construction of such Planned Capital
Refurbishment Project for such Applicable Facility and approved by Lessor, which
approval shall not be unreasonably withheld, conditioned or delayed so long as
such architect is licensed in the State in which such Applicable Facility is
located and has experience with the type and scope of the project for which
he/she is being retained.


Award: All compensation or other sums paid or received on a total or partial
Condemnation.


Bankruptcy Code: The United States Bankruptcy Code (11 U.S.C. § 101 et seq.),
and any successor statute or legislation thereto.


BLS: Bureau of Labor Statistics, U.S. Department of Labor.


Brookdale: Brookdale Senior Living Inc., a Delaware corporation, and its
successors by reason of merger, consolidation, operation of law or otherwise, in
each case as permitted hereunder.
Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of Los Angeles, California are
authorized, or obligated, by law or executive order, to close.


Capital Additions: With respect to any Facility, one or more new buildings, or
one or more additional structures annexed to any portion of any of the Leased
Improvements of such Facility, or the material expansion of existing Leased
Improvements, which are constructed on any parcel or portion of the Land of such
Facility during the Term including the construction of a new wing or new story,
or the repair, replacement, restoration, remodeling or rebuilding of the
existing Leased Improvements of such Facility or any portion thereof where the
purpose and effect of such




4

--------------------------------------------------------------------------------





work is to provide a functionally new facility in order to provide services not
previously offered in such Facility.


Capital Project: Repairs and replacements to the Leased Property, or any portion
thereof, which are categorized under GAAP as a capital expense and not as an
operating expense. For avoidance of doubt, “Capital Projects” shall be deemed to
exclude repairs and replacements to the Leased Property of the Removal Facility.


Capital Project Costs: All reasonable out-of-pocket cost incurred by Lessee in
connection with a Capital Project.


Capital Project Lessor Funding Amount: Thirty-Five Million and 00/100 Dollars
($35,000,000.00), in the aggregate.


Change in Control Transaction: Any transaction(s) (including by way of stock
sale, asset sale, merger or otherwise) resulting in any direct or indirect
change in control of Brookdale, but excluding any change in control relating
solely to a change in the composition of the board of directors thereof in the
absence of any such transaction(s). For avoidance of doubt, any Permitted
Transaction shall constitute a Change in Control Transaction.
Code: The Internal Revenue Code of 1986, as amended. Collateral: As defined in
Section 16.8.1.
Collateral Agent: As defined in Section 16.8.2. Commencement Date: The date of
this Lease.


Commercial Occupancy Arrangement: Any commercial (as opposed to resident or
patient) Occupancy Arrangement.


Competing Community: Any assisted living facility/community, senior independent
living facility/community, memory care facility/community or continuing care
retirement community operating or under construction or development within a
Restricted Area. In the event that any portion of any facility/community is
located within a Restricted Area, the entire facility/community shall be deemed
located within the Restricted Area.


Condemnation: The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Lessor to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.
Condemnor:    Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.


Consolidated Net Worth:    At any time, with respect to any Person and its
consolidated Subsidiaries, on a consolidated basis determined in accordance with
GAAP, the




5

--------------------------------------------------------------------------------





Shareholders’ Equity of such Person and Subsidiaries, minus the goodwill and
other intangible assets of such Person and Subsidiaries.


Controlling Person: With respect to any entity, any (i) Person(s) which,
directly or indirectly (including through one or more intermediaries), controls
such entity, including any partners, shareholders, principals, members, trustees
and/or beneficiaries of any such Person(s) to the extent the same control such
entity, and (ii) Person(s) which controls, directly or indirectly (including
through one or more intermediaries), any other Person that would constitute a
Controlling Person pursuant to the foregoing clause (i).


Cosmetic Alterations: As defined in Section 10.1.


Cost of Living Index: The Consumer Price Index for All Urban Consumers, U.S.
City Average (1982-1984 = 100), published by the BLS, or such other renamed
index. If the BLS changes the publication frequency of the Cost of Living Index
so that a Cost of Living Index is not available to make a cost-of-living
adjustment as specified herein, the cost-of-living adjustment shall be based on
the percentage difference between the Cost of Living Index for the closest
preceding month for which a Cost of Living Index is available and the Cost of
Living Index for the comparison month as required by this Lease. If the BLS
changes the base reference period for the Cost of Living Index from 1982-84 =
100, the cost-of-living adjustment shall be determined with the use of such
conversion formula or table as may be published by the BLS. If the BLS otherwise
substantially revises, or ceases publication of the Cost of Living Index, then a
substitute index for determining cost-of-living adjustments, issued by the BLS
or by a reliable governmental or other nonpartisan publication, shall be
reasonably selected by Lessor.


County: With respect to each Facility, the County or Township in which the
Leased Property of such Facility is located.


CPI Increase: The percentage increase (rounded to two (2) decimal places), if
any, in (i) the Cost of Living Index published for the month which is two (2)
months prior to the commencement of the applicable Lease Year or Rent Year, as
applicable, over (ii) the Cost of Living Index published for the month which is
two (2) months prior to the commencement of the immediately prior Lease Year or
Rent Year, as applicable.


Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.


Disposition Request: As defined in Section 7.4.2.


EBITDAR: For any period, the Adjusted EBITDA for the Facilities, before rents
(including Minimum Rent under this Lease) and management fees for such period,
each as determined on the basis of GAAP, minus a deemed management fee equal to
five percent (5%) of the revenues used in calculating such earnings.


EBITDARM: With respect to any Facility for any period, the Adjusted EBITDA for
such Facility, before rents (including Minimum Rent under this Lease) and
management fees for such period, each as determined on the basis of GAAP.




6

--------------------------------------------------------------------------------





Environmental Costs: As defined in Section 37.4.


Environmental Laws: Any and all applicable federal, state, municipal and local
laws, statutes, ordinances, rules, regulations, binding and enforceable guidance
or policies, orders, decrees, judgments, whether statutory or common law, as
amended from time to time, now or hereafter in effect, or promulgated,
pertaining to the environment, public health and safety and industrial hygiene,
including the use, generation, manufacture, production, storage, release,
discharge, disposal, handling, treatment, removal, decontamination, clean-up,
transportation or regulation of any Hazardous Substance, including the Clean Air
Act, the Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide, Fungicide, and Rodenticide Act, the
Safe Drinking Water Act and the Occupational Safety and Health Act.
Event of Default: As defined in Section 16.1. Existing Lease: As defined in
Section 45.1.20.
Existing Lease Commencement Date: November 1, 2017. Expense Amount: As defined
in Section 7.4.3.


Extended Term(s): (a) With respect to the Applicable Facilities, two (2) renewal
terms up to a total of twenty (20) years, which renewal terms shall be ten (10)
years each in duration, and (b) with respect to the Removal Facility, “none.” .


Facility(ies): Any one or more of the facilities being (and to be) operated or
proposed to be operated on the Leased Property (including all of them
collectively), as the context requires, as more particularly described on
Exhibit A attached hereto and incorporated herein by this reference, together
with any Capital Additions thereto, as the context requires.


Facility Condition Standard: A good, safe and operational condition, in all
material respects (damage by casualty or condemnation and ordinary wear and tear
excepted), taking into consideration the age of the Facility at the time
compliance with such standard is measured.
Facility Default: As defined in Section 16.1.2. Facility Mortgage: As defined in
Section 13.1.12.


Facility Mortgage Documents: With respect to each Facility Mortgage and Facility
Mortgagee, the applicable Facility Mortgage, loan or credit agreement, lease,
note and collateral assignment instruments (including collateral assignments of
this Lease) and other documents or instruments evidencing, securing or otherwise
relating to the loan made, credit extended, or lease or other financing vehicle
pursuant thereto that encumber Lessor’s interest in, or otherwise relate to or
affect, this Lease or Lessee’s obligations hereunder.




7

--------------------------------------------------------------------------------




Facility Mortgage Reserve Account: As defined in Section 36.3.2. Facility
Mortgagee: As defined in Section 13.1.12.


8

--------------------------------------------------------------------------------





Facility Proprietary Marks: As defined in the definition of "lessee's Excluded
Assets".
Fair Market Rental: With respect to each Facility, determined in accordance with
the appraisal procedures set forth in Article XXXIV and this definition: the
fair market rental value of the Leased Property and all Capital Additions of
such Facility, or applicable portion(s) thereof, assuming the same is exposed on
the open market at the time of the appraisal and taking into account, among
other relevant factors, the income generated by the Leased Property and all
Capital Additions of such Facility, or applicable portion(s) thereof, but
specifically excluding brokerage commissions and other Lessor payments that do
not directly inure to the benefit of lessees.


Fair Market Value: With respect to each Facility, the fair market value of the
Leased Property and all Capital Additions of such Facility, or applicable
portion(s) thereof, determined in accordance with the appraisal procedures set
forth in Article XXXIV and this definition. Fair Market Value shall be obtained
by (i) assuming that the Leased Property and all Capital Additions of such
Facility, or applicable portion(s) thereof, are unencumbered by this Lease and
(ii) valuing the Leased Property and all Capital Additions of such Facility, or
applicable portion(s) thereof, for their highest and best use. In determining
Fair Market Value in connection with a sale or transfer of the Leased Property
and all Capital Additions of a Facility pursuant to the terms of this Lease, the
positive or negative effect on the value of the Leased Property and all Capital
Additions or applicable portion(s) thereof attributable to the interest rate,
amortization schedule, maturity date, prepayment penalty and other terms and
conditions of any encumbrance placed thereon by Lessor which will not be removed
at or prior to the date of such sale or transfer shall be taken into account.


First Extended Term: With respect to the Applicable Facilities, the first ten
(10) year extension of the Term.


Fixtures: With respect to each Facility, the Fixtures (as defined in Article I)
of such Facility.
GAAP: U.S. generally accepted accounting principles.


General Contractor: With respect to each Planned Capital Refurbishment Project
for an Applicable Facility, the general contractor selected by Lessee in
connection with the construction/performance of such Planned Capital
Refurbishment Project for such Applicable Facility, which general contractor
shall have all required State and local licenses and permits, be bondable and
have sufficient experience with the size, type and scope of such Planned Capital
Refurbishment Project for such Applicable Facility.


Governmental Authority: Any court, board, agency, administrative body,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence having jurisdiction and
enforcing regulatory control over the Facilities or Lessee (including, without
limitation, any of the foregoing having jurisdiction over the ownership,
operation, use or occupancy of any Leased Property).






9

--------------------------------------------------------------------------------





Gross Revenues: With respect to each Facility, all revenues received or
receivable from or by reason of the operation of such Facility or any other use
of the Leased Property of such Facility, Lessee’s Personal Property, Intangible
Property (other than Lessee’s Excluded Assets), and all Capital Additions,
including all revenues received or receivable for the use of or otherwise
attributable to units, rooms, beds and other facilities provided, meals served,
services performed (including ancillary services), space or facilities subleased
or goods sold on or from the Leased Property and all Capital Additions of such
Facility; provided, however, that Gross Revenues shall not include: (i) bad debt
in accordance with GAAP; (ii) non-operating revenues such as interest income or
income from the sale of assets not sold in the ordinary course of business; and
(iii) federal, state or local excise taxes and any tax based upon or measured by
such revenues, where any such federal, state or local excise tax is added to or
made a part of the amount billed to the patient or other recipient of such
services or goods, whether included in the billing or stated separately. Gross
Revenues for each Lease Year of such Facility shall reflect all cost report
settlement adjustments, whether positive or negative, received in or payable
during such Lease Year in accordance with GAAP relating to health care
accounting, regardless of the year to which such settlement amounts are
applicable; provided, however, that to the extent settlement amounts are
applicable to years, or portions thereof, prior to the Existing Lease
Commencement Date, such settlement amounts shall not be included in Gross
Revenues for the Lease Year of such Facility in which such settlement amounts
are received or paid. Gross Revenues shall also include the Gross Revenues of
any Occupant under a Commercial Occupancy Arrangement (i.e., the Gross Revenues
generated from the operations conducted on or from such subleased, licensed or
other used or occupied portion of the Leased Property and all Capital Additions
of such Facility shall be included directly in the Gross Revenues); provided,
however, that the rent received or receivable by Lessee from or under such
Commercial Occupancy Arrangement shall be excluded from Gross Revenues for such
purpose.


Guarantor: Brookdale and any other future guarantor from time to time of
Lessee’s obligations pursuant to this Lease pursuant to a Guaranty.


Guaranty: That certain Guaranty of Obligations dated as of November 1, 2017,
with respect to the Existing Lease delivered by Brookdale to Lessor, as the same
may have been amended, supplemented, confirmed or reaffirmed from time to time
in accordance with the terms thereof (including pursuant to the consent and
reaffirmation attached hereto) and any future written guaranty of Lessee’s
obligations hereunder when executed and delivered by a Guarantor pursuant to the
terms of this Lease, including Article XXIV.


Handling: As defined in Section 37.4.


Hazardous Substances: Collectively, any petroleum, petroleum product or
byproduct or any dangerous, toxic or hazardous substance, material or waste
regulated or listed pursuant to any Environmental Law, but excluding
pharmaceuticals and other health care products to the extent such
pharmaceuticals and products: (i) are related to the Primary Intended Use;
(ii)would not be considered “waste” under any Environmental Law other than
“solid waste”; and
(iii)are used in the ordinary course of business consistent with the Primary
Intended Use and in compliance with Health Care Requirements.


HCP: HCP, Inc., a Maryland corporation, and its successors and assigns.




10

--------------------------------------------------------------------------------





Health Care Requirements: With respect to each Facility, all federal, state,
county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, standards, policies, judgments, decrees and injunctions
or agreements, in each case regulating the establishment, construction,
ownership, operation, use or occupancy of such Leased Property or any part
thereof for its Primary Intended Use and all material permits, licenses and
authorizations and regulations relating thereto, including all material rules,
orders, regulations and decrees of and agreements with Governmental Authorities
as pertaining to such Leased Property.


Impositions: Collectively, all taxes, including capital stock, franchise, gross
margins and other state, municipal and local taxes; ad valorem, sales, use,
single business, gross receipts, net worth, transaction privilege, rent or
similar taxes; assessments including assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not to be completed within the Term; rents and other payments under
the Superior Lease; water, sewer and other utility levies and charges; excise
tax levies; fees including license, permit, inspection, authorization and
similar fees; and all other governmental charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character, in the case of each of the foregoing, of Lessor (and of HCP as a
result of its investment in Lessor), in respect of the Leased Property
(including with respect to any tax parcel of which all or any portion of the
Leased Property comprises any portion thereof), any Capital Additions and/or the
Rent and all interest and penalties thereon attributable to any failure in
payment by Lessee, which at any time prior to, during or in respect of the Term
hereof may be assessed or imposed on or in respect of or be a lien upon (i)
Lessor or Lessor’s interest in the Leased Property or any Capital Additions,
(ii) the Leased Property, any Capital Additions or any parts thereof, or any
rent therefrom or any estate, right, title or interest therein, or (iii) any
occupancy, operation, use or possession of, or sales from or activity conducted
on or in connection with the Leased Property, any Capital Additions or the
leasing or use of the Leased Property, any Capital Additions or any parts
thereof; provided, however, that nothing contained in this Lease shall be
construed to require Lessee to pay (a) any tax or similar fee that is calculated
based on net income, whether denominated as a franchise or capital stock or
other tax imposed on Lessor or any other Person (including on HCP), (b) any
transfer tax of Lessor or any other Person except Lessee and its successors, (c)
any tax or fee imposed with respect to the sale, exchange or other disposition
by Lessor of any Leased Property, any Capital Additions or the proceeds thereof,
or (d) except as expressly provided elsewhere in this Lease, any principal or
interest or taxes on any indebtedness on the Leased Property for which Lessor is
the obligor, except to the extent that any tax, fee, assessment, tax levy or
charge, of the type described in any of clauses (a), (b), (c) or (d) above is
levied, assessed or imposed in lieu of or as or as a substitute for any tax, fee
assessment, levy or charge which is otherwise included in this definition of an
“Imposition”. Without limiting any of the foregoing, and for ease of
administration, the attached Schedule 1 specifies the parties’ agreement with
respect to certain Impositions for all states in which real property subject to
this Lease is located. The attached Schedule 1 will remain in effect for the
listed Impositions for the listed states so long as the taxes incurred by Lessor
(and by HCP as a result of its investment in Lessor) under the listed states’
taxing regimes do not change due to a change in any listed state’s tax statutes
or changes in any state’s interpretation of existing state tax statutes, as
applied to the taxation of REITs or REIT subsidiaries, and thereafter, the
parties agree to cooperate to reasonably reconsider the appropriate allocations
of such taxes hereunder, but without any obligation on Lessor or Lessee to agree
to any amendment to this Lease as a result thereof.




11

--------------------------------------------------------------------------------





The attached Schedule 1 is intended to clarify, where it may be uncertain,
whether or not those taxes are income taxes. All other Impositions are
applicable to all states covered under this Lease.


Improvements: As defined in Section 1.1, or, with respect to any one or more
specified Facility or Facilities, the Improvements (as defined in Section 1.1)
of such Facility or Facilities.


Indemnified Liabilities: As defined in Section 23.1.


Initial Term: The period of time commencing on the Commencement Date and ending
at 11:59 p.m. Los Angeles time on December 31, 2027.


Insurance Premium Impound Account Trigger Event: Any failure by Lessee to pay
insurance premiums as and when required by Section 4.1 more than two (2) times
during any twenty-four (24) month period. Any Insurance Premium Impound Account
Trigger Event shall continue for a period of twenty-four (24) months (provided
that, if any additional failure to pay any such insurance premiums occurs in
such twenty-four (24) month period, such period will restart upon the occurrence
of such additional failure to pay such insurance premiums).


Insurance Requirements: The terms of any insurance policy required by this Lease
and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.


Intangible Property: With respect to each Facility, all accounts, proceeds of
accounts, rents, profits, income or revenues derived from the use of rooms or
other space within the Leased Property of such Facility or the providing of
services in or from the Leased Property and all Capital Additions of such
Facility; documents, chattel paper, instruments, contract rights, deposit
accounts, general intangibles, commercial tort claims, causes of action,
investment property, letter of credit rights, letters of credit, money and
securities entitlements, now owned or hereafter acquired by Lessee (including
any right to any refund of any Impositions) arising from or in connection with
Lessee’s operation or use of the Leased Property and all Capital Additions of
such Facility; all licenses and permits now owned or hereinafter acquired by
Lessee, which are necessary or desirable for Lessee’s use of the Leased Property
and all Capital Additions of such Facility for its Primary Intended Use,
including, if applicable, any certificate of need or similar certificate; the
right to use any trade name or other name associated with such Facility; and any
and all third-party provider agreements (including Medicare and Medicaid).
Notwithstanding the foregoing to the contrary, in each instance in which
“Intangible Property” is used in this Lease, to the extent that applicable Legal
Requirements prohibit the use, assignment or other handling or treatment of any
of the property, rights or other interests identified herein as “Intangible
Property” in the manner described in or permitted or required by any such
provision hereof, then such property, rights or other interests so restricted by
applicable Legal Requirements shall be deemed not to be included as “Intangible
Property” for the purposes of such provision.


Issuer: As defined in the definition of “Letter of Credit”.


Land: As defined in Section 1.1, or, with respect to each Facility, the Land (as
defined in Section 1.1) relating to such Facility.




12

--------------------------------------------------------------------------------





Lease: As defined in the preamble.


Lease Coverage Ratio: The ratio, calculated as of the last day of each calendar
quarter and in the aggregate for all of the Facilities, of (i) EBITDAR for the
trailing twelve (12) month period to (ii) the sum of Minimum Rent payable for
the trailing twelve (12) month period. Notwithstanding anything to the contrary
herein, in the event this Lease is separated into one or more leases, pursuant
to Article XXXI or otherwise, and regardless of whether the landlords thereunder
are Affiliates of one another, and one or more New Leases is entered into, the
Lease Coverage Ratio shall be calculated as of the last day of such calendar
quarter and in the aggregate for all of the Facilities and the Separated
Properties covered under this Lease and all such New Leases.
Lease Documents: Collectively, this Lease and any Guaranty. Lease Positive NPV:
As defined in Section 44.1.8.


Lease Rate: A rate equal to seven percent (7%).


Lease Year: Each calendar year during the Term, provided that the first Lease
Year shall be the period commencing on the Commencement Date and ending on
December 31 of the calendar year in which the Commencement Date occurs and the
last Lease Year shall be the period commencing on January 1 of the calendar year
in which this Lease expires or is terminated and ending on the effective date of
such expiration or termination.


Leased Improvements: As defined in Section 1.1, or, with respect to each
Facility, the Leased Improvements (as defined in Section 1.1) of such Facility.


Leased Property: As defined in Section 1.1, or, with respect to each Facility,
the Leased Property (as defined in Section 1.1) of such Facility.


Leasehold FMV: With respect to each Facility, the fair market value of Lessee’s
leasehold interest relating to such Facility if exposed on the open market
taking into account, among other relevant factors, the income generated from the
Leased Property and any Capital Additions for such Facility (utilizing Lessee’s
actual net operating income generated by the Leased Property and all Capital
Additions of the subject Facility for the trailing twelve (12) whole calendar
months immediately preceding the effective date of the subject Transfer),
determined by appraisal in accordance with the appraisal procedures set forth in
Article XXXIV.


Legal Requirements: With respect to each Facility (a) all federal, state,
county, municipal and other governmental statutes, laws (including all Health
Care Requirements and Environmental Laws), rules, policies, guidance, codes,
orders, regulations, ordinances, permits, licenses, covenants, conditions,
restrictions, judgments, decrees and injunctions of any Governmental Authority,
affecting the Leased Property, Lessee’s Personal Property, Intangible Property
and all Capital Additions or the construction, use or alteration thereof,
whether now or hereafter enacted and in force, including any which may (i)
require repairs, modifications or alterations in or to the Leased Property,
Lessee’s Personal Property and all Capital Additions,


13

--------------------------------------------------------------------------------




(ii) in any way adversely affect the use and enjoyment thereof, or (iii)
regulate the transport, handling, use, storage or disposal or require the
cleanup or other treatment of any Hazardous


14

--------------------------------------------------------------------------------





Substance, and (b) all covenants, agreements, restrictions, and encumbrances
either now or hereafter of record or known to Lessee (other than encumbrances
created by Lessor without the consent of Lessee except as otherwise expressly
permitted hereunder) affecting the Leased Property.


Lessee: As defined in the preamble.


Lessee Parties: Lessee, any Guarantor and any Subsidiary of Lessee or Guarantor.


Lessee’s Excluded Assets: (a) Any right, title or interest in the trademarks or
tradenames with respect to the corporate name of Lessee or any of its affiliates
(including, without limitation, “Emeritus”, “Brookdale”, “Brookdale Senior
Living Inc.”, or any variation thereof), (b) any items, tangible or intangible,
consisting of “Proprietary Information” (as defined below) relating to a
Facility, and (c) any other assets that may be agreed upon between Lessee and a
third- party Successor Operator in any operations transfer agreement
contemplated hereunder (which other assets may include, if so agreed upon,
Specified Assets). It is acknowledged and agreed that none of the right, title
and interest in the trademarks, tradenames, symbols, logos, slogans, designs,
insignia, emblems, devices, service marks and distinctive designs of buildings
and signs, or combinations thereof, which are used to identify a Facility
(including, without limitation, the name of such Facility), except for any
trademark or tradename with respect to the corporate name of Lessee or any of
its Affiliates included therein (collectively, the “Facility Proprietary
Marks”), are included in Lessee’s Excluded Assets. Solely for purposes of this
definition, “Proprietary Information” shall mean (i) all proprietary information
or intellectual property of Lessee or any of its Affiliates, except for (x) the
specific information and property that pertain exclusively to a Facility or
those served at such Facility (including, without limitation, the Facility
Proprietary Marks) and (y) the books and records which relate exclusively to
such Facility, (ii) all computer software and accompanying documentation
(including all future upgrades, enhancements, additions, substitutions and
modifications thereof), other than that which is commercially available, which
are used by Lessee or any of its Affiliates in connection with the property
management system and all future electronic systems developed by Lessee or any
of its Affiliates for use with respect to a Facility or Lessee and its
Affiliates, (iii) all manuals, brochures and directives used by Lessee or any of
its Affiliates with respect to the procedures and techniques to be used in
operating a Facility, and (iv) employee records which must remain confidential
either under applicable legal requirements or under reasonable corporate
policies of Lessee and its Affiliates.


Lessee’s Personal Property: With respect to each Facility, all of Lessee’s
right, title and interest in and to all computers, vehicles and consumables
allocable or relating to such Facility, together with all replacements,
modifications, alterations and substitutes therefor (whether or not constituting
an upgrade) and any other Personal Property hereafter acquired by Lessee.


Lessor: As defined in the preamble.


Lessor Funding Period: As defined in Section 9.8.1.




15

--------------------------------------------------------------------------------





Lessor’s Personal Property: As defined in Section 1.1, or, with respect to each
Facility, Lessor’s Personal Property (as defined in Section 1.1) allocable or
relating to such Facility.


Letter of Credit: An unconditional, clean, irrevocable letter of credit, which
shall be issued by a money-center, solvent and nationally recognized bank (a
bank which accepts deposits, maintains accounts and whose deposits are insured
by the Federal Deposit Insurance Corporation) reasonably acceptable to Lessor
(such issuing bank, the “Issuer”), which Issuer must have a rating from Standard
and Poors Financial Services LLC of A- or better (or any equivalent rating
thereto from any successor or substitute rating service selected by Lessor) and
a letter of credit issuer rating from Moody’s Investor Services of A3 or better
(or any equivalent rating thereto from any successor rating agency thereto). Any
Letter of Credit shall be substantially in the form of Exhibit I attached hereto
or otherwise in a form reasonably acceptable to Lessor (taking into account
market custom for the applicable money-center bank at the time of delivery of
such Letter of Credit).


Lists: As defined in Section 40.1.


Maintenance Program: As defined in Section 9.4.


Master Agreement: That certain Master Transactions and Cooperation Agreement
dated as of October 1, 2019, by and between HCP and Brookdale.


Master Lease Event of Default: As defined in Section 16.1.1.


Master Sublease: With respect to any Facility, any Commercial Occupancy
Arrangement with respect to more than the greater of (i) fifteen percent (15%)
of the square footage within such Facility, in the aggregate and (ii) 5,000
square feet, in the aggregate, in either case to any Person and/or its
Affiliates, directly or indirectly, or through one or more step transactions or
tiered transactions (including subleases or sub-subleases).


Material Alteration: As defined in Section 10.1.


Minimum Alteration Standards: As defined in Section 10.1.


Minimum Purchase Price: With respect to each Facility at any given time, the sum
of (i) the Allocated Initial Investment with respect to such Facility, plus (ii)
any costs paid, funded or accrued by Lessor in connection with any capital
projects (including any Capital Project Lessor Funding Amount funded by Lessor)
(provided, that in no event shall Lessor have any obligation to provide or
procure any financing for any such capital projects except as expressly provided
in this Lease) with respect to such Facility.


Minimum Rent: For each Rent Year, the sum of the then in effect Allocated
Minimum Rent for all Facilities, to the extent that this Lease remains in effect
for any such Facilities during the subject Rent Year.


Mold: Mold, mildew, fungus or similar organisms in concentrations or quantities
that could reasonably be considered to pose a threat to human health or that are
otherwise




16

--------------------------------------------------------------------------------





hazardous or toxic or regulated pursuant to Environmental Law or Mold
Remediation Requirements.


Mold Condition: The presence or suspected presence of Mold or any condition(s)
that reasonably can be expected to give rise to or indicate the presence of
Mold, including observed or suspected instances of water damage or intrusion,
the presence of wet or damp wood, cellular wallboard, floor coverings or other
materials, inappropriate climate control, discoloration of walls, ceilings or
floors, or any notice from a Governmental Authority regarding the indoor air
quality due to the presence of Mold at the Leased Property.


Mold Inspector: An industrial hygienist certified by the American Board of
Industrial Hygienists or an otherwise qualified mold consultant selected by or
otherwise reasonably acceptable to Lessor.


Mold Remediation Requirements: The relevant provisions of the document Mold
Remediation in Schools and Commercial Buildings (EPA 402-K-01-001, March 2001),
published by the U.S. Environmental Protection Agency, as may be amended or
revised from time to time, or any other applicable Legal Requirements, or
Environmental Law relating to Mold or Mold Conditions.


Net Debt: Total debt (including mortgage debt, convertible notes and other notes
payable) and any outstanding balance on a line of credit, less unrestricted
cash, marketable securities, and cash held as collateral against existing debt.


Net Debt to EBITDA Ratio: As of the last day of any calendar quarter, the ratio
of
(i) the aggregate Net Debt of the Guarantors as of such day to (ii) the
aggregate Adjusted EBITDA of the Guarantors for such quarter after cash capital
and financing lease payments, calculated on a consistent basis and consistently
with Brookdale’s calculation of such ratio for the calendar quarter immediately
preceding the Existing Lease Commencement Date as set forth in its supplemental
disclosure to the SEC for such quarter.


New Lease: As defined in Section 31.2.1.
New Lease Effective Date: As defined in Section 31.2.1. Nonqualifying Income: As
defined in Section 7.4.3.


Occupancy Arrangement: Any sublease, license or other arrangement with a Person
for the right to use, occupy or possess any portion of the Leased Property
and/or any Capital Additions.
Occupant: Any Person having rights of use, occupancy or possession under an
Occupancy Arrangement.
OFAC: As defined in Section 40.1(f). OFAC Order: As defined in Section 40.1(f).


17

--------------------------------------------------------------------------------





Officer’s Certificate: A certificate of Lessee signed by an officer authorized
to so sign by its board of directors or by-laws or by equivalent governing
documents or managers.


Orders: As defined in Section 40.1(f).


Outside Disposition Date: As defined in Section 7.4.2.


Overdue Rate: On any date, a rate equal to two percent (2%) above the Prime
Rate, but in no event greater than the maximum rate then permitted under
applicable law.


Payment Date: Any due date for the payment of the installments of Minimum Rent
or any other sums payable under this Lease.


PCA: As defined in Section 44.1.4.


Permitted Affiliate Transaction: As defined in Section 24.1.12.


Permitted Encumbrances: With respect to any Facility, easements, encumbrances,
covenants, conditions and restrictions and other matters which affect the Leased
Property which are of record or are created after the date hereof as permitted
hereunder.


Permitted Transaction: As defined in Section 24.1.11.


Person: Any individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.


Personal Property: With respect to each Facility, all machinery, furniture and
equipment, including phone systems and computers, trade fixtures, inventory
(including raw materials, work in process and finished goods), supplies and
other tangible personal property used at the Leased Property and Capital
Additions of such Facility for their Primary Intended Use, other than Fixtures.
Planned Capital Refurbishment Project: As defined in Section 9.8.1.


Planned Capital Refurbishment Project Cost(s): The cost of the Planned Capital
Refurbishment Projects for a given Applicable Facility or for all Applicable
Facilities collectively, as the context requires.


Plans and Specifications: Reasonably detailed plans and specifications prepared
by the Architect (if any) for the work to be performed in connection with a
Planned Capital Refurbishment Project with respect to any Facility.
Portfolio Acquisition: As defined in Section 7.4.2. Pre-Existing Projects: As
defined in Section 10.1.


Primary Intended Use: With respect to each Facility, the licensed use(s) set
forth under the heading “Primary Intended Use” on Exhibit A-1 and Exhibit A-2
attached hereto and


18

--------------------------------------------------------------------------------





incorporated herein by this reference with respect to such Facility, such other
uses necessary or incidental to such use and any change to such Primary Intended
Use approved by Lessor in accordance with Section 7.2.2 hereof.


Prime Rate: On any date, a rate equal to the annual rate on such date announced
by Bank of America, N.A. to be its prime, base or reference rate for ninety (90)
day unsecured loans to its corporate borrowers of the highest credit standing
but in no event greater than the maximum rate then permitted under applicable
law. If Bank of America, N.A. discontinues its use of such prime, base or
reference rate or ceases to exist, Lessor shall designate the prime, base or
reference rate of another state or federally chartered bank based in Los Angeles
or New York to be used for the purpose of calculating the Prime Rate hereunder.
Projected Adjusted EBITDAR: As defined in Section 44.1.8. Projected Rent: As
defined in Section 44.1.8.


Proprietary Information: (a) All computer software and accompanying
documentation (including all upgrades, enhancements, additions, substitutions
and modifications thereof), other than that which is commercially available,
which are used by Lessee or any of its Affiliates in connection with Lessee’s
property management system for the Facilities, (b) all policies, manuals,
brochures and directives used by Lessee or any of its Affiliates with respect to
the procedures and techniques to be used in operating the Facilities, (c)
Lessee’s employee records which must remain confidential (as confirmed by Lessee
to Lessor in writing) either under applicable Legal Requirements or under
reasonable corporate policies of Lessee and its Affiliates and employee manuals
and handbooks, (d) terms of any national contracts of Lessee or any of its
Affiliates in connection with Lessee’s property management of the Facilities,
(e) materials related to memory care, “Optimum Life” or offerings from Brookdale
Health Services, “Nurse On Call” or any replacement service offerings thereof,
(f) lead data, prospective customer names, non-public advertising and marketing
materials, competitive analyses, referral source lists, and (g) with respect to
any Facility, unless a notice of termination of this Lease with respect to such
Facility or all of the Facilities shall have been delivered, the names of the
residents of such Facility.


Purchase Obligation Exercise: As defined in Section 18.2.


Put Event: With respect to any Put Event Applicable Facility an Event of Default
hereunder arising pursuant to any of Sections 16.1.1(b) through 16.1.1(e),
16.1.2(a) (arising out of
(i) a breach or default by Lessee during the Term of any of its obligations or
covenants pursuant to any of Sections 7.2.1, 7.2.2, 7.2.3, 7.2.5, 7.4, 37.1 or
37.2 or (ii) any other failure of Lessee to obtain and maintain all material
licenses, permits and other authorizations to use and operate such Put Event
Applicable Facility for its Primary Intended Use in accordance with all Legal
Requirements), 16.1.1(n) relating to such Put Event Applicable Facility,
16.1.1(i) (arising out of a breach of any material representation or warranty of
Lessee or any Guarantor in any such document relating to such Put Event
Applicable Facility), and/or any of 16.1.2(c) and/or 16.1.2(e), in each case,
relating to such Put Event Applicable Facility. Notwithstanding that Lessor and
Lessee have specifically defined a “Put Event” for the limited purpose of
setting forth the circumstances under which Lessor shall be entitled to the
remedy set forth in Section 16.5, in no event shall this definition derogate the
materiality of any other Event of Default (including any




19

--------------------------------------------------------------------------------





Event of Default which does not constitute a Put Event) or otherwise limit
Lessor’s rights and remedies upon the occurrence of any such Event of Default,
including those rights and remedies set forth in Sections 16.2, 16.3, 16.4
and/or 16.9. For the avoidance of doubt, a Put Event is not applicable to any
Facilities other than the Put Event Applicable Facilities.


Put Event Applicable Facility: Each of the Facilities set forth on Schedule 16.5
attached hereto.


Real Estate Tax Impound Account Trigger Event: A failure by Lessee to pay
Impositions as and when required by Section 4.1 relating to real estate taxes
more than two
(2) times during any twenty-four (24) month period. Any Real Estate Tax Impound
Account Trigger Event shall continue for a period of twenty-four (24) months
(provided that, if any additional failure to pay any such Impositions occurs in
such twenty-four (24) month period, such period will restart upon the occurrence
of such additional failure to pay such Impositions).


REIT: A “real estate investment trust” within the meaning of Sections 856
through 860 of the Code.


REIT Requirements: As defined in Section 7.4.3.


Removal Date: The date of the consummation of the NNN Transition Community
Transfer (as defined in the Master Agreement).
Removal Facility: The Facility described on Exhibit A-2 attached hereto. Removal
Facility Operator: The Person comprising Lessee that operates the
Removal Facility pursuant to this Lease.


Removal Facility Owner: The Person comprising Lessor that owns the Leased
Property of the Removal Facility.


Rent: Collectively, the Minimum Rent, Additional Charges and all other amounts
payable under this Lease.


Rent Year: (i) For the Applicable Facilities, the period commencing on the
Commencement Date and ending on March 31, 2020, and each subsequent Rent Year
shall be the period of twelve (12) full calendar months after the last day of
the prior Rent Year (i.e., each period from April 1 of a calendar year through
March 31 of the following calendar year); provided, however, that in each case,
the last Rent Year may be a period of less than twelve (12) full calendar months
and shall end on the last day of the Term and (ii) for the Removal Facility,
each Lease Year.


Replacement Reserve: As defined in Section 9.5.1.


Request for Reimbursement: With respect to each Planned Capital Refurbishment
Project for an Applicable Facility, certificates of Lessee and, to the extent
applicable, the Architect, in each case on the appropriate AIA form, including
form G702 together with attached AIA form G703 (or equivalent, which AIA form
G703 or equivalent shall be modified to include columns




20

--------------------------------------------------------------------------------





for the original estimate of scheduled values for each line item, changes to the
scheduled values for each line item and a revised scheduled value for each line
item after any such change) and/or such other form(s) as Lessor may hereafter
reasonably request which shall: (i) set forth the Persons to whom money was
owed, and the amounts owed and paid to each, in connection with such Planned
Capital Refurbishment Project; (ii) certify among other things that such amounts
represent payments due for services actually rendered or materials actually
acquired or furnished in connection with the construction/performance of such
Planned Capital Refurbishment Project;
(iii) state that all Capital Project Costs for such Planned Capital
Refurbishment Project (or portion thereof for which reimbursement is being
sought) have been paid in full (subject to any retainage) and that the Planned
Capital Refurbishment Project has been completed in accordance with Section
9.8.4; (iv) be accompanied by copies of billing statements, fee schedules,
documentation supporting all costs for which reimbursement is being sought,
copies of all subcontracts not previously submitted and vouchers or invoices
from the Persons named therein, in form reasonably satisfactory to Lessor; and
(v) to the extent requested by Lessor and applicable based on the nature of such
Planned Capital Refurbishment Project, be accompanied by appropriate lien
waivers of all lien rights with respect to such Planned Capital Refurbishment
Project for which reimbursement is being sought (to the extent not previously
received by Lessor) executed by the General Contractor (if any) and all
contractors, subcontractors, mechanics, materialmen and other Persons with such
lien rights and whose charges are greater than Fifty Thousand Dollars ($50,000)
(and upon completion of such Planned Capital Refurbishment Project and payment
of all such persons, and request of Lessor, Lessee shall provide final and
unconditional lien waivers); provided, however, that a Request for Reimbursement
with respect to a Planned Capital Refurbishment Project shall in no event
require any certification from an Architect if an Architect has not been engaged
by or on behalf of Lessee or any of its Affiliates in connection therewith.


Required Governmental Approvals: With respect to each Facility, all licenses,
permits, accreditations, authorizations and certifications from any Governmental
Authority which are material to or required for (i) the operation of such
Facility and any Capital Addition thereto for its Primary Intended Use in
accordance with all applicable, material Legal Requirements, including, without
limitation, material state facility licenses, certificates of need, permits,
provider agreements and accreditations or certifications from Medicare and/or
Medicaid, and (ii) for any other use conducted on the Leased Property of such
Facility and any Capital Additions thereto as may be permitted from time to time
hereunder in accordance with all applicable, material Legal Requirements.


Required Maintenance Project: As defined in Section 44.1.4.


Restricted Area: Any area lying within a [***] mile radius measured outward from
the outside boundaries of the Land on which any Facility is located. All
distances shall be measured on a straight-line (rather than on a
driving-distance) basis.
Restriction Period: As defined in Section 7.4.2. Restructured Manager: As
defined in Section 24.1.11.


Restructuring Transaction: Brookdale and/or any Affiliates of Brookdale (a)
leasing owned facilities and subleasing leased facilities to an Affiliate of
Brookdale, (b)


21

--------------------------------------------------------------------------------





transferring management of owned and leased facilities to any third party
(whether or not an Affiliate of Brookdale), whether by entering into management
agreements or by the distribution, sale, or other assignment of management
entities or management agreements and/or other transfers or dispositions, (c)
causing the owned facilities or the leasehold interests in the leased
facilities, and/or the management related thereto, to be owned directly or
indirectly by any joint venture in which Brookdale or any Affiliate of Brookdale
is a direct or indirect member and/or (d) otherwise restructuring the ownership
or management of any one or more facilities or taking any other actions
reasonably necessary or appropriate to permit Brookdale, any Affiliate of
Brookdale, or any joint venture partner of Brookdale or such Affiliate to
qualify for taxation as a REIT; provided, however, that none of the foregoing
shall involve (i) the direct assignment of any interest in this Lease or a
direct transfer of the Leased Property other than an assignment of this Lease
and/or transfer of the Leased Property to an Affiliate of Brookdale (it being
understood that subleases of the Leased Property are not deemed to be an
assignment of an interest in this Lease for purposes of this clause (i)) or (ii)
a transfer of any of Lessee’s Personal Property, Intangible Property or other
property in which Lessor is granted a security interest in accordance with the
provisions of this Lease (except transfers (x) to an Affiliate of Brookdale, or
(y) pursuant to a sublease to a subtenant, or (with respect to management
related personalty) pursuant to an agreement with a manager who grants a
security interest solely in respect of any such transferred property and, in the
case of the subtenant and the manager, agrees at the end of the Term to turn
such transferred property over to Lessor in a manner consistent with that in
which Lessee would have been obligated to do so pursuant to Sections 6.3 and
45.1.4).


SEC: Securities and Exchange Commission.


Second Extended Term: With respect to the Applicable Facilities, the second ten
(10)
year extension of the Term.

Security Deposit: As defined in Section 44.1.7. Separated Property: As defined
in Section 31.2. Separation Event:
(i)    The sale, conveyance or other transfer by Lessor of all or any portion of
its interest in the Leased Property of one (1) or more Facilities;


(ii)    The sale, conveyance or other transfer of all or any portion of the
stock, partnership, membership or other equity interests in Lessor;


(iii)    Any financing by Lessor or any Affiliate of Lessor of all or any
portion of its interests in the Leased Property of one (1) or more Facilities,
including through a Facility Mortgage, the pledge of the stock, partnership,
membership or other equity interests in Lessor or other means; or


(iv)    The succession by any lender to Lessor or any Affiliate, whether
directly or indirectly, to the interests of Lessor under this Lease, including
through foreclosure or deed or other conveyance in lieu of foreclosure or in
satisfaction of debt.




22

--------------------------------------------------------------------------------





Shareholders’ Equity: With respect to any Person, the shareholders’, members’ or
partners,’ beneficiaries’ or other equity of such Person, determined on a
consolidated basis in accordance with GAAP.


Specified Assets: With respect to a Facility: (i) all of Lessee’s bank accounts,
demand deposit accounts, insurance policies, cash (including petty cash),
general intangibles, utility deposits, accounts receivable, credits against
accounts payable, cash equivalents and securities, and all actions, suits,
claims, rights and choses in action, and promissory notes; (ii) rights to
payments, reimbursements or refunds from the United States of America, any
state, any insurer, municipality, public utility or other agency, individual or
entity, including, without limitation, real estate and personal property tax
refunds, payments, rate adjustments, reimbursements and deposits with respect to
the Facility which relate to the period prior to the sale or transition of such
Facility to a Successor Operator; (iii) Lessee’s organizational documents,
minute books and other books and records relating to Lessee as an entity; (iv)
any assets that are not used or held for use exclusively with respect to the
Facility, and any personal property in which Lessee has no interest, including
all personal property owned by (A) the supplier, lessor, vendor, licensor or
other party under any contracts, (B) any individuals employed at the Facility,
(C) any residents, guests, licensees or invitees of the Facility, or (D) the
counterparty to any lease; (v) all employee records (other than copies of
physicals, Hepatitis B test, tuberculosis tests, and training records, which
will be given to the Successor Operator pursuant to an operations transfer
agreement), employee secondment agreements, employee agreements, employee
manuals, employee training materials and video tapes, policies, procedures and
materials related thereto with respect to the operation of the Facility; (vi)
all healthcare manuals, policies, procedures and materials related thereto with
respect to the Facility; (vii) all IT manuals, training materials and video
tapes, policies, procedures and materials related thereto with respect to the
operation of the Facility, check scanners, time clocks, TELS devices, iPads and
Apple TV devices purchased by Lessee or its Affiliates as part of the resident
program initiative, Chromebooks purchased by Lessee for the LMS system
initiative, or PointClickCare, the InTouch (It’s Never 2 Late) systems, any
leased or licensed computers, computer software, hard drives from any owned
computers if there is a litigation hold in place (provided that in such event,
such hard drives will either be erased or replaced with clean hard drives),
computer disks and related items, routers, firewalls, managed switches, wireless
access points and other leased information technology equipment and software
leased to Lessee or its Affiliates and any proprietary data or other digital
information created or modified by Lessee or its Affiliates; (viii) all of the
following owned by Lessee, Brookdale, Emeritus Corporation or any of their
respective Affiliates or Subsidiaries (including, without limitation, the names
“Brookdale Senior Living Inc.,” “Brookdale”, “Emeritus” and any variation
thereof (or in the case of clause (D) below, produced or procured by or for the
benefit of such parties)): (A) tradenames and trademarks related to the
corporate name of Lessee, Brookdale, Emeritus Corporation or any of their
respective Affiliates or Subsidiaries, and related trademarks, service marks,
trade dress, tradenames, fictitious names, corporate names, and registrations
and applications for registration thereof, and all signs, signage, printed
material and other items having such tradenames or trademarks or otherwise
referring to Lessee or its Affiliates, (B) copyrights (registered or
unregistered), registrations and applications for registration thereof,
including all renewals, derivative works, enhancements, modifications, updates,
new releases or other revisions thereof, (C) all proprietary software, email
addresses, domain names, websites (including the content and source code
thereof) and other intellectual property of Lessee, Brookdale, Emeritus
Corporation or any of their respective Affiliates or Subsidiaries, and (D) all
brochures, pamphlets,


23

--------------------------------------------------------------------------------





flyers, mailers and all other promotional material relating to the marketing and
advertising of the Facility, all marketing and sales studies, referral leads,
analyses and similar materials related to the Facility (other than (1) all of
the business records which relate exclusively to the Facility and are necessary
for the continued operation of the Facility, (2) all of the records or written
documents physically located at the Facility and relating to residents and
commercial tenants of such Facility, in the form in which such records or
written documents are currently held, including transferring the Facility’s
electronic medical record (in the manner set forth in any operations transfer
agreement), (3) any active sales leads for the Facility, and the lead sources
related thereto, in the format in which such sales leads and lead source are
currently maintained for the Facility (but excluding leads from A Place For Mom
and/or Caring.com, as applicable, if the Successor Operator does not have
contracts in place with one or both of those lead aggregators), and (4) copies
of employee physicals, Hepatitis B test, tuberculosis tests, and training
records, and any other documents related to personnel files as required to be
transferred to a Successor Operator pursuant to any applicable regulatory
requirements) and the market or potential market therefor and any other
materials, data or information related to prospective residents thereof; (ix)
(A) all vendor or service arrangements for the benefit of multiple senior living
communities, including the Facility and other communities owned, leased or
managed by Brookdale or its Affiliates, including, without limitation, any
national or regional contracts and/or leases negotiated by Lessee or Affiliates
of Lessee, and (B) any leases, contracts, agreements (whether written or oral),
warranties or guaranties relating to the Facility between Lessee or any resident
at the Facility and any Affiliate of Lessee, and any of the members, partners,
officers, managers or directors of Lessee, or any of their respective
Affiliates, any immediate family member of any such members, partners, officers,
managers or directors, or any Affiliate of the foregoing; (x) if applicable to
such Facility, all accounts, enrollments, participation agreements, National
Provider Identifier numbers, and provider numbers related to or associated with
Medicaid; (xi) if applicable to such Facility, all National Provider Identifier
numbers associated with Medicare; and (xii) all permits, licenses, approvals and
authorizations issued, granted or given by or under the authority of any
federal, state or local governmental or quasi-governmental agency, authority,
official, tribunal, or Medicaid managed care organization relating in any way to
the ownership or operation of the Facility and that are (A) not transferrable
pursuant to applicable law or (B) issued (x) with respect to the Brookdale
Health Services Program or (y) to any provider of services at the Facility
(other than Lessee) for the purpose of providing services at the Facility and at
other facilities (whether now or in the future).


State: Except as otherwise indicated herein, with respect to each Facility, the
State or Commonwealth in which the Leased Property for such Facility is located.


Subsidiaries: Corporations, partnerships, limited liability companies, business
trusts or other legal entities with respect to which a Person owns, directly or
indirectly (including through one or more intermediaries), more than fifty
percent (50%) of the voting stock or partnership, membership or other equity
interest, respectively.


Successor Operator: As defined in Section 45.1.4.


Superior Lease: The lease described on Schedule 36.4 attached hereto and made a
part hereof.




24

--------------------------------------------------------------------------------





Superior Lessor: The lessor under the Superior Lease. Target Property: As
defined in Section 18.3.


Term: The Initial Term, and any Extended Terms thereof, as applicable, unless
earlier terminated pursuant to the provisions hereof.
Third Appraiser: As defined in Section 34.1.1. Transfer: As defined in Section
24.1.1.


Transfer Consideration: With respect to any Transfer constituting a Master
Sublease of a Facility, “Transfer Consideration” shall mean fifty percent (50%)
of the positive difference, if any, between the Fair Market Rental and the
Allocated Minimum Rent payable by Lessee under this Lease determined on a
monthly basis with respect to such Facility, prorating such Allocated Minimum
Rent as appropriate, if less than all of the applicable Facility is Master
Subleased. Fifty percent (50%) of such positive difference shall be paid by
Lessee to Lessor monthly when the Allocated Minimum Rent is due for such
Facility; provided, however, that in no event shall the total Transfer
Consideration to which Lessor is entitled in connection with any such Master
Sublease exceed the Total Consideration (as hereinafter defined) payable
directly or indirectly to Lessee, to any Controlling Person(s) or to any other
Person in exchange for, in connection with, related to or arising out of the
transaction(s) as to which such Master Sublease is a part. With respect to any
other Transfer relating to any Facility or all Facilities (i.e., a Transfer
other than pursuant to a Master Sublease), “Transfer Consideration” shall mean
fifty percent (50%) of the positive Leasehold FMV of such Facility(ies);
provided, however, that in no event shall the total Transfer Consideration to
which Lessor is entitled in connection with any such other Transfer exceed the
Total Consideration payable directly or indirectly to Lessee, to any Controlling
Person(s) or to any other Person in exchange for, in connection with, related to
or arising out of the transaction(s) as to which such other Transfer is a part.
As used herein, the term “Total Consideration” shall mean and include money and
the fair market value of any services, property and other things of value,
including payment of costs, cancellation or forgiveness of indebtedness,
discounts, rebates, barter and the like. For purposes of Section 24.1.2.2 and
the payment of Transfer Consideration to Lessor as provided in this Lease, if
any Transfer Consideration otherwise payable is due from and based on Total
Consideration payable to Lessee, any Controlling Person(s) or to any other
Person in exchange for, in connection with, related to or arising out of such
Transfer as provided above, (a) where such Total Consideration is payable on a
deferred basis (the “Deferred Total Consideration”), then the amount of the
Transfer Consideration due from and based on any such Deferred Total
Consideration shall be payable to Lessor as and when paid to Lessee, to any
Controlling Person(s) or to any such other Person or (b) where such Total
Consideration is payable in a form other than immediately available cash, then
the amount of Transfer Consideration due from and based on the fair market value
of such non-cash Total Consideration shall be payable to Lessor in the form of
immediately available cash promptly following receipt by or credit to Lessee,
any Controlling Person(s) or any such other Person of such non-cash Total
Consideration. Lessee acknowledges and agrees that the terms under which Lessor
is entitled to the payment of Transfer Consideration pursuant to this Lease and
the amount thereof has been freely negotiated and represents a fair and
equitable division with Lessor of the consideration payable in connection with a
Transfer taking into account, among other




25

--------------------------------------------------------------------------------





things, Lessor’s investment in the Leased Property, the terms of this Lease and
the inherent risks of owning and leasing real property.


Unsuitable for Its Primary Intended Use: With respect to each Facility, a state
or condition of such Facility such that by reason of damage or destruction or
Condemnation, in the good faith judgment of Lessor, such Facility cannot be
operated on a commercially practicable basis for its Primary Intended Use.


Windstorm and Flood Insurance: As defined in Section 13.4.


ARTICLE III.


3.1    Rent. Lessee shall pay to Lessor in lawful money of the United States of
America which shall be legal tender for the payment of public and private debts,
without offset or deduction, the amounts set forth hereinafter as Minimum Rent
during the Term. Payments of Minimum Rent shall be made by wire transfer of
funds initiated by Lessee to Lessor’s account or to such other Person as Lessor
from time to time may designate in writing. For the avoidance of doubt, Lessee
shall have no right to prepay all or any portion of the Rent hereunder prior to
the Commencement Date.


3.1.1    Minimum Rent. From and after the Commencement Date and continuing
through the Term, Lessee shall pay to Lessor Minimum Rent monthly, in advance on
or before the first day of each calendar month, at an annual amount equal, in
the aggregate, to the sum of the amounts set forth for all of the Facilities
under the heading “Initial Annual Allocated Minimum Rent” on each of Exhibit A-1
and Exhibit A-2 attached hereto, as such amounts shall be increased from time to
time in accordance with Section 3.1.2 (such amounts, as the same may have been
increased in accordance with Section 3.1.2, the “Minimum Rent”). Such Minimum
Rent shall be allocated or attributed for certain purposes of this Lease to the
Facilities in the respective amounts set forth in Exhibit A-1 and Exhibit A-2
attached hereto, as such amounts may be increased from time to time in
accordance with Section 3.1.2 (the applicable amount set forth in Exhibit A-1
and Exhibit A-2, as the case may be, for any Facility, as the same may have been
increased in accordance with Section 3.1.2, the “Allocated Minimum Rent”).
Notwithstanding anything to the contrary contained in this Article III, any
increase in Minimum Rent with respect to the Removal Facility shall be subject
to the terms of Section 1.2(c) of the Master Agreement.


3.1.2
Increases to Minimum Rent.



(a)    Subject to pro-ration as set forth in Section 3.1.3 below, the initial
Minimum Rent shall be equal to the sum of the amounts set forth for all of the
Facilities under the heading “Initial Annual Allocated Minimum Rent” on each of
Exhibit A-1 and Exhibit A-2 attached hereto. Thereafter, and subject to any
increases on account of any Capital Project Funding Amounts funded by Lessor for
any Applicable Facility pursuant to Section 3.1.2(b) below, the Minimum Rent for
each subsequent month shall be equal to the sum of the Allocated Minimum Rent
for each Facility for such month, as the same may be increased for all
Facilities at the commencement of each new Rent Year pursuant to the terms set
forth in Schedule 3.1.2 attached hereto. If any increase in Allocated Minimum
Rent for any Facility as provided for in this Section 3.1.2 (a) or Schedule
3.1.2 attached hereto shall not have been made at the




26

--------------------------------------------------------------------------------





commencement of the applicable Rent Year, Lessee shall continue to pay monthly
Allocated Minimum Rent for such Facility and Minimum Rent for all Facilities at
the last rate applicable until Lessee receives Lessor’s written notice as to
such increase. Within ten (10) days after Lessee’s receipt of Lessor’s notice,
Lessee shall pay to Lessor an amount equal to the new monthly Allocated Minimum
Rent for such Facility and Minimum Rent for all Facilities times the number of
months from the commencement of the then current Rent Year to the date of
receipt of Lessor’s notice, less the aggregate amount paid by Lessee on account
of monthly Allocated Minimum Rent for such Facility and Minimum Rent for all
Facilities for the same period. Thereafter, Lessee shall pay monthly Allocated
Minimum Rent for such Facility and Minimum Rent for all Facilities for the
applicable period at the new rate set forth in Lessor’s notice.


(b)    If at any time Lessor funds any portion of the Capital Project Lessor
Funding Amount with respect to an Applicable Facility in accordance with Section
9.8, the then-current Allocated Minimum Rent for such Applicable Facility (and
the then-current Minimum Rent for all Facilities) shall be increased for such
Applicable Facility on the date of such funding (with respect to periods from
and after the date of such funding) by an amount equal to the product of (a) the
amount so funded and (b) the Lease Rate. No such increase in Allocated Minimum
Rent for any Facility pursuant the previous sentence shall be payable until
Lessee receives Lessor’s written notice as to such increase. Within ten (10)
days after Lessee’s receipt of Lessor’s notice, Lessee shall pay to Lessor an
amount equal to the new monthly Allocated Minimum Rent for such Applicable
Facility and Minimum Rent for all Facilities for the period from and after the
date of the funding of such portion of the Capital Project Lessor Funding Amount
less the aggregate amount paid by Lessee on account of monthly Allocated Minimum
Rent for such Applicable Facility and Minimum Rent for all Facilities for the
same period. Thereafter, Lessee shall pay monthly Allocated Minimum Rent for
such Applicable Facility and Minimum Rent for all Facilities for the applicable
period at the new rate set forth in Lessor’s notice until any further increase
pursuant to this Section 3.1.2(b) or Section 3.1.2(a) above. For avoidance of
doubt, an increase in the Allocated Minimum Rent for any Applicable Facility and
Minimum Rent for all Facilities pursuant to this Section 3.1.2(b) shall be in
addition to any increase upon the commencement of each Rent Year pursuant to
Section 3.1.2(a). Accordingly, by way of example, if Allocated Minimum Rent for
any applicable Facility increases as a result of Lessor funding any portion of
the Capital Project Lessor Funding Amount with respect to an Applicable Facility
at any time during a Rent Year, such increased Allocated Minimum Rent and
Minimum Rent for all Facilities shall nevertheless also cumulatively increase
upon the commencement of the new Rent Year immediately following such funding.


3.1.3    Rent Pro-Rations. Notwithstanding any contrary provision of Section
3.1, (i) the first monthly payment of Minimum Rent shall be payable on the
Commencement Date (prorated as to any partial calendar month at the beginning of
the Term),
(ii) the last monthly payment of Minimum Rent shall be prorated as to any
partial calendar month at the end of the Term, and (iii) in the event that the
first day of any calendar month is not a Business Day, then such payment shall
be due on the next Business Day immediately following such first day of the
subject calendar month.


3.2    Additional Charges. In addition to the Minimum Rent, (i) subject to
Article XII regarding permitted contests, Lessee shall also pay and discharge as
and when due and payable all other amounts, liabilities, obligations and
Impositions which Lessee assumes or agrees




27

--------------------------------------------------------------------------------





to pay under this Lease in accordance with the terms hereof; and (ii) in the
event of any failure on the part of Lessee to pay any of those items referred to
in clause (i) above, Lessee shall also promptly pay and discharge every fine,
penalty, interest and cost which may be added for non-payment or late payment of
such items (the items referred to in clauses (i) and (ii) above being referred
to herein collectively as the “Additional Charges”), and Lessor shall have all
legal, equitable and contractual rights, powers and remedies provided either in
this Lease or by statute or otherwise in the case of non-payment of the
Additional Charges as in the case of non-payment of the Minimum Rent.


[Remainder of page intentionally left blank]




28

--------------------------------------------------------------------------------





3.3
Late Payment of Rent.



LESSEE HEREBY ACKNOWLEDGES THAT LATE PAYMENT BY LESSEE TO LESSOR OF RENT WILL
CAUSE LESSOR TO INCUR COSTS NOT CONTEMPLATED HEREUNDER, THE EXACT AMOUNT OF
WHICH IS PRESENTLY ANTICIPATED TO BE EXTREMELY DIFFICULT TO ASCERTAIN.
ACCORDINGLY, IF ANY INSTALLMENT OF RENT OTHER THAN ADDITIONAL CHARGES PAYABLE TO
A PERSON OTHER THAN LESSOR SHALL NOT BE PAID WITHIN FIVE (5) BUSINESS DAYS AFTER
ITS DUE DATE, LESSEE WILL PAY LESSOR ON DEMAND A LATE CHARGE EQUAL TO THE LESSER
OF (I) THREE PERCENT (3%) OF THE AMOUNT OF SUCH INSTALLMENT OR
(II)THE MAXIMUM AMOUNT PERMITTED BY LAW. THE PARTIES AGREE THAT THIS LATE CHARGE
REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE COSTS THAT LESSOR WILL INCUR BY
REASON OF LATE PAYMENT BY LESSEE. THE PARTIES FURTHER AGREE THAT SUCH LATE
CHARGE IS RENT AND NOT INTEREST AND SUCH ASSESSMENT DOES NOT CONSTITUTE A LENDER
OR BORROWER/CREDITOR RELATIONSHIP BETWEEN LESSOR AND LESSEE. IN ADDITION, THE
AMOUNT UNPAID, INCLUDING ANY LATE CHARGES, SHALL BEAR INTEREST AT THE OVERDUE
RATE COMPOUNDED MONTHLY FROM THE DUE DATE OF SUCH INSTALLMENT TO THE DATE OF
PAYMENT THEREOF, AND LESSEE SHALL PAY SUCH INTEREST TO LESSOR ON DEMAND. THE
PAYMENT OF SUCH LATE CHARGE OR SUCH INTEREST SHALL NOT CONSTITUTE WAIVER OF, NOR
EXCUSE OR CURE, ANY DEFAULT UNDER THIS LEASE, NOR PREVENT LESSOR FROM EXERCISING
ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO LESSOR.
LESSOR’S INITIALS:      LESSEE’S INITIALS:     


3.4    Net Lease. This Lease is and is intended to be what is commonly referred
to as a “net, net, net” or “triple net” lease. The Rent shall be paid absolutely
net to Lessor, so that this Lease shall yield to Lessor the full amount or
benefit (as applicable), of the installments of Minimum Rent and Additional
Charges throughout the Term.


3.5    Personal Property. Lessor and Lessee agree that the fair market value of
Lessor’s Personal Property leased hereunder at each Facility does not exceed
[***] of the total fair market value of all of the property leased hereunder at
the Facility (including real property, improvements, fixtures and personal
property).


[Remainder of page intentionally left blank]




29

--------------------------------------------------------------------------------





ARTICLE IV.


4.1    Impositions.


4.1.1    Subject to Article XII regarding permitted contests, Lessee shall pay,
or cause to be paid, all Impositions before any fine, penalty, interest or cost
is added for nonpayment. Lessee shall make such payments directly to the taxing
authorities where feasible, and promptly furnish to Lessor copies of official
receipts or other satisfactory proof evidencing such payments. Subject to
Article XII regarding permitted contests, Lessee’s obligation to pay Impositions
shall be absolutely fixed upon the date such Impositions become a lien upon the
Leased Property, any Capital Additions or any part(s) thereof. If any Imposition
may, at the option of the taxpayer, lawfully be paid in installments, whether or
not interest shall accrue on the unpaid balance of such Imposition, Lessee may
pay the same, and any accrued interest on the unpaid balance of such Imposition,
in installments as the same respectively become due and before any fine,
penalty, premium, further interest or cost may be added thereto.


4.1.2    Lessor shall prepare and file all tax returns, extensions and reports
in compliance with all material Legal Requirements with respect to Lessor’s net
income, gross receipts, franchise taxes and taxes on its capital stock, and
Lessee shall prepare and file all other tax returns and reports as may be
required by Legal Requirements with respect to or relating to the Leased
Property, all Capital Additions, Lessee’s Personal Property and Intangible
Property. Any refund due from any taxing authority in respect of any Imposition
paid by Lessee shall be paid over to or retained by Lessee for so long as no
Master Lease Event of Default or, with respect to the applicable Facility as to
which Imposition relates, any Facility Default, shall have occurred hereunder
and be continuing; provided, however, that if a Master Lease Event of Default
or, with respect to the applicable Facility as to which Imposition relates, any
Facility Default, has occurred hereunder and is continuing, then such refund
shall be paid over to or retained by Lessor and applied to the payment of
Lessee’s obligations under this Lease in such order of priority as Lessor shall
determine.
4.1.3    Lessor and Lessee shall, upon request of the other, provide such data
as is maintained by the party to whom the request is made with respect to the
Leased Property and all Capital Additions as may be necessary to prepare any
required returns and reports. If any property covered by this Lease is
classified as personal property for tax purposes, Lessee, to the extent required
to comply with Legal Requirements, shall file all personal property tax returns
in such jurisdictions in compliance with all material Legal Requirements.
Lessor, to the extent it possesses the same, and Lessee, to the extent it
possesses the same, shall provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property. Where Lessor is legally required to file personal property
tax returns and to the extent practicable, Lessee shall be provided with copies
of assessment notices indicating a value in excess of the reported value in
sufficient time for Lessee to file a protest.


4.1.4    Lessee may, upon notice to Lessor, at Lessee’s option and at Lessee’s
sole cost and expense, protest, appeal, or institute such other proceedings as
Lessee may deem appropriate to effect a reduction of real estate or personal
property assessments and Lessor, at Lessee’s expense as aforesaid, shall
reasonably cooperate with Lessee in such protest, appeal, or other action but at
no cost or expense to Lessor. Billings for reimbursement by Lessee to Lessor


30

--------------------------------------------------------------------------------





of personal property or real property taxes shall be accompanied by copies of a
bill therefor and payments thereof which identify the personal property or real
property with respect to which such payments are made.


4.1.5    Lessor shall give prompt notice to Lessee of all Impositions payable by
Lessee hereunder of which Lessor has knowledge (including, without limitation,
those in respect of which Lessor has received written notice), but Lessor’s
failure to give any such notice shall in no way diminish Lessee’s obligations
hereunder to pay such Impositions.


4.1.6    Impositions imposed or assessed in respect of the tax-fiscal period
during which the Term terminates with respect to any Facility shall be adjusted
and prorated between Lessor and Lessee with respect to such Facility, whether or
not such Imposition is imposed or assessed before or after such termination, and
Lessee’s obligation to pay its prorated share thereof shall survive such
termination with respect to such Facility.


4.2    Utility Charges. Lessee shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in the Leased
Property and all Capital Additions. Lessee shall also pay or reimburse Lessor
for all out-of-pocket costs and expenses of any kind whatsoever which at any
time with respect to the Term hereof may be imposed against Lessor by reason of
any of the covenants, conditions and/or restrictions affecting the Leased
Property, any Capital Additions and/or any part(s) thereof, or with respect to
easements, licenses or other rights over, across or with respect to any adjacent
or other property which benefits the Leased Property and/or any Capital
Additions, including any and all out-of-pocket costs and expenses associated
with any utility, drainage and parking easements.


4.3    Insurance Premiums. Lessee shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained by Lessee hereunder.


4.4
Impound Accounts.



4.4.1    Upon the occurrence and during the continuance of a Real Estate Tax
Impound Account Trigger Event, Lessee shall deposit, at the time of any payment
of Minimum Rent, an amount equal to one-twelfth (1/12th) of Lessee’s estimated
annual Impositions relating to real estate taxes, of every kind and nature,
required pursuant to Section 4.1 in a segregated, interest bearing tax impound
account as directed by Lessor. Such amounts shall be applied to the payment of
the obligations in respect of which said amounts were deposited in such order or
priority as Lessor shall determine, on or before the respective dates on which
the same or any of them would become delinquent. Nothing in this Section 4.4.1
shall be deemed to affect any other right or remedy of Lessor hereunder.


4.4.2    Upon the occurrence and during the continuance of an Insurance Premium
Impound Account Trigger Event, Lessee shall deposit at the time of any payment
of Minimum Rent, an amount equal to one-twelfth (1/12th) of Lessee’s estimated
annual insurance premiums required pursuant to Section 4.3 in a segregated,
interest bearing insurance impound account as directed by Lessor. Such amounts
shall be applied to the payment of the obligations in respect of which said
amounts were deposited in such order or priority as Lessor shall determine, on
or before the respective dates on which the same or any of them would become
delinquent.


31

--------------------------------------------------------------------------------





Nothing in this Section 4.4.2 shall be deemed to affect any other right or
remedy of Lessor hereunder.


4.4.3    No amount deposited with Lessor or into an impound account established
pursuant to this Section 4.4 shall be or be deemed to be escrow or trust funds,
provided that all amounts deposited with Lessor shall be held in segregated,
interest-bearing accounts as designated by and under the control of Lessor.
Lessee shall be entitled to have interest earned on funds deposited into an
impound account established pursuant to this Section 4.4 (but Lessor shall have
no obligation to provide any specified rate of return and shall have no
liability to Lessee with respect to the amount of any such interest earned on
such deposits). Any amounts deposited with Lessor or contained in any impound
account established pursuant to this Section 4.4 shall be solely for the
protection of Lessor and the Leased Property and entail no responsibility on
Lessor’s part beyond the timely application of such amounts as provided above.
The cost of administering any impound accounts shall be paid by Lessee. In the
event of a transfer of Lessor’s interest in the Leased Property of any Facility
or an assignment of Lessor’s interest in this Lease with respect to any
Facility, Lessor shall transfer to the transferee the amounts deposited by
Lessee in any impound account established by Lessor pursuant to this Section 4.4
with respect to such Facility and thereupon shall, without any further agreement
between the parties, be released by Lessee from all liability therefor, and it
is agreed that the provisions hereof shall apply to every transfer or assignment
of such amounts to such a transferee/assignee. The amounts deposited by Lessee
(or by a transferee of Lessor’s interest, as described above) in any impound
account established by Lessor pursuant to this Section 4.4 may also be assigned
as security in connection with a Facility Mortgage, provided that the same shall
be subject to the terms of any applicable subordination and non-disturbance
agreement entered into between Lessee and the applicable Facility Mortgagee.
Nothing contained in this Section 4.4.3 shall be deemed to affect any other
right or remedy of Lessor hereunder.


4.5    Tax Service. During the Term, to the extent in Lessee’s possession,
Lessee shall provide Lessor with copies of reports provided by a third party tax
reporting service or consultant monitoring the timely payment of Impositions by
Lessee under this Lease promptly upon Lessor’s request for such reports, but in
no event more frequently than quarterly. Notwithstanding the foregoing, Lessor
shall retain the right at any time during the Term, at its election and expense,
to separately engage a third party tax reporting service or consultant for the
purpose of monitoring the timely payment of Impositions by Lessee under this
Lease and Lessee shall reasonably cooperate with Lessor and any such a third
party tax reporting service or consultant engaged by Lessor.


ARTICLE V.


5.1    No Termination, Abatement, etc. Except as otherwise specifically provided
in this Lease, Lessee shall remain bound by this Lease in accordance with its
terms and shall not seek or be entitled to any abatement, deduction, deferment
or reduction of Rent, or set-off against the Rent. Except as otherwise
specifically provided in this Lease, the respective obligations of Lessor and
Lessee shall not be affected by reason of (i) any damage to or destruction of
the Leased Property, any Capital Additions and/or any part(s) thereof from
whatever cause and/or any Condemnation of the Leased Property, any Capital
Additions and/or any part(s) thereof; (ii) the lawful or unlawful prohibition
of, or restriction upon, Lessee’s use of the Leased Property, any




32

--------------------------------------------------------------------------------





Capital Additions and/or any part(s) thereof, or the interference with such use
by any Person (other than Lessor in contravention of this Lease) or by reason of
eviction by paramount title; (iii) any claim that Lessee has or might have
against Lessor by reason of any default or breach of any warranty by Lessor
hereunder or under any other agreement between Lessor and Lessee or to which
Lessor and Lessee are parties (except, and then only to the extent that,
Lessor’s actions materially and adversely impair Lessee’s use or operation of a
Facility in contravention of this Lease); (iv) any bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up
or other proceedings affecting Lessor or any assignee or transferee of Lessor;
or (v) for any other cause, whether similar or dissimilar to any of the
foregoing, other than a discharge of Lessee from any such obligations as a
matter of law. Lessee hereby specifically waives all rights arising from any
occurrence whatsoever which may now or hereafter be conferred upon it by law (a)
to modify, surrender or terminate this Lease or quit or surrender the Leased
Property, any Capital Additions and/or any part(s) thereof; or (b) which may
entitle Lessee to any abatement, reduction, suspension or deferment of the Rent
or other sums payable by Lessee hereunder, except as otherwise specifically
provided in this Lease. The obligations of Lessor and Lessee hereunder shall be
separate and independent covenants and agreements and the Rent and all other
sums payable by Lessee hereunder shall continue to be payable in all events
unless the obligations to pay the same shall be terminated pursuant to the
express provisions of this Lease or by termination of this Lease other than by
reason of an Event of Default.


5.2    Termination with Respect to Fewer than All of the Facilities. Wherever in
this Lease the action of terminating the Lease with respect to any Facility (or
action of similar import) is discussed, such action shall mean the termination
of Lessee’s rights in and to the Leased Property relating to such Facility.
Notwithstanding anything in this Lease to the contrary, if this Lease shall
expire or be terminated by Lessor or Lessee with respect to any Facility in
accordance with the terms and provisions of this Lease, such expiration or
termination shall not affect the applicable Term of this Lease with respect to
the balance of the Facilities not so expiring or being terminated, and this
Lease shall continue in full force and effect with respect to each other such
Facility, except that the total Minimum Rent payable hereunder shall be reduced
by the amount of Allocated Minimum Rent with respect to such Facility as to
which this Lease has so expired or been terminated. Nothing contained in this
Section 5.2 shall serve in any way (a) to limit Lessor’s ability, pursuant to
and solely in accordance with Section 16.2.1 below, to terminate this Lease with
respect to any or all of the Facilities if a Master Lease Event of Default shall
have occurred under this Lease, regardless of whether such Master Lease Event of
Default emanated primarily from a single Facility, or (b) in the event of any
termination because of an Event of Default, to recover damages or otherwise
exercise its remedies with respect to such Facility(ies) as provided in Article
XVI.


5.3    Early Termination with Respect to More than One of the Facilities. In the
event that Lessor exercises its right pursuant to a provision of this Lease to
terminate this Lease with respect to more than one of the Facilities prior to
the expiration of the Term, Lessor may effectuate such termination in stages
(such that the Lease terminates with respect to different Facilities on
different dates) so as to facilitate the orderly transfer of the operations of
each Facility to a Successor Operator . Notwithstanding the foregoing, in the
event of an early termination by reason of Section 44.1.6 or Section 44.1.8,
Lessor shall complete all stages of such termination within twelve (12) months
after the date of Lessor’s election to terminate this Lease; provided,




33

--------------------------------------------------------------------------------





however, that if a Successor Operator has applied for Required Governmental
Approvals within the initial twelve (12) month period but the same have not been
obtained by such Successor Operator, Lessor shall be entitled to an additional
six (6) month period to complete such termination.


ARTICLE VI.


6.1    Ownership of the Leased Property. Lessee acknowledges that the Leased
Property is the property of Lessor and that Lessee has the right to the
exclusive possession and use of the Leased Property only upon the terms and
conditions of this Lease. Upon the expiration or earlier termination of this
Lease with respect to any Facility, Lessee shall, at its expense, repair and
restore the Leased Property relating to such Facility to the condition required
by Section 9.1.4.


6.2    Personal Property. During the Term, Lessee shall, as necessary to operate
and maintain each Facility in accordance with all material terms of this Lease,
and at its expense, install, affix or assemble or place on any parcels of the
Land or in any of the Leased Improvements, any items of Lessee’s Personal
Property and replacements thereof which shall be the property of and owned by
Lessee. Except as provided in Sections 6.3 and 16.9, Lessor shall have no rights
to Lessee’s Personal Property or Intangible Property. With respect to each
Facility, Lessee shall provide and maintain during the entire Term applicable to
such Facility all Personal Property necessary in order to operate such Facility
(i) in compliance with all Required Governmental Approvals, and (ii) in material
compliance with all Legal Requirements and all Insurance Requirements and
otherwise in accordance with customary practice in the industry for the Primary
Intended Use. In addition, Lessee shall (at its own expense and subject to the
immediately preceding sentence) be permitted to replace, modify, alter or
substitute any of Lessor’s Personal Property that has become obsolete or worn
out with personal property of equal or better quality. Any such replacements,
modifications, alterations or substitutions (whether or not upgrades thereof)
shall become Lessor’s Personal Property.


6.3    Transfer of Personal Property and Capital Additions to Lessor. Upon the
expiration or earlier termination of this Lease with respect to any Facility
(unless such termination is the result of Lessee’s purchase of such Facility),
all Capital Additions not owned by Lessor shall become the property of Lessor,
free of any encumbrance, and all or any portion of Lessee’s Personal Property
(including motor vehicles owned or leased by Lessee that are used to transport
residents/patients (provided, however, it is understood that the transfer of any
leased motor vehicle, shall be subject to any financing obtained in connection
with leasing such motor vehicle, provided, further, Lessor shall terminate such
lease and acquire such motor vehicle pursuant to the terms of such lease upon
such lease terminating with respect to the applicable Facility), but excluding,
for the avoidance of doubt, Lessee’s Intangible Property) relating to such
Facility shall, if so elected by Lessor, become the property of Lessor, free of
any encumbrance, and Lessee shall execute all documents and take any actions
reasonably necessary to evidence such ownership and discharge any encumbrance
thereon; provided that the foregoing shall not derogate from the provisions of
Section 45.1.4. If Lessor does not so elect to acquire any portion of the
Lessee’s Personal Property, Lessee shall remove any such items of Lessee’s
Personal Property that Lessor has not so elected to acquire upon such expiration
or earlier termination of this Lease. Notwithstanding the foregoing or anything
to the contrary in this Lease, upon the expiration or earlier termination of
this Lease




34

--------------------------------------------------------------------------------





with respect to any Facility, Lessor shall not be obligated to reimburse Lessee
for any replacements, rebuildings, alterations, additions, substitutions, and/or
improvements that are surrendered as part of or with the Leased Property or
Capital Additions of such Facility. For purposes of this Section 6.3 only,
“Lessee’s Personal Property” shall not include any Lessee’s Excluded Assets.


ARTICLE VII.


7.1    Condition of the Leased Property. Lessee acknowledges receipt and
delivery of possession of the Leased Property and confirms that Lessee has
examined and otherwise has knowledge of the condition of the Leased Property
prior to the execution and delivery of this Lease. Regardless, however, of any
examination or inspection made by Lessee and whether or not any patent or latent
defect or condition was revealed or discovered thereby, Lessee is leasing the
Leased Property “AS IS” in its condition as of the Existing Lease Commencement
Date and as of the Commencement Date. Lessee waives any claim or action against
Lessor in respect of the condition of the Leased Property including any defects
or adverse conditions not discovered or otherwise known by Lessee as of the
Existing Lease Commencement Date or the Commencement Date. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, LESSOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO
ITS TITLE, FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR
PURPOSE OR OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, MOLD OR MOLD
CONDITION, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE
BORNE SOLELY BY LESSEE INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY (I)
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND (II)
MOLD REMEDIATION AND COMPLIANCE WITH ALL MOLD REMEDIATION REQUIREMENTS.


7.2
Use of the Leased Property.



7.2.1    Lessee covenants that it will obtain and maintain (or, in the case of
any Facility in respect of which a Master Sublease or management agreement
permitted without Lessor’s consent under Sections 24.1.1 and 24.1.12 is in
effect between Lessee and any of its Affiliates, cause such Affiliate to obtain
and maintain) all Required Governmental Approvals with respect to each Facility
(including for any Capital Additions to such Facility).


7.2.2    Lessee shall use or cause to be used the Leased Property, all Capital
Additions and the improvements thereon of each Facility only for the Primary
Intended Use of such Facility and for no other uses, except for areas reasonably
required for office, storage space or ancillary service uses incidental to the
Primary Intended Use. No change to the Primary Intended Use of any Facility
shall be permitted hereunder without the prior written consent of Lessor, which
consent may be granted or withheld in Lessor’s reasonable discretion.


7.2.3
Subject to any reasonable interruptions in operations as a result of

(i)    casualty or condemnation and the restoration thereof in accordance with
the applicable




35

--------------------------------------------------------------------------------





provisions of Article XIV and/or Article XV hereof, or (ii) the remediation of
any environmental condition in accordance with the applicable provisions of
Section 37.3 hereof, Lessee shall operate continuously the entire Leased
Property and all Capital Additions of each Facility in accordance with the
Primary Intended Use of such Facility. Lessee shall devote the entirety of each
Facility and all Capital Additions thereto to the Primary Intended Use, except
for areas reasonably required for office, storage space or ancillary service
uses incidental to the Primary Intended Use. Lessee shall not modify the
services offered or, except as permitted in Section 7.4 hereof, take any other
action (e.g., removing patients or residents from any Facility or directing
patients or residents, or prospective patients or residents, to another
facility) which would materially reduce Gross Revenues or the Fair Market Value
of any Facility.


7.2.4    Lessee shall conduct its business at each Facility in conformity with
standards that meet or exceed the standards of such Facility’s operations as of
the Commencement Date and in a manner consistent with normal and customary
standards of patient or resident care practice (as the same may change from time
to time during the Term) provided in similar facilities in the State.


7.2.5    Lessee shall not commit any physical waste on the Leased Property
and/or on or to any Capital Additions.


7.2.6    Lessee shall not permit the Leased Property, any Capital Additions, or
any part(s) thereof, or Lessee’s Personal Property, to be used in such a manner
as (i) is reasonably likely to impair Lessor’s title thereto or to any portion
thereof or (ii) may make reasonably likely a claim of adverse use or possession,
or an implied dedication of the Leased Property, any Capital Additions or any
part(s) thereof.


7.3    Lessor to Grant Easements, Etc. Lessor shall, from time to time so long
as no Master Lease Event of Default or, with respect to the applicable Facility
as to which such request is being made, any Facility Default, has occurred and
is continuing, at the request of Lessee and at no cost or expense to Lessor, but
subject to the approval of Lessor, which approval shall not be unreasonably
withheld, conditioned or delayed, (i) grant easements and other rights in the
nature of easements; (ii) release existing easements or other rights in the
nature of easements which are for the benefit of the Leased Property; (iii)
dedicate or transfer unimproved portions of the Leased Property for road,
highway or other public purposes; (iv) execute petitions to have the Leased
Property annexed to any municipal corporation or utility district; (v) execute
amendments to any covenants, conditions and restrictions affecting the Leased
Property; and (vi) execute and deliver to any Person any instrument appropriate
to confirm or effect such grants, releases, dedications and transfers to the
extent of its interest in the Leased Property, but only upon delivery to Lessor
of an Officer’s Certificate stating that such grant release, dedication,
transfer, petition or amendment is either reasonably necessary for the use,
maintenance and/or operation of the Leased Property or would not be detrimental
to the proper conduct of the Lessee’s business and, in each case, would not be
reasonably expected to materially reduce the value of the Leased Property.


7.4    Preservation of Facility Value. Lessee acknowledges that a fair return to
Lessor on its investment in the Leased Property is dependent, in part, on the
concentration during the Term of, as applicable, the senior housing businesses
of the Lessee Parties in the geographical area of the Leased Property. Lessee
further acknowledges that diversion of residents and/or


36

--------------------------------------------------------------------------------





patients, as applicable, from any Facility to other facilities and/or
reemployment by Lessee of management or supervisory personnel working at any
Facility following the expiration or earlier termination of this Lease at other
facilities owned, operated or managed, whether directly or indirectly, by the
Lessee Parties could reasonably be expected to have a material adverse impact on
the value and utility of the Leased Property and all Capital Additions. Lessor
and Lessee agree as follows:
7.4.1    Unless approved by Lessor in its sole and absolute discretion, Lessee
shall not, and shall not permit any of its Affiliates to, participate directly
or indirectly, at any time during the Term (other than the last [***] Years of
the Term, which shall be governed by Section 7.4.2), in the de novo development
or construction of any Competing Community; provided, however, that the
foregoing prohibition shall not be deemed (x) to apply to any de novo
development or construction of any Competing Community in which any party to a
Permitted Transaction (or its Affiliates) other than Lessee or any of its
Affiliates (before giving effect to such Permitted Transaction) is engaged on
the date on which such Permitted Transaction is consummated (including, without
limitation, any de novo development or construction of such Competing
Communities in the design development or permitting phase on such date), or (y)
to restrict any expansion, repositioning or redevelopment of (i) any Competing
Community identified on Schedule 7.4.1 hereto or described in clause (ii) of the
second sentence of Section 7.4.2 or
(ii)    any Competing Community in which Lessee or any of its Affiliates
acquires any fee, leasehold, management or other interest, directly or
indirectly, by operation of law or otherwise, including pursuant to a Permitted
Transaction (provided that Lessee or its Affiliate(s) shall have first notified
Lessor in writing of its or its Affiliate’s intentions to so acquire such fee,
leasehold, management or other interest in such Competing Community).


7.4.2    During the last [***] years of the Term (as such period may change
following any extension of the Term permitted by the terms of this Lease from
time to time, the “Restriction Period”), none of the Lessee Parties, directly or
indirectly, shall acquire the operation, ownership, management or any ownership
interest in any Competing Community providing services or goods similar to those
provided in connection with such Facility and its Primary Intended Use.
Notwithstanding the foregoing, this Section 7.4.2 shall not be deemed violated
(i) with respect to any such Competing Community owned, leased, operated or
managed by Brookdale or its Affiliates, or in which any of Brookdale or its
Affiliates has any ownership interest, as of the commencement of the applicable
Restriction Period, (ii) with respect to such Competing Communities owned,
leased, operated or managed by Lessor or any Affiliate of Lessor that are (or
were during the term of any Existing Lease) transferred by Lessor or any
Affiliate of Lessor to any Lessee Party from time to time, and/or (iii) if any
Lessee Party’s interest in any such Competing Community shall arise by virtue of
(a) any Lessee Party’s acquisition during the Restriction Period of the
operation, ownership, management or other ownership interest in a portfolio,
directly or indirectly, by operation of law or otherwise, and less than [***] of
the facilities in such portfolio are Competing Communities providing services or
goods similar to those provided in connection with any Facility and its Primary
Intended Use (such acquisition, a “Portfolio Acquisition”) or (b) a Permitted
Transaction pursuant to Section 24.1.11. In the event that any Lessee Party
consummates a Portfolio Acquisition or Permitted Transaction during the
Restriction Period with respect to a Facility (as modified pursuant to the terms
hereof), Lessee shall give notice thereof to Lessor within five (5) Business
Days after the date on which such Portfolio Acquisition or Permitted Transaction
is consummated. Within thirty (30) days after


37

--------------------------------------------------------------------------------





receipt of such notice, Lessor may request that the applicable Lessee Party
sell, dispose of or cease to manage, or transfer the management of, as
applicable, any Competing Community with respect to such Facility providing
services or goods similar to those provided in connection with any Facility and
its Primary Intended Use which is acquired during the Restriction Period
applicable to a Facility as part of the Portfolio Acquisition or Permitted
Transaction to a non-Affiliate of such Lessee Party (each, a “Disposition
Request”) within one hundred twenty (120) days of the consummation of the
Portfolio Acquisition or Permitted Transaction, as applicable (the “Outside
Disposition Date”) (provided Lessor’s failure to make such written request
within such thirty (30) day period with respect to such Competing Community(ies)
shall be deemed a waiver by it of Lessor’s right to make such request with
respect to such Competing Community(ies)). If Lessee fails to notify Lessor of a
Portfolio Acquisition or Permitted Transaction within the five (5) Business Day
period described above, Lessor shall be deemed to have made a Disposition
Request with respect to each Competing Community (providing services or goods
similar to those provided in connection with any Facility and its Primary
Intended Use) which is acquired during the Restriction Period as part of such
Portfolio Acquisition or Permitted Transaction. In the event that the applicable
Lessee Party fails to sell, dispose of or cease to manage, or transfer the
management of, such Competing Community or Competing Communities with respect to
Facilities in the Restriction Period as requested (or deemed requested) by
Lessor, then unless and until such Lessee Party sells, disposes of or ceases to
manage, or transfers the management of, as requested (or deemed requested) by
Lessor, such Competing Community or Competing Communities to a non- Affiliate of
such Lessee Party, commencing on the Outside Disposition Date, Lessee shall pay
to Lessor each month as an Additional Charge under this Lease (in addition to
Minimum Rent and all other Additional Charges payable hereunder) an amount equal
to (x) during the [***] Lease Year of the Term for the applicable Facility,
[***] of the gross revenue of such Competing Community or Competing Communities
for such month, (y) during the [***] Lease Year of the Term for the applicable
Facility, [***] of the gross revenue of such Competing Community or Competing
Communities for such month, and (z) during the [***] Lease Year of the Term for
the applicable Facility, [***] of the gross revenue of such Competing Community
or Competing Communities for such month, in each case calculated as if each such
Competing Community were a Facility. Notwithstanding the foregoing, (1) the
failure of any Lessee Party to dispose of any Competing Community as required
herein on or prior to the Outside Disposition Date shall not be or result in a
default by Lessee hereunder, the parties agreeing that the sole remedy of Lessor
for any such failure is set forth in this Section 7.4.2 (and that a failure by
Lessee to pay any Additional Charge as required herein shall constitute a
default by Lessee hereunder), (2) no Additional Charge as contemplated by this
Section 7.4.2 shall be due or payable with respect to any such Competing
Community after the applicable Lessee Party sells, disposes of or ceases to
manage, or transfers the management of, as applicable, such Competing Community
to a non-Affiliate of such Lessee Party, and (3) Lessee, in its sole discretion,
may notify Lessor of any intended Portfolio Acquisition or Permitted Transaction
which may occur during the Restriction Period prior to the consummation thereof
and, in such event, (A) Lessor shall notify Lessee within thirty (30) days after
receipt of such notice of any Disposition Request (provided Lessor’s failure to
make such written request within such thirty (30) day period shall be deemed a
waiver by it of Lessor’s right to make such request with respect to such
Competing Community(ies)) and (B) subject to the terms (including the last
sentence) of this Section 7.4.2, the applicable Lessee Party shall be required
to dispose of the applicable Competing Community to a non-Affiliate of such
Lessee Party prior to the Outside Disposition Date, if a Disposition Request is
timely made by Lessor (or, if not disposed




38

--------------------------------------------------------------------------------





of as aforesaid, to pay the amounts set forth above as Additional Charges until
such Competing Community is disposed of as aforesaid). The parties hereto agree
that if Lessee elects to extend the Term of this Lease with respect to a
Facility, upon the exercise of such extension right, the “Restriction Period”
contemplated by this Section 7.4.2 with respect thereto shall be automatically
modified accordingly to reflect the new Extended Term, and the operating
restrictions and any payment obligations required under this Section 7.4.2 shall
cease, and no operating restrictions and/or payment obligations under this
Section 7.4.2 shall apply except as set forth herein during the next Restriction
Period (that is, the [***] of the Term, as extended with respect to such
Facility).


7.4.3    Notwithstanding any provision of this Lease to the contrary, in the
event that counsel or independent accountants for Lessor determine that there
exists a material risk that any amounts due to Lessor under Section 7.4.2 would
be treated as gross income for purposes of section 856 of the Code that is not
described in section 856(c)(2) or 856(c)(3) of the Code, as applicable (such
gross income, “Nonqualifying Income”) to Lessor (or its direct or indirect owner
that is a REIT), the amount paid to Lessor pursuant to this Agreement in any
taxable year of Lessor shall not exceed the maximum amount that can be paid to
Lessor in such year without causing Lessor (or its direct or indirect owner that
is a REIT) to fail to meet the requirements applicable to REITs under the Code
(the “REIT Requirements”) for such year, determined as if the payment of such
amount were Nonqualifying Income. If the amount payable for any taxable year of
Lessor under the preceding sentence is less than the amount that otherwise would
be payable to Lessor pursuant to this Lease (the amount of such deficit, the
“Expense Amount”), then: (A) Lessor shall deposit such Expense Amount in escrow
with an escrow agent mutually satisfactory to Lessor and Lessee under an escrow
agreement conforming to the terms of this paragraph; and (B) Lessor shall not be
entitled to any such Expense Amount, unless and until Lessor delivers to the
escrow agent, at the sole option of Lessor, (i) an opinion of Lessor’s tax
counsel to the effect that such amount, if and to the extent paid, would not
constitute Nonqualifying Income, (ii) a letter from Lessor’s independent
accountants indicating the maximum amount that can be paid at that time to
Lessor without causing Lessor (or its direct or indirect owner that is a REIT)
to fail to meet the REIT Requirements for any relevant taxable year, in which
case Lessor shall be paid such maximum amount, or (iii) a private letter ruling
issued by the Internal Revenue Service indicating that the receipt of any
Expense Amount hereunder will not cause Lessor (or its direct or indirect owner
that is a REIT) to fail to satisfy the REIT Requirements. Lessee’s and escrow
holder’s obligation to pay any Expense Amounts shall terminate ten (10) years
from the date of this Agreement and, upon such date, the escrow holder shall
remit any remaining funds in escrow to Lessee and Lessee shall have no
obligation to make any further payments to Lessor with respect to such Expense
Amounts notwithstanding that such Expense Amounts have not been paid as of such
date. For all purposes of this Lease, (i) Lessor releases Lessee from any claims
that may arise from actions taken by Lessee at the request of Lessor or its
agent under this Section 7.4.3, and (ii) Lessor’s right to receive Expense
Amounts shall be limited to the amounts in escrow and Lessee shall have no
obligation to make any further payments to Lessor with respect to such Expense
Amounts.


7.4.4    Except (a) to provide residents or patients with an alternative level
of care not available at a Facility, (b) as the result of the failure of the
applicable resident or patient to pay Lessee for his or her stay at a Facility,
(c) to ensure the health and welfare of any residents or patients of a Facility,
or (d) in response to an unsolicited request by the resident or his/her family
or caregiver for a recommendation for alternative facilities, at any time during
the [***] years of




39

--------------------------------------------------------------------------------





the applicable Initial Term and of any Extended Terms (the parties agreeing that
following delivery of notice of the exercise of any Term extension by Lessee
pursuant to the terms of this Lease, for the purposes of this Section 7.4.4, the
Term of this Lease shall be deemed to have been extended, and the terms of this
Section 7.4.4 shall be interpreted accordingly) with respect to any or all of
the Facilities, Lessee shall not, without the prior written consent of Lessor,
which consent may be given or withheld in Lessor’s reasonable discretion,
recommend or solicit the removal or transfer of more than [***] of the total
residents or patients at any Facility during the applicable [***] period to any
other facility (including any other Facility that is subject to this Lease). At
any time during the [***] of the applicable Initial Term and of any Extended
Terms (the parties agreeing that following delivery of notice of the exercise of
any Term extension by Lessee pursuant to the terms of this Lease, for the
purposes of this Section 7.4.4, the Term of this Lease shall be deemed to have
been extended, and the terms of this Section 7.4.4 shall be interpreted
accordingly), Lessee shall not recommend or solicit the transfer of any
executive director or sales and marketing director of any Facility to any other
facility (including any other Facility that is subject to this Lease).
Notwithstanding anything to the contrary contained in this Lease, with respect
to any Facility, if any action by Lessee in violation of this Section 7.4.4
occurs and such violation is not cured by Lessee within thirty (30) days after
notice thereof from Lessor, then it shall constitute a Facility Default
hereunder with respect to such Facility (and not a Master Lease Event of Default
except as otherwise provided in Section 16.1(k)), it being understood that if an
executive director or sales and marketing director is recommended or solicited
to transfer to any other facility and (i) such person is not actually
transferred (and any offer to be transferred is withdrawn) it shall not be a
default hereunder, or (ii) such person is transferred to another facility and is
subsequently terminated from employment at such facility within such thirty (30)
day period and in connection therewith are reoffered the position they formerly
held at the Facility where they were formerly employed, such action shall be
deemed a cure of any default under this Section 7.4.4. For avoidance of doubt,
the foregoing restrictions in this Section 7.4.4 shall not apply to transfers
requested by such patient (or his/her family or caregiver), executive director
or sales and marketing director, as the case may be, without the recommendation
or solicitation of Lessee or its Affiliates.


ARTICLE VIII.


8.1    Compliance with Legal and Insurance Requirements, Instruments, Etc.
Subject to Article XII regarding permitted contests, Lessee, at no expense to
Lessor, shall promptly comply with all material Legal Requirements and material
Insurance Requirements regarding the use, operation, maintenance, repair and
restoration of the Leased Property, Lessee’s Personal Property, Intangible
Property and all Capital Additions whether or not compliance therewith may
require structural changes in any of the Leased Improvements or any Capital
Additions or interfere with the use and enjoyment of the Leased Property and
(ii) procure and maintain (or, in the case of any Facility in respect of which a
Master Sublease or management agreement permitted without Lessor’s consent under
Section 24.1.1, 24.1.11 or 24.1.12 is in effect between Lessee and any of its
Affiliates, cause such Affiliate to obtain and maintain) and comply with (and
cause any such Affiliate to comply with) all Required Governmental Approvals. At
any time following the occurrence and during the continuance of a Master Lease
Event of Default or, with respect to the applicable Facility, any Facility
Default, Lessor may, but shall not be obligated to, enter upon the Leased
Property and all Capital Additions and take such actions and incur such costs
and expenses to effect such compliance as it deems advisable (exercising its
commercially reasonable judgment)


40

--------------------------------------------------------------------------------





to protect its interest in the Leased Property and all Capital Additions, and
Lessee shall reimburse Lessor for all such costs and expenses so incurred by
Lessor in connection with such actions. Lessee covenants and agrees that the
Leased Property, Lessee’s Personal Property, Intangible Property and all Capital
Additions shall not be used for any unlawful purpose.


ARTICLE IX.


9.1    Maintenance and Repair.


9.1.1    Subject to (i) the express terms of the Master Agreement with respect
to the Removal Facility and (ii) the express terms of Sections 44.1.4 and 9.1.4
of this Lease (if applicable), Lessee shall, at no expense to Lessor, maintain
the Leased Property, and every portion thereof, Lessee’s Personal Property and
all Capital Additions, and all private roadways, sidewalks and curbs appurtenant
to the Leased Property, and which are under Lessee’s control in good order and
repair (to the extent necessary to maintain continued operation of the same in a
manner consistent with the standard set forth in Section 7.2.4) whether or not
the need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements, or age of the Leased Property, Lessee’s Personal Property and all
Capital Additions, and, with reasonable promptness, Lessee shall make or cause
to be made all necessary and appropriate repairs thereto of every kind and
nature, including those necessary to comply with changes in any material Legal
Requirements, subject to Article XII regarding permitted contests, whether
interior or exterior, structural or non- structural, ordinary or extraordinary,
foreseen or unforeseen or arising by reason of a condition existing prior to the
Commencement Date. All repairs shall be at least equivalent in quality to the
original work. Lessee will not take any action the taking of which would
reasonably be expected to materially impair the value or the usefulness of the
Leased Property, any Capital Additions, or any part(s) thereof for continued
operation thereof, in a manner consistent with the standard set forth in Section
7.2.4, for the Primary Intended Use.


9.1.2    Lessor shall not under any circumstances be required to (i) build or
rebuild any improvements on the Leased Property or any Capital Additions; (ii)
make any repairs, replacements, alterations, restorations or renewals of any
nature to the Leased Property, whether ordinary or extraordinary, structural or
non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto; or (iii) maintain the Leased Property or any Capital
Additions in any way. Lessee hereby waives, to the extent permitted by law, the
right to make repairs at the expense of Lessor pursuant to any law in effect at
the time of the execution of this Lease or hereafter enacted.


9.1.3    Nothing contained in this Lease and no action or inaction by Lessor
shall be construed as (i) constituting the consent or request of Lessor,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor to or for the performance of any labor or services or the furnishing of
any materials or other property for the construction, alteration, addition,
repair or demolition of or to the Leased Property, any Capital Additions or any
part(s) thereof; or (ii) giving Lessee any right, power or permission to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against Lessor in respect thereof or to make any
agreement that may create any right, title, interest, lien, valid claim or other
encumbrance upon the estate of Lessor in the Leased Property, any Capital
Additions or any part(s) thereof other than


41

--------------------------------------------------------------------------------





Permitted Encumbrances and inchoate mechanics liens resulting from work
permitted to be done at the Leased Properties in accordance with this Lease,
subject to the terms hereof with respect thereto.


9.1.4    Unless Lessor shall convey any of the Leased Property to Lessee
pursuant to the provisions of this Lease, Lessee shall, upon the expiration or
earlier termination of the Term with respect to any Facility, vacate and
surrender the Leased Property, Lessee’s Personal Property and Intangible
Property (other than Lessee’s Excluded Assets) that Lessor elects to acquire
with respect thereto, and all Capital Additions thereto to Lessor in a condition
which is in compliance with the Facility Condition Standard on such date of
expiration or earlier termination of the Term with respect to such Facility. For
the avoidance of doubt, Lessee shall not be obligated to remove any Alterations,
Capital Additions or Capital Projects that were permitted by the provisions of
this Lease or otherwise approved by Lessor.


9.2    Encroachments, Restrictions, Mineral Leases, Etc. If any of the Leased
Improvements or Capital Additions shall, at any time, encroach upon any
property, street or right-of-way, or shall violate any restrictive covenant or
other agreement affecting the Leased Property, any Capital Additions or any
parts thereof, or shall impair the rights of others under any easement or
right-of-way to which the Leased Property is subject, or the use of the Leased
Property or any Capital Additions is impaired, limited or interfered with by
reason of the exercise of the right of surface entry or any other provision of a
lease or reservation of any oil, gas, water or other minerals (provided that
nothing in this Section 9.2 shall derogate from the provisions contained in the
last paragraph of Section 1.1), then promptly upon the request of Lessor or any
Person affected by any such encroachment, violation or impairment, Lessee, at
its sole cost and expense, but subject to its right to contest the existence of
any such encroachment, violation or impairment, shall protect, indemnify, save
harmless and defend Lessor and its Affiliates from and against all losses,
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including reasonable attorneys’, consultants’ and experts’ fees
and expenses) based on or arising by reason of any such encroachment, violation
or impairment. In the event of an adverse final determination with respect to
any such encroachment, violation or impairment by a court or regulatory
authority having jurisdiction with respect thereto, Lessee shall either (i)
obtain valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, violation or impairment, whether
the same shall affect Lessor or Lessee; or make such changes in the Leased
Improvements and any Capital Addition, and take such other actions, as Lessee in
the good faith exercise of its judgment deems reasonably practicable, to remove
such encroachment or to end such violation or impairment, including, if
necessary, the alteration of any of the Leased Improvements or any Capital
Addition, and in any event take all such actions as may be necessary in order to
be able to continue the operation of the Leased Improvements and any Capital
Addition for the Primary Intended Use substantially in the manner and to the
extent the Leased Improvements and Capital Additions were operated prior to the
assertion of such encroachment, violation or impairment. Lessee’s obligations
under this Section 9.2 shall be in addition to and shall in no way discharge or
diminish any obligation of any insurer under any policy of title or other
insurance and, to the extent the recovery thereof is not necessary to compensate
Lessor for any damages incurred by any such encroachment, violation or
impairment, Lessee shall be entitled to a credit for any sums recovered by
Lessor under any such policy of title or other insurance.


42

--------------------------------------------------------------------------------





9.3
Intentionally Omitted.



9.4    O&M Plan. Lessee shall continue to maintain after the Commencement Date,
with respect to any applicable Facility an operations and maintenance plans (a
“Maintenance Program”) with respect to asbestos-containing materials, consistent
with “Guidelines for Controlling Asbestos-Containing Materials in Buildings”
(USEPA, 1985) and any other applicable Environmental Laws, and each such
Maintenance Program will remain in effect throughout the Term with respect to
such Facility.


9.5
Capital Projects Funded by Lessee.



9.5.1    Without in any way limiting Lessee’s obligations under this Article IX,
Lessee shall expend during each Lease Year during the Term, no less than the
Annual Minimum Capital Project Amount for Capital Projects. Such Capital
Projects shall be performed and completed in compliance with the applicable
provisions of this Lease, including Article X. If Lessee shall have completed
any amounts for a Capital Project with respect to any Applicable Facility at any
time between January 1, 2020, and December 31, 2020, Lessee shall be deemed to
have expended such amount for a Capital Project with respect to such Applicable
Facility during the Lease Year ending December 31, 2020. With respect to the
each Lease Year, Lessee shall furnish to Lessor: (i) not later than thirty (30)
days prior to such Lease Year, a report, for informational purposes only, of
Capital Projects planned for each Facility for the coming Lease Year, including
directional guidance on Lessee’s estimated total Capital Project Costs for such
Lease Year (such report, the “Annual Capital Project Plan”), which report shall
set forth in reasonable detail the budget for such planned Capital Projects, and
(ii) promptly following the expiration of such Lease Year, reasonable
documentary evidence as to the completion of all Capital Projects for such Lease
Year required pursuant to this Section 9.5, together with the costs thereof.
Lessor and Lessee acknowledge that, to the extent the Commencement Date of this
Lease occurs on or after January 1, 2020, the Annual Capital Project Plan for
the first (1st) Lease Year for the Applicable Facilities shall be the Annual
Capital Project delivered by Lessee pursuant to the Existing Lease. If Lessee
fails to expend during any Lease Year the applicable Annual Minimum Capital
Project Amount for Capital Projects, then Lessee shall promptly deposit with
Lessor as a repair and replacement reserve (the “Replacement Reserve”) for
Capital Projects, an amount equal to (x) the Annual Minimum Capital Project
Amount less (y) the sum of (i) the amounts expended by Lessee during such Lease
Year on account of Capital Projects and (ii) the Annual Minimum Capital Project
Amount Overage (if applicable), and, so long as Lessee otherwise maintains the
Facilities in the condition required by this Lease, once such deposit has been
made Lessee shall not be deemed to be in default of its obligations under this
Section 9.5 for Lessee’s failure to expend during such Lease Year the applicable
Annual Minimum Capital Project Amount for Capital Projects. For the avoidance of
doubt, during the Lessor Funding Period any Capital Project Cost expenditures
(including any expended on account of any Planned Capital Refurbishment Project
and funded in whole or in part by Lessor from the Capital Project Lessor Funding
Amount pursuant to Section 9.8) during any applicable Lease Year shall count
toward the Annual Minimum Capital Project Amount for such Lease Year. With
respect to any Lease Year, within sixty (60) days of request of Lessor, Lessee
shall submit to Lessor an update to the Annual Capital Project Plan for such
Lease Year, which shall include updated directional guidance on Lessee’s
estimated total Capital Project Costs for such Lease Year.




43

--------------------------------------------------------------------------------





9.5.2
In addition to the foregoing:



(a)So long as no Master Lease Event of Default or event or circumstance which
with notice or passage of time, or both, would constitute a Master Lease Event
of Default hereunder has occurred or, with respect to any applicable Facility
with respect to which Lessee desires to receive any amounts from the Replacement
Reserve, any Facility Default or event or circumstance which with notice or
passage of time, or both, would constitute a Facility Default has occurred, if
(i) the Replacement Reserve has been established and (ii) Lessee expends in any
Lease Year an amount in excess of the applicable Annual Minimum Capital Project
Amount for Capital Projects, Lessor shall, to the extent funds are available for
such purpose in such Replacement Reserve, disburse to Lessee the Capital Project
Costs incurred and paid by Lessee during such Lease Year in performing such
Capital Projects in excess of the applicable Annual Minimum Capital Project
Amount for such Lease Year.


(b)Any such disbursement from the Replacement Reserve shall be paid by Lessor to
Lessee within fifteen (15) days following: (i) receipt by Lessor of a written
request from Lessee for disbursement from the Replacement Reserve; and (ii)
receipt by Lessor of an Officer’s Certificate certifying that (1) the applicable
item of Capital Project (or portion thereof for which reimbursement is being
sought) has been completed and verifying the cost paid or incurred by Lessee for
such item of Capital Project or portion thereof for which reimbursement is being
sought (together with such additional evidence of the completion thereof and
payment therefor as Lessor may reasonably request), (2) Lessee has received lien
waivers from all materialmen, laborers, subcontractors and any other parties who
might or could claim statutory or common law liens with respect to not less than
eighty-five percent (85%) of the work related to such applicable item of Capital
Project (or portion thereof for which reimbursement is being sought), and (3)
Lessee has expended in the applicable Lease Year an amount in excess of the
applicable Annual Minimum Capital Project Amount for Capital Projects. Lessor
shall not be required to make advances from the Replacement Reserve more
frequently than once in any thirty
(30) day period.


9.5.3    No funds in the Replacement Reserve shall be (or be deemed to be)
escrow or trust funds, but, all funds delivered by Lessee pursuant to this
Section 9.5 shall be held by Lessor in a segregated, interest-bearing account
designated and controlled by Lessor. Lessee shall be entitled to have interest
earned on funds deposited into the Replacement Reserve established pursuant to
this Section 9.5 (but Lessor shall have no obligation to provide any specified
rate of return and shall have no liability to Lessee with respect to the amount
of any such interest earned on such deposits). The Replacement Reserves are
solely for the protection of Lessor and the Leased Property of the Facilities
and entail no responsibility on Lessor’s part beyond the payment of the
respective items for which they are held following receipt of bills, invoices or
statements therefor in accordance with the terms of this Section 9.5 and beyond
the allowing of due credit for the sums actually received. Upon assignment of
this Lease by Lessor, any funds in the Replacement Reserve shall be turned over
to the assignee and any responsibility of Lessor, as assignor, with respect
thereto shall terminate. The amounts deposited by Lessee with Lessor in the
Replacement Reserve may also be assigned as security in connection with a
Facility, provided that the right to use or apply any funds on deposit in a
Replacement Reserve shall be subject to the terms of any applicable
subordination and non-disturbance agreement entered into between Lessee and the
applicable Facility Mortgagee.


44

--------------------------------------------------------------------------------





9.5.4    If any funds remain in the Replacement Reserve upon the expiration or
earlier termination of this Lease (other than as a result of the purchase of the
Leased Property of a Facility by Lessee, in which case a prorated amount of such
funds as determined by the number of units in such Facility in the Replacement
Reserve shall be remitted by Lessor to Lessee upon the closing of such purchase
or offset against the purchase price payable by Lessee for the Leased Property
of such Facility), then the funds held in such Replacement Reserve shall be paid
over to Lessor as an Additional Charge and Rent under this Lease for purposes of
making necessary repairs to such Facilities and shall be in addition to Minimum
Rent and all other Additional Charges payable hereunder.


9.6
Intentionally Omitted.



9.7
Inspections; Due Diligence Fee.



(a)Without limiting Lessor’s rights pursuant to Section 26.1 hereof, at any
reasonable time during the Term during normal business hours and on reasonable
advance notice, and upon the expiration or any earlier termination of this
Lease, Lessor and its agents shall have the right to inspect the Leased Property
of any Facility and all systems contained therein to determine Lessee’s
compliance with its obligations under this Lease. In connection with any such
inspection, Lessor shall endeavor to mitigate any interference with normal
operations at the Facility.


(b)Upon the occurrence and during the continuation of a Master Lease Event of
Default or, with respect to the applicable Facility, any Facility Default,
Lessee shall reimburse to Lessor, as an Additional Charge under this Lease, all
reasonable out-of-pocket costs and expenses incurred by Lessor in connection
with any inspection of the Leased Property of such Facility performed by Lessor
as provided for in paragraph (a) above promptly following Lessee’s receipt of
Lessor’s invoice therefor. All other inspections pursuant to paragraph (a) above
shall be at Lessor’s sole cost and expense.


(c)No inspection by Lessor or failure by Lessor following an inspection to
discover any non-compliance by Lessee with respect to Lessee’s obligations under
this Lease shall be deemed or construed to estop Lessor or to be a waiver by
Lessor from requiring full compliance by Lessee of Lessee’s obligations
hereunder.


9.8
Capital Projects Funded by Lessor.



9.8.1    Nature of Planned Capital Refurbishment Projects. Lessor and Lessee
acknowledge and agree that the Applicable Facilities are and will be in need of
Capital Projects (any such Capital Project (regardless of whether specified in
an Annual Capital Project Plan) which may be undertaken by Lessee at any time
during the five (5) year period commencing on the Commencement Date and ending
on the fifth (5th) anniversary thereof (the “Lessor Funding Period”) which is
deemed to be owned by Lessor pursuant to GAAP, a “Planned Capital Refurbishment
Project”), and Lessee may, but (without limiting the other provisions of this
Lease, including Sections 7.2, 9.1 and 9.5) is not obligated to, undertake any
such Planned Capital Refurbishment Project.




45

--------------------------------------------------------------------------------





9.8.2    Funding of Capital Projects Generally. Lessor shall reimburse Lessee up
to an amount not to exceed the Capital Project Lessor Funding Amount as provided
for herein in accordance with and subject to the provisions of this Section 9.8.
Lessee shall be solely responsible to perform all Planned Capital Refurbishment
Project(s) it undertakes and to pay or fund all Capital Project Costs therefor
(subject to any reimbursement obligation of Lessor expressly provided for in
this Section 9.8).


9.8.3
Intentionally Omitted.



9.8.4    Additional Covenants and Obligations of Lessee Relating to Planned
Capital Refurbishment Project(s). With respect to each Planned Capital
Refurbishment Project for an Applicable Facility, Lessee covenants and agrees as
follows:


(a)Lessee shall be responsible to arrange, supervise, coordinate and carry out
all services necessary for the construction, performance and completion of each
Planned Capital Refurbishment Project for such Facility in accordance with the
Plans and Specifications therefor (if applicable) and this Lease, and Lessee
undertakes and accepts such responsibility with the understanding that (subject
to any reimbursement obligation of Lessor expressly provided for in this Section
9.8) the Capital Project Costs therefor are the sole responsibility of Lessee as
provided herein.


(b)From and after commencement of construction and/or performance of such
Planned Capital Refurbishment Project, Lessee shall diligently prosecute the
same, including punch list items, to completion in accordance with the terms of
this Lease and the Plans and Specifications therefor (if applicable), subject to
delays in the event of the occurrence of any of the events described in Section
45.1.6.


(c)Construction/performance of such Planned Capital Refurbishment Project shall
be prosecuted by Lessee in accordance with the Plans and Specifications therefor
(if applicable) in a good and workmanlike manner and in accordance with sound
building and engineering practices and all applicable Legal Requirements and all
restrictive covenants affecting any Facility. All materials, fixtures or
articles used in the construction/performance of such Planned Capital
Refurbishment Project, or to be used in the operation thereof, shall be
substantially in accordance with the Plans and Specifications therefor (if
applicable).


(d)If reasonably requested by Lessor upon completion of any Planned Capital
Refurbishment Project at a Facility based upon the nature of such Planned
Capital Refurbishment Project, Lessee shall deliver to Lessor an “as-built” set
of Plans and Specifications and an ALTA “as-built” survey for such Facility.


9.8.5
Disbursement of Capital Project Lessor Funding Amount.



(a)Subject to the satisfaction by Lessee of the disbursement conditions set
forth in Section 9.8.5(e) below (as applicable), Lessor shall reimburse Lessee
with respect to each Planned Capital Refurbishment Project for an Applicable
Facility in the amount of the actual out-of-pocket Capital Project Costs
actually paid by Lessee therefor.




46

--------------------------------------------------------------------------------





(b)Notwithstanding anything to the contrary in this Section 9.8, Lessor shall
not be obligated to fund any sums on account of any Planned Capital
Refurbishment Project for any Applicable Facility (i) when the total amount
funded by Lessor pursuant to this Section 9.8 for all Applicable Facilities
equals the total Capital Project Lessor Funding Amount, or (ii) when any of the
disbursement conditions set forth in Section 9.8.5(e) below (as applicable) have
not been met or fulfilled.


(c)With respect to each Planned Capital Refurbishment Project for an Applicable
Facility, all reimbursements shall be made by Lessor in accordance with a
Request for Reimbursement. Each Request for Reimbursement shall be honored
within twenty (20) Business Days of receipt of the same delivered in accordance
with the notice provisions of this Lease together with the information required
therein, subject, however, to the limitations herein. Lessor shall issue checks
payable to Lessee or the payees designated by Lessee in a Request for
Reimbursement. Any payments made to such payees or jointly to Lessee and any
such payee shall constitute a reimbursement hereunder as though made directly to
Lessee.


(d)
Intentionally Omitted.



(e)With respect to any Planned Capital Refurbishment Project for an Applicable
Facility, Lessor shall not be obligated to make any reimbursement under this
Section 9.8, unless and until the following conditions shall have been satisfied
(with proof thereof in form and sufficiency as may be reasonably requested by
Lessor):


(i)    To the extent not theretofore received by Lessor, Lessor shall have
received (A) if applicable based on the nature of such Planned Capital
Refurbishment Project, the applicable Plans and Specifications therefor (and any
material changes thereto); (B) if applicable based on the nature of such Planned
Capital Refurbishment Project (but in no event for any Planned Capital
Refurbishment Project for which the Capital Project Costs therefor are less than
$1,000,000), all construction contracts with any General Contractor, any
Architect and any other contractor or material supplier (in each case, if any)
that may be requested by Lessor; and (C) if applicable based on the nature of
such Planned Capital Refurbishment Project, all authorizations and permits
required by any Governmental Authority with jurisdiction for the
construction/performance of such Planned Capital Refurbishment Project (if
requested by Lessor);


(ii)    To the extent applicable to such Planned Capital Refurbishment Project
as reasonably determined by Lessor (but in no event other than in connection
with a Material Alteration), Lessor shall have received evidence satisfactory to
Lessor that, following completion of such Planned Capital Refurbishment Project,
(A) all existing public utilities, including telephone, water, sewage,
electricity and gas are adequate for such Facility; and (B) all existing means
of ingress and egress, parking, access to public streets and drainage facilities
are adequate for such Facility.


(iii)    To the extent applicable to such Planned Capital Refurbishment Project
as reasonably determined by Lessor (but in no event other than in connection
with a Material Alteration), Lessor shall have received test borings,
engineering reports and such other site analysis as Lessor may require, all of
which must indicate that


47

--------------------------------------------------------------------------------





the soil is adequate for the proposed construction/performance of such Planned
Capital Refurbishment Project in accordance with the applicable Plans and
Specifications.


(iv)    To the extent applicable based on the nature of such Planned Capital
Refurbishment Project, Lessor shall have received evidence that may be requested
by Lessor of the insurance required to be maintained by Lessee pursuant to
Section 10.2.4 below.


(v)    No Master Lease Event of Default or, with respect to any applicable
Facility with respect to which Lessee desires to receive any portion of the
Capital Project Lessor Funding Amount for a Planned Capital Refurbishment
Projects for such Facility, any Facility Default, shall have occurred and be
continuing under this Lease.


(vi)    No Condemnation shall be pending or threatened and no casualty shall
have occurred, in either case with respect to the Leased Property of such
Facility or any portion thereof to the extent such Condemnation or casualty
materially impacts the area in which the Planned Capital Refurbishment Project
is being performed.


(vii)    Lessor shall have received (A) a Request for Reimbursement accompanied
by all necessary documents and certificates as set forth in the definition
thereof for the portion of the work for which reimbursement is being sought; and
(B) to the extent applicable (but in no event for any Planned Capital
Refurbishment Project for which the Capital Project Costs therefor are less than
$1,000,000, unless such Planned Capital Refurbishment Project otherwise
constitutes a Material Alteration), a certificate from the Architect, or if no
Architect, from an officer of Lessee or any other reliable Person acceptable to
Lessor, to the effect that in such Person’s opinion (1) the
construction/performance of such Planned Capital Refurbishment Project
theretofore performed is substantially in accordance with the applicable Plans
and Specifications and
(2) the amount requested is appropriate in light of the construction completed.


(viii)    To the extent applicable to the Planned Capital Refurbishment Project
as reasonably determined and requested by Lessor (but in no event for any
Planned Capital Refurbishment Project for which the Capital Project Costs
therefor are less than $1,000,000, unless such Planned Capital Refurbishment
Project otherwise constitutes a Material Alteration), Lessor shall have received
from each of the Architect and General Contractor (in each case, if any), a
letter, in form and substance reasonably satisfactory to Lessor, which (A)
states that, in the event of a default by Lessee under the contract with the
undersigned, the undersigned agrees to perform for Lessor at Lessor’s request
under the terms of the applicable construction contract, (B) to the best
knowledge of the undersigned certifies to Lessor that the applicable Plans and
Specifications comply with all Legal Requirements, and that the work performed
to date by the undersigned has been completed materially in accordance with the
applicable Plans and Specifications, and
(C) confirms such other matters consistent with the terms and provisions of this
Section 9.8.5(e).


(ix)    To the extent applicable based on the nature of such Planned Capital
Refurbishment Project, Lessor shall have inspected (or been given a reasonable


48

--------------------------------------------------------------------------------





opportunity to inspect within ten (10) Business Days after delivery of the
applicable Request for Reimbursement) the work performed and materials supplied
in connection with such Planned Capital Refurbishment Project and confirmed (to
Lessor’s reasonable satisfaction) that the same comply with the provisions of
this Lease, it being agreed that Lessee shall cooperate with Lessor as
reasonably requested by Lessor (including by providing Lessor and its designees
with access to the affected areas of the applicable Facility and (if requested)
making the Architect and/or General Contractor (in each case if any) and
representatives of Lessee available to accompany Lessor and its designees and/or
provide information to Lessor) in connection with such inspection and
confirmation.


ARTICLE X.


10.1    Construction of Alterations. Except with respect to the pre-existing
alterations projects (the “Pre-Existing Projects”) identified on Schedule 10.1
hereto (with respect to each of which the requirements of this Section 10.1
shall not apply), without the prior written consent of Lessor, which consent
shall not be unreasonably conditioned, withheld or delayed to the extent that
the Alteration satisfies the Minimum Alteration Standards (as defined below),
Lessee shall not (a) except with respect to a Planned Capital Refurbishment
Project with a cost that does not exceed One Million Dollars ($1,000,000), make
any material Capital Additions or structural Alterations, (b) materially enlarge
or reduce the size of any Facility or otherwise materially alter or affect
(other than replacement thereof) any main Facility systems, including any main
plumbing, electrical or heating, ventilating and air conditioning systems of any
Facility and/or (c) make any Capital Additions or other Alterations which would
tie in or connect with any improvements on property adjacent to the Land other
than with respect to easements over such adjacent property entered into in
accordance with the terms of this Lease (those Alterations described in clauses
(a), (b) or (c) above, collectively, the “Material Alterations”). Lessee may,
without Lessor’s prior written consent, make any Alterations if such Alterations
are not Material Alterations, so long as in each case: (i) the same would not be
reasonably expected to (A) decrease the value of the Leased Property, (B)
materially affect the exterior appearance of any Facility, or (C) adversely
affect the structural components of any Leased Improvements or the main
electrical, mechanical, plumbing or ventilating and air conditioning systems for
any Facility, (ii) the same are consistent in terms of style, quality and
workmanship to the original Leased Improvements in all material respects (such
requirements in the foregoing clauses (i) and (ii), the “Minimum Alteration
Standards”), and (iii) the cost thereof does not exceed One Million Dollars
($1,000,000) with respect to any single project at a Facility. Any other
Alterations (i.e., other than Pre-Existing Projects, Material Alterations, and
other than Alterations which meet the foregoing requirements of clauses (i),
(ii) and (iii) above) shall be subject to Lessor’s prior written consent, which
consent shall not be unreasonably conditioned, withheld or delayed to the extent
that the Alterations satisfy the Minimum Alteration Standards. Notwithstanding
the foregoing, Lessor agrees that painting, landscaping, replacements of floor,
wall and window coverings and furniture replacements (the foregoing,
collectively, “Cosmetic Alterations”) shall be deemed Alterations which do not
require Lessor’s consent, regardless of the cost thereof, so long as the same
meet the Minimum Alteration Standards. Any request by Lessee for Lessor’s
consent to an Alteration requiring such consent hereunder shall be accompanied
by a copy of the proposed plans and specifications and budget therefor, each of
which shall be reasonably detailed and shall be subject to Lessor’s approval
prior to commencement of the work.




49

--------------------------------------------------------------------------------





10.2
Construction Requirements for all Alterations.



10.2.1    Except with respect to the Pre-Existing Projects, and except as
expressly set forth below, for all Alterations and Capital Projects other than
Cosmetic Alterations, the cost of which is One Million Dollars ($1,000,000) or
more per project, the following requirements shall apply (except to the extent
Lessor reasonably determines that, because of the nature or extent of the
Alteration, any such requirement is not applicable) Lessee shall (i) obtain and
maintain the insurance required pursuant to Section 10.2.4 below, and (ii) not
less than ten
(10)Business Days prior to the commencement of construction for such Alteration,
furnish to Lessor (x) a notice of non-responsibility with respect to such
construction in form acceptable for recording in the Official Records of the
County in which the Leased Property is located and (y) an Officer’s Certificate
certifying that:


(a)    Lessee shall cause such notice of non-responsibility to be recorded and
posted in a conspicuous place on the Leased Property in conformance with all
legal requirements applicable to such notices prior to commencement of any
construction;


(b)    Lessee shall have procured and paid for all municipal and other
governmental permits and authorizations required therefor, provided that Lessor
shall join in the application for such permits or authorizations whenever such
action is necessary; provided, however, that (i) any such joinder shall be at no
cost or expense to Lessor; and (ii) any plans required to be filed in connection
with any such application which require the approval of Lessor as hereinabove
provided shall have been so approved by Lessor;


(c)    Such construction shall not impair the structural strength of any
component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component;


(d)    Such construction shall, when completed, be of such a character as not to
decrease the value of the Leased Property as it was immediately before such
Capital Addition;


(e)    All work done in connection with such construction shall be done in a
good and workmanlike manner and in conformity with all Legal Requirements; and


(f)    That if by reason of the construction thereof, a new Certificate of
Occupancy for any component of such Facility is required, Lessee will obtain the
same promptly upon completion thereof and furnish a copy thereof to Lessor upon
request.


10.2.2    Except with respect to Pre-Existing Projects, for all Material
Alterations and other Alterations of the Leased Property, the cost of which is
One Million Dollars ($1,000,000) or more per project, in addition to delivery of
an Officer’s Certificate with respect thereto as required by Section 10.2.1
above, Lessee shall comply with the requirements of Sections 10.2.4 and 10.2.5
(if applicable) below and the following additional requirements (except to the
extent Lessor reasonably determines that, because of the nature or extent of the
Alteration, any such requirement is not applicable):




50

--------------------------------------------------------------------------------





(a)Lessor shall deliver to Lessee a notice of non-responsibility with respect to
such construction in form acceptable for recording in the Official Records of
the County in which the Leased Property is located and Lessee shall cause such
notice of non-responsibility to be recorded and posted in a conspicuous place on
the Leased Property in conformance with all legal requirements applicable to
such notices prior to commencement of any construction;


(b)Such construction shall not commence until Lessee shall have procured and
paid for all municipal and other governmental permits and authorizations
required therefor, and Lessor shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that (i)
any such joinder shall be at no cost or expense to Lessor; and (ii) any plans
required to be filed in connection with any such application which require the
approval of Lessor as hereinabove provided shall have been so approved by
Lessor;


(c)Such construction shall not, and, for any Alteration requiring Lessor’s
approval hereunder, Lessee’s licensed architect or engineer (in each case, if
any) shall certify to Lessor that such construction shall not, impair the
structural strength of any component of the applicable Facility or overburden
the electrical, water, plumbing, HVAC or other building systems of any such
component;


(d)Lessee’s licensed architect or engineer (in each case, if any) shall certify
to Lessor that the detailed plans and specifications conform to and comply in
all material respects with all Insurance Requirements and all applicable
building, subdivision and zoning codes, laws, ordinances, regulations and other
Legal Requirements imposed by all Governmental Authorities having jurisdiction
over the Leased Property;


(e)There shall be no material changes in the plans and specifications for such
construction from those approved by Lessor, if applicable, without first
obtaining the prior written approval of Lessor with respect to such changes,
which approval shall not be unreasonably withheld, conditioned or delayed;


(f)Such construction shall, when completed, be of such a character as not to
decrease the value of the Leased Property as it was immediately before such
Capital Addition;


(g)During and following completion of such construction, the parking which is
located in the applicable Facility or on the Land relating to such Facility
shall remain adequate for the operation of such Facility for its Primary
Intended Use and in no event shall such parking be less than that which was or
is required by law or which was located in such Facility or on the Land relating
to such Facility prior to such construction; provided, however, with Lessor’s
prior consent, not to be unreasonably withheld, conditioned or delayed to the
extent the alterations satisfy the Minimum Alterations Standard and at no
additional expense to Lessor, (i) to the extent additional parking is not
already a part of a Capital Addition, Lessee may construct additional parking on
the Land relating to such Facility; or (ii) Lessee may acquire off-site parking
to serve such Facility as long as such parking shall be dedicated to, or
otherwise made available to serve, such Facility;




51

--------------------------------------------------------------------------------





(h)All work done in connection with such construction shall be done in a good
and workmanlike manner and in conformity with all Legal Requirements;


(i)Promptly following the completion of such construction, Lessee shall deliver
to Lessor “as built” drawings of such addition, certified as accurate by the
licensed architect or engineer selected by Lessee to supervise such work (in
each case, if any); and


(j)If by reason of the construction thereof, a new or revised Certificate of
Occupancy for any component of such Facility is required, Lessee shall obtain
and furnish a copy of the same to Lessor promptly upon completion thereof.


10.2.3    As it relates solely to the construction of Pre-Existing Projects,
Lessee shall, at the completion of any Pre-Existing Project provide Lessor with
an Officer’s Certificate certifying that:


(a)Such construction shall not impair the structural strength of any component
of the applicable Facility or overburden the electrical, water, plumbing, HVAC
or other building systems of any such component;


(b)Such construction shall, when completed, be of such a character as not to
decrease the value of the Leased Property as it was immediately before such
Pre-Existing Project;


(c)All work done in connection with such construction shall be done in a good
and workmanlike manner and in conformity with all Legal Requirements; and


(d)That if by reason of the construction thereof, a new Certificate of Occupancy
for any component of such Facility is required, Lessee will obtain the same
promptly upon completion thereof and promptly furnish a copy thereof to Lessor.


10.2.4    To the extent not already maintained or covered by Lessee pursuant to
Article XIII hereof, Lessee shall at all times maintain or cause to be
maintained the following insurance during such construction of any alterations
other than Cosmetic Alterations (including through the date of completion of any
punch list items relating thereto): Builder’s risk insurance covering such
construction, in a face amount of not less than the full insurable value thereof
and materials supplied in connection therewith, with appropriate provisions made
to include coverage of materials stored off the Leased Property in an amount not
less than the full insurable value of such materials stored off the Leased
Property from time to time.


All such insurance maintained or caused to be maintained by Lessee pursuant to
this Section 10.2.4 shall be on an occurrence (as opposed to claims made) basis
and shall name Lessor as an additional insured. All insurance maintained or
caused to be maintained by Lessee pursuant to subsection (i) above shall name
Lessee, Lessor and any contractor, jointly, as loss payee; provided, however,
that no contractor shall be required to be so named with respect to Pre-
Existing Projects. In addition, all such insurance to be maintained or caused to
be maintained by Lessee shall otherwise, to the extent applicable, comply with
the provisions of and shall be in addition to the insurance specified in Article
XIII hereof.




52

--------------------------------------------------------------------------------





10.2.5    Except with respect to Pre-Existing Projects, with respect to any
Alteration the cost of which is in excess of Ten Million Dollars ($10,000,000),
Lessee shall procure or cause to be procured a payment and performance bond in
form and substance and from an institution reasonably satisfactory to Lessor.
The amount of each bond shall be equal to one hundred twenty-five percent (125%)
of the estimated construction costs for the performance bond and one hundred
percent (100%) of the estimated construction costs for the labor and materials
bond. Lessee shall cause Lessor to be named as an additional obligee in any
payment and performance bond procured by Lessee in accordance with the foregoing
provisions of this Section 10.2.5 or otherwise in respect of any Alterations.


10.2.6    With respect to any consent or approval of, or delivery of information
or materials by, Lessor required under Article IX, this Article X, Article XIV
or pursuant to any other provision of this Lease which requires Lessee to obtain
Lessor’s consent or approval or requires Lessor to deliver any information or
materials to Lessee or any other Person, the failure by Lessor to respond to
Lessee’s written request for such required approval or consent (provided that
such request also includes all items required to be delivered to Lessor in
connection with any such request under the applicable Sections hereof) shall
constitute Lessor’s deemed approval of the subject request, provided that (i)
any such notice is delivered in accordance with the provisions of Section 33.1
hereof, and (ii) if Lessor has not responded to such request within thirty (30)
days or, in the case of a Planned Capital Refurbishment Project, fifteen (15)
days (or such other period, if any, as expressly provided for in the applicable
Section hereof) after Lessor’s receipt of such initial request and thereafter
Lessee delivers a second notice to Lessor including the following legend in
bold, fourteen (14) point type at the top of such request: “THIS IS A SECOND
REQUEST FOR APPROVAL PURSUANT TO SECTION OF THE LEASE. FAILURE TO RESPOND TO
THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN THE REQUEST BEING
DEEMED GRANTED” and Lessor fails to timely respond to such second notice.


ARTICLE XI.


11.1 Liens. Subject to the provisions of Article XII regarding permitted
contests, Lessee will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any Capital Additions
or any attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii) Permitted Encumbrances; (iii) restrictions, liens
and other encumbrances which are consented to in writing by Lessor, or any
easements granted pursuant to the provisions of Section 7.3; (iv) liens for
Impositions which Lessee is not required to pay hereunder; (v) subleases
permitted by Article XXIV; (vi) liens for Impositions not yet delinquent; (vii)
liens of mechanics, laborers, materialmen, suppliers or vendors for amounts not
yet due; (viii) any liens which are the responsibility of Lessor pursuant to the
provisions of Article XXXVI or are otherwise granted by Lessor in breach of the
terms of this Lease; and (ix) any judgment liens against Lessor for amounts
which are not otherwise the responsibility of Lessee.




53

--------------------------------------------------------------------------------





ARTICLE XII.


12.1    Permitted Contests. Lessee, on its own or in Lessor’s name, at Lessee’s
expense, may contest, by appropriate legal proceedings conducted in good faith
and with due diligence, the amount, validity or application, in whole or in
part, of any licensure or certification decision, Imposition, Legal Requirement,
Insurance Requirement, lien, attachment, levy, encumbrance, charge or claim;
subject, however, to the further requirement that (i) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Lessor and from the Leased Property or any Capital Additions; (ii)
neither the Leased Property nor any Capital Additions, the Rent therefrom nor
any part or interest in either thereof would be in any danger of being sold,
forfeited, attached or lost pending the outcome of such proceedings; (iii) in
the case of a Legal Requirement, neither Lessor nor Lessee would be in any
danger of criminal liability for failure to comply therewith pending the outcome
of such proceedings and Lessor would not be in danger of civil liability for any
such failure; (iv) in the case of a Legal Requirement, Imposition, lien,
encumbrance or charge, Lessee shall give such reasonable security as may be
required by Lessor to insure ultimate payment of the same and to prevent any
sale or forfeiture of the Leased Property or any Capital Additions or the Rent
by reason of such nonpayment or noncompliance; and (v) in the case of an
Insurance Requirement, the coverage required by Article XIII shall be
maintained; provided however, that Lessee shall provide Lessor with prior
written notice of any such contest if such contest relates to (a) a material
claim against real property, (b) any matter that could, if adversely determined,
reasonably be expected to result in a denial, suspension, revocation or loss of
license or certification for any Facility, or (c) in addition to (and not in
limitation of) the foregoing (a) and (b), any matter that could reasonably be
expected to have a material adverse effect on Lessee’s Primary Intended Use of
the subject Facility. If any such contest is finally resolved against Lessor or
Lessee, Lessee shall promptly pay the amount required to be paid, together with
all interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement. Lessor, at Lessee’s expense, shall execute
and deliver to Lessee such authorizations and other documents as may reasonably
be required in any such contest, and, if reasonably requested by Lessee or if
Lessor so desires, Lessor shall join as a party therein. The provisions of this
Article XII shall not be construed to permit Lessee to contest the payment of
Rent or any other amount payable by Lessee to Lessor hereunder. Lessee shall
indemnify, defend, protect and save Lessor and its Affiliates harmless from and
against any liability, cost or expense of any kind that may be imposed upon
Lessor or any of its Affiliates in connection with any such contest and any loss
resulting therefrom.


ARTICLE XIII.


13.1    General Insurance Requirements. Lessee shall, at all times during the
Term and at any other time Lessee shall be in possession of the Leased Property,
keep the Leased Property and all property located therein or thereon, including
all Capital Additions, Fixtures and Personal Property, insured against the risks
described below. Each element of the insurance described in this Article shall
be maintained with respect to the Leased Property including all Capital
Additions, Fixtures and Personal Property, and operations thereon. The policies
shall insure against the following risks with respect to each Facility:




54

--------------------------------------------------------------------------------





13.1.1    “All-risk” property insurance (and to the extent applicable, Builder’s
Risk Insurance) on the Leased Property and all items of business personal
property, including but not limited to signs, awnings, canopies, gazebos, fences
and retaining walls, and all Personal Property, including without limitation,
insurance against loss or damage from the perils under “All Risk” (Special)
form, including but not limited to the following: fire, windstorm, sprinkler
leakage, vandalism and malicious mischief, flood, water damage, explosion of
steam boilers, pressure vessels and other similar apparatus, and other hazards
generally included under extended coverage, all in an amount equal to one
hundred percent (100%) of the replacement value of the Leased Property
(excluding excavation and foundation costs), business personal property and
Personal Property, without a co-insurance provision, and shall include an
“Agreed Value” endorsement. Such coverage may be purchased under a master policy
which includes other facilities managed, leased or owned by the Lessee, which
provides for a “Blanket Limit” to apply on a per occurrence basis and which
shall not be lower than one hundred percent (100%) of the replacement value of
the Leased Property (excluding excavation and foundation costs), business
personal property and Personal Property. Notwithstanding anything to the
contrary in this Section 13.1.1, the limits for windstorm shall be in an amount
not less than the projected probable maximum loss for the Leased Property,
business personal property and Personal Property as calculated using RMS or
another generally industry accepted modeling system using a 250 year return
period, nor shall the deductible be greater than five percent (5%) of the
replacement cost and business interruption value of the Leased Property and
business personal property unless such deductible is commercially unavailable,
in which event Lessee shall maintain the lowest deductible that is available;


13.1.2    Ordinance or Law Coverage with limits of not less than the Leased
Property for loss to the undamaged portion of the building, limits not less than
$500,000.00 for Demolition Cost Coverage, and limits not less than $500,000.00
for Increased Cost of Construction Coverage;


13.1.3    Business income insurance to be written on “Special Form” (and on
“Earthquake” and “Flood” forms if such insurance for those risks is required)
including “Extra Expense”, without a provision for co-insurance, including an
amount sufficient to pay at least twelve (12) months of Rent for the benefit of
Lessor, as its interest may appear, and at least twelve
(12) months of “Net Operating Income” less Rent for the benefit of Lessee. Such
insurance may be purchased under a master policy which includes other facilities
managed, leased or owned by the Lessee, which provides for a “Blanket Limit” to
apply on a per occurrence basis and which shall not be lower than twelve (12)
months loss of Rent and twelve (12) months of “Net Operating Income” of such
Facility (excluding excavation and foundation costs), business personal property
and Personal Property;


13.1.4    Occurrence form commercial general liability insurance, including
bodily injury and property damage, liquor liability (if applicable), fire legal
liability, contractual liability and independent contractor’s hazard and
completed operations coverage in an amount not less than $1,000,000.00 per
occurrence and covering claims arising from the use or operation of such
Facility both before and after the Commencement Date;


13.1.5    Umbrella liability coverage which shall be on a following form for the
general liability, automobile liability, malpractice and liquor liability (if
applicable), with limits




55

--------------------------------------------------------------------------------





in a minimum amount of not less than $25,000,000.00 per occurrence/aggregate and
covering claims arising from the use or operation of such Facility both before
and after the Commencement Date;


13.1.6    Malpractice insurance/professional liability insurance in an amount
not less than $1,000,000.00 for each person and each occurrence to cover claims
arising out of the professional services provided by Lessee at such Facility,
whether arising from the use or operation of such Facility before or after the
Commencement Date;


13.1.7    Flood insurance (if the Leased Property is located in whole or in part
within an area identified as an area having special flood hazards under the
National Flood Insurance Program) for the full (100%) replacement value of the
Leased Property and all items of business personal property or any greater
amount as may be required by the National Flood Insurance Program, with a
deductible no greater than five percent (5%) of the replacement cost and
business interruption value of the Leased Property and business personal
property unless such deductible is commercially unavailable, in which event
Lessee shall maintain the lowest deductible that is available;
13.1.8    Worker’s compensation coverage, or equivalent excess insurance for
self-insured or non-subscriber states, for all persons employed by Lessee on the
Leased Property with statutory limits and containing a waiver of subrogation in
favor of Lessor;


13.1.9    Business auto liability insurance, including owned, non-owned and
hired vehicles for combined single limit of bodily injury and property damage of
not less than
$1,000,000.00 per occurrence;


13.1.10    “Earthquake” insurance, if the Leased Property is currently, or at
any time in the future, located within a major earthquake disaster area (it
being agreed that California, the New Madrid Seismic Zone, and the Pacific
Northwest Seismic Zone are deemed major earthquake disaster areas for purposes
of this Lease), in amount, and in such form and substance and with such limits
and deductibles as are satisfactory to Lessor, provided that the limits for
earthquake shall be in an amount not less than the projected probable maximum
loss for the Leased Property, business personal property and Personal Property
as calculated using RMS or another generally industry accepted modeling system
using a 250 year return period, nor shall the deductible be greater than five
percent (5%) of the replacement cost and business interruption value of the
Leased Property and business personal property unless such deductible is
commercially unavailable, in which event Lessee shall maintain the lowest
deductible that is available;


13.1.11    Crime insurance covering employee theft in an amount not less
than$1,000,000.00 per occurrence;


13.1.12 Such additional insurance or increased insurance limits as may be
reasonably required, from time to time, by Lessor (including, without
limitation, in connection with any mortgage, security agreement or other
financing permitted hereunder and then affecting the Leased Property, as well as
any declaration, ground lease or easement agreement affecting the Leased
Property), or any holder of any mortgage, deed of trust or other security
agreement






56

--------------------------------------------------------------------------------





(“Facility Mortgagee”) securing any indebtedness or any other encumbrance placed
on the Leased Property in accordance with the provisions of Article XXXVI
(“Facility Mortgage”), provided the same is customarily carried by a majority of
comparable facilities for the Primary Intended Use in the area.
Without limiting the generality of the foregoing Section 13.1.12, the required
commercial liability insurance and umbrella liability coverage limits and
deductible amounts pertaining thereto as set forth in this Article XIII shall in
no event provide less coverage (lower limits or higher deductibles) than the
“Comparable Insurance Coverage” carried on any of the other skilled nursing,
independent living, assisted living and dementia care facilities operated or
owned by Lessee and any Guarantor and their Affiliates, and the insurance
coverage for the Leased Property shall immediately be increased by Lessee to
equal any greater or increased “Comparable Insurance Coverage” carried or
obtained for such other facilities. For purposes of the foregoing, “Comparable
Insurance Coverage” shall mean insurance coverage levels adjusted for relevant
variations in risk and insurability characteristics between the insured
facilities being compared, including without limitation consideration of
variations in insurance coverages carried by Guarantors and their Affiliates
between different insurance markets (states or other jurisdictional
subdivisions) where insured risks or insurance pricing or availability varies
materially. Lessee shall use all reasonable efforts to obtain increased umbrella
liability coverage of not less than
$50,000,000 per occurrence/aggregate, and decreased liability insurance
deductibles, at such time as the same can be obtained at commercially reasonable
or economically feasible rates for the Leased Property. Until such increased
coverages are obtained Lessee shall provide to Lessor a thorough annual update
and review of the overall liability insurance coverage program and strategy for
Lessee and Guarantors and their Affiliates, which shall include an analysis of
market rates for the current and desired liability insurance coverages. In
addition, Lessee shall have the right to provide commercial general liability
and professional liability insurance coverage in a combined program, in which
event such combined insurance may be provided on a “claims made” basis so long
as the general liability insurance coverages otherwise required hereunder are
maintained or continued in existence at all times throughout the Term for all
periods that Lessee or its Affiliates have had any ownership or use of the
Leased Property, and evidence thereof has been provided to Lessor.
Notwithstanding the foregoing, however, any such claims made policy must include
therein the right to purchase a “tail” that insures against so-called “incurred
but not reported claims” for a period of not less than three (3) years following
the expiration of such claims made policy. Upon the expiration of any such
claims made policy, Lessee shall either (i) purchase a three (3) year “tail”
policy covering any so-called “incurred but not reported claims” during the
prior policy period or (ii) provide other insurance covering “incurred but not
reported claims” for such prior policy period for a period of not less than
three (3) years thereafter in form satisfactory to Lessor.


13.2    Waiver of Subrogation. Lessor and Lessee agree that with respect to any
property loss which is covered by insurance then being carried by Lessor or
Lessee, respectively, the party carrying such insurance and suffering said loss
releases the other of and from any and all claims with respect to such loss; and
they further agree that their respective insurance companies shall have no right
of subrogation against the other on account thereof.


13.3    General Provisions. Each Facility’s allocated deductible for general
liability insurance and professional liability insurance shall not exceed
$1,000,000 for independent




57

--------------------------------------------------------------------------------





living, skilled nursing and assisted living and memory care, to the extent
commercially available, and $1,000,000 for workmen’s compensation insurance, to
the extent commercially available, unless any greater amounts are agreeable to
both Lessor and Lessee. Each Facility’s property insurance deductible shall not
exceed $250,000.00 unless such greater amount is agreeable to both Lessor and
Lessee. Subject to Lessor’s rights pursuant to Sections 13.1.7 and 13.1.10, all
insurance policies pursuant to this Article XIII shall be issued by insurance
carriers having a general policy holder’s rating of no less than A-/VII in
Best’s latest rating guide and authorized to do insurance business in the State
in which the Leased Property is located, and shall contain clauses or
endorsements to the effect that (a) Lessor shall not be liable for any insurance
premiums thereon or subject to any assessments thereunder, and (b) the coverages
provided thereby will be primary and any insurance carried by any additional
insured shall be excess and non-contributory to the extent of the
indemnification obligation pursuant to Article XXIII below. All such policies
described in Section 13.1 shall name Lessor and any Facility Mortgagee whose
name and address has been provided to Lessee as additional insureds, loss
payees, or mortgagees, as their interests may appear and to the extent of their
indemnity. All loss adjustments shall be payable as provided in Article XIV.
Lessee shall deliver certificates thereof to Lessor prior to their effective
date, which certificates shall state the nature and level of coverage reported
thereby, as well as the amount of the applicable deductible. Upon Lessor’s
request, duplicate original copies of all insurance policies to be obtained by
Lessee shall be provided to Lessor by Lessee. All such policies shall provide
Lessor (and any Facility Mortgagee whose name and address has been provided to
Lessee if required by the same) thirty (30) days prior written notice of any
material change or cancellation of such policy, if agreed to by the insurers.


In the event Lessee shall fail to effect such insurance as herein required, to
pay the premiums therefor or to deliver such certificates to Lessor or any
Facility Mortgagee at the times required, Lessor shall have the right, but not
the obligation, to acquire such insurance and pay the premiums therefor, which
amounts shall be payable to Lessor, upon demand, as Additional Charges, together
with interest accrued thereon at the Overdue Rate from the date such payment is
made until (but excluding) the date repaid.


13.4    Increase in Limits. If either party shall at any time believe the limits
of the insurance required by Sections 13.1.1 and 13.1.7 and business income
insurance required by Section 13.1.3, for the perils windstorm and flood, as
applicable, if the Leased Property is located in Tier 1 and Tier 2 wind zones or
areas designated as High Hazard Flood zones under the National Flood Insurance
Program (collectively, the “Windstorm and Flood Insurance”), to be either
excessive or insufficient, the parties shall endeavor to agree in writing on the
proper and reasonable limits for such Windstorm and Flood Insurance to be
carried and such Windstorm and Flood Insurance shall thereafter be carried with
the limits thus agreed on until further change pursuant to the provisions of
this Article XIII; provided, however, that such changes shall not occur more
frequently than one (1) time per Lease Year. Nothing herein shall permit the
amount of Windstorm and Flood Insurance to be reduced below the amount or
amounts required by any Facility Mortgagee.


13.5    Blanket Policies. Notwithstanding anything to the contrary contained in
this Article XIII, Lessee’s obligation to maintain the insurance herein required
may be brought




58

--------------------------------------------------------------------------------





within the coverage of a so-called blanket policy or policies of insurance
carried and maintained by Lessee, so long as such policies otherwise meet all
requirements under this Article XIII.
ARTICLE XIV.


14.1    Insurance Proceeds. All proceeds payable by reason of any loss or damage
to the Leased Property, any Capital Additions or any part(s) or portion(s)
thereof, under any policy of insurance required to be carried hereunder shall be
paid to Lessor and made available by Lessor to Lessee from time to time for the
reasonable costs of reconstruction or repair, as the case may be, of any damage
to or destruction of the Leased Property, any Capital Additions or any part(s)
or portion(s) thereof, provided, however, that Lessor shall be entitled to
retain (and not make available for reconstruction or repair) all insurance
proceeds payable during the last two (2) Lease Years or in respect of any
casualty or damage for which the restoration period is reasonably expected to
extend beyond the then remaining Term. Any excess proceeds of such insurance
remaining after the completion of (and payment for) the restoration or
reconstruction of the Leased Property and any Capital Additions (or in the event
neither Lessor nor Lessee is required or elects to repair and restore, all such
insurance proceeds) shall be retained by Lessor except as otherwise specifically
provided below in this Article XIV. All salvage resulting from any risk covered
by insurance shall belong to Lessor. If a Facility Mortgagee requires that any
insurance proceeds be applied towards the repayment of Lessor’s debt (rather
than for restoration or reconstruction of the Leased Property and any Capital
Additions), then Lessor shall furnish Lessee with the amount of funds which
otherwise would have been made available to Lessee but for such actions of such
Facility Mortgagee and such funds shall be used by Lessee for restoration or
reconstruction of the Leased Property and Capital Additions.


14.2
Insured Casualty.



14.2.1    If the Leased Property and/or any Capital Additions of any Facility
are damaged or destroyed from a risk covered by insurance carried by Lessee such
that such Facility thereby is rendered Unsuitable for Its Primary Intended Use,
Lessee shall either (i) restore such Leased Property and such Capital Additions
to substantially the same condition as existed immediately before such damage or
destruction, or (ii) offer to acquire the Leased Property of such Facility from
Lessor for a purchase price equal to the greater of (y) the Minimum Purchase
Price of such Facility or (z) the Fair Market Value of such Facility immediately
prior to such damage or destruction. If Lessor does not accept Lessee’s offer to
so purchase the Leased Property of such Facility within 45 days after Lessor’s
receipt of Lessee’s written offer, Lessee may either withdraw such offer and
proceed to restore the Leased Property of such Facility to substantially the
same condition as existed immediately before such damage or destruction or
terminate the Lease with respect to such Facility in which event Lessor shall be
entitled to retain the insurance proceeds payable on account of such casualty.


14.2.2    If the Leased Property and/or any Capital Additions of any Facility
are damaged from a risk covered or required to be covered by insurance carried
by Lessee, but such Facility is not thereby rendered Unsuitable for Its Primary
Intended Use, Lessee shall restore such Leased Property and such Capital
Additions to substantially the same condition as existed immediately before such
damage. Such damage shall not terminate this Lease; provided, however, that if
Lessee cannot within a reasonable time after diligent efforts obtain the
necessary


59

--------------------------------------------------------------------------------





government approvals needed to restore and operate such Facility for its Primary
Intended Use, Lessee may offer to purchase the Leased Property of such Facility
for a purchase price equal to the greater of the Minimum Purchase Price of such
Facility or the Fair Market Value of such Facility immediately prior to such
damage. If Lessee shall make such offer and Lessor does not accept the same
within 45 days after Lessor’s receipt of Lessee’s written offer, Lessee may
either withdraw such offer and proceed to restore the Leased Property of such
Facility to substantially the same condition as existed immediately before such
damage or destruction, or terminate the Lease with respect to such Facility, in
which event Lessor shall be entitled to retain the insurance proceeds.


14.2.3    If the cost of the repair or restoration exceeds the amount of
proceeds received by Lessor from the insurance required to be carried hereunder,
Lessee shall contribute any excess amounts needed to restore such Facility. Such
difference shall be paid by Lessee to Lessor together with any other insurance
proceeds, for application to the cost of repair and restoration.


14.2.4    If Lessor accepts Lessee’s offer to purchase the Leased Property of
any Facility, this Lease shall terminate as to such Facility upon payment of the
purchase price and Lessor shall remit to Lessee all insurance proceeds
pertaining to the Leased Property of such Facility received by Lessor, including
any amounts applied by a Facility Mortgagee to Lessor’s debt.


14.3    Uninsured Casualty. If the Leased Property and/or any Capital Additions
of any Facility are damaged or destroyed from a risk not covered by insurance
carried by Lessee and not required to be covered by insurance by Lessee as
provided herein, such that such Facility thereby is rendered Unsuitable for Its
Primary Intended Use, Lessee shall either (i) restore such Leased Property and
such Capital Additions to substantially the same condition as existed
immediately before such damage or destruction, or (ii) offer to acquire the
Leased Property of such Facility from Lessor for a purchase price equal to the
greater of (y) the Minimum Purchase Price of such Facility or (z) the Fair
Market Value of such Facility immediately prior to such damage or destruction.
If Lessor does not accept Lessee’s offer to so purchase the Leased Property of
such Facility within 45 days, Lessee may either withdraw such offer and proceed
to restore the Leased Property of such Facility to substantially the same
condition as existed immediately before such damage or destruction or terminate
the Lease with respect to such Facility.
14.3.1    If the Leased Property and/or any Capital Additions of any Facility
are damaged from a risk not covered by insurance carried by Lessee and not
required to be covered by insurance by Lessee as provided herein, but such
Facility is not thereby rendered Unsuitable for Its Primary Intended Use, Lessee
shall restore such Leased Property and such Capital Additions to substantially
the same condition as existed immediately before such damage. Such damage shall
not terminate this Lease; provided, however, that if Lessee cannot within a
reasonable time after diligent efforts obtain the necessary government approvals
needed to restore and operate such Facility for its Primary Intended Use (and,
if Lessor so elects, Lessor cannot obtain the same within a reasonable time
thereafter), Lessee may offer to purchase the Leased Property of such Facility
for a purchase price equal to the greater of the Minimum Purchase Price of such
Facility or the Fair Market Value of such Facility immediately prior to such
damage. If Lessee shall make such offer and Lessor does not accept the same
within 45 days, Lessee may either withdraw such offer




60

--------------------------------------------------------------------------------





and proceed to restore the Leased Property of such Facility to substantially the
same condition as existed immediately before such damage or destruction, or
terminate the Lease with respect to such Facility.
14.3.2    If Lessor accepts Lessee’s offer to purchase the Leased Property of
any Facility, this Lease shall terminate as to such Facility upon payment of the
purchase price.


14.4    No Abatement of Rent. This Lease shall remain in full force and effect
and Lessee’s obligation to pay the Rent and all other charges required by this
Lease shall remain unabated during the period required for adjusting insurance,
satisfying Legal Requirements, repair and restoration. All proceeds payable by
reason of any loss of rental or business interruption under any policy of
insurance required to be carried by Lessee hereunder shall be paid to Lessor
and, provided that no Master Lease Event of Default or, with respect to the
applicable Facility, any Facility Default has occurred and is continuing, Lessor
shall (a) apply, on a monthly basis, all such proceeds paid by reason of loss of
rental towards Lessee’s obligation to pay Rent, and (b) make available to Lessee
for Lessee’s operating costs (e.g., payment of salaries, taxes, etc.), on a
monthly basis, all such proceeds paid by reason of business interruption. Any
excess proceeds of such insurance remaining after such rent and operating costs
have been paid shall be delivered to Lessee.


14.5    Waiver. Lessee waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property and/or any
Capital Additions.
ARTICLE XV.


15.1
Condemnation.



15.1.1    Total Taking. If the Leased Property and any Capital Additions of a
Facility are totally and permanently taken by Condemnation, this Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.


15.1.2    Partial Taking. If a portion of the Leased Property and any Capital
Additions of a Facility is taken by Condemnation, this Lease shall remain in
effect if the affected Facility is not thereby rendered Unsuitable for Its
Primary Intended Use, but if such Facility is thereby rendered Unsuitable for
Its Primary Intended Use, this Lease shall terminate with respect to such
Facility as of the day before the Date of Taking for such Facility, in which
event Lessor shall be entitled to receive the Award, if any, and the Minimum
Rent due hereunder shall be reduced by the amount of the Allocated Minimum Rent
for the Facility as to which the Lease has so terminated.


15.1.3    Restoration. If there is a partial taking of the Leased Property and
any Capital Additions of a Facility and this Lease remains in full force and
effect pursuant to Section 15.1.2, Lessor shall, subject to the rights of
Facility Mortgagees (provided that the same shall be subject to the terms of any
applicable subordination and non-disturbance agreement entered into between
Lessee and the applicable Facility Mortgagee), make available to Lessee the
portion of the Award necessary and specifically identified or allocated for
restoration of such Leased Property and any such Capital Additions and Lessee
shall complete all necessary




61

--------------------------------------------------------------------------------





restoration and pay the additional costs thereof if the amount provided or
allocated by the Condemnor for restoration is insufficient.


15.1.4    Award-Distribution. The entire Award shall belong to and be paid to
Lessor, except that, subject to the rights of the Facility Mortgagees, Lessee
shall be entitled to receive from the Award, if and to the extent such Award
specifically includes such item, lost profits value and moving expenses,
provided, that in any event Lessor shall receive from the Award, subject to the
rights of the Facility Mortgagees (provided that the same shall be subject to
the terms of any applicable subordination and non-disturbance agreement entered
into between Lessee and the applicable Facility Mortgagee), no less than the
greater of the Fair Market Value of the applicable Facility prior to the
institution of the Condemnation or the Minimum Purchase Price of the applicable
Facility.
15.1.5    Temporary Taking. The taking of the Leased Property, any Capital
Additions and/or any part(s) thereof, shall constitute a taking by Condemnation
only when the use and occupancy by the taking authority has continued for longer
than one hundred eighty (180) consecutive days. During any shorter period, which
shall be a temporary taking, all the provisions of this Lease shall remain in
full force and effect and the Award allocable to the Term shall be paid to
Lessee.
15.1.6    Sale Under Threat of Condemnation. A sale by Lessor to any Condemnor,
either under threat of Condemnation or while Condemnation proceedings are
pending, shall be deemed a Condemnation for purposes of this Lease. Lessor may,
without any obligation to Lessee, agree to sell and/or convey to any Condemnor
all or any portion of the Leased Property free from this Lease and the rights of
Lessee hereunder without first requiring that any action or proceeding be
instituted or pursued to judgment. Notwithstanding the foregoing, Lessor agrees
that if Lessee notifies Lessor in writing of Lessee’s intent to contest (in
accordance with Article XII) any such Condemnation proceeding, Lessor shall not
sell and/or convey to any Condemnor all or any portion of the Leased Property
prior to any such contested action or proceeding being finally resolved or
abandoned by Lessee.


15.1.7    Rights of Facility Mortgagees. Notwithstanding anything herein to the
contrary, the provisions of this Article XV are subject to the rights of the
Facility Mortgagees (provided that the same shall be subject to the terms of any
applicable subordination and non- disturbance agreement entered into between
Lessee and the applicable Facility Mortgagee).


ARTICLE XVI.


16.1    Events of Default. “Event of Default” shall mean any Master Lease Event
of Default or Facility Default:


16.1.1 Master Lease Events of Default. The occurrence of any of the following
events shall constitute a “Master Lease Event of Default”:
(a)    the occurrence or existence of any event or condition described elsewhere
in this Lease as a “Master Lease Event of Default”;




62

--------------------------------------------------------------------------------





(b)    Lessee shall fail to pay any installment of Minimum Rent when the same
becomes due and payable and such failure is not cured by Lessee within a period
of five (5) Business Days after notice thereof from Lessor; provided, however,
that (to the extent permitted by applicable law) such notice shall be in lieu of
and not in addition to any notice required under applicable law;
(c)    Lessee shall fail to pay any Additional Charges when the same becomes due
and payable and such failure is not cured by Lessee within a period of ten (10)
Business Days after notice thereof from Lessor;


(d)    Lessee fails to pay Impositions relating to real estate taxes prior to
the same becoming delinquent and such failure is not cured by Lessee within a
period of five (5) Business Days after notice thereof from Lessor; provided,
however, that (to the extent permitted by applicable law) such notice shall be
in lieu of and not in addition to any notice required under applicable law;
provided further that it shall not be a Master Lease Event of Default hereunder
if an impound account shall have been established pursuant to Section 4.4.1
hereof and Lessor fails to apply funds on deposit in such account to pay such
Impositions relating to real estate taxes;


(e)    Lessee fails to pay insurance premiums on or before the date due to
ensure continued coverage under all policies required to be maintained under
this Lease and such failure is not cured by Lessee within a period of five (5)
Business Days after notice thereof from Lessor; provided, however, that (to the
extent permitted by applicable law) such notice shall be in lieu of and not in
addition to any notice required under applicable law; provided further, that it
shall not be a Master Lease Event of Default hereunder if an impound account
shall have been established pursuant to Section 4.4.2 hereof and Lessor fails to
apply funds on deposit in such account to pay such insurance premiums;


(f)
Lessee or Guarantor shall:



(i)    file a petition in bankruptcy or a petition to take advantage of any
insolvency act,
(ii)    make an assignment for the benefit of its creditors,


(iii)    consent to the appointment of a receiver of itself or of thewhole or
any substantial part of its property, or


(iv)    file a petition or answer seeking reorganization or arrangement under
the Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;


(g)    Lessee or Guarantor shall be adjudicated as bankrupt or a court of
competent jurisdiction shall enter an order or decree appointing, without the
consent of Lessee, a receiver of Lessee or of the whole or substantially all of
its property, or approving a petition filed against it seeking reorganization or
arrangement of Lessee under the Federal bankruptcy laws or any other applicable
law or statute of the United States of America or any state thereof, and such
judgment, order or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of the entry thereof;




63

--------------------------------------------------------------------------------





(h)    Lessee or Guarantor shall be liquidated or dissolved, or shall begin
proceedings toward such liquidation or dissolution, or shall, in any manner,
permit the sale or divestiture of substantially all of its assets (except to the
extent permitted pursuant to Article XXIV hereof);
(i)    at any time when a Guaranty is required to be in place pursuant to this
Lease, (i) such Guaranty has not been executed and delivered or is otherwise not
in full force and effect, (ii) any of the representations or warranties made by
any Person comprising Lessee under this Lease or any Guarantor in the Guaranty
proves to be untrue when made in any material respect which materially and
adversely affects Lessor, or (iii) a material default shall occur under the
Guaranty and, in each case, such material default is not cured within any
applicable notice and cure period set forth therein;


(j)    a default beyond any applicable notice, grace or cure period shall occur
under any other lease agreement or guaranty, any loan documents or any other
material agreement or instrument, now or hereafter with or in favor of Lessor or
any Affiliate of Lessor and made by or with Lessee or any Affiliate of Lessee,
which default (i) relates to a failure to pay an amount of not less than One
Million Dollars ($1,000,000) or (ii) is a material nonmonetary default resulting
in a termination of a lease agreement or any other material agreement or
instrument with respect to [***] or more separate facilities operated or managed
by Lessee or any Affiliate of Lessee;


(k)    if at any time a Facility Default under this Lease has occurred and
remains uncured with respect to [***] or more Facilities or this Lease has been
terminated by Lessor pursuant to Section 16.2 with respect to [***] or more
Facilities as a result of one or more Facility Defaults;


(l)    except as otherwise specifically provided for in this Section 16.1.1, if
Lessee shall fail to observe or perform any other term, covenant or condition of
this Lease with respect to [***] or more Facilities and such failure with
respect to at least [***] Facilities is not cured by Lessee within forty-five
(45) days after notice thereof from Lessor, unless such failure cannot with due
diligence be cured within a period of forty-five (45) days, in which case such
failure shall not be deemed to be a Master Lease Event of Default if Lessee
proceeds promptly and with due diligence to cure the failure and diligently
completes the curing thereof; provided, however, that (to the extent permitted
by applicable law) such notice shall be in lieu of and not in addition to any
notice required under applicable law;


(m)    any default and acceleration of any indebtedness of Lessee or Guarantor
for borrowed money with an outstanding principal amount of Twenty Five Million
Dollars ($[***]) has occurred; and


(n)    any Transfer occurs without Lessor’s consent in violation of the
provisions of Article XXIV.


16.1.2 Facility Defaults. With respect to each Facility, the occurrence of any
of the following events shall constitute a “Facility Default”:




64

--------------------------------------------------------------------------------





(a)except as otherwise specifically provided for in this Section 16.1.2, if
Lessee shall fail to observe or perform any other term, covenant or condition of
this Lease with respect to such Facility and such failure is not cured by Lessee
within forty-five (45) days after notice thereof from Lessor, unless such
failure cannot with due diligence be cured within a period of forty-five (45)
days, in which case such failure shall not be deemed to be a Facility Default if
Lessee proceeds promptly and with due diligence to cure the failure and
diligently completes the curing thereof; provided, however, that (to the extent
permitted by applicable law) such notice shall be in lieu of and not in addition
to any notice required under applicable law;


(b)the estate or interest of the applicable Person comprising Lessee in any
Leased Property, any Capital Additions or any part(s) thereof of such Facility
shall be levied upon or attached, in an amount in excess of Five Hundred
Thousand Dollars ($500,000), in any proceeding and the same is not either (i)
fully bonded over by Lessee, (ii) being contested by Lessee as permitted by
Article XII hereof, or (ii) vacated or discharged within the later of ninety
(90) days after commencement thereof or thirty (30) days after receipt by Lessee
of notice thereof from Lessor; provided, however, that such notice shall be in
lieu of and not in addition to any notice required under applicable law;


(c)(x) there is issued any (i) stop placement order against any Person
comprising Lessee with respect to such Facility that (A) is in effect for more
than one hundred twenty (120) consecutive days and (B) is or becomes final and
non-appealable, or (ii) final non- appealable termination or revocation of such
Facility’s applicable license material to such Facility’s operation for its
Primary Intended Use, or any termination or revocation of any third- party
provider reimbursement agreements (including, without limitation, its
certification for participation in the Medicare or Medicaid reimbursement
programs) that is not reinstated or replaced within twenty (20) days, or (y)
there occurs any termination or revocation that is subject to appeal by Lessee,
or any suspension of any such license that results in such Facility ceasing
operation for a period of more than twenty (20) consecutive days at any time;


(d)(i) any local, state or federal agency having jurisdiction over the operation
of such Facility removes ten percent (10%) or more of the patients or residents
located in such Facility, (ii) any local, state or federal agency having
jurisdiction over such Facility reduces the number of licensed units for such
Facility from that number set forth under the heading “Facility Description and
Primary Intended Use” on Exhibit A-1 or Exhibit A-2 attached hereto (in other
than a de minimis amount not to exceed three percent (3%) in the aggregate for
such Facility) and provided that such reductions are not related to any quality
of care issues at such Facility or any other matter reasonably within Lessee’s
control) and such reduction is final and non-appealable, (iii) without Lessor’s
prior written consent not to be unreasonably withheld, conditioned or delayed
(it being acknowledged, for purposes of this clause (iii) and clause (iv) below,
that it shall in no event be unreasonable for Lessor to withhold its consent to
any removal of a licensed unit in connection with the licensing of another unit
at a facility which is not owned by Lessor or any of its Affiliates), Lessee
voluntarily reduces (x) the number of licensed units for such Facility from that
number set forth on Exhibit A-1 or Exhibit A-2 attached hereto, as applicable,
or (y) the number of residents permitted to occupy such Facility, (iv) without
Lessor’s prior written consent not to be unreasonably withheld, conditioned or
delayed, Lessee voluntarily removes from service any licensed units for such
Facility, (unless as to clause (iii) or (iv) above, (1) such unit is removed in
order to combine it with another unit to create a larger


65

--------------------------------------------------------------------------------





resident unit or convert it to create space to provide another use (whether for
Primary Intended Use of such Facility or any reasonably required office, storage
space or ancillary services use incidental to the Primary Intended Use), (2) the
aggregate number of units so removed from such Facility does not exceed the
lesser of (A) five percent (5%) of the total number of licensed units for such
Facility and (B) four (4), and (3) a future application for the licensing of
units of the same type and number as the removed units would not (under the laws
in effect at the time of such removal) require a certificate of need or any
similar requirement);


(e)subject to Article XII regarding permitted contests, Lessee fails to cure or
abate any material violation occurring during the Term that is claimed by any
Governmental Authority, or any officer acting on behalf thereof, of any Legal
Requirement pertaining to the operation of such Facility, and within the time
permitted by such authority for such cure or abatement; and


(f)the occurrence or existence of any event or condition described elsewhere in
this Lease as a “Facility Default”.


16.2
Certain Remedies.



16.2.1    Certain Remedies. If a Facility Event of Default shall have occurred
with respect to any Facility, Lessor may terminate this Lease with respect to
such Facility and if a Master Lease Event of Default shall have occurred, Lessor
may terminate this Lease with respect any or all of the Facilities. Any such
termination of this Lease with respect to one or more Facilities, as applicable,
by Lessor shall be exercised by giving Lessee notice of such termination and the
Term shall terminate and all rights of Lessee under this Lease shall cease with
respect to all such applicable Facility or Facilities as to which Lessor has
elected to so terminate this Lease. Any such notice of termination may, at
Lessor’s option, be given and exercised concurrently with any notice of the
applicable Event of Default given by Lessor to Lessee hereunder (if any such
notices is required therefor). In such event, such termination shall be
effective immediately upon the occurrence of the applicable Event of Default
subject to Legal Requirements, including, without limitation, any requirement
that the replacement operator needs to be the holder of any applicable health
care licenses. In all such events, Lessor shall have all rights at law and in
equity available to Lessor as a result of any Event of Default. Lessee shall pay
as Additional Charges all costs and expenses incurred by or on behalf of Lessor,
including reasonable attorneys’ fees and expenses, as a result of any Event of
Default hereunder. If an Event of Default shall have occurred and be continuing,
whether or not this Lease has been terminated with respect to any one or more
(including all, if so elected by Lessor and permitted in accordance with the
terms hereof) of the Facilities pursuant to this Section 16.2.1, Lessee shall,
to the extent permitted by law, if required by Lessor so to do, immediately
surrender to Lessor possession of the Leased Property and any Capital Additions
of the Facilities as to which Lessor has so elected to terminate this Lease and
quit the same and Lessor may enter upon and repossess such Leased Property and
such Capital Additions by reasonable force, summary proceedings, ejectment or
otherwise, and may remove Lessee and all other Persons and any of Lessee’s
Personal Property from such Leased Property and such Capital Additions.


16.2.2    Restrictions on Remedies for Facility Defaults. Notwithstanding
anything contained in this Lease which may be construed to the contrary, to the
extent that (a) a


66

--------------------------------------------------------------------------------





Facility Default with respect to any Facility has occurred and is continuing and
(b) no Master Lease Event of Default has otherwise occurred and is continuing,
Lessor’s remedies under this Lease or at law or in equity shall be limited, and
may apply solely, to the Facility or Facilities that is the subject of such
Facility Default. The foregoing shall in no event limit or impair Lessor from
thereafter exercising any remedy under this Lease or at law or in equity upon
the occurrence and during the continuance of a Master Lease Event of Default or
otherwise limit Lessor’s ability to maintain an action against Lessee, on a
joint and several basis, for damages or specific performance with respect to any
Master Lease Event of Default.


16.2.3    Removal Facility Defaults. Notwithstanding anything contained in this
Lease which may be construed to the contrary, the occurrence or existence of any
“Event of Default”, “Master Lease Event of Default” or “Facility Default” with
respect to the Removal Facility shall only constitute an “Event of Default”,
“Master Lease Event of Default” or “Facility Default” with respect to the
Removal Facility, and Lessor’s remedies under this Lease shall be limited, and
may apply solely, to the Removal Facility (except to the extent such event
constitutes a Master Lease Event of Default pursuant to Section 16.1.1(j)).


16.3    Damages. (i) The termination of this Lease with respect to any one or
more of the Facilities; (ii) the repossession of the Leased Property and any
Capital Additions of any Facility; (iii) the failure of Lessor, notwithstanding
reasonable good faith efforts, to relet the Leased Property or any portion
thereof; (iv) the reletting of all or any portion of the Leased Property; or (v)
the failure or inability of Lessor to collect or receive any rentals due upon
any such reletting, shall not relieve Lessee of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. In addition, the termination of this Lease with respect to any one or
more of the Facilities shall not relieve Lessee of its liabilities and
obligations hereunder with respect to such terminated Facility(ies) that are
intended to survive the termination of this Lease, including, without
limitation, the obligations set forth in this Section 16.3 and Sections 16.5,
23.1, 37.4 and 45.1.8. If any such termination occurs, Lessee shall forthwith
pay to Lessor all Rent due and payable with respect to the Facility(ies)
terminated to and including the date of such termination. Thereafter, following
any such termination, Lessee shall forthwith pay to Lessor, at Lessor’s option,
as and for liquidated and agreed current damages for an Event of Default by
Lessee, the sum of:


(a)the worth at the time of award of the unpaid Rent which had been earned at
the time of termination with respect to the terminated Facility(ies),


(b)the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination with respect to the terminated
Facility(ies) until the time of award exceeds the amount of such rental loss
that Lessee proves could have been reasonably avoided,


(c)the worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term for the terminated Facility(ies) after the time of award
exceeds the amount of such rental loss that Lessee proves could be reasonably
avoided, plus




67

--------------------------------------------------------------------------------





(d)any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom.


As used in clauses (a) and (b) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate. As used in clause (c) above,
the “worth at the time of award” shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).


Alternatively, if Lessor does not elect to terminate this Lease with respect to
any Facility, then Lessee shall pay to Lessor, at Lessor’s option, as and for
agreed damages for such Event of Default without termination of Lessee’s right
to possession of the Leased Property and any Capital Additions or any portion
thereof, each installment of said Rent and other sums payable by Lessee to
Lessor under the Lease as the same becomes due and payable, together with
interest at the Overdue Rate from the date when due until paid, and Lessor may
enforce, by action or otherwise, any other term or covenant of this Lease.


16.4    Receiver. Upon the occurrence of an Event of Default, and upon
commencement of proceedings to enforce the rights of Lessor hereunder, Lessor
shall be entitled, as a matter of right, to the appointment of a receiver or
receivers acceptable to Lessor of the Leased Property and any Capital Additions
of the revenues, earnings, income, products and profits thereof, pending the
outcome of such proceedings, with such powers as the court making such
appointment shall confer.


16.5    Lessee’s Obligation to Purchase. Upon the occurrence of a Put Event with
respect to any Put Event Applicable Facility or Put Event Applicable Facilities,
Lessor shall be entitled to require Lessee to purchase the Leased Property of
such Put Event Applicable Facility or Put Event Applicable Facilities on the
first Minimum Rent Payment Date occurring not less than thirty (30) days after
the date specified in a notice from Lessor requiring such purchase for an amount
equal to the greater of (i) the Fair Market Value of such Put Event Applicable
Facility(ies), or (ii) the Minimum Purchase Price of such Put Event Applicable
Facility(ies), plus, in either event, all Rent then due and payable (excluding
any portion of the installment of Minimum Rent equal to the Allocated Minimum
Rent for such Put Event Applicable Facility(ies) due on the purchase date) with
respect to such Put Event Applicable Facility(ies). If Lessor exercises such
right, Lessor shall convey the Leased Property of such Put Event Applicable
Facility(ies) to Lessee on the date fixed therefor in accordance with the
provisions of Article XVIII upon receipt of the purchase price therefor and this
Lease shall thereupon terminate with respect to such Put Event Applicable
Facility(ies). Any purchase by Lessee of the Leased Property of a Put Event
Applicable Facility pursuant to this Section shall be in lieu of the damages
specified in Section 16.3 with respect to such Put Event Applicable Facility.
For the avoidance of doubt, the provisions of this Section 16.5 are not
applicable to any Facilities other than the Put Event Applicable Facilities.


16.6    Waiver. If Lessor initiates judicial proceedings or if this Lease is
terminated by Lessor pursuant to this Article with respect to a Facility, Lessee
waives, to the extent permitted by applicable law, (i) any right of redemption,
re-entry or repossession; and (ii) the benefit of any laws now or hereafter in
force exempting property from liability for rent or for debt.




68

--------------------------------------------------------------------------------





16.7    Application of Funds. Any payments received by Lessor under any of the
provisions of this Lease shall be applied to Lessee’s obligations in the order
which Lessor may determine or as may be prescribed by the laws of the applicable
State(s).


16.8    Grant of Security Interest; Appointment of Collateral Agent. The parties
intend that (i) with respect to all of the Facilities and the related Lessee’s
Personal Property and Intangible Property, if a Master Lease Event of Default
occurs under this Lease, and (ii) solely with respect to the applicable
Facility(ies) and the related Lessee’s Personal Property and Intangible Property
if any Facility Default occurs under this Lease, Lessor will, to the extent
permitted by applicable law, control Lessee’s Personal Property and the
Intangible Property (but excluding any of Lessee’s Personal Property or
Intangible Property to the extent constituting Lessee’s Excluded Assets) so that
Lessor or its designee or nominee can operate or re-let the applicable
Facility(ies) intact for its Primary Intended Use. Accordingly, to implement
such intention, and for the purpose of securing the payment and performance
obligations of Lessee hereunder, Lessor and Lessee agree as follows:
16.8.1
Grant of Security Interest.



(a)Lessee, as debtor, hereby grants to Collateral Agent, as secured party, for
the benefit of Lessor, a security interest and an express contractual lien upon
all of Lessee’s right, title and interest in and to Lessee’s Personal Property
and in and to the Intangible Property (but excluding Lessee’s Excluded Assets)
and any and all products, rents, leases (including modification, extension,
termination and other rights thereunder), issues, proceeds and profits thereof
in which Lessee now owns or hereafter acquires an interest or right, including
any leased Lessee’s Personal Property (other than Lessee’s Excluded Assets)
(collectively, the “Collateral”). This Lease constitutes a security agreement
covering all such Collateral. The security interest granted to Collateral Agent
with respect to Lessee’s Personal Property in this Section 16.8 is intended by
Lessor and Lessee to be subordinate to any security interest granted in
connection with the financing or leasing of all or any portion of Lessee’s
Personal Property so long as the lessor or financier of such Lessee’s Personal
Property agrees to give Lessor written notice of any default by Lessee under the
terms of such lease or financing arrangement, to give Lessor a reasonable time
following such notice to cure any such default and consents to Lessor’s written
assumption of such lease or financing arrangement upon Lessor’s curing of any
such defaults. This clause shall be self-operative and no further instrument of
subordination shall be required. This security agreement and the security
interest created herein shall survive the expiration or earlier termination of
this Lease with respect to any or all of the Facilities.


(b)Lessee hereby authorizes Collateral Agent to file such financing statements,
continuation statements and other documents as may be necessary or desirable to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral. In addition, if required by Collateral Agent at any time during
the Term, Lessee shall execute and deliver to Collateral Agent, in form
reasonably satisfactory to Collateral Agent, additional security agreements,
financing statements, fixture filings and such other documents as Collateral
Agent may reasonably require to perfect or continue the perfection of Collateral
Agent’s security interest in the Collateral. In the event Lessee fails to
execute any financing statement or other documents for the perfection or
continuation of Collateral Agent’s security interest, Lessee hereby appoints




69

--------------------------------------------------------------------------------





Collateral Agent as its true and lawful attorney-in-fact to execute any such
documents on its behalf, which power of attorney shall be irrevocable and is
deemed to be coupled with an interest.


(c)Lessee will give Collateral Agent at least thirty (30) days’ prior written
notice of any change in Lessee’s name, identity, jurisdiction of organization or
corporate structure. With respect to any such change, Lessee will promptly
execute and deliver such instruments, documents and notices and take such
actions, as Collateral Agent deems necessary or desirable to create, perfect and
protect the security interests of Collateral Agent in the Collateral.


(d)Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent shall, to the extent permitted by applicable law, be entitled
to exercise any and all rights or remedies available to a secured party under
the Uniform Commercial Code, or available to a lessor under the laws of the
State, with respect to Lessee’s Personal Property and the Intangible Property,
including the right to sell the same at public or private sale.


16.8.2
Appointment of Collateral Agent.



(a)Each Person comprising “Lessor” hereunder hereby irrevocably appoints HCP
(the “Collateral Agent”) as the collateral agent hereunder and under all other
documents related hereto and authorizes Collateral Agent in such capacity, to
take such actions on its behalf and to exercise such powers as are delegated to
Collateral Agent in such capacity by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. In performing its
functions and duties hereunder, Collateral Agent shall act for itself and as
agent for each Person comprising “Lessor” hereunder and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Lessee. The provisions of this Section 16.8.2 are
solely for the benefit of Collateral Agent and each Person comprising “Lessor”
hereunder, and Lessee shall have no rights as a third party beneficiary(ies) of
any of such provisions.


(b)The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Collateral Agent.


(c)The Collateral Agent may at any time give notice of its resignation to the
Persons comprising “Lessor” hereunder and Lessee. Upon receipt of any such
notice of resignation, the Persons comprising “Lessor” hereunder shall have the
right to appoint a successor Collateral Agent. If no such successor shall have
been so appointed by the Persons comprising “Lessor” hereunder and shall have
accepted such appointment within ten (10) days after the retiring Collateral
Agent gives notice of its resignation, then the retiring Collateral Agent may,
on behalf of each Person comprising “Lessor” hereunder, appoint a successor
Collateral Agent; provided that if the Collateral Agent shall notify Lessee and
each Person comprising “Lessor” hereunder that no such successor is willing to
accept such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder (except that in
the case of any Collateral held by the Collateral Agent on behalf of each Person
comprising “Lessor” hereunder, the Collateral Agent may continue to hold such
Collateral until such time as a successor Collateral Agent is appointed and such
Collateral is assigned to such successor Collateral Agent) and (ii) all




70

--------------------------------------------------------------------------------





payments, communications and determinations provided to be made by, to or
through the Collateral Agent shall instead be made by or to each Person
comprising “Lessor” hereunder directly, until such time as the Persons
comprising “Lessor” hereunder appoint a successor Collateral Agent.


(d)Upon the acceptance of a successor’s or replacement’s appointment as
Collateral Agent, such successor or replacement shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall be discharged from all
of its duties and obligations hereunder. After the retiring Collateral Agent’s
resignation hereunder, the provisions of this Section 16.8.2 shall continue in
effect for the benefit of such retiring Collateral Agent and its sub-agents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting in such capacity.


16.9
Leases and Residential Care Agreements.



(a)Lessee shall comply with and observe in all material respects Lessee’s
obligations under all leases and residential care agreements, including Lessee’s
obligations pertaining to the maintenance and disposition of resident or tenant
security deposits (provided, however, that no breach of Lessee’s obligations
with respect to such leases and residential care agreements at any Facility
shall constitute a Facility Default hereunder with respect to such Facility
until and unless any such breaches or defaults affect a material number of the
leases and residential care agreements at any one Facility).


(b)Upon delivery of notice by Lessor or Collateral Agent to Lessee of Lessor’s
or Collateral Agent’s exercise of its respective rights under this Article, at
any time during the occurrence and continuance of a Facility Default with
respect to any Facility or any or all Facilities during the occurrence and
continuance of a Master Lease Event of Default, and without the necessity of
Lessor or Collateral Agent entering upon and taking and maintaining control of
any Facility (as applicable) directly, by a receiver, or by any other manner or
proceeding permitted by applicable law, Lessor and/or Collateral Agent
immediately shall have, to the extent permitted by applicable law, all rights,
powers and authority granted to Lessee under any lease or residential care
agreement relating to such Facility or Facilities (as applicable), including the
right, power and authority to modify the terms of any such lease or residential
care agreement for such Facility or Facilities (as applicable), or extend or
terminate any such lease or residential care agreement for such Facility or
Facilities (as applicable). During the continuance of a Facility Default with
respect to a Facility or any or all Facilities during the occurrence and
continuance of a Master Lease Event of Default, unless Lessor and/or Collateral
Agent elects in its sole discretion to assume the obligations of Lessee under
any lease or residential care agreement for such Facility or Facilities (as
applicable), neither Lessor nor Collateral Agent shall (i) be obligated to
perform any of the terms, covenants or conditions contained in such lease or
residential care agreement relating to such Facility or Facilities (as
applicable) (or otherwise have any obligation with respect to such lease or
residential care agreement relating to such Facility or Facilities (as
applicable)) or (ii) be obligated to appear in or defend any action or
proceeding relating to such lease or residential care agreement relating to such
Facility or Facilities (as applicable). Notwithstanding anything to the contrary
in this Section 16.9, but subject to the other terms and conditions contained in
this Lease, except during the occurrence and continuance of a Facility Default
with respect to a Facility or




71

--------------------------------------------------------------------------------





any or all Facilities during the occurrence and continuance of a Master Lease
Event of Default, Lessee shall be entitled to exercise any and all rights under
any Occupancy Arrangements relating to such Facility or Facilities (as
applicable), including Lessee’s right, power and authority to modify the terms
of any such Occupancy Arrangements or extend or terminate such Occupancy
Arrangements at any such Facility or any or all Facilities (as applicable).


ARTICLE XVII.


17.1 Lessor’s Right to Cure Lessee’s Default. If Lessee shall fail to make any
payment or to perform any material act required to be made or performed
hereunder, Lessor (following the occurrence and during the continuance of any
Facility Default with respect to a Facility or any or all Facilities during the
occurrence and continuance of a Master Lease Event of Default), without waiving
or releasing any obligation or default, may (upon written notice to Lessee), but
shall be under no obligation to, make such payment or perform such act for the
account and at the expense of Lessee, and may, to the extent permitted by law,
enter upon the Leased Property and any Capital Addition relating to such
Facility or Facilities (as applicable), during normal business hours and upon
prior notice to Lessee (except in the case of any emergency), for such purpose
and take all such action thereon as, in Lessor’s opinion, may be necessary or
appropriate therefor. No such entry shall be deemed an eviction of Lessee. All
sums so paid by Lessor and all out-of-pocket costs and expenses, including
reasonable attorneys’ fees and expenses, so incurred, together with interest
thereon at the Overdue Rate from the date on which such sums or expenses are
paid or incurred by Lessor, shall be paid by Lessee to Lessor on demand.
ARTICLE XVIII.


18.1    Purchase of the Leased Property. If Lessee purchases the Leased Property
of any Facility from Lessor pursuant to any provisions of this Lease, Lessor
shall, upon receipt from Lessee of the applicable purchase price, together with
full payment of any unpaid Rent due and payable with respect to any period
ending on or before the date of the purchase, deliver to Lessee an appropriate
special or limited warranty deed conveying the entire interest of Lessor in and
to such Leased Property to Lessee free and clear of all encumbrances other than
(i) those that Lessee has agreed hereunder to pay or discharge; (ii) those
mortgage liens, if any, which Lessee has agreed in writing to accept and to take
title subject to; (iii) those liens and encumbrances which were in effect on the
date of conveyance of such Leased Property to Lessor; and (iv) any other
encumbrances permitted hereunder to be imposed on such Leased Property which are
assumable at no cost to Lessee or to which Lessee may take subject without cost
to Lessee or material interference with the use or operations of the applicable
Facility for its Primary Intended Use. The applicable purchase price, less the
total amount of the encumbrances assumed or taken subject to which can be
satisfied by the payment of money (other than any financing provided by Lessor
for the purchase of the applicable Leased Property), shall be paid to Lessor or
as Lessor may direct in immediately available funds. All reasonable
out-of-pocket expenses of such conveyance, including the cost of title
insurance, attorneys’ fees incurred by Lessor in connection with such conveyance
and release, transfer taxes and recording and escrow fees, shall be paid by
Lessee.


18.2    Rights of Lessee Prior to Closing. Notwithstanding anything to the
contrary in this Lease, or at law or in equity, if Lessor shall exercise its
right to require Lessee to




72

--------------------------------------------------------------------------------





purchase the Leased Property of any Facility pursuant to Section 16.5 (a
“Purchase Obligation Exercise”), the following shall pertain:
(a)    Such Purchase Obligation Exercise (and any purchase or other separate
contract formed upon such Purchase Obligation Exercise) shall not under any
circumstances cause a termination of this Lease with respect to such Facility
until the consummation of the closing in accordance with the terms thereof, and
this Lease shall remain in full force and effect with respect to such Facility
to and until the consummation of the closing in accordance with the terms
thereof;


(b)    Lessee hereby acknowledges and agrees that Lessee shall not under any
circumstances be entitled to possession of the Leased Property of any Facility
under the terms of any purchase or other separate contract formed upon such
Purchase Obligation Exercise until the closing thereof, and that, prior thereto,
Lessee’s possession of the Leased Property of such Facility shall be solely by
way of this Lease;


(c)
In no event shall Lessee be deemed a vendee in possession; and



(d)    In the event that an Event of Default relating to the subject Facility
shall occur at any time during the period from such Purchase Obligation Exercise
to and until closing, Lessor shall be entitled to exercise any and all rights or
remedies available to a landlord against a defaulting tenant, whether at law or
equity, including those set forth in Article XVI hereof, and specifically
including the right to recover possession of the Leased Property of such
Facility through summary proceedings (such as unlawful detainer or other similar
action permitted by law), and in no event shall Lessor be required to bring an
action for ejectment or any other similar non-expedited proceeding.


18.3    Lessor’s Election of 1031 Exchange; Lessee’s Regulatory Filings. If
Lessee purchases the Leased Property of any Facility from Lessor pursuant to any
provision of this Lease, Lessor may elect to sell the Leased Property to Lessee
in the form of a tax-deferred exchange pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended (“1031 Exchange”). In the event that Lessor
shall so elect, Lessor shall give written notice to Lessee and any escrow holder
of such election and the following shall apply:


(a)    Lessor may attempt to identify before the closing other property which
qualifies as “like-kind” property for a 1031 Exchange (the “Target Property”) by
giving written notice to Lessee and any escrow holder and identifying to such
escrow holder the Target Property prior to the closing.


(b)    If Lessor has not so identified the Target Property before the closing,
then Lessor shall proceed with the closing unless Lessor at its option enters
into an exchange agreement with an accommodation party (“Accommodator”) in order
to facilitate a non- simultaneous exchange. If an Accommodator is so designated,
Lessor shall cause the Accommodator (i) to acquire title to the Leased Property
from Lessor at or before the closing and, (ii) to transfer title in the Leased
Property to Lessee on closing for the applicable purchase price.




73

--------------------------------------------------------------------------------





(c)    Lessee shall fully cooperate with any such 1031 Exchange, including but
not limited to executing and delivering additional documents requested or
approved by Lessor; provided, that Lessee shall not be required to incur any
additional costs or liabilities or financial obligation as a consequence of any
of the foregoing exchange transactions.


(d)    Lessor hereby agrees to reasonably cooperate (at no cost to Lessor) with
Lessee in connection with the satisfaction of disclosure and reporting
obligations of Lessee arising pursuant to applicable Legal Requirements.
Notwithstanding anything to the contrary contained in this Lease, it is hereby
understood and agreed that if an Event of Default results from Lessor’s failure,
following Lessee’s written request therefor pursuant to the provisions of
Section 10.2.6 hereof, to provide information necessary to be disclosed or
otherwise required by Legal Requirements, then the Event of Default that would
otherwise occur shall be deemed not to exist under this Lease to the extent
resulting from any such failure of Lessor. Lessee and Lessor agree to reasonably
cooperate to limit any such disclosure requirements pursuant to Legal
Requirements to the extent Lessor objects to same.


ARTICLE XIX.


19.1    Extended Terms.


(a)    Provided that no Master Lease Event of Default, or event which, with
notice or lapse of time or both, would constitute a monetary Master Lease Event
of Default, has occurred and is continuing, either at the date of exercise or
upon the commencement of an Extended Term, Lessee shall have the right (subject
to Section 19.2(b)) to extend the Term of this Lease with respect to all of the
Applicable Facilities, for each Extended Term as set forth herein. Each renewal
option shall be exercised, if at all, by Lessee (i) giving written notice to
Lessor of such renewal not less than eighteen (18) months prior to the
expiration of the applicable then- current Term, (ii) delivering (if the
Guaranty is, at the time of such notice, required to be in place pursuant to
this Lease) to Lessor, concurrently with the delivery of the notice described in
clause (i) hereof, a reaffirmation of the Guaranty executed by the Guarantor
stating, in substance, that the Guarantor’s obligations under such Guaranty
shall extend to this Lease, as extended by the subject Extended Term (but Lessor
may, at its sole and absolute discretion, waive this requirement), and (iii)
with respect to any facility(ies) subject to a New Lease hereafter with or in
favor of Lessor or any Affiliate of Lessor, the exercise by the “Lessee”
thereunder of the renewal of each such New Lease or other lease for the
corresponding and co-terminus “Extended Term” thereof, concurrently with the
delivery of the notice described in clause (i) hereof. Lessee’s exercise of any
renewal option hereunder shall be irrevocable and immediately binding upon
Lessee as of the date that Lessee delivers the applicable notices and
reaffirmations pursuant to the foregoing items (i) through (iii). As of the date
hereof, the parties agree that the Term of this Lease including all Extended
Terms does not exceed 80% of the estimated remaining useful life of any
Facility. During each Extended Term, all of the terms and conditions of this
Lease shall continue in full force and effect


(b)    Notwithstanding anything to the contrary in Section 19.1(a), Lessor, in
its sole discretion, may waive the condition to Lessee’s right to renew this
Lease that no Master Lease Event of Default, or event which, with notice or
lapse of time or both, would constitute a monetary Master Lease Event of
Default, has occurred or is continuing, and the same may not be




74

--------------------------------------------------------------------------------





used by Lessee as a means to negate the effectiveness of Lessee’s exercise of
its renewal right for such Extended Term.


19.2    Lessor’s Extension Rights. In order to facilitate the transfer of the
operations of any Applicable Facility to a Successor Operator, and provided that
such Successor Operator has applied for any Required Governmental Approvals no
later than ninety (90) days prior to the scheduled expiration of the then Term
of this Lease, Lessor shall have the one time right with respect to each
Applicable Facility to extend the Term of this Lease with respect to such
Facility for up to one (1) year, provided Lessor’s rights under this Section
19.2 may not be exercised in connection with the early termination of this Lease
either in its entirety or with respect to one or more specified Facilities prior
to the scheduled expiration of the Term. Such right of extension shall be
exercised by Lessor, if at all, by written notice from Lessor to Lessee given
not less than ninety (90) days prior to the expiration of the Term with respect
to such Facility and stating the date through which Lessor is extending the Term
of this Lease with respect to such Facility (which date may be the date that is
the first (1st) day of the month following the date that such Successor Operator
has obtained all Required Governmental Approval, but shall not be later than one
(1) year after the originally scheduled expiration date). In the event that
Lessor shall exercise its right to extend the applicable Term pursuant to this
Section 19.2 with respect to any Facility, all of the terms and conditions of
this Lease shall continue in full force and effect with respect to such
Facility, and Lessee shall pay Minimum Rent applicable to and solely with
respect to such Facility for and during such extension period at the lesser of
(a) the same Allocated Minimum Rent rate for such Facility as was in effect upon
the expiration of the originally scheduled Term for such Facility or (b) an
amount of Allocated Minimum Rent not to exceed a Lease Coverage Ratio (as
calculated solely with respect to such Facility) of 1.10 for such extension
period (and, for the avoidance of doubt, the terms of Section 20.1 shall not be
applicable during such period).
ARTICLE XX.


20.1 Holding Over. If Lessee shall for any reason remain in possession of any
portion of the Leased Property and/or any Capital Additions after the expiration
or earlier termination of the Term, such possession shall be as a month-to-month
tenant during which time Lessee shall pay as Minimum Rent for each month an
amount equal to one hundred fifty percent (150%) of the monthly Minimum Rent
applicable to the prior Lease Year, together with all Additional Charges and all
other sums payable by Lessee pursuant to this Lease. During such period of
month-to-month tenancy, Lessee shall be obligated to perform and observe all of
the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by law to month-to-month
tenancies, to continue its occupancy and use of the Leased Property and/or any
Capital Additions. Nothing contained herein shall constitute the consent,
express or implied, of Lessor to the holding over of Lessee after the expiration
or earlier termination of this Lease.


ARTICLE XXI.


21.1    General REIT Provisions. Lessee acknowledges that, in order for Lessor
and/or Lessor’s Affiliates to qualify as a REIT, certain REIT Requirements must
be satisfied, including, without limitation, the provisions of Section 856 of
the Code. Accordingly, Lessee agrees, and agrees to cause its Affiliates,
Occupants and any other parties subject to its control by




75

--------------------------------------------------------------------------------





ownership or contract, to cooperate reasonably with Lessor to ensure that the
REIT Requirements are satisfied, including, but not limited to, providing Lessor
with information about the ownership of Lessee and its Affiliates; provided,
that such cooperation shall not result in any unreimbursed cost or other adverse
consequence to Lessee. Lessee agrees, and agrees to cause its Affiliates, upon
request by Lessor, to take all action reasonably necessary to ensure compliance
with the REIT Requirements; provided, that such actions shall not result in any
unreimbursed cost or other adverse consequence to Lessee.


21.2    REIT Agreements. Lessor and Lessee agree that (a) rents payable under
this Lease are not based in whole or in part on the income or profits of any
Person; (b) as of the date this Lease was entered into or modified, rents
payable under this Lease were set at a fair market rental amount or formula, and
there was a reasonable expectation that Lessee had the financial wherewithal to
make the payments required; and (c) no services or amenities are provided to
Lessee under this Lease, other than services that are both (1) customarily
furnished or rendered by or on behalf of Lessor in connection with the rental of
real property of a similar class in the geographic areas in which the relevant
property is located and (2) customarily furnished or rendered in connection with
the rental of space for occupancy only (as opposed to primarily for the
convenience of the tenant).


ARTICLE XXII.


22.1 Risk of Loss. During the Term, the risk of loss or of decrease in the
enjoyment and beneficial use of the Leased Property and any Capital Additions as
a consequence of the damage or destruction thereof by fire, the elements,
casualties, thefts, riots, wars or otherwise, or in consequence of foreclosures,
attachments, levies or executions (other than by Lessor and Persons claiming
from, through or under Lessor) is assumed by Lessee, and no such event shall
entitle Lessee to any abatement of Rent.
ARTICLE XXIII.


23.1 General Indemnification. In addition to the other indemnities contained
herein, and notwithstanding the existence of any insurance carried by or for the
benefit of Lessor or Lessee, and without regard to the policy limits of any such
insurance, Lessee shall protect, indemnify, save harmless and defend Lessor and
its Affiliates from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Lessor or any of its Affiliates by reason of:
(i) any accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Leased Property, or any Capital Additions or adjoining
sidewalks thereto; (ii) any use, misuse, non-use, condition, maintenance or
repair by Lessee of the Leased Property or any Capital Additions; (iii) any
failure on the part of Lessee to perform or comply with any of the terms of this
Lease; (iv) the non-performance of any of the terms and provisions of any and
all existing and future subleases of the Leased Property or any Capital
Additions to be performed by any party thereunder; (v) any claim for
malpractice, negligence or misconduct committed by any Person on or working from
the Leased Property or any Capital Additions; and (vi) the violation of any
Legal Requirement (the foregoing (i) through (vi), collectively, the
“Indemnified Liabilities”). Notwithstanding anything to the contrary contained
in the above, Lessee shall not have any obligation hereunder to the extent that
such


76

--------------------------------------------------------------------------------





Indemnified Liabilities arise solely from the negligence, illegal acts, fraud or
willful misconduct of Lessor or any of its Affiliates. Any amounts which become
payable by Lessee under this Article shall be paid within ten (10) Business Days
after liability therefor is finally determined in a non- appealable judgment by
litigation or otherwise, and if not timely paid shall bear interest at the
Overdue Rate from the date of such determination to the date of payment. Lessee,
at its sole cost and expense, shall contest, resist and defend any such claim,
action or proceeding asserted or instituted against Lessor or any of its
Affiliates for which Lessee is obligated to indemnify Lessor or such Affiliate
pursuant to this Article XXIII or any other provision of this Lease and may
settle compromise or otherwise dispose of the same as Lessee sees fit; provided,
however, that any legal counsel selected by Lessee to defend Lessor or such
Affiliate shall be reasonably satisfactory to Lessor, and, if required by
Lessor, any such counsel retained by Lessee to defend Lessor or such Affiliate
shall be separate, independent counsel from any counsel selected by Lessee to
defend Lessee; provided further, however, that, without Lessor’s prior written
consent, which consent may be given or withheld in Lessor’s sole and absolute
discretion, Lessee shall not enter into any settlement agreement with respect
to, or compromise or otherwise dispose of any such claim, action or proceeding
asserted or instituted against Lessor for which Lessee is obligated to indemnify
Lessor or any of its Affiliates pursuant to this Article or any other provision
of this Lease if such settlement, compromise or disposition thereof requires any
performance by Lessor or any of its Affiliates (other than the payment of money
which shall be paid by Lessee) or would impose any restrictions or other
covenants upon Lessor, any of its Affiliates or the Leased Property. All
indemnification covenants set forth in this Article or elsewhere in this Lease
are intended to apply to losses, damages, injuries, claims, etc. incurred
directly by the indemnified parties and their property, as well as by the
indemnifying party or third party, and their property. For purposes of this
Article and the other indemnification obligations of Lessee under this Lease,
any acts or omissions of Lessee, or by employees, agents, assignees,
contractors, subcontractors or others acting for or on behalf of Lessee (whether
or not they are negligent, intentional, willful or unlawful), shall be strictly
attributable to Lessee. It is understood and agreed that payment shall not be a
condition precedent to enforcement of the foregoing indemnification obligations
or any of the other indemnification obligations of Lessee set forth in this
Lease.
ARTICLE XXIV.


24.1
Transfers.



24.1.1    Prohibition. Subject to the provisions of Sections 24.1.8, 24.1.10,
24.1.11, 24.1.12, 24.1.13 and 24.1.14 below, Lessee shall not, without Lessor’s
prior written consent, which consent may not be unreasonably withheld,
conditioned or delayed (except as provided in the last sentence of this Section
24.1.1), either directly or indirectly or through one or more step transactions
or tiered transactions, voluntarily or by operation of law, (i) assign, convey,
sell, pledge, mortgage, hypothecate or otherwise encumber, transfer or dispose
of all or any part of this Lease or Lessee’s leasehold estate hereunder, (ii)
Master Sublease all or any part of the Leased Property and/or any Capital
Additions of any Facility, (iii) enter into an agreement with any Person that is
not an Affiliate of Lessee for the management or operation of more than ten
percent (10%) of the Leased Property and/or any Capital Additions of any
Facility, (iv) convey, sell, assign, transfer or dispose of any stock or
partnership, membership or other interests (whether equity or otherwise) in
Lessee (which shall include any conveyance, sale, assignment, transfer or




77

--------------------------------------------------------------------------------





disposition of any stock or partnership, membership or other interests (whether
equity or otherwise) in any Controlling Person(s)), if such conveyance, sale,
assignment, transfer or disposition results in a change in control of Lessee (or
in any Controlling Person(s)), (v) dissolve, merge or consolidate Lessee (which
shall include any dissolution, merger or consolidation of any Controlling
Person) with any other Person, if such dissolution, merger or consolidation
results in a change in control of Lessee or in any Controlling Person(s) or (vi)
sell, convey, assign, or otherwise transfer all or substantially all of the
assets of Lessee (which shall include any sale, conveyance, assignment, or other
transfer of all or substantially all of the assets of any Controlling Person)
(each of the aforesaid acts referred to in clauses (i) through (vi) being
referred to herein as a “Transfer”). Lessor’s consent shall not be required for
any Occupancy Arrangement transaction that does not constitute a Master Sublease
or for the engagement of the services of any Person for the management or
operation of ten percent (10%) or less of the Leased Property and/or any Capital
Additions of any Facility. With respect to any such Commercial Occupancy
Arrangement or engagement for which such consent is not required, Lessee shall,
upon request of Lessor, identify to Lessor the existence of any such Commercial
Occupancy Arrangement or engagement and the identity of the Occupant or manager,
as the case may be since the date of any prior such request by Lessor (if
applicable), and supply Lessor with a copy of the agreement relating to such
Occupancy Arrangement or engagement and any other related documentation,
materials or information reasonably requested by Lessor; provided, however, that
the foregoing shall not apply to any Occupancy Arrangement for patients or
residents of any Facility (i.e., any non-Commercial Occupancy Arrangements).
Notwithstanding the foregoing or any other provisions of this Lease to the
contrary, Lessee acknowledges that (x) it is Lessor’s practice not to permit any
mortgages, hypothecations, pledges or other encumbrances of leasehold interests
by its lessees, and (y) Lessor shall have the right to approve or disapprove of
any such mortgage, hypothecation, pledge or other encumbrance of the leasehold
estate created hereby by Lessee (whether directly or indirectly) in Lessor’s
sole and absolute discretion, and (z) if Lessor shall approve the same Lessor
shall be entitled to impose such conditions in connection therewith as Lessor
deems appropriate in its sole and absolute discretion.


24.1.2
Consent.



24.1.2.1    Prior to consummating any Transfer, Lessee shall submit in writing
to Lessor, as applicable: (i) the name of the proposed Occupant, assignee,
manager or other transferee; (ii) the terms and provisions of the Transfer,
including any agreements in connection therewith; and (iii) such financial
information as Lessor may reasonably request concerning the proposed Occupant,
assignee, manager or other transferee. In exercising its right of reasonable
approval or disapproval to a proposed Transfer, Lessor shall be entitled to take
into account any fact or factor that is commercially reasonable to the making of
such decision, including the following, all of which are agreed to be reasonable
factors for Lessor’s consideration:


(a)The financial strength of the proposed Occupant, assignee, manager or other
transferee, including the adequacy of its working capital. In connection with a
Transfer resulting from a merger or consolidation to which Lessee or any
Guarantor or Controlling Person is a party, Lessor shall be entitled to compare
the Consolidated Net Worth and debt to equity ratio of the surviving party
following the effectiveness of such event as compared to the Consolidated Net
Worth and debt-to-equity ratio of Lessee or such Controlling Person, as
applicable, prior to such event.




78

--------------------------------------------------------------------------------





(b)The operating experience of the proposed Occupant, assignee, manager or other
transferee with respect to businesses of the nature, type and size of the
applicable Facility.
(c)The quality and reputation of the proposed Occupant, assignee, manager or
other transferee.


(d)Whether such Transfer will cause a breach or violation of any material
agreements to which Lessee or any Controlling Person is a party.


(e)Whether there then exists any uncured Event of Default by Lessee pursuant to
this Lease; provided, however, that if (A) Lessee is proposing to enter into a
Master Sublease with respect to one or more Facilities, (B) there is no uncured
monetary Master Lease Event of Default under this Lease, and (C) a non-monetary
Event of Default has occurred at another Facility (i.e., a Facility that Lessee
is not proposing to Master Sublease), Lessor has not yet exercised any of its
rights or remedies on account thereof pursuant to Article XVI hereof, and Lessee
is diligently and in good faith proceeding to cure such non-monetary Event of
Default at such other Facility, then Lessor shall not take the same into account
as the sole basis for withholding its consent to any such proposed Master
Sublease of such other Facility(ies).


Moreover, Lessor shall be entitled to be reasonably satisfied that neither any
covenant, condition or obligation imposed upon Lessee by this Lease nor any
right, remedy or benefit afforded Lessor by this Lease is materially impaired or
diminished by such Transfer. Lessee acknowledges, however, that any proposed
partial assignment, conveyance, sale, transfer or other disposition of this
Lease or Lessee’s leasehold estate hereunder with respect to less than all of
the Facilities would materially impair the covenants, conditions and obligations
imposed upon Lessee by this Lease and the rights, remedies and benefits afforded
Lessor by this Lease as a single, integrated and indivisible agreement and
economic unit with respect to all Facilities, and therefore it would be
reasonable for Lessor to withhold its consent to any such partial assignment,
conveyance, sale, transfer or other disposition of this Lease or Lessee’s
leasehold estate hereunder with respect to less than all the Facilities on such
basis.


24.1.2.2    In connection with any Transfer, Lessor shall be entitled to receive
the applicable Transfer Consideration, if any.


In connection with any Transfer, Lessor shall be entitled to require as a
condition to any such Transfer that the obligations of any Occupant, assignee,
manager or other transferee that is a subsidiary of and/or controlled by another
Person or Persons, be guaranteed by the entity or entities constituting the
ultimate parent(s) and/or other ultimate Controlling Person(s), as the case may
be, pursuant to a written guaranty in form and substance reasonably acceptable
to Lessor and that, subject to Section 24.1.3 below, any existing Guaranty of
this Lease be reaffirmed by the applicable Guarantor notwithstanding such
Transfer.


24.1.2.3    The foregoing provisions of this Section 24.1.2 shall not apply to
any Transfer permitted under Section 24.1.10, 24.1.11, 24.1.12, 24.1.13 or
24.1.14 below, which shall be governed by the provisions thereof (but shall be
subject to Section 24.1.8).




79

--------------------------------------------------------------------------------





24.1.2.4    The consent by Lessor to any Transfer shall not constitute Lessor’s
consent to any subsequent Transfer or to any subsequent or successive Transfer.
Any purported or attempted Transfer contrary to the provisions of this Article
shall be void and, at the option of Lessor, shall terminate this Lease.


24.1.3    Release of Existing Lessee and Guarantors Upon Certain Transfers. Upon
the consummation of any Transfer by Lessee that (a) constitutes an assignment of
Lessee’s entire interest in this Lease, (b) requires Lessor’s prior written
consent pursuant to the terms of this Article XXIV, and (c) receives such prior
written consent by Lessor, Lessor shall release Lessee and any current Guarantor
from all obligations arising under this Lease and any current Guaranty, as
applicable, following the effective date of such Transfer, so long as each of
the following conditions is met:


24.1.3.1    The Consolidated Net Worth of the assignee or replacement Guarantor,
as the case may be, immediately following the effectiveness of such Transfer,
shall be equal to or greater than the Consolidated Net Worth of Brookdale as of
the Commencement Date.


24.1.3.2    The debt-to-equity ratio of the assignee following the effectiveness
of such Transfer shall be equal to or less than the debt-to-equity ratio of
Brookdale as of the Commencement Date. For purposes of this Section 24.1.3.2,
“debt” shall include (without limitation) the capitalized value of any leases
required to be capitalized in accordance with GAAP to which Brookdale and/or
such assignee (and/or their consolidated Subsidiaries) are parties and the same
shall be demonstrated by financial statements prepared in accordance with GAAP
and reasonably satisfactory to Lessor.


24.1.3.3
The assignee shall have adequate experience and skill in

(i) operating facilities comparable to the applicable Facility(ies) and (ii) a
business of the nature, type and size of the business of Brookdale immediately
prior to the effectiveness of such Transfer, as determined by Lessor in its
reasonable discretion. Such assignee shall be deemed to have “adequate
experience and skill” if (A) the core management team that will be managing the
lessee under this Lease immediately following the effectiveness of such Transfer
has an average of not less than three (3) years’ operating experience with
respect to the operation and management of senior living or health care
facilities, or (B) such assignee or a Controlling Person of such assignee, as
the case may be, shall immediately following the effectiveness of such Transfer,
and for a period of not less than one (1) year thereafter, directly or
indirectly retain and/or hire in a full-time management or consulting capacity a
majority of the principal officers of Brookdale who were in the employment of
Brookdale prior to the effectiveness of such Transfer.


24.1.4    Attornment and Related Matters. Any Commercial Occupancy Arrangement
(including any Master Sublease) or the engagement of any Person for the
management or operation of all or any portion of the Leased Property at a
Facility shall be subject and subordinate to all applicable terms and conditions
of this Lease, provided that any such Master Sublease shall be expressly
subordinate to this Lease. With respect to any Commercial Occupancy Arrangement
or any such management agreement, Lessor, at its option and without any
obligation to do so, may require any Occupant thereunder or manager to attorn to
Lessor upon the expiration or earlier termination of this Lease or (at Lessor’s
election) upon the occurrence and during the continuance of a Master Lease Event
of Default or, with respect to the applicable Facility, any


80

--------------------------------------------------------------------------------





Facility Default, in which event Lessor shall undertake the obligations of
Lessee, as sublessor, licensor or otherwise under such Commercial Occupancy
Arrangement or management engagement from the time of the exercise of such
option to the termination of such Commercial Occupancy Arrangement or management
engagement and in such case Lessor shall not be liable for any prepaid rents,
fees or other charges or for any prepaid security deposits paid by such Occupant
under any such Commercial Occupancy Arrangement to Lessee or for any other prior
defaults of Lessee under such Commercial Occupancy Arrangement or management
engagement (it being understood that a Commercial Occupancy Arrangement (other
than a Master Sublease) does not need to contain any of the terms described in
this sentence). In the event that Lessor shall not require such attornment with
respect to any such Commercial Occupancy Arrangement or management engagement,
then such Commercial Occupancy Arrangement or management engagement shall
automatically terminate upon the expiration or earlier termination of this
Lease, including any early termination by mutual agreement of Lessor and Lessee
(it being understood that a Commercial Occupancy Arrangement (other than a
Master Sublease) does not need to contain any of the terms described in this
sentence). Furthermore, any Master Sublease shall expressly provide that the
Occupant thereunder shall furnish Lessor with such financial, operational or
other information about the physical condition of the applicable Facility,
including the information required by Section 25.1.2 herein, as Lessor may
request from time to time.


24.1.5    Assignment of Lessee’s Rights Against Occupant Under a Master
Sublease. If Lessor shall consent to a Master Sublease, then the written
instrument of consent, executed and acknowledged by Lessor, Lessee and the
Occupant under such Master Sublease, as the case may be, shall contain a
provision substantially similar to the following:


24.1.5.1    Lessee and such Occupant hereby agree that, if such Occupant shall
be in default of any of its obligations under the Master Sublease, which default
also constitutes a Master Lease Event of Default or, with respect to the
applicable Facility, a Facility Default by Lessee under this Lease (subject to
the express provisions of Section 16.9 hereof), then Lessor shall be permitted
to avail itself of all of the rights and remedies available to Lessee against
such Occupant in connection therewith.


24.1.5.2    Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of a Master Lease Event of Default or,
with respect to the applicable Facility, any Facility Default, Lessor shall be
permitted (by assignment of a cause of action or otherwise) to institute an
action or proceeding against such Occupant in the name of Lessee in order to
enforce Lessee’s rights under the Master Sublease, and also shall be permitted
to take all ancillary actions (e.g., serve default notices and demands) in the
name of Lessee as Lessor reasonably shall determine to be necessary.


24.1.5.3    Lessee agrees to cooperate with Lessor, and to execute such
documents as shall be reasonably necessary, in connection with the
implementation of the foregoing rights of Lessor.


24.1.5.4    Lessee expressly acknowledges and agrees that the exercise by Lessor
of any of the foregoing rights and remedies shall not constitute an election of
remedies, and shall not in any way impair Lessor’s entitlement to pursue other
rights and remedies directly against Lessee.




81

--------------------------------------------------------------------------------





24.1.6    Costs. Lessee shall reimburse Lessor for Lessor’s reasonable costs and
expenses incurred in conjunction with the processing and documentation of any
request for consent as required under this Article XXIV, including reasonable
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
the transaction for which consent is requested is actually consummated.


24.1.7    No Release of Lessee’s Obligations. Except as expressly set forth in
Section 24.1.3 above, no Transfer shall relieve Lessee of its obligation to pay
the Rent and to perform all of the other obligations to be performed by Lessee
hereunder. Except as expressly set forth in Section 24.1.3 above, the liability
of Lessee named herein and any immediate and remote successor in interest of
Lessee with respect to its interest in this Lease (i.e., by means of any
Transfer), and the due performance of the obligations of this Lease on Lessee’s
part to be performed or observed, shall not in any way be discharged, released
or impaired by any agreement which modifies any of the rights or obligations of
the parties under this Lease, stipulation which extends the time within which an
obligation under this Lease is to be performed, (iii) waiver of the performance
of an obligation required under this Lease, or (iv) failure to enforce any of
the obligations set forth in this Lease. Except as expressly set forth in
Section 24.1.3 above, if any such Occupant, assignee, manager or other
transferee defaults in any performance due hereunder, Lessor may proceed
directly against the Lessee named herein and/or any immediate and remote
successor in interest of Lessee without exhausting its remedies against such
Occupant, assignee, manager or other transferee.


24.1.8    REIT Protection. Anything contained in this Lease to the contrary
notwithstanding, based on the reasonable advice of Lessor’s outside counsel (i)
no Transfer shall be consummated on any basis such that rental or other amounts
to be paid by the Occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of the Occupant, assignee, manager or other transferee; (ii)
Lessee shall not furnish or render any services to an Occupant, assignee,
manager or other transferee with respect to whom Transfer Consideration is
required to be paid or manage or operate the Leased Property and/or any Capital
Additions so Transferred with respect to which Transfer Consideration is being
paid; (iii) Lessee shall not consummate a Transfer with any Person in which
Lessor owns an interest, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Code); and (iv) Lessee
shall not consummate a Transfer with any Person or in any manner which could
cause any portion of the amounts received by Lessor pursuant to this Lease or
any Occupancy Arrangement to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto or which could cause any other income of Lessor to fail to
qualify as income described in Section 856(c)(2) of the Code. Lessee shall
provide such information as Lessor’s outside counsel may reasonably request to
provide its advice regarding the foregoing, and in rendering such advice,
Lessor’s counsel shall be entitled to rely on factual representations from
Lessee and Lessor; provided, however, that Lessee shall have no liability
therefor if Lessee has provided such information and representations in good
faith and after a reasonably diligent review and inquiry of the subject matter
thereof. The requirements of this Section 24.1.8 shall likewise apply to any
further Transfers by a transferee.


24.1.9    Transfers In Bankruptcy. It is the intent of the parties hereto that
in the event of a Transfer pursuant to the provisions of the Bankruptcy Code,
all consideration




82

--------------------------------------------------------------------------------





payable or otherwise to be delivered in connection with such Transfer shall be
paid or delivered to Lessor, shall be and remain the exclusive property of
Lessor and shall not constitute property of Lessee or of the estate of Lessee
within the meaning of the Bankruptcy Code. Any consideration constituting
Lessor’s property pursuant to the immediately preceding sentence and not paid or
delivered to Lessor shall be held in trust for the benefit of Lessor and be
promptly paid or delivered to Lessor. For purposes of this Section 24.1.9, the
term “consideration” shall mean and include money, services, property and any
other thing of value such as payment of costs, cancellation or forgiveness of
indebtedness, discounts, rebates, barter and the like. If any such consideration
is in a form other than cash (such as in kind, equity interests, indebtedness
earn-outs, or other deferred payments, consulting or management fees, etc.)
Lessor shall be entitled to receive in cash the then present fair market value
of such consideration. Notwithstanding any provision of this Lease to the
contrary, including this Section 24.1.9, it is expressly understood and agreed
that it is the intention of the parties hereto that, notwithstanding any
provision of the Bankruptcy Code, including Section 365(f) thereof, Lessee is
precluded from effecting any Transfer of a Facility except as may otherwise be
expressly provided in this Lease.


24.1.10     Public Offering/Public Trading. Notwithstanding anything to the
contrary in this Article XXIV, other than in connection with a Transfer under
Section 24.1.11 below, Lessor’s consent shall not be required in connection
with, and the other provisions of this Article XXIV (including Section 24.1.2.2
hereof (i.e., there shall not be any Transfer Consideration payable)) shall not
apply to, (i) any transfer of any stock of Lessee (or the stock of any
Controlling Person) as a result of a public offering of Lessee’s (or such
Controlling Person’s) stock (which transfers shall be deemed not to be
“Transfers” hereunder) which (a) constitutes a bona fide public distribution of
such stock pursuant to a firm commitment underwriting or a plan of distribution
registered under the Securities Act of 1933 and (b) results in such stock being
listed for trading on the NYSE American or the New York Stock Exchange or
authorized for quotation on the NASDAQ National Market immediately upon the
completion of such public offering, or (ii) for so long as the stock of Lessee
or any Controlling Person(s) is listed for trading on the NYSE American or the
New York Stock Exchange or authorized for quotation on the NASDAQ National
Market, the transfer or exchange of such stock over such exchange or market
(which transfers or exchanges shall be deemed not to be “Transfers” hereunder).


24.1.11     Certain Other Transfers. Notwithstanding anything to the contrary in
this Article XXIV (including Section 24.1.10), but subject to the provisions of
Section 24.1.8 above, and without limiting Lessee’s rights under the other
provisions of this Article XXIV, any Transfer resulting from (a)(i) any sale,
transfer, distribution or other disposition of all or a controlling interest in
the outstanding capital stock, partnership, membership or other interests
(whether equity or otherwise) of Brookdale (whether or not such Transfer results
in Brookdale’s stock becoming privately owned) or a sale or transfer of all or
substantially all of the assets of Brookdale, in each case directly or
indirectly or through one or more step transactions or tiered transactions, or
(ii) a merger, consolidation, stock exchange or other business combination to
which Brookdale is a party, and (b) any Restructuring Transaction (including,
without limitation, any transfer of Brookdale’s management and operations (and
related assets) in accordance with the definition of Restructuring Transaction
to any entity (which entity may or may not be, in Brookdale’s discretion, an
Affiliate of Brookdale) that will enter into a management arrangement, sublease
or similar agreement with Brookdale or its Affiliates (such entity, a
“Restructured Manager”)) or Permitted Affiliate Transaction (in each case)
implemented in connection with (and


83

--------------------------------------------------------------------------------





on or about the effective date of) a Transfer permitted under clause (a) of this
Section 24.1.11 (any such transaction or series of related transactions
described in clause (a) above and, if applicable, clause (b) above, a “Permitted
Transaction”), and any agreement to enter into a Permitted Transaction, shall be
permitted under this Article XXIV without Lessor’s consent, and the provisions
of Section 24.1.2 shall not apply (i.e., there shall not be any Transfer
Consideration payable), and (except as provided below in this Section 24.1.11)
no additional guaranty shall be required, in connection with or related to such
Permitted Transaction, in each case so long as each of the following conditions
is met:


24.1.11.1    [Intentionally omitted];


24.1.11.2    The purchaser or transferee or successor pursuant to clause (a)
above, as the case may be, shall have sufficient experience with respect to a
business of the nature and type of the business of Brookdale as the same exists
prior to the effectiveness of such Transfer. Such purchaser, transferee or
successor, as the case may be, shall be deemed to have “sufficient experience”
if (A) the senior management team that will be managing the lessee under this
Lease (or, if applicable, the Restructured Manager which manages and operates
the Facilities) immediately following the effectiveness of such Transfer has an
average of not less than three (3) years’ operating experience with respect to
the operation and management of senior living or health care facilities, (B)
such purchaser, transferee or successor (or, if applicable, the Restructured
Manager which manages and operates the Facilities), as the case may be, shall
immediately following the effectiveness of such Transfer, and for a period of
not less than one (1) year thereafter, directly or indirectly retain and/or hire
in a full-time management or consulting capacity a majority of the principal
officers of Brookdale who were in the employment of Brookdale prior to the
effectiveness of such Transfer, or (C) Brookdale shall engage the Restructured
Manager to manage and operate the Facilities and the Restructured Manager shall
satisfy the conditions set forth in clause (A) or (B) above;


24.1.11.3    If any interest of Lessee under this Lease is being assigned,
Lessee shall execute and deliver to Lessor a written (valid and enforceable)
affirmation of its obligations under this Lease and the assignee (which shall be
an Affiliate of Lessee) shall execute and deliver to Lessor a written (valid and
enforceable) assumption of Lessee’s obligations under this Lease. In addition,
each existing Guarantor shall execute and deliver to Lessor a written (valid and
enforceable) affirmation of its obligations under the applicable Guaranty or, in
the case of Brookdale (and if applicable), the entity surviving a merger,
consolidation, stock exchange or other business combination with Brookdale
pursuant to clause (a)(ii) above is a domestic entity and shall execute and
deliver to Lessor a written (valid and enforceable) assumption of the
obligations of Brookdale under the applicable Guaranty or a new Guaranty in the
same form as the existing Guaranty, which new Guaranty shall be retroactive to
the Commencement Date and expressly cover all matters arising from and after the
Commencement Date;


24.1.11.4
No monetary Event of Default shall have occurred and be

continuing hereunder;


24.1.11.5
After giving effect to any approvals or consents obtained in

connection with the applicable transaction, such Permitted Transaction shall not
result in any violation of any regulatory requirements other than any such
violation(s) that, individually and in


84

--------------------------------------------------------------------------------





the aggregate, are not and would not reasonably be expected to be (x) material
to the entities comprising Lessee, taken as a whole, and/or (y) material to
Brookdale and its Affiliates, taken as a whole. Without limiting the generality
of the foregoing, after giving effect to any approvals or consents obtained in
connection with the applicable transaction, the purchaser or transferee
resulting from a Transfer pursuant to clause (a)(i) above or the other
party(ies) to the Transfer pursuant to clause (a)(ii) above, as the case may be,
and the Restructured Manager (if any), shall be in compliance with the
requirements of the Orders, and none of them, nor any of their respective
Affiliates, (a) is listed on the Specially Designated Nationals and Blocked
Person List maintained by OFAC pursuant to the Order and/or on any other Lists,
(b) is a Person (as defined in the Orders) who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or (c) is
directly or indirectly owned (to its knowledge, in the case of any indirect
owner with less than a twenty-five (25%) indirect ownership interest) or
controlled by (including without limitation by virtue of such Person being a
director or owning voting shares or interests), or acts for or on behalf of, any
person on the Lists or any other person who has been determined by competent
authority to be subject to the prohibitions contained in the Orders;


24.1.11.6    In connection with such Permitted Transaction, (a) any Master
Sublease and the engagement of any Person for the management or operation of all
or substantially all of the Leased Property at a Facility shall comply with the
provisions of Section 24.1.4, and the Occupant, manager or operator thereunder
shall grant to Lessor (as additional security for Lessee’s obligations under
this Lease and the obligations of the Occupant, manager or operator under such
Master Sublease or engagement) a valid and enforceable security interest with
respect to the personal property (whether tangible or intangible) of such
Occupant, manager or operator consistent with (and subject to the same
limitations and exclusions (if any) on and from such grant as) the security
interest granted to Lessor pursuant to Section 16.8 by Lessee, and a copy of the
Master Sublease or agreement with the manager or operator (as applicable) and
(if different) the instrument granting such security interest shall be delivered
to Lessor along with the written notice of the Permitted Transaction specified
in Section 24.1.11.7, (b) any Master Sublease shall contain provisions (running
to the benefit of Lessor) substantially similar to those described in Sections
24.1.5.1 through 24.1.5.4, (c) there shall be no change in the use of the Leased
Property of any Facility from its Primary Intended Use, (d) any assignment of
this Lease shall be subject to the provisions of Section 24.1.12.3 (provided
that the reference therein to the notice specified in Section 24.1.12.7 shall be
deemed to refer to the notice the Permitted Transaction specified in Section
24.1.11.7), and (e) Lessee shall reimburse Lessor for Lessor’s reasonable costs
and expenses incurred in conjunction with the processing and documentation of
the requirements of this Section 24.1.11 (whether or not the Permitted
Transaction is actually consummated); and


24.1.11.7 Lessee shall have given Lessor: (a) not less than thirty (30) days’
prior written notice of such Permitted Transaction; and (b) not less than
forty-eight (48) hours’ prior notice of the execution of any agreement to enter
into such Permitted Transaction, which notice may be oral and only needs to
identify the counterparty to such Permitted Transaction and that Brookdale
and/or its Affiliates intend to enter into an agreement to effect a Permitted
Transaction hereunder (it being agreed that Lessee shall not be required to
deliver any supporting documentation prior to the execution of such agreement).
Lessor shall keep any notice given pursuant to clause (b) of this Section
24.1.11.7 confidential in accordance with Section 45.1.7.




85

--------------------------------------------------------------------------------





24.1.12 Affiliate Transactions. Notwithstanding anything to the contrary
contained in this Article XXIV but subject to the provisions of Section 24.1.8
above, Lessor’s consent shall not be required in connection with, and the
provisions of Section 24.1.2.2 shall not apply (i.e., there shall not be any
Transfer Consideration payable and no additional guaranty shall be required) in
connection with or related to, (a) any assignment of Lessee’s interest in this
Lease to one or more Affiliate(s) of Lessee (if more than one, jointly and
severally as “Lessee” hereunder), (b) any Transfer consisting of a transfer of
any direct or indirect interest in Lessee to one or more Affiliate(s) of Lessee
so long as (x) such transfer does not result in a change of control of, or other
Transfer with respect to, Brookdale, in each case in violation of this Article
XXIV, and (y) Brookdale continues to control Lessee or (c) a Master Sublease of
all or any portion of the Leased Property to an Affiliate of Lessee (including
any engagement by Lessee of an Affiliate to operate or manage all or any portion
of the Leased Property) (each of the aforesaid acts referred to in clauses (a)
through (c) being a “Permitted Affiliate Transaction”), so long as in connection
therewith, each of the following conditions is met:


24.1.12.1    In connection with such Permitted Affiliate Transaction, there is
no change in the use of the Leased Property of any Facility from its Primary
Intended Use;


24.1.12.2
No Master Lease Event of Default shall have occurred and be

continuing;


24.1.12.3
In the case of such an assignment described in clause (a) of

Section 24.1.12 above, (i) the assignee(s) shall assume (jointly and severally)
all of the obligations of Lessee hereunder accruing subsequent to the effective
date of such assignment by an instrument in writing in form and substance
reasonably satisfactory to Lessor, and a copy thereof shall be delivered to
Lessor along with the notice specified in Section 24.1.12.7 below, (ii) the
original Lessee shall not be released from any of the obligations of the Lessee
hereunder, whether occurring prior to or after the effective date of such
transaction, and if requested by Lessor, shall execute a written guaranty of the
“Lessee’s” obligations under this Lease in a form satisfactory to Lessor, and
(iii) a copy of such executed assumption shall be delivered to Lessor along with
the notice;


24.1.12.4    In the case of any Master Sublease, (i) such Master Sublease shall
be subject to the provisions of Section 24.1.5 above and such Master Sublease
shall comply with all of the applicable provisions of this Article XXIV (except
for the Lessor consent requirement), and a copy of such Master Sublease shall be
delivered to Lessor along with the notice specified in 24.1.12.7 below, and (ii)
Lessee shall not be released from any of the obligations of Lessee hereunder,
whether occurring prior to or after the effective date of such transaction;


24.1.12.5    In connection with any Permitted Affiliate Transaction, no
Guarantor shall be released of any of its obligations under a Guaranty, and each
Guarantor shall execute a written reaffirmation of its obligations under such
Guaranty in form and substance reasonably satisfactory to Lessor and deliver the
same to Lessor along with the notice specified in
24.1.12.7 below;


24.1.12.6    Concurrently with the effective date of any such Permitted
Affiliate Transaction (other than any transfer permitted under clause (b) of
Section 24.1.12 above), Lessee shall cause the applicable Affiliate to grant to
Lessor a security interest in form and


86

--------------------------------------------------------------------------------





substance reasonably satisfactory to Lessor with respect to such Affiliate’s
personal property (whether tangible or intangible) consistent with (and subject
to the same limitations and exclusions (if any) from such grant as) the security
interest granted to Lessor pursuant to Section 16.8 hereof by Lessee, in each
case, as additional security for Lessee’s obligations under this Lease and the
obligations of any such Affiliate under this Lease and/or such Master Sublease,
as applicable, and such agreement granting such security interest shall be
delivered to Lessor along with the notice specified in 24.1.12.7 below; and


24.1.12.7    Not less than ten (10) days prior to the effectiveness of any
Permitted Affiliate Transaction, Lessee shall notify Lessor in writing of
Lessee’s intention to enter into such Permitted Affiliate Transaction, the
effective date thereof, the facts placing the same within the provisions of this
Section 24.1.12 and any other change in the address for billings and notices to
the Lessee pursuant to this Lease, accompanied by a copy of any documents and/or
instruments required under the provisions of this Section 24.1.12, and Lessee
shall deliver to Lessor executed copies of such documents and/or instruments on
or prior to the effective date thereof.


24.1.13     Asset Transfers. Notwithstanding anything to the contrary in this
Article XXIV but subject to the provisions of Section 24.1.8 above, Lessor’s
consent shall not be required in connection with, and the provisions of Section
24.1.2.2 shall not apply (i.e., there shall not be any Transfer Consideration
payable and, except as provided below in this Section 24.1.13, no additional
guaranty shall be required) with respect to, a sale, conveyance, assignment,
dividend, distribution or other Transfer by any subsidiary of Brookdale (other
than a Guarantor) of all or substantially all of its assets (excluding (a) any
interest in this Lease or the Leased Property unless such a Transfer would
otherwise be permitted by the provisions of this Article XXIV and (b) any
Lessee’s Personal Property and Intangible Property and other property in which
Lessor is granted a security interest in accordance with the provisions of this
Lease), so long as each Guarantor is a domestic entity and remains liable under
the applicable Guaranty. The foregoing provisions of this Section 24.1.13 shall
not limit any rights of Lessee under Section 24.1.11 or any other provisions of
Article XXIV.


24.1.14     Change of Control of Brookdale Controlling Person. Notwithstanding
anything to the contrary in this Article XXIV, but subject to the provisions of
Section 24.1.8 above, and without limiting Lessee’s rights under the other
provisions of this Article XXIV (including Section 24.1.10), with respect to any
Controlling Person of Brookdale, a change of control with respect to such
Controlling Person that (if the direct equityholders of Brookdale were the
ultimate Controlling Person of Lessee) would not involve a Transfer, shall be
permitted under this Article XXIV without any prior written notice to, or
consent of, Lessor so long as after giving effect to such change of control:


(a)Such Controlling Person, Brookdale, another subsidiary of such Controlling
Person that owns a direct or indirect interest in Brookdale, or the Restructured
Manager that manages and operates the Facilities, as applicable, is deemed to
have “sufficient experience” pursuant to Section 24.1.11.2 at the time of such
change of control or during the relevant period thereafter, as applicable under
Section 24.1.11.2;




87

--------------------------------------------------------------------------------





(b)After giving effect to any approvals or consents obtained in connection with
the applicable transaction, such transaction shall not result in any violation
of any regulatory requirements other than any such violation(s) that,
individually and in the aggregate, are not and would not reasonably be expected
to be (x) material to the entities comprising Lessee, taken as a whole, and/or
(y) material to Brookdale and its Affiliates, taken as a whole. Without limiting
the generality of the foregoing, after giving effect to any approvals or
consents obtained in connection with the applicable transactions, the applicable
Controlling Person, and the purchaser or transferee or successor with respect to
such change of control, shall be in compliance with the requirements of the
Orders, and none of them, nor any of their respective Affiliates, (i) is listed
on the Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other Lists, (ii) is a Person (as defined in
the Orders) who has been determined by competent authority to be subject to the
prohibitions contained in the Orders; or (iii) is directly or indirectly owned
(to its knowledge, in the case of any indirect owner with less than a
twenty-five (25%) indirect ownership interest) or controlled by (including
without limitation by virtue of such Person being a director or owning voting
shares or interests), or acts for or on behalf of, any person on the Lists or
any other person who has been determined by competent authority to be subject to
the prohibitions contained in the Orders; and


(c)No monetary Event of Default shall have occurred and be continuing hereunder
at the time of the consummation of such change of control.


24.1.15    For the avoidance of doubt, in connection with any transaction
permitted by the terms of this Article XXIV, each of Lessee, Guarantor and their
respective Affiliates shall have the right to distribute all or any portion of
any cash or other consideration received by any of Lessee, Guarantor or their
respective Affiliates or otherwise generated in connection with any such
transaction to any Person (including, without limitation, any direct or indirect
parent(s)) without limitation or restriction, but in all events subject to the
provisions of Section 44.1 and the rights of Lessor pursuant thereto.


24.1.16    In the event Lessee is required to or otherwise elects to deliver
written notice to Lessor that it proposes to engage in any transaction that
would result in the occurrence of a transaction permitted pursuant to this
Article XXIV, Lessor shall (and shall cause its Affiliates to) use commercially
reasonable, diligent and good faith efforts to cooperate with Lessee to obtain,
at the sole expense of Lessee, any consent to such transaction required pursuant
to any applicable Facility Mortgage loan documents. Lessee shall reimburse
Lessor upon demand for any actual, out-of-pocket costs and expenses incurred by
Lessor in connection with the foregoing.


ARTICLE XXV.


25.1
Officer’s Certificates and Financial Statements.



25.1.1    Officer’s Certificate. At any time and from time to time upon Lessee’s
receipt of not less than fifteen (15) Business Days’ prior written request by
Lessor, Lessee shall furnish to Lessor an Officer’s Certificate certifying (i)
that this Lease is unmodified and in full force and effect, or that this Lease
is in full force and effect as modified and setting forth the modifications;
(ii) the dates to which the Rent has been paid; (iii) whether or not, to the
best




88

--------------------------------------------------------------------------------





knowledge of Lessee, Lessor is in default in the performance of any covenant,
agreement or condition contained in this Lease and, if so, specifying each such
default of which Lessee may have knowledge; and (iv) responses to such other
questions or statements of fact as Lessor, any ground or underlying lessor, any
purchaser or any current or prospective Facility Mortgagee shall reasonably
request. If Lessee fails to deliver such Officer’s Certificate within such
fifteen (15) Business Day period, thereafter Lessee’s failure to deliver such
Officer’s Certificate within five (5) Business Days Lessor delivers a second
notice including the following legend in bold, fourteen (14) point type at the
top of such request: “THIS IS A SECOND REQUEST FOR AN OFFICER’S CERTIFICATE OF
LESSEE PURSUANT TO SECTION 25.1.1 OF THE LEASE. FAILURE TO RESPOND TO THIS
REQUEST WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN LESSEE BEING DEEMED TO HAVE
DELIVERED THE ACKNOWLEDGMENT SET FORTH IN SUCH SECTION 25.1.1”, shall constitute
an acknowledgment by Lessee that (x) this Lease is unmodified and in full force
and effect except as may be represented to the contrary by Lessor; (y) Lessor is
not in default in the performance of any covenant, agreement or condition
contained in this Lease; and (z) the other matters set forth in such request, if
any, are true and correct. Any such certificate furnished pursuant to this
Article may be relied upon by Lessor and any current or prospective Facility
Mortgagee, ground or underlying lessor or purchaser of the Leased Property or
any portion thereof.


25.1.2
Statements. Lessee shall furnish the following statements to Lessor:



(a)within one hundred twenty (120) days after the end of each of Lessee’s and
Guarantor’s fiscal years, a copy of the audited consolidated balance sheets of
Lessee, Guarantor and their respective consolidated Subsidiaries as of the end
of such fiscal year, and related audited consolidated statements of income,
changes in common stock and other stockholders’ equity and changes in the
financial position of Lessee, its consolidated Subsidiaries and Guarantor for
such fiscal year, prepared in accordance with GAAP applied on a basis
consistently maintained throughout the period involved, such consolidated
financial statements to be certified by nationally recognized certified public
accountants. For so long as Lessee and Guarantor have the same fiscal year, only
a single audited consolidated balance sheet, a single audited consolidated
statement of income, a single audited consolidated statement of changes in
common stock and other stockholders’ equity and a single audited consolidated
statement of changes in financial position shall be required under this Section
25.1.2(a);


(b)within forty-five (45) days after the end of each fiscal quarter (other than
the last fiscal quarter during any fiscal year of the applicable Person), (i) a
copy of the unaudited consolidated balance sheets of Lessee, Guarantor and their
respective consolidated Subsidiaries as of the end of such fiscal quarter, and
related unaudited consolidated statements, changes in common stock and other
stockholders’ equity and changes in the financial position of Lessee, Guarantor
and their respective consolidated Subsidiaries for such fiscal quarter, and (ii)
a statement of income of Lessee, Guarantor and their respective consolidated
Subsidiaries that sets forth the results for both such fiscal quarter and
year-to-date, in all cases prepared in accordance with GAAP applied on a basis
consistently maintained throughout the applicable period;


(c)within one hundred twenty (120) days after the end of each of Lessee’s and
Guarantor’s fiscal years, and together with the annual audit report furnished in
accordance with clause (a) above, an Officer’s Certificate stating that to the
best of the signer’s


89

--------------------------------------------------------------------------------





knowledge and belief after making due inquiry, Lessee is not in default in the
performance or observance of any of the terms of this Lease, or if Lessee shall
be in default, specifying all such defaults, the nature thereof, and the steps
being taken to remedy the same;


(d)within twenty (20) days after the end of each calendar month, Facility level
statements of income and detailed operational statistics regarding occupancy
rates, patient and resident mix and patient and resident rates by type for each
Facility for each such calendar month;


(e)upon request by Lessor (but not more frequently than once each fiscal year of
Lessee), a copy of each cost report filed with the appropriate governmental
agency for each Facility (provided, however, with respect to each request
therefor, if Lessee’s reasonable costs and expenses incurred in assembling and
delivering copies of such cost reports shall exceed One Thousand Five Hundred
Dollars ($1,500) for the applicable request, Lessor shall reimburse Lessee for
the amount of such reasonable costs and expenses actually incurred by Lessee in
complying with such request);


(f)promptly upon Lessee’s receipt thereof, copies of all material written
communications received by Lessee from any regulatory agency relating to any
proceeding, formal or informal, with respect to cited deficiencies with respect
to services and activities provided and performed at each Facility, including
patient and resident care, patient and resident activities, patient and resident
therapy, dietary, medical records, drugs and medicines, supplies, housekeeping
and maintenance, or the condition of each Facility, and involving an actual or
threatened warning, imposition of a material fine or a penalty, or suspension,
termination or revocation of any Required Governmental Approval;


(g)promptly upon Lessee’s receipt thereof, copies of all claims, reports,
complaints, notices, warnings or asserted violations relating in any way to the
Leased Property or any Capital Additions or Lessee’s use thereof, the subject
matter of which, if adversely determined, would be reasonably likely to have a
material adverse effect on the continued operation, in accordance with the terms
of this Lease, of the subject Facility(ies);


(h)
with reasonable promptness, such other information respecting

(i)the financial and operational condition and affairs of Lessee, any Guarantor
and each Facility,
(ii)the physical condition of the Leased Property and any Capital Additions and
(iii) any suspected Transfer, including the then equity or voting ownership in
Lessee or in any Controlling Person(s), in each case as Lessor may reasonably
request, in the form of a questionnaire or otherwise, from time to time; and


(i)    reasonably promptly following Lessor’s request therefor, copies of all
Required Governmental Approvals for each such Facility (provided, however, that
Lessee shall have no obligation to separately deliver copies of any such
Required Governmental Approvals to the extent that Lessor then has access to a
web-based system maintained by Lessee that contains copies of such Required
Governmental Approvals).


25.1.3    Lessee’s Submission of Certificates/Statements. Lessee shall be
obligated to furnish Lessor with all certificates and statements required under
this Article XXV by




90

--------------------------------------------------------------------------------





(i) delivery of printed copies of the same to Lessor at its address set forth in
Article XXXIII below or any other address that Lessor may from time to time
designate in writing and (ii) electronic delivery of the same to Lessor in
Microsoft® Office Excel format to the extent available in such format (or such
other format as Lessor may from time to time reasonably require) at any
electronic mail address that Lessor may from time to time designate in writing.


ARTICLE XXVI.


26.1 Lessor’s Right to Inspect and Show the Leased Property and Capital
Additions. Without limiting Lessor’s rights provided in Section 9.7, Lessee
shall permit Lessor and its authorized representatives, upon not less than three
(3) Business Days prior written notice (provided that no such notice shall be
required after the occurrence, and during the continuance, of any Master Lease
Event of Default or, with respect to the applicable Facility, any Facility
Default), to (i) inspect the Leased Property and any Capital Additions and (ii)
exhibit the same to prospective purchasers and lenders, and during the last
twelve (12) months of the Term, to prospective lessees or managers, in each
instance during usual business hours and subject to any reasonable security,
health, safety or confidentiality requirements of Lessee and to any Legal
Requirement or Insurance Requirement. Lessee shall cooperate with Lessor in
exhibiting the Leased Property and any Capital Additions to prospective
purchasers, lenders, lessees and managers.


ARTICLE XXVII.


27.1    No Waiver. No failure by Lessor to insist upon the strict performance of
any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Event of Default shall constitute a waiver of any such breach or of
any such term. No waiver of any breach shall affect or alter this Lease, which
shall continue in full force and effect with respect to any other then existing
or subsequent breach.


ARTICLE XXVIII.


28.1    Remedies Cumulative. Each legal, equitable or contractual right, power
and remedy of Lessor now or hereafter provided either in this Lease or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power and remedy and the exercise or beginning of the
exercise by Lessor of any one or more of such rights, powers and remedies shall
not preclude the simultaneous or subsequent exercise by Lessor of any or all of
such other rights, powers and remedies.
ARTICLE XXIX.


29.1    Acceptance of Surrender. No surrender to Lessor of this Lease or of the
Leased Property or any Capital Additions or any part(s) thereof or of any
interest therein, shall be valid or effective unless agreed to and accepted in
writing by Lessor and no act by Lessor or any representative or agent of Lessor,
other than such a written acceptance by Lessor, shall constitute an acceptance
of any such surrender.




91

--------------------------------------------------------------------------------





ARTICLE XXX.


30.1    No Merger. There shall be no merger of this Lease or of the leasehold
estate created hereby by reason of the fact that the same Person may acquire,
own or hold, directly or indirectly, (i) this Lease or the leasehold estate
created hereby or any interest in this Lease or such leasehold estate and (ii)
the fee estate in the Leased Property or any parts thereof.


ARTICLE XXXI.


31.1    Conveyance by Lessor. Lessor may, without the prior written consent or
approval of Lessee, sell, transfer, assign, convey or otherwise dispose of any
or all of the Leased Property. If Lessor or any successor owner of the Leased
Property shall sell, transfer, assign, convey or otherwise dispose of the Leased
Property other than as security for a debt, Lessor or such successor owner, as
the case may be, shall thereupon be released from all future liabilities and
obligations of Lessor with respect to such Leased Property under this Lease
arising or accruing from and after the date of such sale, transfer, assignment
or other disposition and all such future liabilities and obligations with
respect to such Leased Property shall thereupon be binding upon such purchaser,
grantee, assignee or transferee. In the event of any such sale, transfer,
assignment, conveyance or other disposition (other than as security for a debt)
of less than all of the Leased Property then subject to this Lease, the
provisions of Section 31.2 hereof shall apply.


31.2    New Lease. Lessor shall have the right, in connection with any
Separation Event during the Term, by written notice to Lessee, to require Lessee
to execute an amendment to this Lease whereby the Leased Property of one or more
Facilities affected by such Separation Event (individually, a “Separated
Property” or collectively, the “Separated Properties”) is separated and removed
from this Lease, and to simultaneously execute a substitute lease with respect
to such Separated Property(ies), in which case:
31.2.1 Lessor and Lessee shall execute a new lease (the “New Lease”) for such
Separated Property(ies), effective as of the date specified in Section 31.2.3
below (the “New Lease Effective Date”), in the same form and substance as this
Lease, but with such changes thereto as necessary to reflect the separation of
the Separated Property(ies) from the balance of the Leased Property, including
specifically the following:


(a)    The total monthly Minimum Rent payable under such New Lease shall be the
total applicable monthly Allocated Minimum Rent with respect to such Separated
Property(ies);


(b)    All Minimum Rent rental escalations under the New Lease shall be at the
times and in the amounts set forth in this Lease for Minimum Rent increases; and


(c)    The New Lease shall provide that the lessee thereunder shall be
responsible for the payment, performance and satisfaction of all duties,
obligations and liabilities arising under this Lease, insofar as they relate to
the Separated Property(ies), that were not paid, performed and satisfied in full
prior to the effective date of the New Lease (and Lessee under this Lease shall
also be responsible for the payment, performance and satisfaction of the
aforesaid




92

--------------------------------------------------------------------------------





duties, obligations and liabilities not paid, performed and satisfied in full
prior to the effective date of such New Lease). .


31.2.2    Lessor and Lessee shall also execute an amendment to this Lease
effective as of the New Lease Effective Date reflecting the separation of the
Separated Property(ies) from the balance of the Leased Property and making such
modifications to this Lease as are necessitated thereby at no material cost to
Lessee and with no adverse effect on its rights, obligations and/or benefits
hereunder (other than of a de minimis nature).


31.2.3    In the case of any New Lease that is entered into in accordance with
this Section 31.2 such New Lease shall be effective on the date which is the
earlier of (i) the date the New Lease is fully executed and delivered by the
parties thereto and (ii) the date specified in the written notice from Lessor to
Lessee requiring a New Lease as described above, which date shall be no sooner
than ten (10) days after the date such notice is issued.


31.2.4    Lessee and Lessor shall take such actions and execute and deliver such
documents, including without limitation the New Lease and an amendment to this
Lease, as are reasonably necessary and appropriate to effectuate the provisions
and intent of this Section 31.2.


31.2.5    Each party shall bear its own costs and expenses in connection with
any New Lease entered into in accordance with this Section 31.2.


ARTICLE XXXII.


32.1 Quiet Enjoyment. So long as Lessee shall pay the Rent as the same becomes
due and shall comply with the terms of this Lease and perform its obligations
hereunder, Lessee shall peaceably and quietly have, hold and enjoy the Leased
Property for the Term, free of any claim or other action by Lessor or anyone
claiming by, through or under Lessor, but subject to all Permitted Encumbrances.


ARTICLE XXXIII.


33.1 Notices. Any notice, consent, approval, demand or other communication
required or permitted to be given hereunder (a “notice”) must be in writing and
may be served personally, by overnight courier or by U.S. Mail. If served by
U.S. Mail, it shall be addressed as follows:


If to Lessor or
Collateral Agent:    c/o HCP, Inc.
1920 Main Street, Suite 1200
Irvine, California 92614
Attention: Senior Housing Segment Leader Fax: (949) 407-0800




93

--------------------------------------------------------------------------------





with a copy to:    c/o HCP, Inc.
1920 Main Street, Suite 1200
Irvine, California 92614 Attention: General Counsel Fax: (949) 407-0800


If to Lessee:
c/o Brookdale Senior Living Inc. 111 Westwood Place, Suite 400

Brentwood, Tennessee 37027 Attention: General Counsel Fax: (615) 564-8204


with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP 155 North Wacker, Ste. 3300

Chicago, Illinois 60606 Attn: Nancy Olson, Esq. Fax: (312) 407-0532


Any notice which is personally served shall be effective upon the date of
service; any notice given by United States Mail shall be deemed effectively
given, if deposited in the U.S. Mail, registered or certified with return
receipt requested, postage prepaid and addressed as provided above, on the date
of receipt, refusal or non-delivery indicated on the return receipt. In lieu of
notice by U.S. Mail, either party may send notices by facsimile or by a
nationally recognized overnight courier service which provides written proof of
delivery (such as U.P.S. or Federal Express). Any notice sent by facsimile shall
be effective upon confirmation of receipt in legible form, and any notice sent
by a nationally recognized overnight courier shall be effective on the date of
delivery to the party at its address specified above as set forth in the
courier’s delivery receipt. Either party may, by notice to the other from time
to time in the manner herein provided, specify a different address for notice
purposes.


ARTICLE XXXIV.


34.1    Appraiser. If it becomes necessary to determine the Fair Market Value,
Fair Market Rental or Leasehold FMV of any Facility for any purpose pursuant to
this Lease, the same shall be determined by two independent appraisal firms, in
which one or more of the members, officers or principals of such firm are
members of the Appraisal Institute (or any successor organization thereto) and
such member has a minimum of 10 years of experience in appraising properties
similar in size, scope and use as the Facilities (each, an “Appraiser” and
collectively, the “Appraisers”), one such Appraiser to be selected by Lessor to
act on its behalf and the other such Appraiser to be selected by Lessee to act
on its behalf. Lessor or Lessee, as applicable, shall cause its Appraiser to,
within ninety (90) days after the date of the original request for a
determination of Fair Market Value, Fair Market Rental or Leasehold FMV of such
Facility, determine the Fair Market Value, Fair Market Rental or Leasehold FMV
of such Facility as of the relevant date (giving effect to the impact, if any,
of inflation from the date of the Appraiser’s decision to the relevant date);
provided, however, that if either party shall fail to appoint its Appraiser
within the time permitted, or if two Appraisers shall have been so appointed but
only one such Appraiser shall have made such determination within such ninety
(90) day period, then


94

--------------------------------------------------------------------------------





the determination of such sole Appraiser shall be final and binding upon the
parties. A written report of each Appraiser shall be delivered and addressed to
each of Lessor and Lessee. To the extent consistent with sound appraisal
practice as then existing at the time of any such appraisal, an appraisal of
Fair Market Value for purposes of this Lease shall take into account and shall
give appropriate consideration to all three customary methods of appraisal
(i.e., the cost approach, the sales comparison approach and the income
approach), and no one method or approach shall be deemed conclusive simply by
reason of the nature of Lessor’s business or because such approach may have been
used for purposes of determining the fair market value of the applicable
Facility at the time of acquisition thereof by Lessor. This provision for
determination by appraisal shall be specifically enforceable to the extent such
remedy is available under applicable law, and any determination hereunder shall
be final and binding upon the parties except as otherwise provided by applicable
law.


34.1.1    If the two Appraisers shall have been appointed and shall have made
their determinations within the respective requisite periods set forth above and
if the difference between the amounts so determined shall not exceed five
percent (5%) of the lesser of such amounts then the Fair Market Value, Fair
Market Rental or Leasehold FMV of such Facility shall be an amount equal to
fifty percent (50%) of the sum of the amounts so determined. If the difference
between the amounts so determined shall exceed five percent (5%) of the lesser
of such amounts, then such two Appraisers shall have twenty (20) days to appoint
a third Appraiser meeting the above requirements, but if such Appraisers fail to
do so, then either party may request the United States District Court for the
District of Delaware or, in the case of claims over which the federal courts do
not have jurisdiction, the Delaware Chancery Court (or, if the Delaware Chancery
Court shall be unavailable, any other court of the State of Delaware) to appoint
an Appraiser meeting the above requirements (such Appraiser, the “Third
Appraiser”) within twenty (20) days of such request, and both parties shall be
bound by any appointment so made within such twenty (20) day period. Any
Appraiser appointed by the original Appraisers or by such court shall be
instructed to determine the Fair Market Value, Fair Market Rental or Leasehold
FMV of such Facility within sixty (60) days after appointment of such Appraiser.


34.1.2    If a Third Appraiser is appointed in accordance with Section 34.1.1,
then such Third Appraiser shall choose which of the determinations made by the
other two (2) Appraisers shall be final and binding, and such chosen
determination shall be final and binding upon Lessor and Lessee as the Fair
Market Value, Fair Market Rental or Leasehold FMV of such Facility.


34.1.3    Lessor and Lessee shall each pay the fees and expenses of the
Appraiser appointed by it and each shall pay one-half (1/2) of the fees and
expenses of the Third Appraiser.


ARTICLE XXXV.


35.1    Removal Facility. The following provisions shall apply with respect to
the Removal Facility.


35.1.1    Subject to the terms and conditions of this Section 35.1, the Lease
Documents, and the respective obligations of Lessor, Lessee and Guarantor
hereunder and


95

--------------------------------------------------------------------------------





thereunder, shall be modified to terminate with respect to the Removal Facility
as of the Removal Date. Except as set forth in this Section 35.1 or in the
Master Agreement, neither Lessor, on the one hand, nor Lessee or Guarantor, on
the other hand, shall, with respect to the Removal Facility, have any further
obligations to the other under any of the Lease Documents subsequent to the
Removal Date.


35.1.2    The provisions of Sections 1.2(b) and (c) of the Master Agreement
shall be applicable with respect to the Removal Facility


35.1.3
[Intentionally Omitted]



35.1.4    For the avoidance of doubt, the termination of this Lease with respect
to the Removal Facility shall not result in a reduction, modification or
adjustment of the obligation of Lessor to fund the then-current aggregate
balance of the Capital Project Lessor Funding Amount in accordance with this
Lease.


35.1.5    Notwithstanding the modifications provided for in Section 35.1.1
above, but without limiting the provisions of Sections 35.1.2 and 35.1.4, the
following obligations of Lessor, Lessee and Guarantor shall be reserved and
continue subsequent to the Removal Date with respect to the Removal Facility:


(a)Each of Lessee and Guarantor, jointly and severally, shall remain responsible
for all liabilities, obligations, losses, damages, injunctions, suits, actions,
fines, penalties, claims, demands, costs and expenses of every kind or nature,
including reasonable attorneys’ fees and court costs, incurred by Lessor and
arising from or out of any matters for which Lessee is obligated to indemnify,
defend and/or hold harmless Lessor, and the right to such indemnity survives the
modification of the Lease Documents, under the terms of the Lease Documents and
which have occurred or arose out of any events, circumstances or other matters
on or before the Removal Date.


(b)Lessor shall remain responsible for all liabilities, obligations, losses,
damages, injunctions, suits, actions, fines, penalties, claims, demands, costs
and expenses of every kind or nature, including reasonable attorneys’ fees and
court costs, incurred by Lessee and arising from or out of any matters for which
Lessor is obligated to indemnify, defend and/or hold harmless Lessee under the
Lease and which have occurred or arose out of any events, circumstances or other
matters on or before the Removal Date.


(c)Each of Lessee and Guarantor, jointly and severally, shall remain liable for
the cost of all Additional Charges relating to the Removal Facility pursuant to
Sections 3.2, 16.2, 37.5 and 42.1 of this Lease (including all taxes and
assessments, utilities charges, insurance premiums and other expenses incurred
in connection with the operation, maintenance and use of the Leased Property of
such Facility) in each case to the extent incurred or accrued through and
including the Removal Date until full payment thereof.


(d)Each of Lessee and Guarantor, jointly and severally, shall remain responsible
for and shall pay any personal property taxes assessed against the Leased
Property of the Removal Facility or any personal property (including any
Lessee’s Personal Property) therein or thereon with a lien date on or prior to
the Removal Date for such Removal Facility, irrespective


96

--------------------------------------------------------------------------------





of the date of the billing therefor, and shall, indemnify, defend and hold
harmless Lessor with respect to any claims for such taxes or resulting from
non-payment thereof.


(e)Without limiting the generality or specific nature of the foregoing, each of
Lessee and Guarantor, jointly and severally, shall remain responsible for and
shall pay all other amounts, liabilities and obligations arising prior to or on
the Removal Date in connection with the Leased Property of each Removal Facility
(other than those expressly stated in the Lease Documents not to be an
obligation of Lessee), including every fine, penalty, interest and cost which
may be added for non-payment or late payment of the obligations of Lessee.


35.1.6    In accordance with the terms of the Master Agreement, the parties to
the NNN OTA-Transition (as defined in the Master Agreement) shall execute and
deliver such agreement.


35.1.7    Lessee hereby waives any claim under this Lease to the Removal
Facility, irrespective of the party that originally paid for acquisition,
construction or installation thereof, as of the Removal Date. Without limiting
the foregoing, it is expressly understood and agreed that Lessor shall not be
obligated to reimburse Lessee for any replacements, rebuildings, alterations,
additions, substitutions and/or improvements that are surrendered as part of or
with the Removal Facility.


35.1.8    Lessee hereby agrees that all of Lessee’s Personal Property and
Intangible Property with respect to the Removal Facility shall be handled in
accordance with the terms of the NNN OTA-Transition.


35.1.9
Effective upon the termination of this Lease with respect to the

Removal Facility:


(a)if the Removal Facility Owner is not also the “Lessor” for another
Facility which has not been removed from this Lease, then such Person shall be
removed as a Person comprising Lessor (as its interest may appear) under this
Lease, and the definition of “Lessor” appearing in Section 2.1 hereof shall be
automatically deemed amended to remove such Person therefrom; provided that each
such Person shall remain liable to Lessee, and Lessee and Guarantor shall
continue to remain liable (jointly and severally) to each such Person, in each
case to the extent provided herein (it being understood that, for purposes of
this proviso, “Lessee” shall be defined without giving effect to the removal
described in clause (b) below);


(b)if the Removal Facility Operator is not also the “Lessee” for another
Facility which has not been removed from this Lease, then such Person shall be
removed as a Person comprising Lessee (as its interest may appear) under this
Lease, and the definition of “Lessee” appearing in Section 2.1 hereof shall be
automatically deemed amended to remove each such Person therefrom; provided that
Lessor shall remain liable to each such Person, and each such Person shall
continue to remain liable (jointly and severally with the other Persons
comprising Lessee prior to the Removal Date and with Guarantor) to Lessor, in
each case to the extent provided herein (it being understood that, for purposes
of this proviso, “Lessor” shall be defined without giving effect to the removal
described in clause (a) above); and




97

--------------------------------------------------------------------------------





(c)any and all references to such Removal Facility in Schedule 7.4.1 (List of
Competing Communities) shall be deemed to be deleted.


35.1.10    Promptly upon the termination of this Lease with respect to the
Removal Facility, Lessor and Lessee shall execute and acknowledge in form
acceptable for recording in the local land records in which the Leased Property
of the Removal Facility is located, and otherwise in form and substance
reasonably satisfactory to Lessor, a written instrument evidencing the
modification of this Lease as, and if, necessary to remove as a matter of record
the Removal Facility from this Lease (or any previously recorded memoranda
thereof). Lessor shall have the right to cause each such instrument to be
recorded in the appropriate local land records. For the avoidance of doubt,
Lessor is authorized to file such financing statement amendments and other
documents as may be necessary or desirable to perfect or continue the perfection
of Lessor’s security interest in the Collateral following the Removal Date.


ARTICLE XXXVI.


36.1    Lessor May Grant Liens. Without the consent of Lessee, Lessor may, from
time to time, directly or indirectly, create or otherwise cause to exist any
Facility Mortgage upon the Leased Property and any Capital Additions or any
part(s) or portion(s) thereof or interests therein. This Lease is and at all
times shall be subject and subordinate to any Facility Mortgage which may now or
hereafter affect the Leased Property and/or such Capital Additions or any
part(s) or portion(s) thereof or interests therein and to all renewals,
modifications, consolidations, replacements and extensions thereof or any
part(s) or portion(s) thereof; provided, however that such subordination shall
be contingent on any such Facility Mortgagee entering into a subordination and
non-disturbance agreement with Lessee meeting the requirements set forth in the
immediately following sentence (and, notwithstanding anything to the contrary
contained herein, the parties hereby agree that all rights of any Facility
Mortgagee provided for or reserved herein shall be subject to receipt by Lessee
of, and all applicable terms contained in, any such subordination and
non-disturbance agreement for so long as the same is in full force and effect).
Lessee shall execute promptly the form of subordination and non-disturbance
agreement typically required by any Facility Mortgagee with, to the extent
reasonably requested by Lessee, such changes as are commercially reasonable and
customary in the market for financing transactions involving leases of the type
and size being entered into between such Facility Mortgagee and Lessor. If, in
connection with obtaining financing or refinancing for the Leased Property
and/or any such Capital Additions, a Facility Mortgagee or prospective Facility
Mortgagee shall request reasonable modifications to this Lease as a condition to
such financing or refinancing, Lessee shall not withhold or delay its consent
thereto, provided that any such modifications shall not increase Lessee’s
obligations or decrease Lessee’s rights under this Lease other than, in each
case, to a de minimis extent. Further, Lessee shall reasonably cooperate with
Lessor in connection with Lessor’s efforts to encumber any Facility with a
Facility Mortgage and with Lessor’s negotiations with any such prospective
Facility Mortgagee.


36.2    Attornment. Subject to the limitation set forth in Section 36.1
regarding Lessee and any Facility Mortgagee entering into a subordination and
non-disturbance agreement, Lessee agrees that if Lessor’s interest in the Leased
Property and/or any Capital Additions or any part(s) or portion(s) thereof is
sold, conveyed or terminated upon the exercise of any remedy provided for in any
Facility Mortgage, or otherwise by operation of law: (i) at the new owner’s




98

--------------------------------------------------------------------------------





option, Lessee shall attorn to and recognize the new owner or superior lessor as
Lessee’s Lessor under this Lease or enter into a new lease substantially in the
form of this Lease with the new owner, and Lessee shall take such actions to
confirm the foregoing within fifteen (15) Business Days after request; and (ii)
the new owner or superior lessor shall not be (a) liable for any act or omission
of Lessor under this Lease occurring prior to such sale, conveyance or
termination, (b) subject to any offset, abatement or reduction of rent because
of any default of Lessor under this Lease occurring prior to such sale,
conveyance or termination, (c) bound by any previous modification or amendment
to this Lease or any previous prepayment of more than one month’s rent, unless
such modification, amendment or prepayment shall have been approved in writing
by such Facility Mortgagee (to the extent required by such Facility Mortgagee)
or, in the case of such prepayment, such prepayment of rent has actually been
delivered to such successor lessor, or (d) liable for any security deposit or
other collateral deposited or delivered to Lessor pursuant to this Lease unless
such security deposit or other collateral has actually been delivered to such
successor lessor.


36.3
Compliance with Facility Mortgage Documents.



36.3.1    With respect to any Facility Mortgages and any refinancing of any
Facility Mortgage, prior to the execution and delivery of any Facility Mortgage
Documents relating thereto, Lessor shall provide copies of the same to Lessee
for Lessee’s review. Lessee acknowledges that any Facility Mortgage Documents
executed by Lessor will impose certain obligations on the “Borrower” thereunder
to comply with or cause the operator and/or lessee of the Facilities to comply
with all representations, covenants and warranties contained therein relating to
such Facilities and the operator and/or lessee of such Facilities, including
covenants relating to (a) the maintenance and repair of the Facilities, (b)
maintenance and submission of financial records and accounts of the operation of
each Facility and related financial and other information regarding the operator
and/or lessee of such Facilities and the Facilities themselves, (c) the
procurement of insurance policies with respect to the Facilities and (d) without
limiting the foregoing, compliance with all Legal Requirements relating to the
Facilities and the operation thereof for their Primary Intended Use. For so long
as any Facility Mortgages encumber the Leased Property, or any portion thereof,
Lessee covenants and agrees (x) that it shall provide copies of any notice of
any claimed breach or default by Lessor hereunder to any Facility Mortgagee for
which Lessee has been provided a notice address and any such Facility Mortgage
shall have the right, at its election in accordance with the terms of the
applicable Facility Mortgage Documents, to cure any such claimed breach or
default of Lessor hereunder on the same terms as if Lessor had performed such
cure on its own behalf and Lessee shall recognize and accept any such
performance by a Facility Mortgagee, and (y) at its sole cost and expense and
for the express benefit of Lessor, to use and operate the Facilities in strict
compliance with the terms and conditions of the Facility Mortgage Documents
(other than payment of any indebtedness, fees or interest evidenced or secured
thereby or any indemnification obligations thereunder that (in each case) do not
relate to actions taken or omitted or required to be taken or omitted by Lessee
pursuant to this Lease) and to timely perform all of the obligations of Lessor
thereunder relating to such use and operation of the Facilities or Lessee’s
obligations hereunder, or to the extent that any of such duties and obligations
do not relate to the use and operation of the Facilities or Lessee’s obligations
hereunder or may not properly be performed by Lessee or extend beyond the
obligations imposed on Lessee under this Lease (other than to a de minimis
extent), Lessee shall reasonably cooperate with and assist Lessor in the
performance thereof (other than payment of any indebtedness, fees or


99

--------------------------------------------------------------------------------





interest evidenced or secured thereby or any indemnification obligations
thereunder that (in each case) do not relate to actions taken or omitted or
required to be taken or omitted by Lessee pursuant to this Lease).
Notwithstanding the foregoing, in no event shall the duties and obligations
imposed upon Lessee by the Facility Mortgage Documents relating thereto and this
Section 36.3 (A) be more burdensome (other than to a de minimis extent) to
Lessee than Lessee’s obligations to Lessor under this Lease, (B) adversely
affect Lessee’s rights under this Lease other than to a de minimis extent
(provided, that, Lessee acknowledges and agrees that commercially reasonable and
customary mortgagee rights and protections relating to notices, approvals, cure
periods and similar lender protections granted to any Facility Mortgagee
pursuant to a subordination and non- disturbance agreement shall be deemed not
to have any such prohibited effect on Lessee’s rights or obligations under this
Lease) and (C) impose upon Lessee any reserve requirements imposed by any
Facility Mortgagee on Lessor.


36.3.2    Without limiting Lessee’s obligations pursuant to any other provision
of this Section 36.3, during the Term of this Lease, Lessee acknowledges and
agrees that, except as expressly provided elsewhere in this Lease, it shall
undertake at its own cost and expense the performance of any and all repairs,
replacements, capital improvements, maintenance items and all other requirements
relating to the condition of each Facility which are required by any Facility
Mortgage Documents (subject to the proviso in the last sentence of Section
36.3.1 above and all applicable terms contained in any applicable subordination
and non-disturbance agreement for so long as the same is in full force and
effect), and Lessee shall be solely responsible and hereby covenants to fund and
maintain any and all impound, escrow or other reserve or similar accounts
related to the operation of the Facilities required under any Facility Mortgage
Documents (subject to the proviso in the last sentence of Section 36.3.1 above
and all applicable terms contained in any applicable subordination and
non-disturbance agreement for so long as the same is in full force and effect)
as security for or otherwise relating to any operating expenses of the
Facilities, including any capital repair or replacement reserves and/or impounds
or escrow accounts for Impositions or insurance premiums (each a “Facility
Mortgage Reserve Account”), but specifically excluding any debt service or other
similar reserves; provided, however, that Lessor shall use commercially
reasonable efforts to cause any Facility Mortgage not to require the funding or
maintenance of any Facility Mortgage Reserve Account in connection therewith and
to have such Facility Mortgagee only require the Capital Projects set forth in
the then-current Annual Capital Project Plan. During the Term of this Lease and
provided that no Master Lease Event of Default or, with respect to the
applicable Facility, any Facility Default shall have occurred and be continuing
hereunder, Lessee shall, subject to the terms and conditions of such Facility
Mortgage Reserve Account and the requirements of the Facility Mortgagee(s)
thereunder, and all applicable terms contained in any applicable subordination
and non-disturbance agreement, have access to and the right to apply or use
(including for reimbursement) to the same extent of Lessor all monies held in
each such Facility Mortgage Reserve Account for the purposes and subject to the
limitations for which such Facility Mortgage Reserve Account is maintained, and
Lessor agrees to reasonably cooperate with Lessee in connection therewith.


36.4    Superior Lease. With respect to the Facility for which there exists a
Superior Lease, this Lease shall be deemed a sublease of Lessor’s entire
interest as tenant/lessee under such Superior Lease. Lessee acknowledges that it
shall have no interest in the Leased Property of any Facility subject to the
Superior Lease, and that Lessor has no ability to grant or convey any interest
therein, beyond the interest granted to Lessor as the tenant/lessee under such


100

--------------------------------------------------------------------------------





Superior Lease. This Lease shall be subject and subordinate in all respect to
the Superior Lease. At Superior Lessor’s request, Lessee shall attorn to such
Superior Lessor, or any successor-in- interest to such Superior Lessor. This
clause shall be self-operative and no further instrument of subordination shall
be required; provided that upon the request of Lessee, Lessor shall use
commercially reasonable efforts to cause Superior Lessor to deliver to Lessee a
non-disturbance agreement in form and substance reasonably acceptable to Lessee
and Superior Lessor. Lessee acknowledges that the Superior Lease imposes certain
obligations on the tenant or lessee thereunder to comply with or cause the
operator and/or sublessee of the Facility to comply with all representations,
covenants and warranties contained therein relating to such Facility and the
operator and/or sublessee of such Facility, including, covenants relating to (a)
the maintenance and repair of the Facility, (b) maintenance and submission of
financial records and accounts of the operation of the Facility and related
financial and other information regarding the operator and/or lessee of the
Facility and the Facility itself, (c) the procurement of insurance policies with
respect to the Facility, and (d) without limiting the foregoing, compliance with
all Legal Requirements relating to the Facility and the operation thereof for
its Primary Intended Use. For so long as any interest is held in the Leased
Property pursuant to the Superior Lease, Lessee covenants and agrees, at its
sole cost and expense and for the express benefit of Lessor, to operate the
Facility in strict compliance with the terms and conditions of the Superior
Lease and to timely perform all of the obligations of Lessor relating thereto
(other than with respect to the payment of any rent or other monetary
obligations of Lessor thereunder to the extent the same would be in addition to
the Rent and other costs and expenses expressly required to be paid by Lessee
hereunder), or to the extent that any of such duties and obligations may not
properly be performed by Lessee, Lessee shall cooperate with and assist Lessor
in the performance thereof.


ARTICLE XXXVII.


37.1    Hazardous Substances and Mold.


37.1.1    Lessee shall not allow any Hazardous Substance, Mold Condition or Mold
to be located, stored, disposed of, released or discharged in, on, under or
about the Leased Property and Capital Additions or incorporated in any Facility
during the Term; provided, however, that Hazardous Substances may be located,
stored, released, discharged, brought, kept, used or disposed of in, on or about
the Leased Property (or any portion thereof) or any Capital Additions or
incorporated in any Facility either in the ordinary course of business or for
purposes reasonably similar to the Primary Intended Use and which are brought,
kept, used and disposed of in strict compliance with Legal Requirements and in a
manner that would not reasonably be expected give rise to material liability
under Environmental Law. During the Term, Lessee shall not allow the Leased
Property or any Capital Additions to be used as a waste disposal site or, except
as permitted in the immediately preceding sentence, for the manufacturing,
handling, storage, distribution or disposal of any Hazardous Substance.


37.1.2    Lessor shall not, and shall not direct or cause any of its agents or
Affiliates to store, dispose of, release or discharge any Hazardous Substance or
Mold in, on, under or about the Leased Property and Capital Additions or
incorporated in any Facility except in strict compliance with Legal Requirements
and in a manner that would not give rise to material liability.




101

--------------------------------------------------------------------------------





37.2    Notices. Lessee shall provide written notice to Lessor reasonably
promptly (but in any event within fifteen (15) days after Lessee becomes aware
thereof), and in any event promptly upon Lessee’s receipt of any written notice
or notification that Lessee receives with respect to: (i) any material violation
of a Legal Requirement relating to Hazardous Substances located in, on, or under
the Leased Property or any Capital Additions or any adjacent property thereto;
(ii) any material enforcement, cleanup, removal, or other governmental or
regulatory action instituted, completed or threatened with respect to the
presence or alleged presence of Hazardous Substance located in, on, under, or
near the Leased Property (or any portion thereof) or any Capital Additions;
(iii) any material claim made or threatened by any Person against Lessee or the
Leased Property (or any portion thereof) or any Capital Additions relating to
damage, contribution, cost recovery, compensation, loss, or injury resulting
from or claimed to result from the presence or alleged presence of Hazardous
Substance located in, on, under, or near the Leased Property (or any portion
thereof) or any Capital Additions; and (iv) other than reports made in the
ordinary course of business for purposes reasonably similar to the Primary
Intended Use, any material reports made to any federal, state or local
environmental agency arising out of or in connection with any Hazardous
Substance in, on, under or removed from the Leased Property (or any portion
thereof) or any Capital Additions, including any material complaints, notices,
warnings or asserted violations in connection therewith. In the event that
Lessee becomes aware of any suspected or actual material Mold or Mold Conditions
at the Leased Property (or any portion thereof), unless caused by any
intentional or negligent act of Lessor or Lessor’s agents or Affiliates, Lessee
shall reasonably promptly (but in any event within fifteen (15) days after
Lessee becomes aware thereof) notify Lessor in writing of the same. In addition,
unless caused by any intentional or negligent act of Lessor or Lessor’s agents
or Affiliates, in the event of Lessee becoming aware of any suspected material
Mold or Mold Conditions at the Leased Property (or any portion thereof) or any
Capital Additions, Lessee, at its sole cost and expense, shall reasonably
promptly cause an inspection of the Leased Property and any Capital Additions
(or any portion thereof) to be conducted in order to determine if Mold or Mold
Conditions are present at the Leased Property (or any portion thereof) or any
Capital Additions, and shall notify Lessor, in writing, at least ten (10) days
prior to such inspection, of the date on which the inspection shall occur, and
which portion of the Leased Property or any Capital Additions shall be subject
to such inspection. Lessee shall retain a Mold Inspector to conduct such
inspection and shall cause such Mold Inspector to perform such inspection in a
manner consistent with the duty of care exercised by a Mold Inspector and to
prepare an inspection report, and reasonably promptly provide a copy of the same
to Lessor.


37.3    Remediation. Except to the extent caused by any intentional or negligent
act of Lessor or Lessor’s agents or Affiliates, or after the Term, if Lessee
becomes aware of a material violation of any Legal Requirement relating to any
Hazardous Substance or the presence of any Hazardous Substances that pose a risk
to human health or the environment in, on, under or about the Leased Property or
any Capital Additions, or if Lessee, Lessor or the Leased Property (or any
portion thereof) or any Capital Additions becomes subject to any material order
of any Governmental Authority pursuant to Environmental Law or other Legal
Requirement to repair, close, detoxify, decontaminate or otherwise remediate the
Leased Property (or any portion thereof) and any Capital Additions, Lessee shall
notify Lessor within fifteen (15) days of such event and, at its sole cost and
expense, cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation to the extent required by any Environmental
Law or as




102

--------------------------------------------------------------------------------





reasonably necessary to respond to a threat to human health or a risk of
property damage related thereto. Upon the Lessee becoming aware of any material
Mold or Mold Conditions in or about the Leased Property (or any portion thereof)
or any Capital Additions, Lessee shall also reasonably promptly notify Lessor of
such event and, at its sole cost and expense, hire a trained and experienced
Mold remediation contractor(s) to clean-up and remove from the Leased Property
and any Capital Additions all Mold or Mold Conditions in strict compliance with
all Mold Remediation Requirements. If Lessee fails to implement and diligently
pursue any such cure, repair, closure, detoxification, decontamination or other
remediation, Lessor shall have the right, but not the obligation, to carry out
such action and to recover from Lessee all of Lessor’s out-of-pocket costs and
expenses incurred in connection therewith.


37.4    Indemnity. Lessee shall indemnify, defend, protect, save, hold harmless,
and reimburse Lessor and its Affiliates for, from and against any and all costs,
losses (including, losses of use or economic benefit or diminution in value),
liabilities, damages, assessments, lawsuits, deficiencies, demands, claims and
expenses (collectively, “Environmental Costs”) (whether or not arising out of
third party claims and regardless of whether liability without fault is imposed,
or sought to be imposed, on Lessor or any of its Affiliates) incurred in
connection with, arising out of, resulting from or incident to, directly or
indirectly, before or during the Term required by any Environmental Law, by any
Governmental Authority or to respond to a threat to human health or a risk of
property damage, the production, use, generation, storage, treatment,
transporting, disposal, discharge, release or other handling or disposition of
any Hazardous Substances from, in, on or about the Leased Property (or any
portion thereof) or any Capital Additions (collectively, “Handling”), including
the effects of such Handling of any Hazardous Substances on any Person or
property within or outside the boundaries of the Leased Property or any Capital
Additions, (ii) required by any Environmental Law, by any Governmental Authority
or to respond to a threat to human health or a risk of property damage, the
presence of any Hazardous Substances, Mold or Mold Condition in, on, under or
about the Leased Property (or any portion thereof) or any Capital Additions,
(iii) the violation of any Legal Requirements (including Environmental Laws)
related to Hazardous Substances in, on, under or about the Leased Property (or
any portion thereof) or any Capital Additions, (iv) any illness to or death of
persons or damage to or destruction of property resulting from such Mold or Mold
Condition in, on, under or about the Leased Property or any Capital Additions,
and (v) any failure by Lessee to observe the foregoing covenants of this Article
XXXVII. “Environmental Costs” include interest, costs of response, removal,
remedial action, containment, cleanup, investigation, design, engineering and
construction, damages (including actual, consequential and punitive damages) for
personal injuries and for injury to, destruction of or loss of property or
natural resources, relocation or replacement costs, penalties, fines, charges or
expenses, reasonable attorney’s fees, expert fees, consultation fees, and court
costs, and all amounts paid in investigating, defending or settling any of the
foregoing. Notwithstanding the foregoing, Lessee’s indemnification obligations
hereunder shall not apply with respect to any Environmental Costs suffered,
incurred or resulting solely from the intentional or negligent acts of Lessor or
Lessor’s agents or Affiliates. Without limiting the scope or generality of the
foregoing, Lessee expressly agrees to reimburse Lessor and its Affiliates for
any and all out-of-pocket costs and expenses incurred by Lessor or any such
Affiliate:




101

--------------------------------------------------------------------------------





(a)    In investigating any and all matters relating to the Handling of any
Hazardous Substances or the presence or remediation of Mold or any Mold
Condition in, on, from, under or about the Leased Property or any Capital
Additions;


(b)    In bringing the Leased Property or any Capital Additions into compliance
with all Legal Requirements, including Mold Remediation Requirements and
Environmental Laws; and


(c)    Removing, treating, storing, transporting, cleaning-up and/or disposing
of any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property (or any portion thereof) or any
Capital Additions or offsite or in conducting any removal or remediation of Mold
or any Mold Condition from the Leased Property (or any portion thereof) or any
Capital Additions as required by Environmental Laws or to protect human health
or the environment.


If any claim is made by Lessor or any of its Affiliates pursuant to this Article
XXXVII, Lessee agrees to pay or otherwise respond to such claim reasonably
promptly, and in any event to pay or respond to such claim within thirty (30)
calendar days after receipt by Lessee of notice thereof. If any such claim is
not paid and Lessor or any such Affiliate is ultimately found or agrees to be
responsible therefore, Lessee agrees also to pay interest on the amount paid
from the date of the first notice of such claim, at the Overdue Rate.
Notwithstanding anything to the contrary contained herein, Lessee’s liability
for Environmental Costs to the extent arising from the acts of third parties
unrelated to the Lessee Parties shall be limited to a period of two (2) years
following the expiration or earlier termination of this Lease, but only to the
extent that Lessee did not have knowledge of (nor should it reasonably have been
expected to have knowledge of) the facts, circumstances or events giving rise to
such Environmental Costs at any time during the Term.


In addition to the foregoing (but not in limitation of any indemnification or
other obligations of Lessee set forth in this Article XXXVII), in the event that
a material problem relating to Hazardous Substances or any other environmental
condition arises and the same results in the closure of the subject Facility
during remediation, and (ii) has a cost of remediation that is in excess of
fifty percent (50%) of the Allocated Initial Investment, Lessee shall have the
right to purchase the affected Facility for a price equal to the greater of (y)
the Minimum Purchase Price of such Facility or (z) the Fair Market Value of such
Facility immediately prior to the occurrence of such material environmental
condition (less the Fair Market Value, immediately prior to the occurrence of
such material environmental condition, of any Capital Additions constituting a
new wing or new story that were paid for by Lessee). The indemnification set
forth in this section shall be subject to the same terms and conditions as the
general indemnification set forth in Article XXIII.


37.5    Inspection. Lessor shall have the right, from time to time, and upon not
less than fifteen (15) days’ written notice to Lessee, except in the case of an
emergency in which event no notice shall be required, to conduct an inspection
of the Leased Property (or any portion thereof) and all Capital Additions to
determine the existence or presence of Hazardous Substances, Mold or any Mold
Condition on or about the Leased Property or any such Capital Additions. Lessor
shall have the right to enter and inspect the Leased Property (or any portion
thereof) and all Capital Additions, conduct any reasonable testing, sampling and
analyses it deems necessary in a manner


102

--------------------------------------------------------------------------------





and time that does not unreasonably interfere with the Primary Intended Use and
shall have the right to inspect materials brought into the Leased Property (or
any portion thereof) or any such Capital Additions. Lessor may, in its
discretion, retain such experts to conduct the inspection, perform the tests
referred to herein, and to prepare a written report in connection therewith. All
costs and expenses incurred by Lessor under this Section shall be paid by
Lessor; provided, however, that following the occurrence and during the
continuance of any Master Lease Event of Default or, with respect to the
applicable Facility, any Facility Default, Lessee shall pay all such costs and
expenses on demand by Lessor as Additional Charges hereunder. Failure to conduct
an inspection or to detect unfavorable conditions if such inspection is
conducted shall in no fashion be intended as a release of any liability for
conditions subsequently determined to be associated with or to have occurred
during Lessee’s tenancy. Pursuant to the terms set forth herein, Lessee shall
remain liable for any environmental condition, Mold or Mold Condition related to
or having occurred during or prior to its tenancy regardless of when such
conditions are discovered and regardless of whether or not Lessor conducts an
inspection at the termination of this Lease, except to the extent expressly
limited in Section 37.4. The obligations set forth in this Article shall survive
the expiration or earlier termination of the Lease, except to the extent
expressly limited in Section 37.4 and to the extent related to acts or omissions
of other Persons (that are not any of the Lessee Parties or any of their
respective Affiliates) after the expiration or earlier termination of the Term.


ARTICLE XXXVIII.


38.1 Memorandum of Lease. Lessor and Lessee shall, upon a request by Lessee,
enter into one or more short form memoranda of this Lease, each in the form of
Exhibit C attached hereto (with such modifications as are necessary for
recording under the laws of each applicable State). Lessee covenants and agrees,
both on its own behalf and on behalf of its successors and assigns to execute
and deliver to Lessor a quitclaim deed or other recordable instrument sufficient
to remove any such memorandum or other encumbrance created by this Lease from
record title to the Land relating to each Facility upon the expiration or sooner
termination of this Lease with respect to such Facility, and Lessee hereby
appoints and constitutes Lessor its attorney-in-fact, which power shall be
coupled with an interest and shall not be revocable or terminable, to execute
and deliver and to record such quitclaim deed or other instrument in the name of
Lessee upon the expiration or termination of the Term with respect to any
Facility, provided that Lessee is no longer in occupancy of such Facility.
Lessee shall pay all reasonable out-of-pocket costs and expenses of recording
any memoranda, quitclaim deeds and other recordable instruments recorded
pursuant to this Section.


ARTICLE XXXIX.


39.1 Sale of Assets. Notwithstanding any other provision of this Lease, Lessor
shall not be required to (i) sell or transfer the Leased Property, or any
portion thereof, which is a real estate asset as defined in Section
856(c)(5)(B), or functionally equivalent successor provision, of the Code, to
Lessee if Lessor’s counsel advises Lessor that such sale or transfer may not be
a sale of property described in Section 857(b)(6)(C), or functionally equivalent
successor provision, of the Code or (ii) sell or transfer the Leased Property,
or any portion thereof, to Lessee if Lessor’s counsel advises Lessor that such
sale or transfer could result in an unacceptable amount of gross




103

--------------------------------------------------------------------------------





income for purposes of the ninety-five percent (95%) gross income test contained
in Section 856(c)(2) or the seventy-five percent (75%) gross income test
contained in Section 856(c)(3), or functionally equivalent successor provisions,
of the Code. If Lessee exercises the right or has the obligation to purchase the
Leased Property or any portion thereof pursuant to the terms herein, and if
Lessor determines not to sell such Leased Property or any portion thereof
pursuant to the above sentence, then Lessee shall purchase such Leased Property
or any portion thereof, upon and subject to all applicable terms and conditions
set forth in this Lease, at such time as the transaction, upon the advice of
Lessor’s counsel, would be a sale of property (to the extent the Leased Property
is a real estate asset) described in Section 857(b)(6)(C), or functionally
equivalent successor provision, of the Code, and would not result in an
unacceptable amount of gross income for purposes of the ninety-five percent
(95%) gross income test contained in Section 856(c)(2), or functionally
equivalent successor provision of the Code and until such time Lessee shall
lease the Leased Property and all Capital Additions from Lessor at the Fair
Market Rental.


ARTICLE XL.


40.1    Additional Representations and Warranties by Lessor. Lessor represents
and warrants to Lessee as of the Commencement Date as follows:
(a)    Lessor is duly organized, validly existing and in good standing under the
laws of its state of organization/formation, is qualified to do business and in
good standing in the State (to the extent Lessor is required to be so by
applicable Legal Requirements) and has full power, authority and legal right to
execute and deliver and to perform and observe the provisions of this Lease to
be observed and/or performed by Lessor.


(b)    This Lease has been duly authorized, executed and delivered by Lessor,
and constitutes and will constitute the valid and binding obligations of Lessor
enforceable against Lessor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency and creditors rights,
laws and general principles of equity.


(c)    Lessor is solvent, has timely and accurately filed all tax returns and
extensions required to be filed by Lessor, and is not in default in the payment
of any material taxes levied or assessed against Lessor or any of its material
assets, and is not subject to any judgment, order, decree, rule or regulation of
any Governmental Authority having jurisdiction over the Leased Property or
Lessor which would, in the aggregate, otherwise materially and adversely affect
Lessor’s condition, financial or otherwise, or Lessor’s prospects or the Leased
Property.


(d)    No material consent, approval or other authorization of, or registration,
declaration or filing with, any Governmental Authority is required for the due
execution and delivery of this Lease, or for the performance by or the validity
or enforceability of this Lease against Lessor.


(e)    The execution and delivery of this Lease and compliance with the
provisions hereof will not result in (i) a material breach or violation of (A)
any Legal Requirements applicable to Lessor now in effect; (B) the
organizational or charter documents of Lessor; (C) any judgment, order or decree
of any Governmental Authority binding upon Lessor; or (D) any




104

--------------------------------------------------------------------------------





material agreement or instrument to which Lessor is a counterparty or by which
it is bound; or
(ii)
the acceleration of any material obligation of Lessor.



(f)    Lessor is in compliance with the requirements of Executive Order No.
13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “OFAC Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of Treasury (“OFAC”) and in any enabling legislation
or other Executive Orders or regulations in respect thereof (the OFAC Order and
such other rules, regulations, legislation or orders collecting called the
“Orders”). Neither Lessor nor any of its Affiliates (A) is listed on the
Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”); (B) is a Person (as defined in the Order) who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or
(C)is owned or controlled by (including without limitation by virtue of such
Person being a director or owning voting shares or interests), or acts for or on
behalf of, any person on the Lists or any other person who has been determined
by competent authority to be subject to the prohibitions contained in the
Orders.


ARTICLE XLI.


41.1    Additional Representations and Warranties by Lessee. Lessee represents
and warrants to Lessor as of the Commencement Date as follows:
(a)    Lessee is duly organized, validly existing and in good standing under the
laws of its state of organization/formation, is qualified to do business and in
good standing in the State and has full power, authority and legal right to
execute and deliver and to perform and observe the provisions of this Lease to
be observed and/or performed by Lessee.


(b)    This Lease has been duly authorized, executed and delivered by Lessee,
and constitutes and will constitute the valid and binding obligations of Lessee
enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency and creditors rights,
laws and general principles of equity.


(c)    Lessee is solvent, has timely and accurately filed all tax returns and
extensions required to be filed by Lessee, and is not in default in the payment
of any material taxes levied or assessed against Lessee or any of its material
assets, and is not subject to any judgment, order, decree, rule or regulation of
any Governmental Authority having jurisdiction over the Leased Property or
Lessee which would, in the aggregate, otherwise materially and adversely affect
Lessee’s condition, financial or otherwise, or Lessee’s prospects or the Leased
Property.


(d)    Except for the Required Governmental Approvals to use and operate each
Facility for its Primary Intended Use, no other material consent, approval or
other authorization of, or registration, declaration or filing with, any
Governmental Authority is required for the due execution and delivery of this
Lease, or for the performance by or the validity or enforceability of this Lease
against Lessee.




105

--------------------------------------------------------------------------------





(e)    Subject to Lessee’s receipt of the Required Governmental Approvals, the
execution and delivery of this Lease and compliance with the provisions hereof
will not result in (i) a material breach or violation of (A) any Legal
Requirement applicable to Lessee now in effect; (B) the organizational or
charter documents of Lessee; (C) any judgment, order or decree of any
Governmental Authority binding upon Lessee; or (D) any agreement or instrument
to which Lessee is a counterparty or by which it is bound; or (ii) the
acceleration of any material obligation of Lessee.


(f)    As of the Commencement Date, all Required Governmental Approvals have
been obtained by Lessee or a sublessee permitted hereunder.


(g)    Lessee is in compliance with the requirements of the Orders. Neither
Lessee nor any Lessee Party (A) is listed on the Specially Designated Nationals
and Blocked Person List maintained by OFAC pursuant to the Order and/or on any
other Lists; (B) is a Person (as defined in the Order) who has been determined
by competent authority to be subject to the prohibitions contained in the
Orders; or (C) is owned or controlled by (including without limitation by virtue
of such Person being a director or owning direct voting shares or interests), or
acts for or on behalf of, any person on the Lists or any other person who has
been determined by competent authority to be subject to the prohibitions
contained in the Orders.


ARTICLE XLII.


42.1 Attorneys’ Fees. If Lessor or Lessee brings an action or other proceeding
against the other to enforce any of the terms, covenants or conditions hereof or
any instrument executed pursuant to this Lease, or by reason of any breach or
default hereunder or thereunder, the party prevailing in any such action or
proceeding and any appeal thereupon shall be paid all of its costs and
reasonable attorneys’ fees incurred therein. In addition to the foregoing and
other provisions of this Lease that specifically require Lessee to reimburse,
pay or indemnify against Lessor’s attorneys’ fees, Lessee shall pay, as
Additional Charges, all of Lessor’s reasonable attorneys’ fees incurred in
connection with the administration or enforcement of this Lease, the review of
any letters of credit, the review, negotiation or documentation of any
subletting, assignment, or management arrangement or any consent requested in
connection therewith, and the collection of past due Rent.


ARTICLE XLIII.


43.1 Brokers. Lessee warrants that it has not had any contact or dealings with
any Person or real estate broker which would give rise to the payment of any fee
or brokerage commission in connection with this Lease, and Lessee shall
indemnify, protect, hold harmless and defend Lessor and its Affiliates from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Lessee. Lessor warrants that it has not had any
contact or dealings with any Person or real estate broker which would give rise
to the payment of any fee or brokerage commission in connection with this Lease,
and Lessor shall indemnify, protect, hold harmless and defend Lessee and its
Affiliates from and against any liability with respect to any fee or brokerage
commission arising out of any act or omission of Lessor.




106

--------------------------------------------------------------------------------





ARTICLE XLIV.


44.1    Provisions Applicable upon a Change in Control Transaction.
Notwithstanding anything to the contrary herein, the following provisions shall
apply from and after a Change in Control Transaction.


44.1.1    Additional Reporting. In addition to, but without duplication of, any
and all reporting required hereunder (including pursuant to Section 25.1
hereof), following a Change in Control Transaction, Lessee shall deliver to
Lessor: (a) within forty-five (45) days after the end of each fiscal quarter
(including the last fiscal quarter of any fiscal year), a copy of the same type
of information for Guarantor that Brookdale provided in its most recent public
supplemental reporting prior to such Change in Control Transaction; (b) within
forty-five (45) days after the end of each fiscal quarter (other than the last
fiscal quarter of any fiscal year), a copy of the unaudited consolidated
financial statements of Guarantor described in Section 25.1.2(b) for or as of
the end of such quarter, such consolidated financial statements to be reviewed
by a “Big 4” accounting firm; and (c) within one hundred twenty (120) days after
the end of each fiscal year, a copy of the audited consolidated financial
statements of Guarantor described in Section 25.1.2(a) for or as of the end of
such fiscal year, such consolidated financial statements to be audited and
certified by a “Big 4” accounting firm.


44.1.2    Remedies for Non-Compliance with Reporting Requirements. Without
limiting any rights or remedies of Lessor hereunder, at law or in equity for any
other defaults, if, following a Change in Control Transaction, Guarantor and/or
Lessee fails to comply with any of their respective reporting obligations, or
their respective obligations, if any, to participate in meetings with Lessor, in
each case as and when required hereunder, then, in addition to any other
remedies provided hereunder or under applicable law, Lessor shall have the right
to seek (and Lessee shall not object to the granting of) equitable remedies.


44.1.3    Operating Expenses vs. Capital Expenditures. In connection with or
following a Change in Control Transaction, any change in Guarantor’s and/or
Lessee’s policies concerning the classification of amounts as operating expenses
or capital expenditures, to the extent the same relates solely to the
calculation of the Net Debt to EBITDA Ratio (as contemplated in Sections 44.1.7
and 44.1.8 below) or calculations of amounts spent on Capital Projects (as
contemplated in Section 9.5), shall be subject to Lessor’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.


44.1.4    Deferred Maintenance. If a Change in Control Transaction occurs, then
within three (3) months before or after the date that is twenty-four (24) months
prior to the expiration of the then-current Term, Lessor may obtain, at Lessor’s
cost, updated property condition assessments (each a “PCA”) for each of the
Facilities. Based on the PCAs, Lessor shall (i) identify to Lessee items of
deferred maintenance existing at the Applicable Facilities if any, such that the
Applicable Facility would meet the Facility Condition Standard as of the
expiration of the then-current Term (each a “Required Maintenance Project”), and
(ii) propose to Lessee the Annual Minimum Capital Project Amount for the last
twenty-four (24) months of the Term. Lessor shall provide Lessee with written
notice detailing any Required Maintenance Projects and the proposed new Annual
Minimum Capital Project Amount within a reasonable time after Lessor’s receipt
of the PCAs for all Facilities. Lessor and Lessee shall cooperate diligently and
attempt in


107

--------------------------------------------------------------------------------





good faith to agree upon the Required Maintenance Projects and the new Annual
Minimum Capital Project Amount. To the extent that Lessor and Lessee are unable
to reach agreement within twenty
(20) days following Lessee’s receipt of Lessor’s notice, such dispute shall be
resolved by one, two or three independent Persons having not less than ten (10)
years of experience in performing assessments of the maintenance and condition
of properties similar to the Facilities, which Persons shall (a) be selected and
paid in the same manner in which Appraisers would be selected and paid pursuant
to Article XXXIV and (b) make a determination with respect to the Required
Maintenance Projects and/or the new Annual Minimum Capital Project Amount, as
the case may be, in the same manner in which Appraisers would make a
determination with respect to Fair Market Value, Fair Market Rental or Leasehold
FMV pursuant to Article XXXIV (it being acknowledged, for avoidance of doubt,
that (x) the fourth sentence of Section 34.1 shall not apply for purposes of
this sentence and (y) with respect to determining the Required Maintenance
Projects, the first sentence of Section 34.1.1 shall not apply and a third
Person shall be selected to make such determination if the first two Persons are
unable to agree on the same). During a commercially reasonable period following
the final determination of the Required Maintenance Projects, Lessee shall
commence and thereafter use commercially reasonable efforts to complete each
Required Maintenance Project with respect to the Applicable Facility prior to
the end of the then-current Term. Within thirty (30) days after the Required
Maintenance Projects and new Annual Minimum Capital Project Amount are
determined as aforesaid, Lessee shall deposit with Lessor in the Replacement
Reserve an additional amount equal to the excess, if any, of (I) the new Annual
Minimum Capital Project Amount for the last Lease Year of the then-current Term,
as applicable, over (II) the amount of the Security Deposit, as reasonably
determined by Lessor (it being agreed that none of the Security Deposit shall be
applied for such purpose if a Master Lease Event of Default or, with respect to
the applicable Facility, any Facility Default shall have occurred and be
continuing hereunder). Notwithstanding anything to the contrary contained
herein, each of Lessor and Lessee acknowledges and agrees that for purposes of
Section 9.5, (A) funds expended by Lessee to complete any Required Maintenance
Projects shall be deemed funds expended as part of the Annual Minimum Capital
Project Amount, and (B) the Required Maintenance Projects shall be deemed
Capital Projects.


44.1.5    Additional Events of Default. Upon the occurrence of a Change in
Control Transaction, the following shall constitute additional Master Lease
Event of Default under Section 16.1.1: (i) a default (beyond any applicable
notice and cure period) under any financing the proceeds of which are used to
fund a Change in Control Transaction (which debt is incurred or guaranteed by a
Guarantor or Subsidiary thereof or secured by any assets of a Guarantor or any
Subsidiary thereof), (ii) a failure by Lessee to deliver any monthly reports
relating to the operation of the Facilities that are currently required under
Section 25.1.2, which failure is not cured within twenty (20) days after notice
thereof from Lessor, and (iii) a failure by Lessee to deliver any of the
information, audits or statements described in Section 44.1.1 above, which
failure is not cured within ten (10) days after notice thereof from Lessor.


44.1.6
Consolidated Net Worth.



44.1.6.1    If Guarantor’s Consolidated Net Worth as of the last day of any
calendar quarter is less than [***], Lessor shall have the right, as its sole
and exclusive remedy as a result thereof, to (without limiting the provisions of
Section 5.3) terminate this Lease in its entirety, with respect to all (and not
less than all) of the Facilities, upon sixty (60) days’ prior




108

--------------------------------------------------------------------------------





written notice to Lessee, unless by the expiry of such sixty (60) day period (i)
Guarantor’s Consolidated Net Worth has reverted back to [***] and Guarantor has
provided Lessor with supporting evidence thereof; or (ii) Guarantor has either
(A) posted cash or Letter(s) of Credit or a combination thereof equal to the
amount of the shortfall between Guarantor’s Consolidated Net Worth and [***],
provided that in the event this Lease is separated into one or more leases,
pursuant to Article XXXI or otherwise, and regardless of whether the landlords
thereunder are Affiliates of one another and regardless of whether such
separation occurs prior to or following Guarantor’s Consolidated Net Worth
falling below [***], (I) Lessor shall have the right in its sole discretion to
(X) include no or a lower Consolidated Net Worth requirement in this Lease
and/or any New Lease (so long as, for avoidance of doubt, neither this Lease nor
any New Lease will require a Consolidated Net Worth in excess of that required
hereunder as of the date hereof) and (Y) determine from time to time the extent
to which the lessor under each of this Lease and the New Leases will hold any
cash, Letter(s) of Credit and/or guarantees posted hereunder (and upon making
such determination from to time to time shall notify Lessee thereof, and Lessee
shall post such items with Lessor hereunder in the absence of any such notice)
and (II) Lessee shall be deemed in compliance with the foregoing requirement if
the total amount of all cash and/or Letter(s) of Credit in the aggregate posted
with Lessor and/or the lessor under any New Lease equals the amount which must
be posted pursuant to the foregoing provisions of this clause (ii)(A), (B)
caused one (1) or two (2) domestic entities with an aggregate Consolidated Net
Worth at least equal to one hundred fifteen percent (115%) of the amount of the
shortfall between Guarantor’s Consolidated Net Worth and [***], to deliver a
guaranty or guarantees to Lessor (in the same form as the existing Guaranty,
which new Guaranty(ees) shall be retroactive to the Commencement Date and
expressly cover all matters arising from and after the Commencement Date) and
become a Guarantor hereunder (it being agreed that the obligations of all
Guarantors shall be joint and several) or (C) posted a combination of cash,
Letter(s) of Credit and such guarantees (as described in the foregoing clause
(ii)(B)) in the amount of the shortfall between Guarantor’s Consolidated Net
Worth and [***], with such guarantees being from one (1) or two (2) domestic
entities (it being agreed that the obligations of all Guarantors shall be joint
and several) with an aggregate Consolidated Net Worth equal to at least one
hundred fifteen percent (115%) of the shortfall amount being guaranteed,
provided, that, Lessee may also cause any cash, Letter(s) of Credit and/or
guarantees (as described in clauses (ii)(A), (ii)(B) and (ii)(C) above) to be
delivered to Lessor prior to the date that Guarantor’s Consolidated Net Worth
may be less than [***]. If Letter(s) of Credit or cash are delivered to Lessor
pursuant to this Section 44.1.6.1 and subsequent to such delivery, (x)
Guarantor’s Consolidated Net Worth (inclusive of any additional Guarantors who
guarantee this Lease) is equal to or greater than [***], Lessor shall, upon
request therefor, promptly return all such Letter(s) of Credit and cash to
Lessee or (y) if Guarantor’s Consolidated Net Worth (inclusive of any additional
Guarantors who guarantee this Lease) is less than [***], but higher than when
the additional guaranty or guarantees (with or without Letters of Credit and/or
cash) were originally delivered, Lessor shall, upon request therefor, promptly
deliver to Lessee Letter(s) of Credit and/or cash in the amount that Guarantor’s
Consolidated Net Worth and all posted Letter(s) of Credit and/or cash, in the
aggregate, exceeds [***].


44.1.6.2    In the event Lessor exercises its termination right under this
Section 44.1.6, Lessor shall return to Lessee the Security Deposit and any
amounts in the impound accounts described in Section 4.4 hereof. If (x) Lessor
exercises its right to split this Lease and enter into a New Lease, pursuant to
Article XXXI or otherwise, in connection with a Separation Event, and (y) no
Person which is not an Affiliate of Lessor owns the fee interest in the
applicable


109

--------------------------------------------------------------------------------





Separated Properties covered under such New Lease or mortgage debt secured by a
mortgage or deed of trust on such Separated Properties (or mezzanine debt
secured by a pledge of direct or indirect equity interests in the owner of such
fee interest), then Lessor may only exercise its termination right under this
Section 44.1.6 if such New Lease is concurrently terminated with respect to the
Separated Properties leased thereunder (it being agreed that in the event any
Person which is not an Affiliate of Lessor owns the fee interest in the
applicable Separated Properties covered under such New Lease or mortgage debt
secured by a mortgage or deed of trust on such Separated Properties (or
mezzanine debt secured by a pledge of direct or indirect equity interests in the
owner of such fee interest), Lessor may terminate this Lease without regard to,
and without affecting, such New Lease).


44.1.7 Security Deposit. As additional security for Lessee’s obligations
hereunder, Lessee shall pay to Lessor at or prior to (and as a condition to) the
closing of any Change in Control Transaction cash or a Letter of Credit or a
combination of cash and a Letter of Credit (the “Security Deposit”) in an amount
equal to [***] of the annual Minimum Rent as of the date on which such Change in
Control Transaction occurs, which Security Deposit shall be increased (or
reduced and the excess amount refunded by Lessor to Lessee) from time to time
such that Lessee shall keep on deposit with Lessor at all times during the Term
an amount equal to [***] of the annual Minimum Rent. Notwithstanding the
foregoing, the Security Deposit shall be increased (or reduced and the excess
amount refunded by Lessor to Lessee if in a subsequent calendar quarter a lesser
percentage of annual Minimum Rent is required to be on deposit with Lessor) as
follows: (a) if the Net Debt to EBITDA Ratio exceeds [***] as of the last day of
any calendar quarter, the Security Deposit shall be increased to [***] of the
annual Minimum Rent as of the date of such determination; (b) if the Net Debt to
EBITDA Ratio exceeds [***] as of the last day of any calendar quarter, the
Security Deposit shall be increased to [***] of the annual Minimum Rent as of
the date of such determination; and (c) if the Net Debt to EBITDA Ratio exceeds
[***] as of the last day of any calendar quarter, the Security Deposit shall be
increased to [***] of the annual Minimum Rent as of the date of such
determination (it being understood and agreed that the Security Deposit shall be
increased or reduced (with the excess amount refunded by Lessor to Lessee) from
time to time such that Lessee shall keep on deposit with Lessor at all times
during the Term following a Change in Control Transaction an amount equal to the
applicable percentage of the annual Minimum Rent, as set forth in the first
sentence of this Section 44.1.7    and in the foregoing clauses (a), (b) and (c)
of this sentence, from time to time, as applicable). Lessor shall either keep
the Security Deposit in a separate interest-bearing account as may be selected
by Lessor from time to time, or may commingle the Security Deposit with its
general funds so long as Lessor credits and adds to the Security Deposit each
month an amount equal to the interest that would have been earned on the
Security Deposit had Lessor invested the same in an interest-bearing account, as
reasonably determined by Lessor. In either case, all earned interest or deemed
interest on the Security Deposit shall be added to and become part of the
Security Deposit and held and applied by Lessor in accordance with the
provisions of this Section 44.1.7. All interest or deemed interest earned on the
Security Deposit shall be for the account of Lessee, and Lessee shall promptly
deliver to Lessor upon request any Internal Revenue Service Form W-9 or such
other certification as Lessor may reasonably request in connection with the
investment of the Security Deposit. If at any time an Event of Default shall
have occurred and be continuing, Lessor may, but shall not be required to, in
addition to and not in lieu of any other rights and remedies available to
Lessor, apply all or any part of the Security Deposit to the payment of any sum
that Lessee has failed to pay when required, or any sum that Lessor may expend
or be


110

--------------------------------------------------------------------------------





required to expend by reason of a default hereunder. Whenever, and as often as,
Lessor shall have applied any portion of the Security Deposit as aforesaid,
Lessee shall, within ten (10) days after notice thereof from Lessor, deposit
additional money with Lessor sufficient to restore the Security Deposit to the
full amount then required to be deposited with Lessor pursuant to this Section
44.1.7. No notice to Lessee shall be required to enable Lessor to apply the
Security Deposit in accordance with this Section 44.1.7. The unexpended portion
of the Security Deposit shall be refunded to Lessee within thirty (30) days
following the expiration or earlier termination of this Lease with respect to
all of the Facilities, provided that no Event of Default shall be continuing. In
the event of a transfer of Lessor’s interest in all or any portion of the Leased
Property, Lessor shall pay or credit to the transferee all or a portion of the
Security Deposit and thereupon shall, without any further agreement between the
parties, be released by Lessee from all liability therefor, and it is agreed
that the provisions hereof shall apply to every such payment or credit to such a
transferee. For the avoidance of doubt, the failure of Lessee to maintain any
Net Debt to EBITDA Ratio as contemplated in this Section 44.1.6 shall not
constitute a default hereunder or an Event of Default. In the event that this
Lease is separated into one or more leases, pursuant to Article XXXI or
otherwise, and regardless of whether Lessor and the landlords thereunder are
Affiliates of one another, (i) Lessee’s obligation to post the Security Deposit
shall in no event be increased as a result thereof and (ii) the total amount of
the Security Deposit shall be apportioned between this Lease and any New
Lease(s) on a pro rata basis based on the Minimum Rent due hereunder and
thereunder.


44.1.8
Lessor’s Termination Right. In addition to the provisions of Sections

44.1.6 and 44.1.7 above, in the event (a) the Net Debt to EBITDA Ratio exceeds
[***] as of the last day of any calendar quarter and (b) the Lease Coverage
Ratio is less than [***] for such calendar quarter, Lessor shall have the right
to terminate this Lease upon Lessor’s return to Brookdale of the Security
Deposit and any amounts in the impound accounts described in Section 4.4 hereof,
less an amount equal to the lesser of (i) the Security Deposit and (ii) the sum
of the Lease Positive NPVs for each of the Facilities, provided that such sum is
a positive number (it being understood that if such sum is less than zero (0),
then no portion of the Security Deposit shall be retained by Lessor). As used in
this Section 44.1.8: (i) “Lease Positive NPV” shall mean, with respect to any
Facility, the positive net present value, if any, (assuming a [***] per annum
discount rate) of the difference between the annual Projected Rent for such
Facility less the annual Projected Adjusted EBITDAR for such Facility,
calculated for each Facility for the remainder of the Term; (ii) “Projected
Rent” shall mean, with respect to any Facility, all Rent that would be due
hereunder with respect to such Facility per the terms of this Lease through the
end of the Term had this Lease not been terminated; and (iii) “Projected
Adjusted EBITDAR” shall mean, with respect to any Facility, (A) for the first
twelve (12) month period following the date of termination of this Lease, an
amount equal to (1) the trailing twelve (12) month EBITDARM for such Facility,
increased by [***], less (2) a deemed management fee allowance equal to [***] of
the revenues used in calculating such EBITDARM (which revenues shall be based on
the trailing twelve (12) month revenues used in calculating such EBITDARM,
increased by [***]), less (3) a deemed capital expenditure allowance of [***]
per unit, increased by [***] per annum starting in [2020], and (B) for each
subsequent twelve (12) month period (through the remainder of the Term), (1) the
prior period’s EBITDARM, increased by [***], less (2) the prior period’s deemed
management fee allowance, increased by [***], less (3) the prior period’s deemed
capital expenditure allowance, increased by [***]. Projected Rent and Projected
Adjusted EBITDAR shall be prorated as to any partial period (i.e., a period of
less than twelve (12) months) at the end of the




111

--------------------------------------------------------------------------------





Term. An example of the calculation of Lease Positive NPV is attached hereto as
Exhibit H. For the avoidance of doubt, the failure of Guarantor to maintain such
Net Debt to EBITDA Ratio as contemplated by this Section 44.1.8 shall not
constitute a default hereunder or an Event of Default. If (x) Lessor exercises
its right to split this Lease and enter into a New Lease, pursuant to Article
XXXI or otherwise, in connection with a Separation Event, and (y) no Person
which is not an Affiliate of Lessor owns the fee interest in the applicable
Separated Properties covered under such New Lease or mortgage debt secured by a
mortgage or deed of trust on such Separated Properties (or mezzanine debt
secured by a pledge of direct or indirect equity interests in the owner of such
fee interest), then Lessor may only exercise its termination right under this
Section 44.1.8 if such New Lease is concurrently terminated with respect to the
Separated Properties leased thereunder (it being agreed that in the event any
Person which is not an Affiliate of Lessor owns the fee interest in the
applicable Separated Properties covered under such New Lease or mortgage debt
secured by a mortgage or deed of trust on such Separated Properties (or
mezzanine debt secured by a pledge of direct or indirect equity interests in the
owner of such fee interest), Lessor may terminate this Lease without regard to,
and without affecting, such New Lease).


44.1.9    Equitable Adjustments. The parties agree to cooperate in good faith to
equitably adjust the provisions of Sections 44.1.6, 44.1.7 and 44.1.8 (as
applicable) if and to the extent that changes to GAAP would affect the
calculations thereof (such that, after the adjustment, the parties would be in
the same position they would be in had such changes not occurred).


44.1.10    Calculation Certificates. Without in any way limiting Lessee’s
obligations under Section 25.1.2 or Section 44.1.1 of this Lease, within thirty
(30) days of the end of each calendar quarter during the Term, following a
Change in Control Transaction, Lessee shall provide to Lessor a statement of
Lessee’s calculations of the Guarantor’s Consolidated Net Worth, the Net Debt to
EBITDA Ratio and the Lease Coverage Ratio, together with such information as is
necessary for Lessor to make a determination of the accuracy of such
calculations.


44.1.11    Letter of Credit Provisions. If Lessee shall deliver one or more
Letters of Credit pursuant to the provisions of Section 44.1.6 and/or Section
44.1.7, such Letter(s) of Credit shall (subject to the provisions of Sections
44.1.6 and 44.1.7, as applicable): (a) initially expire not less than one (1)
year from the date of issue thereof; and (b) provide for automatic renewals for
periods of not less than one (1) year unless notice of non-renewal is given to
Lessor at least thirty (30) days prior to the expiration date thereof. Lessee
shall pay all expenses, points and/or fees incurred by Lessee in obtaining such
Letter(s) of Credit, and shall pay to Lessor, on demand, as Additional Charges
hereunder, all fees and charges paid by Lessor to the applicable Issuer in
connection with the transfer of the same to any future landlord hereunder or
under any New Lease. Supplementing Section 44.1.7, if the Security Deposit is
fully or partially in the form of a Letter of Credit and an Event of Default
occurs hereunder, Lessor shall be permitted from time to time to draw down any
portion or the entire amount of the Letter of Credit, if applicable, and apply
from time to time the proceeds or any part thereof in accordance with this
Section and Section 44.1.7 and retain the balance for the Security Deposit.
Lessor shall also have the right to draw down any portion or the entire amount
of the Letter of Credit if Lessor receives notice that the date of expiry of the
Letter of Credit will not be extended by the Issuer and if a replacement Letter
of Credit meeting the requirements of this Section 44.1.11 (or a cash Security
Deposit) in the amount then required hereunder is not delivered by Lessee to
Lessor within ten (10) Business Days thereafter, and may retain the proceeds for
the Security Deposit. In addition, following the


112

--------------------------------------------------------------------------------





expiration or earlier termination of the Term, Lessor may draw upon the Letter
of Credit to the extent necessary to cover any outstanding obligations of Lessee
under this Lease and hold such amounts as Lessor reasonably estimates are
required to cover such obligations, provided that notice of such outstanding
obligations is delivered by Lessor to Lessee within sixty (60) days following
the later of the expiration of the Term (as the same may be extended) and the
date on which Lessee has fully vacated all of the Facilities. For avoidance of
doubt, the provisions of this Section 44.1.11 shall not derogate from the
provisions of Section 44.1.6 or Section 44.1.7 (including any right or
obligation of Lessee to increase or decrease a Letter of Credit or to replace a
Letter of Credit with cash or a guaranty, pursuant to the provisions thereof).


ARTICLE XLV.


45.1
Miscellaneous.



45.1.1    Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of, Lessee
or Lessor arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination. In addition, all claims against,
and all liabilities and indemnities hereunder of Lessee shall continue in full
force and effect and in favor of the Lessor named herein, its Affiliate (to the
extent applicable) and the successors and assigns of Lessor and (to the extent
applicable) such Affiliate, notwithstanding any conveyance of the Leased
Property to Lessee.


45.1.2    Severability. If any term or provision of this Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Lease and any other application of such term or provision shall not be
affected thereby.


45.1.3    Non-Recourse. Lessee specifically agrees to look solely to the Leased
Property for recovery of any judgment from Lessor. It is specifically agreed
that no constituent partner in Lessor or officer, director or employee of Lessor
shall ever be personally liable for any such judgment or for the payment of any
monetary obligation to Lessee. The provision contained in the foregoing sentence
is not intended to, and shall not, limit any right that Lessee might otherwise
have to obtain injunctive relief against Lessor, or any action not involving the
personal liability of Lessor. Furthermore, except as otherwise expressly
provided herein, in no event shall Lessor ever be liable to Lessee for any
indirect or consequential damages suffered by Lessee from whatever cause.


45.1.4
Licenses and Operation Transfer Agreements.



(a)Upon the expiration or earlier termination of the Term with respect to each
Facility, Lessee shall use its commercially reasonable efforts, to the extent
permitted by Legal Requirements, to transfer to Lessor or Lessor’s nominee a
fully operational Facility and shall cooperate with Lessor or Lessor’s designee
or nominee (“Successor Operator”) in connection with the processing by Successor
Operator of any applications for all Required Governmental Approvals, all
contracts, including contracts with governmental or quasi-governmental entities,
business records, data, patient and resident records, and patient and resident
trust accounts, which may be necessary or useful for the operation of such
Facility; provided that the reasonable out-of- pocket costs and expenses of any
transfer of Required Governmental Approvals or the processing




113

--------------------------------------------------------------------------------





of any such applications therefor shall be paid by Lessor or Successor Operator.
Lessee shall not commit any act that would jeopardize the Required Governmental
Approvals for such Facility, and Lessee shall reasonably comply with all
requests for an orderly transfer of the same, to the extent permitted by Legal
Requirements, upon the expiration or early termination of the Term applicable to
such Facility. In addition, upon request, Lessee shall, subject to compliance
with all applicable Legal Requirements, promptly deliver copies of all books and
records relating to the Leased Property of such Facility and all Capital
Additions thereto and operations thereon to Lessor or such Successor Operator.


(b)Lessor and Lessee (i) acknowledge that Legal Requirements may prohibit or
restrict the transfer of Required Governmental Approvals or the transfer or
disclosure of contracts, records, data or accounts and that the exercise of
default or termination rights or remedies under this Lease may result in the
expiration or cancellation of Required Governmental Approvals, and (ii) agree
that any such transfer or disclosure shall be limited to the extent required to
comply with Legal Requirements. Lessee agrees to use commercially reasonable
efforts to cooperate with Lessor, as reasonably requested by Lessor, in
achieving the transfer of a fully operational Facility as described in Section
45.1.4(a) in a manner permitted by applicable Legal Requirements.


(c) Without limiting the generality of the foregoing, the following shall apply:


(i)    If requested by Lessor or a proposed Successor Operator for such
Facility, Lessee hereby agrees to enter into a reasonable operations transfer
agreement (which shall provide for Lessor or such Successor Operator’s
reimbursement of Lessee’s reasonable out-of-pocket expenses incurred in
performing its obligations under any such transfer agreement) with Lessor or
such Successor Operator as is customary in the transfer to a successor operator
of the operations of a facility similar to such Facility; provided that the term
of any such operations transfer agreement shall not exceed a period of twelve
(12) months following the termination of this Lease.


(ii)    If requested by Lessor, Lessee shall, subject to compliance with all
applicable Legal Requirements, continue to manage one or more Facilities after
the termination of this Lease and for so long thereafter as is necessary for
Lessor or such Successor Operator to obtain all Required Governmental Approvals
(provided that the term of any such continued management shall not exceed a
period of twelve (12) months


(d) Nothing contained herein shall prohibit Lessor or a Successor Operator from
securing any Required Governmental Approvals for a Facility in its own name, or
(to the extent receivership is available pursuant to applicable Legal
Requirements) seeking the appointment of a receiver for a Facility (and Lessee
shall use commercially reasonable efforts to cooperate in connection therewith),
in each case but only in connection with any expiration or




114

--------------------------------------------------------------------------------





early termination of the Term applicable to such Facility or upon an Event of
Default permitting an exercise of remedies with respect to such Facility.


(e)If after the expiration or earlier termination of this Lease with respect to
a Facility, Lessor or a Successor Operator has not assumed the full operation of
such Facility and received all of the records with respect to such Facility,
then Lessee shall keep copies of the records of such Facility for such period,
and make such records available in such manner, in each case as may be required
by applicable Legal Requirements.


45.1.5    Successors and Assigns. This Lease shall be binding upon Lessor and
its successors and assigns and, subject to the provisions of Article XXIV, upon
Lessee and its successors and assigns.


45.1.6    Force Majeure. If Lessee shall fail to punctually perform any term,
covenant or condition (other than those consisting of payments and other
financial obligations, including, without limitation, the payment of Rent
hereunder) to be performed by Lessee under this Lease as a result of any strike,
lockout, labor dispute, inability to obtain labor or materials or reasonable
substitutes for such labor or materials, act of God, governmental restrictions,
regulations or controls, enemy or hostile government action, civil commotion,
riot or insurrection, fire or other casualty or other events similar or
dissimilar to those enumerated in this paragraph beyond Lessee’s reasonable
control, then such failure to perform shall be excused and shall not be deemed a
breach of this Lease and the time for Lessee to perform such term, covenant or
condition shall be extended by an amount of time equal to the delay caused by
the event(s) described in this Section 45.1.6, but in no event shall any the
time for performance of any such required term, covenant or condition be
extended by more than sixty (60) days in the aggregate.


45.1.7    Confidentiality. Lessor and Lessee hereby acknowledge and agree that
any information provided by any party to the other pursuant to this Lease is
confidential and shall not be shared by the receiving party with any other
Person, except for disclosures: (a) to, so long as such Persons agree to
maintain the confidential nature thereof, Lessor’s or Lessee’s, as applicable,
actual or prospective (i) financing sources, (ii) purchasers or assignees, (iii)
partners,
(iv) escrow holder, (v) investors and (vi) replacement tenants (provided that
Lessor shall not disclose Proprietary Information to replacement tenants without
Lessee’s prior written consent); (b) to legal counsel, accountants and other
professional advisors to Lessor or Lessee, as applicable, so long as such
Persons agree to maintain the confidential nature thereof; (c) pursuant to the
order of any court or administrative agency or in any pending legal or
administrative proceeding, to the extent necessary in support of motions,
filings, or other proceedings in court as required to be undertaken pursuant to
this Lease, or otherwise as required by applicable Legal Requirements, provided
that any party is given a reasonable opportunity to obtain a protective order in
connection with such disclosure; (d) in connection with reporting of Facility
portfolio based performance and other Facility portfolio information in filings
with Securities and Exchange Commission by Lessor and its Affiliates; (e) in
connection with reporting requirements in filings with Securities and Exchange
Commission by Lessee and its Affiliates, which filings may include publication
of Lessee’s or its Affiliates’ audited financial statements; and (f) in
compliance with any filing requirements, regulations or other requirements of,
or upon the request or demand of, any stock exchange (or other similar entity)
on which Lessor’s or Lessee’s (or the Controlling Person(s) thereof) shares (or
other equity interests) are listed, or of any other Governmental Authority
having


115

--------------------------------------------------------------------------------





jurisdiction over either Lessor or Lessee. For the avoidance of doubt and
notwithstanding the foregoing, Lessor and Lessee acknowledge and agree that this
Lease itself may be a publicly filed document. In connection with any
disclosures made pursuant to item (a) above, Lessor shall use commercially
reasonable efforts to obtain confidentiality agreements from any parties to whom
it discloses financial information or other sensitive business information
regarding Lessee.


45.1.8    Termination Date. If this Lease is terminated by Lessor or Lessee
under any provision hereof with respect to any one or more (including all, if
applicable) of the Facilities, and upon the expiration of the Term applicable to
a Facility (collectively, the “termination date”), the following shall pertain:


(a)Lessee shall vacate and surrender the Leased Property, any of Lessee’s
Personal Property and Intangible Property (other than Lessee’s Excluded Assets)
that Lessor has elected to acquire pursuant to Section 6.3, and all Capital
Additions relating to the applicable Facility to Lessor in the condition
required by Section 9.1.4. Prior to such vacation and surrender, Lessee shall
remove any items which Lessee is permitted or required to remove hereunder.
Lessee shall, at Lessee’s cost, repair any damage to such Leased Property and
any Capital Additions caused by such vacation and/or removal of any items which
Lessee is required or permitted hereunder to remove. Any items which Lessee is
permitted to remove but fails to remove prior to the surrender to Lessor of such
Leased Property, Lessee’s Personal Property, and Intangible Property (other than
Lessee’s Excluded Assets) and Capital Additions shall be deemed abandoned by
Lessee, and Lessor may retain or dispose of the same as Lessor sees fit without
claim by Lessee thereto or to any proceeds thereof. If Lessor elects to remove
and dispose of any such items abandoned by Lessee, the cost of such removal and
disposal shall be an Additional Charge payable by Lessee to Lessor upon demand.


(b)Without limiting the provisions of Section 45.1.1 above, upon any such
termination or expiration of this Lease with respect to a Facility, the
following shall pertain:


(i)    Lessee agrees to defend, protect, indemnify, defend and hold harmless
Lessor and its Affiliates from and against any and all claims, costs, losses,
expenses, damages, actions, and causes of action for which Lessee is responsible
under this Lease (including Lessee’s indemnification obligations under Articles
XXIII and XXXVII) and which accrue or have accrued on or before the termination
date.


(ii)    Lessee shall remain liable for the cost of all utilities used in or at
the Leased Property and any Capital Additions relating to such Facility through
the termination date and accrued and unpaid, whether or not then billed, as of
the termination date until full payment thereof by Lessee. Lessee shall obtain
directly from the companies providing such services closing statements for all
services rendered through the termination date and shall promptly pay the same.
If any utility statement with respect to such Leased Property and any Capital
Additions includes charges for a period partially prior to and partially
subsequent to the termination date, such charges shall be prorated as between
Lessor and Lessee, with Lessee responsible for the portion thereof (based upon a
fraction the numerator of which is the number of days of service on such
statement through the termination date and the denominator of which is the total
number of days of service on such statement) through the termination date and
Lessor shall be responsible for the




116

--------------------------------------------------------------------------------





balance. The party receiving any such statement which requires proration
hereunder shall promptly pay such statement and the other party shall, within
ten (10) days after receipt of a copy of such statement, remit to the party
paying the statement any amount for which such other party is responsible
hereunder.


(iii)    Lessee shall remain responsible for any and all Impositions imposed
against the Leased Property, the Personal Property and any Capital Additions
with a lien date prior to the termination date (irrespective of the date of
billing therefor) and for its pro rata share of any Impositions imposed in
respect of the tax-fiscal period during which the Term terminates as provided in
Section 4.1.6, and Lessee shall indemnify and hold Lessor harmless with respect
to any claims for such Impositions or resulting from nonpayment thereof.


(iv)    Lessee shall (y) execute all documents and take any actions reasonably
necessary to (1) cause the transfer to Lessor of any of Lessee’s Personal
Property and Intangible Property (other than Lessee’s Excluded Assets) that
Lessor has elected to acquire and any Capital Additions not owned by Lessor, to
the extent provided in Section 6.3, in each case free of any encumbrance, as
provided in such Section 6.3, and (2) remove this Lease and/or any memorandum
hereof as a matter affecting title to the Leased Property as provided in Article
XXXVIII and (z) comply with its covenants set forth in Section 45.1.4.


(v)    Lessee shall continue to observe the covenants of Lessee which are
intended to survive the expiration or sooner termination of this Lease.


45.1.9    Governing Law. THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED,
INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
(WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE
CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XVI
RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY (SUCH
AS AN ACTION FOR UNLAWFUL DETAINER OR OTHER SIMILAR ACTION) SHALL BE CONSTRUED
AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN WHICH THE
LEASED PROPERTY OF SUCH FACILITY IS LOCATED.


[Remainder of page intentionally left blank]




117

--------------------------------------------------------------------------------





45.1.10     Waiver of Trial by Jury. EACH OF LESSOR AND LESSEE ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES, THE STATE OF DELAWARE
AND THE STATES IN WHICH THE LEASED PROPERTY OF ANY OF THE FACILITIES IS LOCATED.
EACH OF LESSOR AND LESSEE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LESSOR AND LESSEE
WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LESSOR AND LESSEE HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY
COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.


LESSOR’S INITIALS:      LESSEE’S INITIALS:     


45.1.11     Lessee Counterclaim and Equitable Remedies. Lessee hereby waives the
right to interpose counterclaim in any summary proceeding instituted by Lessor
against Lessee or in any action instituted by Lessor for unpaid Rent under this
Lease. In the event that Lessee claims or asserts that Lessor has violated or
failed to perform a covenant of Lessor not to unreasonably withhold or delay
Lessor’s consent or approval hereunder, or in any case where Lessor’s
reasonableness in exercising its judgment is in issue, Lessee’s sole remedy
shall be an action for specific performance, declaratory judgment or injunction,
and in no event shall Lessee be entitled to any monetary damages for a breach of
such covenant, and in no event shall Lessee claim or assert any claims for
monetary damages in any action or by way of set-off defense or counterclaim, and
Lessee hereby specifically waives the right to any monetary damages or other
remedies in connection with any such claim or assertion.


[Remainder of page intentionally left blank]




118

--------------------------------------------------------------------------------







45.1.12     Jurisdiction. Lessor and Lessee irrevocably submit to the exclusive
jurisdiction of the Delaware Chancery Court (or, if the Delaware Chancery Court
shall be unavailable, any other court of the State of Delaware) or, in the case
of claims over which federal courts have jurisdiction, the United States
District Court for the District of Delaware for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each of Lessor and Lessee further agree that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Delaware with respect to any matters to which it
has submitted to jurisdiction as set forth above in the immediately preceding
sentence. Lessor and Lessee irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit or proceeding arising out of this
Lease or the transactions contemplated hereby in the Delaware Chancery Court
(or, if the Delaware Chancery Court shall be unavailable, any other court of the
State of Delaware) or, in the case of claims over which federal courts have
jurisdiction, the United States District Court for the District of Delaware, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.


45.1.13     Entire Agreement. This Lease, the Exhibits and Schedules hereto and
such other documents as are contemplated hereunder, constitutes the entire
agreement of the parties with respect to the subject matter hereof, and may not
be changed or modified except by an agreement in writing signed by the parties.
Lessor and Lessee hereby agree that all prior or contemporaneous oral
understandings, agreements or negotiations relative to the leasing of the Leased
Property are merged into and revoked by this Lease.


45.1.14     Headings. All titles and headings to sections, subsections,
paragraphs or other divisions of this Lease are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.


45.1.15     Counterparts; Electronically Transmitted Signatures. This Lease may
be executed in any number of counterparts, each of which shall be a valid and
binding original, but all of which together shall constitute one and the same
instrument. Signatures transmitted via facsimile or other electronic means
(including emailed PDF files) may be used in place of original signatures on
this Lease, and Lessor and Lessee both intend to be bound by such signatures
hereto transmitted via facsimile or other electronic means.


45.1.16     Joint and Several. If more than one Person is the Lessee under this
Lease, the liability of such Persons under this Lease shall be joint and
several.


45.1.17     Interpretation. Both Lessor and Lessee have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.




119

--------------------------------------------------------------------------------





45.1.18     Time of Essence. Time is of the essence of this Lease and each
provision hereof in which time of performance is established; provided, that the
foregoing shall not abrogate (but shall be applicable to) any notice or cure
periods otherwise expressly provided for in this Lease.
45.1.19     Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.


45.1.20     Amendment and Restatement. The parties acknowledge and agree that
this Lease amends and restates that certain Amended and Restated Master Lease
and Security Agreement dated as of November 1, 2017, between Lessor and certain
other Affiliates of Lessor, as lessor, and Lessee and certain Affiliates of
Lessee, as lessee, as amended by that certain First Amendment to Amended and
Restated Master Lease and Security Agreement dated as of January 10, 2018 (the
“Existing Lease”) in its entirety; provided, however, that the Lessee under the
Existing Lease shall not be released from any of the obligations of Lessee
thereunder arising prior to the Commencement Date hereof.


45.1.21     Release of Certain Guarantors. The parties acknowledge and agree
that, except for Brookdale Senior Living Inc., all other guarantors of the
Existing Lease are hereby released of all obligations under this Lease, and
shall no longer be considered Guarantors hereunder.


ARTICLE XLVI.


46.1    Provisions Relating to Master Lease. Lessor and Lessee hereby
acknowledge and agree that, except as otherwise expressly provided herein to the
contrary and for the limited purposes so provided, this Lease is and the parties
intend the same for all purposes to be treated as a single, integrated and
indivisible agreement and economic unit. Lessee acknowledges that in order to
induce Lessor to lease the Leased Property of each Facility to Lessee pursuant
to this Lease and as a condition thereto, Lessor insisted that the parties
execute this Lease, thereby covering all of the Facilities in a single,
integrated and indivisible agreement and economic unit, and that but for such
agreement Lessor would not have leased the Leased Property of the Facilities to
Lessee under the terms and conditions set forth herein. Lessee is deriving
substantial economic benefit from the transactions being consummated
contemporaneously with this Lease and acknowledges that the Lease, including its
nature as a single, indivisible, integrated and unitary agreement covering all
of the Leased Properties, is an essential element of the transactions
contemplated by and effectuated pursuant to the Master Agreement, without which
HCP and its applicable Affiliates would not enter into the transactions
contemplated by the Master Agreement.


46.2    Treatment of Lease. Except as otherwise required by Legal Requirements
or any accounting rules or regulations, Lessor and Lessee hereby acknowledge and
agree that this Lease shall be treated as an operating lease for all purposes
and not as a synthetic lease, financing lease or loan, and that Lessor shall be
entitled to all the benefits of ownership of the Leased Property, including
depreciation for all federal, state and local tax purposes.




120

--------------------------------------------------------------------------------





46.3    Tax Characterization. Notwithstanding anything to the contrary in this
Lease, the parties acknowledge that this Lease is intended to qualify as a true
lease for U.S. federal income tax purposes and will not take any position
inconsistent with such characterization.


ARTICLE XLVII.


47.1    Arizona Law Provisions. With respect to any Leased Property located in
the State of Arizona, Lessee hereby waives the provisions of any statutes which
relate to termination of leases when real property is destroyed, including,
without limitation, A.R.S. §33- 343, or any successor statute, and agrees that
in such event its rights, obligations and duties shall be governed by the terms
of this Lease.


47.2    California State Law Provisions. With respect to any Leased Property
located in the State of California, Lessor and Lessee hereby agree as follows:
(a)    Waiver of Statutory Rights Concerning Damage or Destruction. The
provisions of this Lease, including, without limitation, Article XIV hereof,
constitute an express agreement between Lessor and Lessee with respect to any
and all damage to, or destruction of, all or any part of the Leased Property,
and any statute or regulation of the State in which the Leased Property is
located, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, shall have no application to this Lease or any damage or destruction to
all or any part of the Leased Property and Lessee hereby waives any and all
rights it might otherwise have pursuant to any such statute or regulation,
including, without limitation, Sections 1932(2) and 1933(4) of the California
Civil Code.


(b)    Waiver of Statutory Rights Concerning Condemnation. The provisions of
this Lease, including, without limitation, Article XV hereof, constitute an
express agreement between Lessor and Lessee with respect to any taking by power
of eminent domain or condemnation (or deed in lieu thereof) and any statute or
regulation of the State in which the Leased Property is located, including,
without limitation, Section 1265.130 of the California Code of Civil Procedure,
with respect to any rights or obligations concerning any such taking or
condemnation (or deed in lieu thereof) shall have no application to this Lease
and Lessee hereby waives any and all rights it might otherwise have pursuant to
any such statute or regulation, including, without limitation, Section 1265.130
of the California Code of Civil Procedure.


(c)    Waiver of Statutory Rights to Make Repairs. Lessee acknowledges that
Lessor has no obligations under this Lease or otherwise to make any repairs,
replacements, alterations, restorations or renewals of any nature to the Leased
Property. Accordingly, Lessee hereby waives and releases its right to make
repairs at Lessor’s expense under Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.


(d)    California Remedies. Lessor shall have the remedy described in California
Civil Code Section 1951.4 (lessor may continue lease in effect after lessee’s
breach and abandonment and recover rent as it becomes due, if lessee has the
right to sublet or assign, subject only to reasonable limitations). Accordingly,
if Lessor does not elect to terminate this Lease on




121

--------------------------------------------------------------------------------





account of any Event of Default by Lessee as provided in Article XVI above,
Lessor may, from time to time, without terminating this Lease, enforce all of
its rights and remedies under this Lease, including the right to recover all
rent as it becomes due.


(e)    California Civil Code Section 1938. Pursuant to California Civil Code
Section 1938, Lessor hereby notifies Lessee that, to Lessor’s actual (as opposed
to imputed) knowledge, without any duty of inquiry or investigation, none of the
Facilities located in the State of California have undergone an inspection by a
certified access specialist.


47.3    Florida State Law Provisions. With respect to any Leased Property
located in the State of Florida, Lessor and Lessee hereby agree as follows:
(a)    Radon Gas Disclosure. Lessor hereby notifies Lessee as follows: “Radon is
a naturally occurring radioactive gas that, when it has accumulated in a
building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.”


(b)    Construction-Related Liens. The interest of Lessor in the Leased Property
shall not be subject to liens for improvements made by Lessee. Any lien filed by
any contractor, materialman, laborer or supplier performing work for Lessee
shall attach only to Lessee’s interest in the Leased Property. Lessee shall
notify in writing any and all Persons contracting or otherwise dealing with
Lessee relative to the Leased Property of the provisions of this paragraph prior
to commencement of any work in the Leased Property. All persons and entities
contracting or otherwise dealing with Lessee relative to the Leased Property are
hereby placed on notice of the provisions of this Section 47.2(b).


47.4    New Jersey State Law Provisions. With respect only to the Leased
Property located in the State of New Jersey, Lessor and Lessee agree as follows:
(a)    Environmental Laws.


(i)    Notwithstanding anything contained in this Lease to the contrary,
Environmental Laws, in addition to all specific laws referenced in Section 2.1
as Environmental Laws, shall include the New Jersey Spill Compensation and
Control Act (N.J.S.A. 58:10-23.11 et seq.) (for purposes of this Section 47.4,
the “Spill Act”) and the New Jersey Industrial Site Recovery Act (N.J.S.A.
13:1K-6 et seq.) (for purposes of this Section 47.4, “ISRA”), if and to the
extent they apply to the Leased Property or the use thereof at any time during
the Term. The term “Authority” as used in this Section 47.4 shall mean
governmental and quasi-governmental authorities, bodies or boards having
jurisdiction over the Leased Property and compliance with the Environmental Laws
with respect thereto, including, but not limited to, the New Jersey Department
of Environmental Protection. More than one Authority shall be collectively
referred to as the “Authorities.” The term “Hazardous Substances,” as used in
this Lease with respect to the Leased Property within the State of New Jersey
and compliance with the Spill Act and/or ISRA, shall mean any and all “hazardous
chemicals,” “hazardous substances” or similar material or




122

--------------------------------------------------------------------------------





substance, including, but not limited to, flammables, explosives, radioactive
materials, asbestos, polychlorinated biphenyls (PCB’s), chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any Environmental Law now or
hereafter enacted or promulgated by any Authority.


(ii)    If at any time during the Term of this Lease, the Leased Property shall
be determined to be an industrial establishment under ISRA, Lessee, at Lessee’s
sole cost and expense, shall comply with the provisions of ISRA, or other
similar applicable laws, prior to its termination of any activities in the
Leased Property or the expiration of the term of this Lease, or the occurrence
of a “triggering event” under ISRA, whichever is earlier.


(iii)    Should any Authority or any third party demand that a clean- up plan be
prepared and that a clean-up be undertaken because of any deposit, spill,
discharge, or other release of Hazardous Substances in violation of the Spill
Act that occurs during the Term, at or from the Leased Property, or which arises
at any time from Lessee’s use or occupancy of the Leased Property, then Lessee
shall, at Lessee’s sole expense, prepare and submit the required plans and all
related bonds and other financial assurances; and Lessee shall carry out all
such clean-up plans.


(iv)    Lessee shall indemnify, defend, and hold harmless Lessor, the manager of
the property, and their respective officers, directors, beneficiaries,
shareholders, partners, agents, and employees from all fines, suits, procedures,
claims and actions of every kind, and all costs associated therewith (including
attorneys’ and consultants’ fees) arising out of or in any way connected with
any deposit, spill, discharge, or other release of Hazardous Substances that
occurs during the Term, at or from the Leased Property, or which arises at any
time from Lessee’s use or occupancy of the Leased Property, or from Lessee’s
failure to provide all information, make all submissions, and take all steps
required by all Authorities under the Environmental Laws and all other
environmental laws, including any lien assessed to the Leased Property.


(v)    Lessee’s obligations and liabilities under this Section 47.4(a) shall
survive the termination or expiration of this Lease.


(b)    New Jersey Leased Property Not in Flood Zone. Lessor represents to Lessee
that, to the best knowledge, information and belief of Lessor, the Leased
Property located in the State of New Jersey has not been determined to be
located in a special flood hazard area. If Lessor subsequently learns that such
Leased Property has been determined to be located in a special flood hazard
area, Lessor shall, to the extent required by applicable law, notify Lessee of
such change in determination within a reasonable time after Lessor learns of
such change in determination.


47.5    Oregon State Law Provisions. With respect only to the Leased Property
located in the State of Oregon, Lessor and Lessee hereby agree as follows:




123

--------------------------------------------------------------------------------





(a)    Exercise of Remedies by Lessor. Upon the occurrence and during the
continuance of any Event of Default (after expiration of any applicable notice
and/or grace periods), Lessor, without further notice except as required by
applicable law, may repossess the Facility from which the Event of Default
emanated, if any, or that Lessor, in its reasonable discretion, determines is
affected by the Event of Default pursuant to Section 16.2.2. Lessor may take
such actions by any means provided by law, including summary or eviction
proceedings, ejectment or otherwise, and may remove Lessee and all other persons
and any and all property from the same. The exercise of such rights will not
require that the Lease be previously terminated with respect to such Facility.


(b)    Additional Rights of Lessor Upon Event of Default. If any Event of
Default occurs, whether or not Lessor retakes possession or relets a Facility,
and without requiring that Lessor first terminate the Lease with respect to a
Facility from which the Event of Default emanated, if any, or that Lessor, in
its reasonable discretion, determines is affected by the Event of Default
pursuant to Section 16.2.2, Lessor may recover all reasonable, necessary and
actually incurred damages caused by the Event of Default (including, but not
limited to, unpaid rent, the costs of reletting, and other sums referenced in
this Lease in connection with the Event of Default or any such reletting).
Lessor may sue periodically to recover such damages as they accrue during the
remainder of the Term without barring a later action for further damages.


(c)    Attorneys’ Fees. Whenever the term is used in this Lease, the term
“attorneys’ fees” (and similar references in this instrument to recovery of
costs for use of legal counsel) include, without limitation, all reasonable
attorneys’ and paralegals’ fees and expenses, whether in an action, trial, or
proceeding, upon appeal therefrom, in connection with any petition for review or
action for rescission, in any bankruptcy proceeding or in connection with any
other action to interpret or enforce any of the provisions of this Lease
(whether or not suit is filed).


47.6    Pennsylvania State Law Provisions. Lessee waives the right to any
notices to quit as may specified in the Landlord and Tenant Act of Pennsylvania,
Act of April 6, 1951, as amended, or any similar or successor provision of law,
and agrees that five (5) days’ notice shall be sufficient in any case where a
longer period may be statutorily specified.


47.7    Texas State Law Provisions. With respect to any Leased Property located
in the State of Texas, Lessor and Lessee each acknowledge, on its own behalf and
on behalf of its successors and assigns, as follows:
(a)    Waiver of Texas Consumer Rights Statute. The Texas Deceptive Trade
Practices-Consumer Protection Act, subchapter E of Chapter 17 of the Texas
Business and Commerce Code (for purposes of this Section 47.7(a), “DTPA”), as
amended, is not applicable to this Lease. Accordingly, the rights and remedies
of Lessor and Lessee with respect to all acts or practices of the other, past,
present, or future, in connection with this Lease shall be governed by legal
principles other than the DTPA. Lessor and Lessee each hereby waives its rights
under the DTPA, a law that gives consumers special rights and protections. After
consultation with an attorney of its own selection, each of Lessor and Lessee
voluntarily consents to this waiver.




124

--------------------------------------------------------------------------------





(b)    Waiver of Lessee Lien. Lessee waives any right which it may have to a
lien against any portion of the interest of Lessor in the Leased Property
pursuant to Section 91.004 of the Texas Property Code.


(c)    Charges and Amounts. Lessee acknowledges and agrees that the provisions
of this Lease for determining charges and amounts payable by Lessee are
commercially reasonable and constitute satisfactory methods for determining such
charges and amounts as required by Section 93.012 of the Texas Property Code.
Lessee waives (to the fullest extent permitted by applicable law) all rights and
benefits of Lessee under such section, as it now exists or as it may be
hereafter amended or succeeded. Lessee acknowledges and agrees that no lien or
set-off rights of Lessee shall arise or attach under any circumstances until
Lessee shall have obtained a final, binding and non-appealable judgment in its
favor from a court of competent jurisdiction.


(d)    AS IS. Lessee has not relied on any warranties, representations or
promises made by Lessor or Lessor’s agents (express or implied) with respect to
the Leased Property (including, without limitation, the condition, use or
suitability of the Leased Property) that are not expressly set forth in this
Lease.


(e)    Appraisal. Subject to Lessee’s rights under Article XII regarding
permitted contests, Lessee waives all rights pursuant to applicable law
(including without limitation Section 41.413 of the Texas Tax Code) to protest
appraised values or receive notice of reappraisal regarding any of the Leased
Property, irrespective of whether Lessor contests same.


(f)    Indemnification. The parties reaffirm their intent that this Lease be
governed by, and construed in accordance with, the law chosen in Section 45.1.9
above. Nevertheless, to the extent that any provision contained in this Lease
requiring Lessee to protect, indemnify, hold harmless or defend Lessor or its
Affiliates is found to be governed by, or construed in accordance with, the laws
of the State of Texas, LESSEE IS HEREBY NOTIFIED AS FOLLOWS: LESSEE’S INDEMNITY
OBLIGATIONS UNDER THIS LEASE MAY APPLY TO INDEMNIFIED LIABILITIES CAUSED BY OR
ARISING OUT OF THE NEGLIGENCE OF LESSOR OR ITS AFFILIATES.


(g)    Entire Agreement. FURTHER, THIS LEASE AND ALL THE OTHER DOCUMENTS
EXECUTED IN CONNECTION HEREWITH EMBODY THE FINAL, ENTIRE AGREEMENT OF LESSOR AND
LESSEE AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS
AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF LESSOR AND
LESSEE. THERE ARE NO ORAL AGREEMENTS BETWEEN LESSOR AND LESSEE.


47.8    Virginia State Law Provisions. The parties agree that this Lease shall
be deemed a “deed of lease” for the purposes of Section 55.2 of the Code of
Virginia (1950), as amended.




125

--------------------------------------------------------------------------------





47.9    Washington State Law Provisions.    With respect only to the Leased
Property located in the State of Washington, Lessor and Lessee hereby agree as
follows:
(a)    Indemnification Modifications. The parties reaffirm their intent that
this Lease be governed by, and construed in accordance with, the law chosen in
Section 45.1.9 above. Nevertheless, in compliance with RCW 4.24.115 as in effect
on the date of this Lease, to the extent, if at all, that any provisions of this
Lease pursuant to which Lessor or Lessee (for purposes of this Section 47.8(a),
the “Indemnitor”) agrees to indemnify (including any provision, or payment of
costs, of any defense of) the other (for purposes of this Section 47.8(a), the
“Indemnitee”) against liability for damages arising out of bodily injury to
persons or damage to property relative to the construction, alteration or repair
of, addition to, subtraction from, improvement to, or maintenance of, any
building, road, or other structure, project, development or improvement attached
to real estate, including the Leased Property, is found to be within the scope
of RCW 4.24.115, or in any way subject to, or conditioned upon consistency with,
the provisions of RCW 4.24.115 for its enforceability, then such provision
(regardless of whether it makes reference to this or any other limitation
provision): (i) shall not apply to damages caused by or resulting from the sole
negligence of the Indemnitee, its agents or employees and (ii) to the extent
caused by or resulting from the concurrent negligence of (x) the Indemnitee or
the Indemnitee’s agents or employees, and (y) the Indemnitor or the Indemnitor’s
agents or employees, shall apply only to the extent of the Indemnitor’s
negligence; provided, however, the limitations on indemnity set forth in this
Section 47.8(a) shall automatically and without further act by either Lessor or
Lessee be deemed amended so as to remove any of the restrictions contained in
this Section 47.8(a) no longer required by then applicable law.


(b)    Waiver of Worker’s Compensation Immunity. Solely for the purpose of
effectuating Lessee’s indemnification obligations under this Lease, and not for
the benefit of any third parties (including but not limited to employees of
Lessee), Lessee specifically and expressly waives any immunity that may be
granted it under the Washington State Industrial Insurance Act, Title 51 RCW, if
applicable. Furthermore, the indemnification obligations under this Lease shall
not be limited in any way by any applicable limitation on the amount or type of
damages, compensation or benefits payable to or for any third party under worker
compensation acts, disability benefit acts or other employee benefit acts now or
hereafter in effect in the State of Washington. The parties acknowledge that the
foregoing provisions of this paragraph have been specifically and mutually
negotiated between the parties.


(c)    Reentry of Premises. Should Lessor reenter any Facility under any
provisions of this Lease relating to an Event of Default by Lessee hereunder,
Lessor shall not be deemed to have terminated this Lease, or the liability of
Lessee to pay the Rent thereafter accruing, or to have terminated Lessee’s
liability for damages under any of the provisions of this Lease, by any such
reentry or by any action, in unlawful detainer or otherwise, to obtain
possession of such Facility, unless Lessor shall have notified Lessee in writing
that Lessor had elected to terminate this Lease. Lessee further covenants that
the service by Lessor of any notice pursuant to the unlawful detainer statutes
of the State of Washington and/or the surrender of possession pursuant to such
notice shall not (unless Lessor elects to the contrary at the time of or at any
time subsequent to the serving of such notices and such election is evidenced by
a written notice to Lessee) be deemed to be a termination of this Lease.




126

--------------------------------------------------------------------------------





(d)    No Authority to Cause Liens. Notwithstanding anything to the contrary
contained elsewhere in this Lease, Lessee shall have no right or authority to
cause or allow any Facility or the Lessor’s estate or interest therein or in and
to this Lease to be subjected to any such lien.


47.10    Local Law Provisions. None of the foregoing provisions of this Article
XLVII relating to the rights and obligations of the parties under the laws of
any State in which Leased Property is located shall be construed in any respect
(by implication or otherwise) to affect (a) the intention of the parties that
this Lease be governed by, and construed in accordance with, the law specified
in Section 45.1.9 or (b) any of the rights or obligations of the parties not
governed by the laws of such State. Except as otherwise expressly provided
herein, any references herein to specific statutes, ordinances, codes, orders,
rules, regulations or other laws shall be deemed to refer to such statutes,
ordinances, codes, orders, rules, regulations and laws, in each case as the same
may be amended, modified, supplemented or replaced from time to time and to the
extent applicable.


[Signature page follows]




127

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Lease to be executed and
attested by their respective officers thereunto duly authorized.




LESSEE:


Witness:                                            






Witness:                                           
EMERITUS CORPORATION, 
a Washington corporation




By:
    _______________________________


    _______________________________
Name: H. Todd Kaestner
Title: Executive Vice President
Witness:                                            






Witness:                                           
SUMMERVILLE AT PRINCE WILLIAM LLC, a Delaware limited liability company




By:
    _______________________________


    _______________________________
Name: H. Todd Kaestner
Title: Executive Vice President
Witness:                                            






Witness:                                           
SUMMERVILLE AT HILLSBOROUGH, L.L.C., a New Jersey limited liability company




By:
    _______________________________


    _______________________________
Name: H. Todd Kaestner
Title: Executive Vice President
Witness:                                            






Witness:                                           
BLC CHANCELLOR MURRIETA LH, LLC, a Delaware limited liability company




By:
    _______________________________


    _______________________________











Signature Page to Second Amended and Restated Master Lease and Security
Agreement




--------------------------------------------------------------------------------





Name: H. Todd Kaestner
Title:    Executive Vice President




[Signatures continue on following page]


































































































Signature Page to Amended and Restated Master Lease




--------------------------------------------------------------------------------





LESSEE (continued):


Witness:                                            






Witness:                                           
HBP LEASECO, L.L.C., a Delaware limited company




By:
    _______________________________


    _______________________________
Name: H. Todd Kaestner
Title: Executive Vice President


Witness:                                            






Witness:                                           
ARC CARRIAGE CLUB OF JACKSONVILLE, INC., a Tennessee corporation




By:
    _______________________________


    _______________________________
Name: H. Todd Kaestner
Title: Executive Vice President


Witness:                                            






Witness:                                           
ARC SANTA CATALINA INC., a Tennessee corporation




By:
    _______________________________


    _______________________________
Name: H. Todd Kaestner
Title: Executive Vice President







[Signatures continue on following page]
























Signature Page to Second Amended and Restated Master Lease and Security
Agreement




--------------------------------------------------------------------------------





LESSEE (continued):




Witness:                                            
Witness:                                           
FORT AUSTIN LIMITED
PARTNERSHIP, a Texas limited
partnership


By: ARC Fort Austin Properties, LLC, a
Tennessee limited liability company, its general partner




By:_________________________________
Name: H. Todd Kaestner
Title: Executive Vice President











[Signatures continue on following page]


























































Signature Page to Second Amended and Restated Master Lease and Security
Agreement




--------------------------------------------------------------------------------





LESSOR:




Witness:                                            
Witness:                                           
HCP MA3 CALIFORNIA, LP,
a Delaware limited partnership


By: HCP MA3 A Pack GP, LLC,
a Delaware limited liability company, their general partner




By:
____________________________________




____________________________________




Name: Title:


Witness:                                            
Witness:                                           
TEXAS HCP HOLDING, L.P., a Delaware
limited partnership


By: Texas HCP G.P., Inc., a Delaware corporation, its sole general partner


By:
____________________________________




____________________________________




Name: Title:


Witness:                                            
Witness:                                           
HCP PARTNERS, LP, a Delaware limited partnership


By: HCP MOB, Inc., a Delaware corporation, its general partner


By:
____________________________________




____________________________________




Name: Title:


Witness:                                            
HCP INC.,
A Maryland corporation

















Signature Page to Second Amended and Restated Master Lease and Security
Agreement




--------------------------------------------------------------------------------







Witness:                                            
By:
________________________________




________________________________




Name: Title:





[Signatures continue on following page]






















































































Signature Page to Second Amended and Restated Master Lease and Security
Agreement




--------------------------------------------------------------------------------





LESSOR (continued):






Witness:                                            
Witness:                                           








HCPI TRUST,
a Maryland real estate investment trust






By:
____________________________________




____________________________________




Name: Title:


Witness:                                            
Witness:                                           








HCP INC.,
a Maryland corporation






By:
____________________________________




____________________________________




Name: Title:
 Title:







































Signature Page to Second Amended and Restated Master Lease and Security
Agreement




--------------------------------------------------------------------------------







Witness:                                            
Witness:                                           
HCP SH ELP1 PROPERTIES, LLC, HCP SH ELP2 PROPERTIES, LLC, HCP SH ELP3
PROPERTIES, LLC, HCP EMFIN PROPERTIES, LLC, HCP EDEN2 B PACK, LLC,
HCP JACKSONVILLE, LLC,
HCP BROFIN PROPERTIES, LLC,


each a Delaware limited liability company




By:                                                                 
Name:
Title:







[End of Signatures of Lessor and Lessee]






































































Signature Page to Second Amended and Restated Master Lease and Security
Agreement




--------------------------------------------------------------------------------





REAFFIRMATION AND CONSENT OF GUARANTOR


The undersigned guarantor hereby (i) confirms that it is not released from any
of its obligations under any Guaranty arising prior to the date hereof
(including, for avoidance of doubt, obligations arising out of events,
conditions or matters occurring or existing prior to the date hereof) and (ii)
consents to the amendment and restatement of the Existing Lease pursuant to the
foregoing Lease.


GUARANTOR:




Signed, sealed and delivered in the presence of:










Name:










Name:






BROOKDALE SENIOR LIVING INC.,
a Delaware corporation






By:    
        Name:
Title:







[End of Signatures of Guarantor]
























































Signature Page to Second Amended and Restated Master Lease and Security
Agreement




--------------------------------------------------------------------------------





EXHIBIT A-1


(List of Applicable Facilities, Facility Description, Primary Intended Use,
“Lessor-Owner,” “Lessee-Operator” and Initial Annual Allocated Minimum Rent and
Allocated Initial Investment)


(See attached.)




[omitted for SEC filing purposes]




Exhibit A-1

--------------------------------------------------------------------------------





EXHIBIT A-2


(Removal Facility Description, Primary Intended Use, “Lessor-Owner,” “Lessee-
Operator”, and Initial Annual Allocated Minimum Rent and Allocated Initial
Investment)


(See attached.)


[omitted for SEC filing purposes]




Exhibit A-2

--------------------------------------------------------------------------------





EXHIBIT B


(Lessor’s Personal Property)


[omitted for SEC filing purposes]




Exhibit B

--------------------------------------------------------------------------------





EXHIBIT C


(Form of Memorandum of Lease)


(See attached.)


[omitted for SEC filing purposes]




Exhibit C

--------------------------------------------------------------------------------





EXHIBIT A


Description of Subject Land [to be attached]
[omitted for SEC filing purposes]




Exhibit A

--------------------------------------------------------------------------------





EXHIBIT D




INTENTIONALLY OMITTED




Exhibit D

--------------------------------------------------------------------------------





EEXHIBIT E




INTENTIONALLY OMITTED




Exhibit E

--------------------------------------------------------------------------------





EXHIBIT F INTENTIONALLY OMITTED




Exhibit F

--------------------------------------------------------------------------------





EXHIBIT G INTENTIONALLY OMITTED




Exhibit F

--------------------------------------------------------------------------------







EXHIBIT H


(Example of Calculation of Lease Positive NPV)


(See attached.)


[omitted for SEC filing purposes]




Exhibit F

--------------------------------------------------------------------------------





EXHIBIT I


(Form of Letter of Credit)


(See attached.)


[omitted for SEC filing purposes]




Exhibit I

--------------------------------------------------------------------------------





SCHEDULE 1


(State-Specific Impositions)


The following taxes will be included within the definition of impositions:




State
 
Form Num
ber
 


Form Name
 


Form Section or Description



[omitted for SEC filing purposes]




Schedule 1

--------------------------------------------------------------------------------





SCHEDULE 3.1.2


(Rent Escalations for Minimum Rent)


Applicable Facilities: Commencing on April 1, 2020, and on the first (1st) day
of each Rent Year thereafter during the Term (including any Extended Term), the
Allocated Minimum Rent for each Applicable Facility for such Rent Year (and
accordingly, the Minimum Rent for all Applicable Facilities) shall be increased
by an amount equal to two and four-tenths percent (2.4%) of the Allocated
Minimum Rent for such Facility applicable to the prior Rent Year (and
accordingly, the Minimum Rent for all Applicable Facilities).


Removal Facility: During the second (2nd) Rent Year and for each Rent Year
thereafter, the Allocated Minimum Rent for such Rent Year for the Removal
Facility shall equal the sum of
(x) the Allocated Minimum Rent for the Removal Facility for the prior Rent Year,
plus (y) the product of (i) the Allocated Minimum Rent for the Removal Facility
applicable to such prior Rent Year and (ii) the greater of (A) two and one-half
percent (2.5%) and (B) the CPI Increase, but not to exceed five percent (5%).




Schedule 3.1.3

--------------------------------------------------------------------------------





SCHEDULE 7.4.1


(List of Competing Communities)


ID
Property Name
City
State
Units
5-Mile Community Source(s)



[omitted for SEC filing purposes]




Schedule 7.4.1

--------------------------------------------------------------------------------





SCHEDULE 10.1


(Pre-Existing Alteration Projects)


(See attached.)


[omitted for SEC filing purposes]




Schedule 10.1

--------------------------------------------------------------------------------





SCHEDULE 16.5


(Put Event Applicable Facilities)


[omitted for SEC filing purposes]




Schedule 16.5

--------------------------------------------------------------------------------





SCHEDULE 36.4


(Superior Lease)


Land Leases
Property
Lessee
Lessor
Lessor Contact
Dated



[omitted for SEC filing purposes]


Schedule 36.4